October 2015
TABLE OF CONTENTS

COMMISSION DECISIONS
10-23-15

SANDRA G. MCDONALD v. TMK
ENTERPRISE SECURITY

WEVA 2014-387-D

Page 2239

10-28-15

RESOLUTION COPPER MINING,
LLC

WEST 2013-319-RM

Page 2244

ADMINISTRATIVE LAW JUDGE DECISIONS
10-02-15

SPARTAN MINING COMPANY

WEVA 2015-407-R

Page 2253

10-05-15

SHERWIN ALUMINA COMPANY,
LLC

CENT 2015-0185

Page 2260

10-14-15

SEC. OF LABOR O/B/O JEREMY
JONES v. KINGSTON MINING, INC.

WEVA 2015-1007-D

Page 2295

10-15-15

TRAYLOR MINING, LLC

WEST 2014-351-M

Page 2307

10-15-15

JEPPESEN GRAVEL

CENT 2014-298-M

Page 2319

10-15-15

DANIEL B. LOWE v. VERIS GOLD
USA, INC.

WEST 2014-614-DM

Page 2337

10-21-15

NORTHSHORE MINING COMPANY LAKE 2014-219-M

Page 2352

10-22-15

ALPHA HIGHWALL MINING, LLC,
and REVELATION ENERGY, LLC

KENT 2013-142

Page 2393

10-22-15

CONSOLIDATION COAL
COMPANY

VA 2012-42

Page 2396

10-22-15

CONSOL BUCHANAN MINING
COMPANY, LLC

VA 2014-0198

Page 2413

i

10-27-15

LAWRENCE PENDLEY v.
HIGHLAND MINING CO. AND
JAMES CREIGHTON

KENT 2013-606-D

Page 2436

10-28-15

PRODUCTOS DE AGREGADOS DE
GURABO

SE 2013-449-M

Page 2441

10-28-15

KEMPTON TRANSPORT, INC.

WEST 2014-998

Page 2462

10-29-15

KOPPER GLO MINING, LLC

SE 2014-403

Page 2467

10-29-15

CR MEYER & SONS COMPANY,
INC.

WEST 2014-834-M

Page 2479

10-30-15

JOHN RICHARDS CONSTRUCTION

WEST 2015-101-M

Page 2490

ADMINISTRATIVE LAW JUDGE ORDERS
10-06-15

COEUR ALASKA, INC.

WEST 2015-346-M

Page 2499

10-16-15

MATTHEW A. VARADY v. VERIS
GOLD USA, INC.

WEST 2014-307-DM

Page 2502

10-20-15

HUNTER SAND & GRAVEL, LLC

KENT 2014-566-M

Page 2507

10-21-15

SCOTT D. MCGLOTHLIN v.
DOMINION COAL CORPORATION

VA 2014-233-D

Page 2511

10-29-15

DOMINION COAL CORPORATION

VA 2015-285

Page 2516

ii

Review was granted in the following cases during the month of October 2015:
Secretary of Labor v. KenAmerican Resources, Inc., Docket No. KENT 2013-211 (Judge Gill,
August 25, 2015)
Secretary of Labor v. John Richards Construction, Docket No. WEST 2014-440-M (Judge
Bulluck, August 25, 2015)
Sherwin Alumina Company v. Secretary of Labor, Docket No. CENT 2015-151-RM, et al
(Judge McCarthy, October 5, 2015)

Review was not denied in any case during the month of October 2015.

iii

COMMISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVENUE NW, SUITE 520N
WASHINGTON, DC 20004-1710

October 23, 2015
SANDRA G. MCDONALD
v.

Docket No. WEVA 2014-387-D

TMK ENTERPRISE SECURITY
BEFORE: Jordan, Chairman; Young, Cohen, Nakamura, and Althen, Commissioners
DECISION
BY THE COMMISSION:
This proceeding arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2012) (“Mine Act”). It involves a complaint of discrimination filed by Sandra G.
McDonald (“McDonald”) against “TMK Enterprise Security” pursuant to section 105(c)(3) of
the Mine Act.1 At issue is whether the Administrative Law Judge erred by finding that “TMK
Enterprise Security” could not have been McDonald’s employer because it was not registered as
a corporation during the period of McDonald’s employment. For the reasons that follow, we hold
that the Judge erred when determining that this entity could not have been McDonald’s
employer. Accordingly, we reverse and remand the Judge’s decision.
I.
Factual and Procedural Background
The complaint filed by McDonald concerns her employment as a security guard by a
security services contractor at a mine site operated by Frasure Creek Mining, LLC, during the
period May 2011 through September 2013. Her employment was terminated on or about
September 3, 2013.
On September 13, 2013, McDonald filed a discrimination complaint with the Department
of Labor’s Mine Safety and Health Administration (“MSHA”) under section 105(c)(2) of the
1

Section 105(c)(3), 30 U.S.C. § 815(c)(3), provides in pertinent part:

Within 90 days of the receipt of a complaint filed under paragraph
(2), the Secretary shall notify, in writing, the miner . . . of his
determination whether a violation has occurred. If the Secretary, upon
investigation, determines that the provisions of this subsection have not
been violated, the complainant shall have the right . . . to file an action in
his own behalf before the Commission[.]

37 FMSHRC Page 2239

Mine Act.2 In this complaint, McDonald named her employer, the security services contractor, as
“TMK Enterprise Security,” which is listed as a contractor in the MSHA Mine Data Retrieval
System.3 MSHA Discrimination Compl.; Mot. to Lift Temporary Stay and to Amend Compl.,
MSJ000002 (records of the MSHA Mine Data Retrieval System). After an investigation, MSHA
declined to pursue her complaint. Subsequently, on January 7, 2014, McDonald filed a
discrimination complaint with this Commission under section 105(c)(3) of the Mine Act. That
complaint also named “TMK Enterprise Security” as the Respondent.
The Judge scheduled a hearing on the case for November 18, 2014. A few days prior to the
hearing, counsel for the Respondent sought to withdraw as counsel asserting as good cause a
disagreement between Mark Toler and George King, whom counsel represented to be the owners
of the Respondent, regarding the ongoing operation of the business. Counsel also cited the
Respondent’s financial inability to continue to retain counsel. The Judge granted the attorney’s
request to withdraw and ordered that the security services business file a notice of appearance
and specify substitute representation or the pro se appearance of King and/or Toler on or before
January 14, 2015. The Judge rescheduled the case for hearing on February 10, 2015.
Unpublished Order (Dec. 3, 2014). On January 14, 2015, King and Toler informed the Judge that
they intended to proceed pro se and would participate fully in all remaining hearings.
Unpublished Order (Feb. 3, 2015).
On January 21, 2015, McDonald filed a motion for default judgment, alleging that the
Respondent had failed to comply with the Judge’s Order. On January 22, 2015, the Judge
convened a conference call with the parties. During the call, it was represented that the corporate
status of “TMK Enterprise Security” was dissolved in June 2009. The Judge then ordered the
parties to participate in a mediation conference with the Commission’s settlement counsel. The
mediation was scheduled for January 28, but neither King nor Toler appeared.
On February 2, 2015, McDonald filed a motion for a temporary stay of the proceeding,
stating, in part, that she intended to file a motion to amend her original complaint to add parties.
The Judge granted the motion and continued the hearing pending the filing of a motion by
McDonald to amend her complaint.4 Unpublished Order at 2 (Feb. 3, 2015). On February 18,
2015, McDonald filed a motion to lift the stay and amend her complaint to add Frasure Creek,
the operator of the mine, as a Respondent in the matter.
2

Section 105(c)(2), 30 U.S.C. § 815(c)(2), provides in pertinent part, that “[a]ny miner .
. . who believes that he has been discharged, interfered with, or otherwise discriminated against
by any person in violation of this subsection may . . . after such violation occurs, file a complaint
with the Secretary alleging such discrimination.”
3

In her complaint to MSHA, McDonald also listed her employer’s contractor ID as
“5GI” which, according to the Mine Data Retrieval System, corresponds to the company “TMK
Enterprise Security.” MSHA Discrimination Compl.; Mot. to Lift Temporary Stay and to Amend
Compl., MSJ000002.
4
The Judge did not grant the motion for default judgment, noting that King and Toler
informed
his law clerk that they intended to proceed pro se and provided assurances that
had
they would participate fully in all remaining proceedings. The Judge also noted, however, that
neither King nor Toler had attended the scheduled mediation conference. Unpublished Order
(Feb. 3, 2015).

37 FMSHRC Page 2240

On March 12, 2015, the Judge issued an Order denying the motion to amend to include
Frasure Creek, stating that the Secretary’s initial investigation did not include consideration of
matters contained in the amended complaint, and that McDonald had failed to comply with the
statutory prerequisite of initially filing a complaint with the Secretary pursuant to section
105(c)(2). The Judge also found that the corporate status of “TMK Enterprise Security Services,
Inc.” had been terminated on June 12, 2009, prior to the relevant period of McDonald’s
employment (May 2011 through September 2013). McDonald v. TMK Enterprise Security, 37
FMSHRC 683, 683-85 (Mar. 2015) (ALJ).5 Therefore, the Judge dismissed the proceeding as he
concluded that “TMK Enterprise Security Services, Inc.” could not have been McDonald’s
employer during the relevant period of her employment. Instead, he found that “McDonald was
employed by George King and Mark Toler, the former [principals] of [the corporation], who
continued to operate their security services business as a non-corporate entity.” Id. at 683.
On March 23, 2015, McDonald filed a “Petition for Reconsideration” requesting that the
Judge set aside his dismissal order and add King and Toler as Respondents. On March 31, 2015,
the Commission directed review sua sponte “to determine whether the Judge erred as a matter of
law in concluding that TMK Enterprise Security could not have been the employer of Sandra
McDonald because it was not registered as a corporation during the period of McDonald’s
employment.” Thus, the Direction for Review focused on whether “TMK Enterprise Security,”
rather than the corporation “TMK Enterprise Security Services, Inc.,” could have been
McDonald’s employer.
II.
Disposition
For the reasons that follow, we conclude that the Judge erred in failing to consider
whether the named respondent, “TMK Enterprise Security,” referred to a “person” meaning “any
individual, partnership, association, corporation, firm, subsidiary of a corporation, or other
organization,” pursuant to section 3(f) of the Mine Act, which employed McDonald during the
relevant period of her employment. 30 U.S.C. § 802(f).
The Judge found that following the termination of “TMK Enterprise Security Services,
Inc.” in 2009, George King and Mark Toler continued to operate their security services business
as a non-corporate entity. A non-corporate entity may constitute an employer under the Mine
Act. Section 105(c)(1) of the Mine Act, 30 U.S.C. § 815(c)(1), provides, in pertinent part that
“[n]o person shall discharge or in any manner discriminate against or cause to be discharged or
cause discrimination against or otherwise interfere with the exercise of the statutory rights of any
miner.” Section 3(f) of the Mine Act defines the term “person” to mean “any individual,
partnership, association, corporation, firm, subsidiary of a corporation, or other organization.” 30
U.S.C. § 802(f). See Meredith v. FMSHRC, 177 F.3d 1042, 1052-56 (D.C. Cir. 1999). Therefore,
it is clear that a non-corporate entity such as a partnership, association, or other organization may
qualify as a “person” or employer under section 105(c) of the Mine Act.
5

The records of the State of West Virginia confirm that the corporate status of “TMK
Enterprise Security Services, Inc.” had been terminated on June 12, 2009. Mem. in Supp. of Mot.
for Default J., Ex. C.

37 FMSHRC Page 2241

The Judge also noted that the relevant period of McDonald’s employment, for the
purpose of this proceeding, was May 2011 to September 2013. We find that the record
establishes that King and Toler operated one or more non-corporate security services businesses
under the name “TMK Security” and/or “TMK Enterprise Security,” which employed McDonald
during this period.6
Furthermore, the record indicates that during 2011 through 2013, “TMK Security” was
the trade name for “Appalachian Enterprise Security Services, LLC.” Pet. for Recons., Ex. 1.
“Appalachian Enterprise Security Services, LLC” listed King and Toler, the former principals of
“TMK Enterprise Security Services, Inc.,” among its officers. Id. Upon the termination of the
corporate status of “TMK Enterprise Security Services, Inc.,” Messrs. King and Toler clearly
continued to operate in a non-corporate form under the name “TMK Security” and/or “TMK
Enterprise Security,” without attention to details of corporate law. Therefore, the termination of
the corporate status of “TMK Enterprise Security Services, Inc.” does not lead to the dismissal of
the complaint against “TMK Enterprise Security.” The entity, either as a partnership of Toler and
King or as a trade name for “Appalachian Enterprise Security Services, LLC,” was Respondent’s
employer during the period applicable to the complaint.7
Hence, we hold that the Judge erred when he dismissed the complaint against “TMK
Enterprise Security.”8

6

In this regard, the “employee disciplinary report” issued to McDonald on September 9,
2013 bears the letterhead “TMK Security.” Employee Disciplinary Report, issued on Sept. 9,
2013. However, as noted above, a security entity operated by King and Toler was registered as a
contractor with MSHA under the name “TMK Enterprise Security.” Significantly, “TMK
Enterprise Security” filed an Answer to McDonald’s complaint, responded to her interrogatories
and requests for production of documents, and filed both a motion to dismiss, and a Pre-Hearing
Report. In the Answer to the complaint, motion to dismiss and response to McDonald’s
discovery requests, the entity referred to itself as “TMK Enterprise Security.” Answer to Compl.
at 1-2; Mot. to Dismiss at 1-2; Resp. to Disc. Reqs. at 1-2. In the Pre-Hearing Report, the entity
referred to itself as “TMK Security.” Resp’t Preh’g Report at 4. Significantly, it was never
denied that McDonald worked for this entity, or that King and Toler were the principals of the
entity.
7

After termination of its corporate form “TMK Enterprise Security” would have been
operating as a partnership between Messrs. King and Toler or as a trade name for “Appalachian
Enterprise Security Services, LLC.” Therefore, the complainant may amend her complaint to
add “Appalachian Enterprise Security Services, LLC,” “TMK Security,” King, and Toler as
Respondents.
8

Not only is “TMK Enterprise Security” listed in the MSHA Mine Data Retrieval
System, but the Mine Data Retrieval System lists citations issued to the contractor “TMK
Enteprise Security” in 2013, several years after the termination of the corporation “TMK
Enterprise Security Services, Inc.” Mot. to Lift Temporary Stay and to Amend Compl.,
MSJ000002.

37 FMSHRC Page 2242

III.
Conclusion
For the reasons stated above, we reverse the Judge and conclude that “TMK Enterprise
Security” is a “person” pursuant to section 3(f) of the Mine Act. “TMK Enterprise Security”
continues to be a Respondent in this proceeding and leave is granted for McDonald to amend the
complaint to add other relevant parties, including King and Toler. The case is remanded for
further proceedings consistent with this decision.

/s/ Mary Lu Jordan
Mary Lu Jordan, Chairman

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

/s/ Patrick K. Nakamura
Patrick K. Nakamura, Commissioner

/s/ William I. Althen
William I. Althen, Commissioner

37 FMSHRC Page 2243

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, D.C. 20004-1710

October 28, 2015
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket Nos. WEST 2013-319-RM
WEST 2013-299-M

RESOLUTION COPPER MINING, LLC
BEFORE: Jordan, Chairman; Young, Cohen, Nakamura, and Althen, Commissioners
DECISION
BY THE COMMISSION:
These proceedings arise under the Federal Mine Safety and Health Act of 1977, 30
U.S.C. § 801 et seq. (2012) (“Mine Act”). The citation at issue alleges that Resolution Copper
Mining, LLC, violated 30 C.F.R. § 57.190761 by operating its personnel conveyance system in
excess of the maximum speed limitation of 500 feet per minute (fpm). At issue is whether the
Administrative Law Judge correctly ruled that the personnel conveyance in question was not
governed by the requirements of section 57.19076. For the reasons that follow, we conclude that
the Judge erred in rejecting the Secretary of Labor’s interpretation of the standard and vacating
the citation. Accordingly, we reverse the Judge’s decision and remand the case for further
proceedings.
I.
Factual and Procedural Background
A. Factual Background
Resolution Copper Mining, LLC (“Resolution”) operates the Resolution Mine, an
underground copper mine in Arizona. On November 28, 2012, an inspector from the Department
of Labor’s Mine Safety and Health Administration (“MSHA”) issued Citation No. 8596049 to
Resolution. The citation alleged that the operator violated section 57.19076 by hoisting miners in
a conveyance vessel at the No. 10 shaft at speeds of up to 1200 fpm, which exceeds the
maximum allowable speed of 500 fpm when hoisting persons in a bucket. The outcome
1

Section 57.19076 requires that “[w]hen persons are hoisted in buckets, speeds shall not
exceed 500 feet per minute and shall not exceed 200 feet per minute when within 100 feet of the
intended station.” 30 C.F.R. § 57.19076.

37 FMSHRC Page 2244

determinative issue was whether the vessel used by Resolution constituted a “bucket” within the
meaning of section 57.19076. The citation also designated the violation as being “significant and
substantial” (“S&S”).2
Resolution, without objection, sought an expedited proceeding before a Commission
Administrative Law Judge. The parties agreed that the record would be based upon an
evidentiary record already developed in a separate, prior proceeding before Department of Labor
Administrative Law Judge Richard M. Clark, described in detail below. On April 19, 2013, the
Commission Judge issued a decision vacating the citation. 35 FMSHRC 1072 (Apr. 2013) (ALJ).
On May 17, 2013, the Commission granted the Secretary’s petition for discretionary review.
B. Petition for Modification
The proceeding before Judge Clark arose from a petition for modification of the
application of section 57.19076 filed by Resolution pursuant to section 101(c) of the Mine Act.3
30 U.S.C. § 811(c). The petition was filed on April 12, 2011, twenty months before the issuance
of the citation in dispute here. On November 4, 2011, MSHA’s Administrator for Metal and
Non-Metal Mine Safety and Health (“The Administrator”) issued a Proposed Decision and Order
denying Resolution’s petition for modification.4 P. Ex. 14. The operator subsequently requested a
2

The S&S terminology is taken from section 104(d)(1) of the Act, 30 U.S.C. § 814(d)(1),
which distinguishes as more serious any violation that “could significantly and substantially
contribute to the cause and effect of a . . . mine safety or health hazard.”
3

Under section 101(c), 30 U.S.C. § 811(c), petitions for modification of mandatory
standards are handled by the Department of Labor, as opposed to the Commission. The language
of section 101(c) provides in relevant part:
Upon petition by the operator or the representative of
miners, the Secretary may modify the application of any
mandatory safety standard to a coal or other mine if the Secretary
determines that an alternative method of achieving the result of
such standard exists which will at all times guarantee no less than
the same measure of protection afforded the miners of such mine
by such standard, or that the application of such standard to such
mine will result in a diminution of safety to the miners in such
mine.
4

Petitions for modification under the Mine Act are governed by the Secretary’s
regulations in 30 C.F.R. Part 44. Proposed decisions to grant or deny petitions for modification
are made by the Administrator. 30 C.F.R. § 44.13. Within 30 days of the Administrator’s
proposed decision, either party may request a hearing before a Department of Labor
Administrative Law Judge for an initial decision. 30 C.F.R. § 44.14. Within 30 days of the ALJ’s
initial decision, either party may file an appeal to the Assistant Secretary for Mine Safety and
Health. 30 C.F.R. § 44.33. Decisions made by the Assistant Secretary are subject to judicial
review in the U.S. Courts of Appeals.

37 FMSHRC Page 2245

hearing before the Department of Labor’s Office of Administrative Law Judges, and the case
was assigned to Judge Clark. Based on the record developed before him, Judge Clark found that
the personnel conveyance system used in the No. 10 shaft did not constitute a “bucket” for
purposes of section 57.19076. DOL ALJ Dec. I at 22 (Oct. 2012). Judge Clark did not reach the
question of whether Resolution’s petition satisfied the requirements for petitions for
modification, as set forth in section 101(c).
On May 31, 2013, the Assistant Secretary for Mine Safety and Health set aside Judge
Clark’s initial decision on the basis that disputes regarding the interpretation and applicability of
standards must be resolved before the Commission. DOL Asst. Sec’y Dec. I at 12-17 (May
2013). The Assistant Secretary remanded the case to Judge Clark to determine whether
Resolution’s proposed alternative satisfied the standard for petitions for modification.
On November 6, 2014, Judge Clark subsequently found that the standard was satisfied on
the basis that the operator’s proposed alternative guaranteed no less than the same measure of
protection afforded by section 57.19076. As a result, Judge Clark granted the petition for
modification. DOL ALJ Dec. II (Nov. 2014).
MSHA subsequently appealed Judge Clark’s decision to the Assistant Secretary. On June
5, 2015, the Assistant Secretary granted the petition for modification in part with conditions and
additional safety enhancements and remanded the case for additional findings of fact and further
proceedings consistent with his decision. DOL Asst. Sec’y Dec. II (June 2015).
C. The Commission Judge’s Decision
The Commission Judge in the instant case found that the hearing record developed before
Judge Clark was comprehensive and granted the operator’s unopposed motion for an expedited
proceeding. 35 FMSHRC at 1073-74. Based upon the record, the Commission Judge found that
the personnel conveyance used at the No. 10 shaft did not constitute a “bucket” for purposes of
section 57.19076. Accordingly, he vacated the citation.
The Judge stated that the term “bucket” is not defined in section 57.19076. He further
rejected the Secretary’s interpretation that the term “bucket” applies to the personnel conveyance
at issue in the No. 10 shaft. The Judge acknowledged that an agency’s interpretation of an
ambiguous regulatory provision is entitled to “controlling deference unless it is plainly erroneous
or inconsistent with the regulation.” Id. at 1077. However, the Judge refused to defer to the
Secretary’s interpretation on the grounds that it was unpersuasive and inconsistent with the
Secretary’s own prior interpretation. Id. at 1078-79. In doing so, he cited United States v. Mead
Corp., 533 U.S. 218, 221 (2001), and Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944), and
stated that “[a]n agency’s interpretation that does not carry the force of law may still be worthy
of receiving another form of persuasive deference or ‘respect.’” Id. at 1077. He further stated that
the “persuasiveness and consistency of the Secretary’s interpretation must be evaluated to
determine how much deference should be accorded, if any.” Id. at 1078.
In rejecting the Secretary’s interpretation, the Judge discounted the opinion of the
Secretary’s expert witness, Thomas Barkand, who testified that Resolution’s “personnel

37 FMSHRC Page 2246

conveyance” met the definition of a “bucket” primarily because it was suspended from a
crosshead. Tr. 250. The Judge found that Barkand failed to explain “how the suspension of the
bucket relate[d] to what is considered a bucket in the safety standard.” 35 FMSHRC at 1078-79.
The Judge reasoned that “[i]f the Secretary wanted any personnel conveyance suspended from a
wire rope without the use of a fixed guide to be subject to the 500 fpm speed limit, he could have
easily said so in the safety standard.” Id.
In addition, the Judge relied heavily on the definition of “bucket” contained in the
Dictionary of Mining, Mineral, and Related Terms (DMMRT) in rejecting the Secretary’s
interpretation. The DMMRT definition states that a “bucket” is “[a]n open-top can, equipped with
a bail, used to hoist broken rock or water and to lower supplies and equipment to workers in a
mine shaft or other underground opening.” P. Ex. 4. According to the Judge, Resolution’s
conveyance failed to meet that definition because it had a closed top, a door, and thinner walls;
was taller; was not used to hoist broken rock or water; and was “specifically designed to only
hoist miners” and their personal equipment. 35 FMSHRC at 1078. The Judge rejected the
Secretary’s argument that the definition of “bucket” in the DMMRT should not be relied upon,
and stated that the DMMRT “is a recognized authority to determine [the] technical usage [of
mining terms]” and that the technical usage is relevant to determining the term’s meaning. Id.
Finally, the Judge found the Secretary’s interpretation of section 57.19076 to be
inconsistent. Quoting from the proposed decision by the Administrator in the separate petition
for modification proceeding denying the petition, the Judge concluded that MSHA itself
acknowledged that the “personnel conveyance” was not a bucket. 35 FMSHRC at 1079.
II.
Disposition
A. The Secretary’s Interpretation of Section 57.19076 is Reasonable and Persuasive
Because It Is Supported by the Language and Purpose of the Standard and the
Overall Regulatory Scheme.
The term “bucket” is not defined in the standard or elsewhere in the Secretary’s
regulations. Further, as applied to the facts of this case (involving the movement of persons), the
term “bucket” is inherently ambiguous. The Secretary maintains that the conveyance used by
Resolution is a “bucket” for purposes of section 57.19076 because it is suspended from a
crosshead and guided by ropes. The issue is whether interpreting the standard in such a way is a
reasonable and persuasive approach.5
5

It appears that in rejecting the Secretary’s interpretation of section 57.19076, the Judge
applied the standard of review for deference articulated in Skidmore v. Swift, and held that the
Secretary’s interpretation lacked the power to persuade. See 35 FMSHRC 1077-78; Skidmore,
323 U.S. at 140 (holding that deference to decision of administrator varies, depending on a
number of factors that give power to persuade, if not control). Because we hold that the
(continued…)

37 FMSHRC Page 2247

We hold that the Secretary’s approach is reasonable and persuasive because it is
consistent with the language and purpose of the standard and serves the Act’s promotion of mine
safety. The clear purpose of the speed limitations in section 57.19076 is to reduce the likelihood
of death or injury that might result from the impact on persons in a bucket if the bucket strikes
something while being raised or lowered. The Secretary maintains that the speed of such a
conveyance, i.e., one that is suspended from a crosshead and guided by ropes, must be limited
because there will be a lesser degree of control, and this lesser degree of control could cause a
strike to occur.
The Secretary’s position is supported by the testimony of expert witness Barkand.
Barkand testified that the personnel conveyance was a bucket because, like the operator’s muck
and cement buckets, it was hung from a crosshead by ropes that – as opposed to the mechanism
that controls a fixed guidance conveyance, such as an elevator – do not “precisely control[ ] the
travel of the conveyance.” Tr. 248-51. In other words, it was the method of suspension and
control of the conveyance – in particular, the lesser degree of control – that makes the
conveyance a “bucket” for purposes of section 57.19076.
The operator’s argument that Barkand’s testimony fails to support the Secretary’s
interpretation is unpersuasive. The operator asserts that Barkand failed to relate the rope-guided
method of suspension for the personnel conveyance to what is considered a “bucket” in the
safety standard. However, Barkand implicitly testified that the method of suspension could result
in the “bucket” striking the shaft wall or other obstruction. Specifically, after testifying about
how guided rope conveyances have a lesser degree of control, he subsequently testified about
how, in the event of a strike, the kinetic energy transfer would injure miners. Tr. 249-54. Thus,
Barkand’s testimony supports the Secretary’s interpretation.
Given the injuries to miners that would occur if the bucket struck an obstruction, it is
reasonable for the Secretary to require speed limitations on rope-guided personnel conveyances
to prevent such strikes from occurring while the conveyances are traveling up and down mine
shafts. Thus, we are persuaded by the Secretary’s interpretation of the term “bucket” as applying
to personnel conveyances that are not precisely controlled because they are suspended from
crossheads and guided by ropes.6
5

(…continued)
Secretary’s interpretation is reasonable and persuasive, and therefore entitled to deference under
Skidmore, it is not necessary for us to determine whether the Judge should have applied a more
deferential standard of review following Auer v. Robbins, 519 U.S. 452, 461 (1997).
6

The personnel conveyance at issue is guided and controlled just like any other bucket.
Tr. 237-38. It is attached to a cross-head and guided like the other buckets at the mine. Id. The
personnel conveyance in question also looks like a bucket. Tr. 249-50. The Secretary’s Exhibits
1-3 show three different sorts of buckets used at the Resolution mine. R. Exs. 1-3. The primary
difference between the personnel conveyance and the muck and cement buckets is the addition of
a lid and the fact that there is no side door. But it is guided in the same manner. In contrast, the
(continued…)

37 FMSHRC Page 2248

The operator argues that, under the regulatory scheme, “guided by ropes” cannot be an
essential characteristic of a “bucket” that distinguishes it from some other type of conveyance
because the regulations contemplate the use of guide ropes for hoisting personnel in conveyances
that are not buckets. For instance, the operator points out that 30 C.F.R. § 57.19019 provides
strength requirements for guide ropes when such ropes are “used in shafts for personnel hoisting
applications other than shaft development” (emphasis added). The operator notes, however, that
under 30 C.F.R. § 57.19049, buckets may not be used for hoisting personnel, except in the case
of shaft development and inspection, repair and maintenance activities. Thus, if a bucket can
only be used for shaft development, inspection, repair or maintenance, but guide ropes are
permitted to be used for hoisting personnel outside of those circumstances, the operator contends
that it logically follows that the regulatory scheme contemplates the use of guide ropes for
hoisting personnel in conveyances that are not buckets. Thus, according to Resolution, being
“guided by ropes” cannot be an essential characteristic of a “bucket” that distinguishes it from
some other type of conveyance.
Although this particular point might have some initial appeal, the Secretary has
ultimately persuaded us that an essential characteristic of a “bucket” in these circumstances is
that it is “guided by ropes.” Specifically, the Secretary points out that section 57.19000(b)(4)
states that the hoisting standards (Subpart R of Part 57) do not apply to “wire ropes used for
elevators.” The Secretary argues that this regulatory delineation between buckets and elevators is
intended to reflect the fact that a collision or strike is more likely to occur in the case of a
conveyance that is guided by ropes and attached to a crosshead than in the case of a fixedguidance conveyance, such as an elevator. By contrast, being “guided by ropes” creates
significant safety risks, and therefore is an essential characteristic of a “bucket.” The Secretary
argues that these safety risks support the speed limitations in section 57.19076. We agree, and as
a result, conclude that the Secretary’s interpretation is reasonable and persuasive.7

6

(…continued)
“Maryanne” – another type of personnel conveyance used at the mine – operates using a fixedcage guided by a fixed-guide method (similar to an elevator), as opposed to a rope-guided
method. Tr. 139-140.
7

We further note that Resolution’s position is inconsistent with numerous statements in
the record made by it, along with its consulting engineers, G. L. Tiley & Associates, and its
independent contractor, Cementation Canada – all of which refer to the personnel conveyance as
a “bucket.” For example, Petitioner’s Exhibit No. 1, a lengthy PowerPoint presentation, labels
the conveyances as “buckets” on the computer screen. P. Ex. 1 (p. 5, Monitor: Shaft Information
and Communications) (referring to “No. 1 Bucket” and “No. 2 Bucket”). G. L. Tiley,
commissioned to do testing on the conveyance, also refers to the conveyances as “buckets.” P.
Ex. 7, pages 3-11. In addition, Cementation of Canada, a contractor working with the operator,
described it in 2007 as a “bucket” in their own diagrams. R. Ex. 4. Furthermore, Cementation’s
programmable logic controllers and operating description from 2009 do not refer to
conveyances, but rather to “buckets.” P. Ex. 17, pages 4, 6, 7. These references certainly
undercut Resolution’s legal position.

37 FMSHRC Page 2249

B. The DMMRT Definition of “Bucket” Is Irrelevant to this Case.
The DMMRT definition of “bucket” relied upon by the Judge does not undermine the
reasonableness and persuasiveness of the Secretary’s interpretation. In this case, the Judge’s
reliance on the DMMRT definition is undermined by the Secretary’s safety standards and thus
has no relevance to this case.8 Specifically, the DMMRT definition fails to mention any of the
characteristics of a “bucket” that are relevant to the safety of personnel being hoisted in it. For
example, the DMMRT definition fails to recognize that when a “bucket” is hoisting personnel it
must be securely attached to a crosshead.” 30 C.F.R. § 57.19050(a). Further, although the
DMMRT defines a bucket as “[a]n open-top can, equipped with a bail, used to hoist broken rock
or water and to lower supplies and equipment to workers in a mine shaft or other underground
opening,” the Secretary’s standards require a “bucket” that is hoisting personnel to be covered,
i.e., to “[h]ave overhead protection,” and to have a device that disables the bail. 30 C.F.R. §
57.l9050(b), (d); see also 30 C.F.R. § 57.19045 (“man cages” and “skips” used for hoisting
personnel “shall be covered with a metal bonnet”). Thus, the Secretary’s standards effectively
negate the very characteristics (open-topped and equipped with a bail) by which the DMMRT
defines the term “bucket.”
The DMMRT definition does not even recognize that a “bucket” is commonly used to
hoist personnel during the sinking of a shaft.9 The definition mentions lowering supplies and
equipment to miners but says nothing about carrying personnel. Indeed, the DMMRT definition
simply describes an ordinary “bucket” and has nothing to do with personnel conveyances. As a
result, the DMMRT definition is clearly incongruous with the standard being interpreted.
Finally, the Judge’s finding of fact that the conveyance was taller than the muck and
cement buckets is inconsequential, given the requirement of section 57.19050(c) that a “bucket”
used to hoist personnel must be tall enough to “transport persons safely in a standing position.”
Nor may a “bucket” in which personnel are riding contain “muck, supplies, materials, or tools
other than small hand tools.” 30 C.F.R. § 57.19071. Thus, these facts have no bearing on whether
or not the conveyance at issue is a “bucket.”

8

As noted above, the DMMRT definition states that a “bucket” is “[a]n open-top can,
equipped with a bail, used to hoist broken rock or water and to lower supplies and equipment to
workers in a mine shaft or other underground opening.” P. Ex. 4. Am. Geological Institute,
Dictionary of Mining, Mineral, and Related Terms 71 (2d ed. 1997).
9

The operator’s assertion that this issue is not properly before the Commission because
the Secretary did not make this argument before the Judge lacks merit. At issue before the Judge
below was the meaning of the term “bucket” in section 57.19076. The reliability of the DMMRT
definition of “bucket” is central to this issue. Thus, although the points raised on appeal by the
Secretary are not identical to those raised below, they are “sufficiently related” to those raised in
support of the Secretary’s interpretation so that the Commission can consider them. See, e.g.,
BHP Copper Inc., 21 FMSHRC 758, 762 (July 1999); Keystone Coal Mining Corp., 16
FMSHRC 6, 10 n.7 (Jan. 1994).

37 FMSHRC Page 2250

For all these reasons, we conclude that the DMMRT definition of “bucket” is irrelevant to
this case.
C. The Judge Failed to Recognize that the MSHA Administrator’s Allegedly
Inconsistent Previous Interpretation Was Merely a Description of Resolution’s
Legal Position.
The Judge additionally erred in finding the Secretary’s interpretation undeserving of
deference on the ground that it was inconsistent with the language in the Administrator’s
proposed decision denying the petition for modification. 35 FMSHRC at 1079. The Judge failed
to realize that the portion of the Administrator’s proposed decision that he quoted was the
introduction, in which the Administrator merely described – verbatim – the position stated in the
operator’s petition for modification. Recitation of that description, in that context, did not mean
that the Administrator agreed with Resolution’s position.
The operator’s petition for modification and the Administrator’s proposed decision both
stated: “The personnel conveyance that this petition is submitted upon is not a ‘bucket,’ but
rather is an enclosed capsule designed for the transport of personnel.” P. Exs. 5, 14. Similarly,
the succeeding eight sentences in the Administrator’s proposed decision were all taken verbatim
from the operator’s petition and all appeared in the Administrator’s proposed decision prior to
the section with the heading “Findings of Fact and Conclusions of Law.” P. Ex. 14. Under that
heading, the Administrator did not repeat the statement relied on by the Judge, but rather
addressed the merits of the petition for modification on the assumption that the conveyance was
a “bucket” for purposes of section 57.19076. This is consistent with the fact that the
Administrator referred to the conveyance as a “personnel bucket” throughout the entire section.
P. Ex. 14. Furthermore, the Administrator’s denial of the petition for modification in effect
directed that the standard be applied to the conveyance without modification, which implies that
the Administrator found that the conveyance was a “bucket” for purposes of section 57.19076.
In short, the Judge’s conclusion that MSHA had taken inconsistent positions regarding
the interpretation of the standard is based on a misreading of the Administrator’s proposed
decision.

37 FMSHRC Page 2251

III.
Conclusion
For the reasons stated above, we reverse the Judge’s decision and rule that section
57.19076 was violated. We remand the case to the Judge to determine whether to affirm the
inspector’s S&S designation.

/s/ Mary Lu Jordan
Mary Lu Jordan, Chairman

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

/s/ Patrick K. Nakamura
Patrick K. Nakamura, Commissioner

/s/ William I. Althen
William I. Althen, Commissioner

37 FMSHRC Page 2252

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9958 / FAX: 202-434-9949

October 2, 2015
SPARTAN MINING COMPANY,
Petitioner

CONTEST PROCEEDING
Docket No. WEVA 2015-407-R
Order No.: 9020932; 12/30/14

v.
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent

Mine: Road Fork #51 Mine
Mine ID No.: 46-01544
SUMMARY DECISION

Before:

Judge Barbour

This case is before me upon a Notice of Contest filed by Spartan Mining Company
(“Spartan”), challenging the issuance by the Secretary of Labor (“Secretary”) of an imminent
danger order, under section 107(a) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 817(a). The Order was issued on December 30, 2014, at Spartan’s Road Fork No. 51 Mine, an
underground bituminous coal mine located in Wyoming County, West Virginia, when an
inspector for the Secretary’s Mine Safety and Health Administration (“MSHA”) saw a miner
standing alongside a moving continuous mining machine and instructed the miner to
immediately remove himself from the area. In conjunction with the Order and pursuant to section
104(a) of the Act, the inspector also issued Citation No. 9020933 to Spartan.1
The court initially scheduled a June 9, 2015, hearing on this matter. Shortly after the
notice of hearing was issued, the parties settled all issues related to Citation No. 9020933 and
requested that the court resolve the remaining issues regarding the imminent danger order on
summary decision.2 The parties agreed to submit stipulations of fact and cross-motions for
summary decision, and the court issued an Order cancelling the June 9 hearing. The parties
subsequently filed Cross-Motions for Summary Decision with accompanying Briefs (“Sec’y Br.”
and “Resp’t Br.”) and Joint Stipulations of Fact (“Stip. 1 through 13”), followed by Reply Briefs
from each side (“Sec’y Reply Br.” and “Resp’t Reply Br.”). The court issued an Order

1

Citation No. 9020933 charged the company with a violation of 30 C.F.R. §
75.220(a)(1), which requires an operator to adopt and comply with an approved roof control
plan. A provision in Spartan’s approved plan prohibited miners from standing alongside a
continuous miner when the continuous miner was being trammed, unless it was cutting coal. See
Stip. 10.
2

The court approved the settlement on June 24, 2015. Spartan Mining Co., Docket No.
WEVA 2015-592, Unpublished Order at 2 (June 24, 2015).

37 FMSHRC Page 2253

Requesting Additional Joint Stipulations on August 5, 2015, and the parties complied by
submitting three additional Joint Stipulations on September 1, 2015 (“Stip. 14 through 16”).
Commission Rule 67(b) states: “A motion for summary decision shall be granted only if
the entire record, including the pleadings, depositions, answers to interrogatories, admissions,
and affidavits, shows: (1) That there is no genuine issue as to any material fact; and (2) That the
moving party is entitled to summary decision as a matter of law.” 29 C.F.R. § 2700.67(b). Based
on the stipulations, I find that there is no genuine issue as to any material fact, and that the
Secretary is entitled to summary decision as a matter of law. Accordingly, I AFFIRM the Order
as issued.
STIPULATIONS
The court accepts the following stipulated facts to be undisputed.
1.

At all times relevant to this proceeding, Spartan was the “operator” of the Road
Fork #51 mine, Mine ID Number 46-01544, as defined by section 3(d) of the
Mine Act.

2.

At all times relevant to this proceeding, the Road Fork #51 mine was a “coal or
other mine” as defined by section 3(h)(1) of the Mine Act.

3.

At all times relevant to the proceeding, the Road Fork #51 mine had an effect
on commerce within the meaning of section 4 of the Mine Act.

4.

Operations of the Road Fork #51 mine are subject to the provisions of the Mine
Act.

5.

This proceeding is subject to the jurisdiction of the Federal Mine Safety and
Health Review Commission and its designated administrative law judges
pursuant to sections 105 and 113 of the Mine Act. Civil penalties are not
imposed for imminent danger orders issued pursuant to section 107(a) of the
Mine Act.

6.

By entering into these Joint Stipulations, neither party waives its right to appeal
the Administrative Law Judge’s decision on the Cross Motions for Summary
Decision.

7.

Order No. 9020932 was issued by an authorized representative of the Secretary
and was properly served to Spartan on December 30, 2014.

8.

On December 30, 2014, during his inspection of the Road Fork #51 Mine,
MSHA Inspector Nicholas Christian observed a continuous mining machine
being trammed forward and in reverse in the #1 entry while the continuous

37 FMSHRC Page 2254

miner operator was positioned alongside the continuous mining machine, which
is commonly referred to as the “red zone.”3
9.

Immediately after the continuous miner operator was observed in the “red
zone,” Inspector Christian removed him from the danger and orally issued
imminent danger Order No. 9020932 under section 107(a) of the Mine Act.

10.

Paragraph 22 of the MSHA approved roof control plan in place at the Road
Fork #51 mine on December 30, 2014, states as follows: “When the continuous
miner is being trammed in the working place or anywhere in the mine other
than when cutting coal, no person shall be allowed along either side of the
continuous mining machine.”

11.

The continuous miner operator’s actions that were cited in Order 9020932 were
in violation of the above referenced provision of the approved roof control
plan. Inspector Christian also issued Citation No. 9020933 pursuant to section
104(a) of the Mine Act for a violation of 30 C.F.R. 75.220(a)(1).

12.

Inspector Christian’s decision to issue Order No. 9020932 was based on the
single incident described in section 8 of the body of the Order and not on
previous occurrences of a factually similar event.4

3

The Secretary implies that the machine was being operated remotely by the miner who
was standing alongside it. See Sec’y Br. 18.
4

Section 8 of the Order states the following:

The operator failed to follow the approved roof control plan on the 005-0
MMU. When observed the miner operator was standing in the red zone along the
side of the continuous miner in the #1 entry. . . . The miner was being trammed
back and forward in the heading while the miner operator was positioned along
side of the miner in the red zone. Upon, the miner operator being removed from
the danger[, a]n oral imminent danger was issued to the Mine Foreman, at 0900
hours on this date. After, the miner was de[-e]nergized and measurements were
taken the miner was 30'' from the rib at the outby end of the pan of the miner and
31'' at the gauges on the outby end of the miner where the operator was standing.
The mining height in this location is approximately 50'' therefore restricting the
miner[’]s ability to stand up right and pos[ing] more of a danger to himself while
having to bend over that could result in the controls being engaged and also while
the miner is being trammed while the operator is along side of the machine the
miner could swing over inadvertently resulting in fatal injuries from crushing
hazards against the rib.
Citation #9020933 will be issued in conjunction with this order.
Resp’t Ex. 1.

37 FMSHRC Page 2255

13.

Spartan disputes that the actions of the continuous miner operator described in
Stipulation No. 8 constitute a “condition” or “practice” as those terms are used
in sections 3(j) and 107(a) of the Mine Act but, for the purposes of this
proceeding, does not dispute that the remaining requirements of sections 3(j)
and 107(a) of the Mine Act have been satisfied.

14.

The continuous mining operator was the only miner working in and prohibited
from being in the area around the continuous mining machine while the
machine was energized.

15.

After observing the miner tramming the continuous mining machine while
standing alongside it in the “red zone,” the inspector immediately, within a
matter of seconds, removed the miner from danger at that time by flashing his
cap lamp at him (the inspector was approximately 60 feet from the miner when
this occurred). After the inspector did so, the miner immediately shut off the
continuous mining machine and walked over to the inspector. The inspector
then called out for the mine foreman and section foreman, who were nearby.
The foremen responded within a minute and were verbally informed by the
inspector of the issuance of the imminent danger order.

16.

The facts in Joint Stipulation No. 8 could have reasonably been expected to
cause death or serious physical harm had the inspector not removed the miner
from the danger.
ANALYSIS

As the stipulations make clear, on December 30, 2014, Inspector Nicholas Christian
issued section 107(a) withdrawal Order No. 9020932 directing a continuous mining operator to
exit the “red zone” alongside a continuous mining machine. Stip. 7-9. Christian had reason to
believe that the miner could have been killed or seriously harmed had he not acted. Stip. 16.
Section 107(a) of the Mine Act provides, in pertinent part:
If, upon any inspection or investigation of a coal or other mine which is subject to
this Act, an authorized representative of the Secretary finds that an imminent
danger exists, such representative shall determine the extent of the area of such
mine throughout which the danger exists, and issue an order requiring the
operator of such mine to cause all persons . . . to be withdrawn from, and to be
prohibited from entering, such area until an authorized representative of the
Secretary determines that such imminent danger and the conditions or practices
which caused such imminent danger no longer exist. The issuance of an order
under this subsection shall not preclude the issuance of a citation under section
104 or the proposing of a penalty under section 110.
30 U.S.C. § 817(a). Consistent with this statutory directive, Christian identified the existence of a
danger in the area around the continuous mining machine while it was energized, immediately
withdrew the miner from the danger by flashing his cap lamp at him, and within a minute orally
informed the foremen in the area of the issuance of an imminent danger order. Stip. 15.

37 FMSHRC Page 2256

Section 3(j) of the Act defines “imminent danger” as the “existence of any condition or
practice in a coal or other mine which could reasonably be expected to cause death or serious
physical harm before such condition or practice can be abated.” 30 U.S.C. § 802(j). In this
instance, the danger was abated by withdrawing the miner from the “red zone.” Spartan concedes
that the facts giving rise to the Order could have reasonably been expected to cause death or
serious physical harm had the inspector not withdrawn the miner. Stip. 16. The only disputed
issue presented to the court is whether or not what the inspector observed when he issued the
Order falls under the meaning of “condition or practice” as found in section 3(j) of the Act.
Resp’t Br. 1-2.
As a preliminary matter, Spartan and the Secretary disagree on the appropriate level of
deference that should be afforded to the Secretary’s interpretation of the terms “condition” and
“practice.” The Secretary argues that his interpretation is entitled to Chevron deference, whereby
the court resolves any ambiguity in the statute by deferring to the Secretary’s interpretation so
long as it is reasonable. Sec’y. Br. 9-11 (citing Chevron U.S.A. Inc. v Natural Res. Def. Counsel,
Inc., 467 U.S. 837, 842-44 (1984)). Spartan argues that the Secretary’s litigating position in this
individual case is entitled only to Skidmore deference, which depends solely on the
persuasiveness of the Secretary’s interpretation. Resp’t Reply Br. 1-7 (citing Skidmore v Swift &
Co., 323 U.S. 134, 139 (1994); United States v Mead Corp., 533 U.S. 218, 234-37 (2001)). The
court finds it unnecessary to resolve this dispute. Assuming, arguendo, that the Secretary’s
interpretation is entitled to Skidmore deference only, the court is nonetheless persuaded by the
Secretary’s argument that the facts in this matter constituted a “condition or practice” under
section 3(j).
Under section 107(a), MSHA inspectors are charged with a duty of withdrawing and
prohibiting miners from entering an area in which an imminent danger exists until that danger
and the “conditions or practices” that gave rise to it no longer exist. Section 3(j) clarifies the
definition of “imminent danger” by further reference to a “condition or practice,” but neither
107(a) nor 3(j) defines the phrase “condition or practice.” In the absence of any statutory or
regulatory guidance, the Secretary has chosen to define a “practice” as an “act or process of
doing something” and a “condition” as a “mode or state of being,” with both definitions
encompassing the facts in this case. Sec’y Br. 11-12, 15. The company argues that what
Christian observed does not constitute a practice because the Secretary has not alleged any
“customary or routine act that formed the basis for the Order.” Resp’t Br. 7. It further argues that
what Christian observed does not constitute a condition, since “the conduct described in the
Order had already occurred when the Order was orally issued.” Resp’t Br. 10.
The court first looks to apply the ordinary meaning of the disputed terms, given that they
are not specifically defined by the Act or regulations promulgated under it. See Peabody Coal
Co., 18 FMSHRC 686 , 690 (May 1996). The dictionary defines “practice” as both “[a] habitual
or customary action or way of doing something” and “[t]he act or process of doing something;
performance or action,” while “condition” is defined as a “mode or state of being.” The
American Heritage Dictionary 383, 1378 (4th ed. 2009). Although it might be reasonable to think
that allegations of a “practice” would require some evidence of repeat or customary conduct, the
facts that Christian observed fall squarely under any relevant definition of a “condition” that this

37 FMSHRC Page 2257

court can identify.5 The danger caused by the continued operation of the energized continuous
miner in conjunction with the machine operator’s presence in the “red zone” was an existing
“state of being” that ceased only after the withdrawal of the miner.
Spartan’s contention that “the conduct described in the Order had already occurred when
the Order was orally issued” suggests that the company does not believe that an imminent danger
order had been issued until the inspector formally notified the foremen in the area, at which point
the condition had already been abated. Resp’t Br. 10. Accordingly, the company cites to Rag
Cumberland Res. LP, 22 FMSHRC 994 (Aug. 2000) (ALJ), a case involving a mantrip accident,
where a Commission Administrative Law Judge (“ALJ”) vacated an imminent danger order that
was issued well after a miner had already exited the mantrip and reached the surface, and where
there was no continued threat to miners. Notably, the decision is silent as to whether the MSHA
inspector who issued the imminent danger order took any steps to remove affected miners from
the area of danger before the condition had abated or while the collision was impending. Id. at
997-98. It is not even clear that the inspector would have had any opportunity to do so at that
point. Id. The instant matter would be analogous to Rag Cumberland if Christian had not acted to
remove the miner from the impending danger and had not issued a withdrawal order until well
after the continuous miner operator had already exited the “red zone.”
It seems to the court that the parties are not so much arguing over the definition of the
phrase “condition or practice” as they are over the timing and actions required to establish the
Order itself. The court refuses to take the formalistic approach implicitly endorsed by Spartan,
which would require inspectors to utter the words “imminent danger order” before withdrawing
miners. The Mine Act’s legislative history reflects Congress’s view that “the authority under
[section 107(a)] is essential to the protection of miners and should be construed expansively by
inspectors and the Commission.” S. Rep. No. 461, 95th Cong., 1st Sess. 39 (1977), reprinted
in Senate Subcommittee on Labor, Committee on Human Resources, 95th Cong., 2d Sess.,
Legislative History of the Federal Mine Safety and Health Act of 1977 at 1317 (1978) (“Legis.
Hist.”). Given this history, the court is unwilling to elevate form over substance.
While it is conceivable that a significant enough delay in the formal notification to an
operator of an imminent danger order could pose notice or evidentiary problems that would
justify vacating an order, this case does not involve such facts. The immediacy of the danger in
the instant matter required an immediate response on the part of the inspector without pausing to
explain the statutory authority for ordering withdrawal, and the inspector followed up his
withdrawal order with sufficiently prompt formal notification. Therefore, the court views the
inspector’s ordering of the continuous miner operator out of the red zone and the oral notification
to management officials immediately thereafter as one continuous action constituting the
5

At one point, Spartan defines “condition” as “involv[ing] some type of inanimate object
in a ‘state of being’”. Resp’t Br. 9. While the company provides no authority for this definition,
and the court is unable to find any definition that focuses specifically on an inanimate object, the
facts in this matter would still fall under Spartan’s proposed definition. The continuous mining
machine in the entry was an inanimate object that was central to the danger posed to the
withdrawn miner. The fact that the withdrawn miner’s hazardous conduct also contributed to the
danger is immaterial, as the Commission has upheld imminent danger orders caused by a miner’s
hazardous conduct. See Rochester & Pittsburgh Coal Co., 11 FMSHRC 2159 (Nov. 1989).

37 FMSHRC Page 2258

imminent danger order itself and finds that the Order was a valid and appropriate response to a
condition which, as stipulated to by the parties, could reasonably have been expected to cause
death or serious physical harm before it could be abated. The court concludes therefore that the
issuance of the 107(a) withdrawal order was proper.
ORDER
In accordance with the foregoing, the Secretary’s motion for summary decision is
GRANTED, Spartan’s motion for summary decision is DENIED, and the withdrawal order
issued by the Secretary under section 107(a) of the Act is AFFIRMED.

/s/ David F. Barbour
David F. Barbour
Administrative Law Judge

Distribution:
Jacob M. Hargraves, Esq., U.S. Department of Labor, Office of the Solicitor, 201 12th Street S.,
Suite 500, Arlington, Virginia 22202
K. Brad Oakley, Jackson Kelly, PLLC, 175 East Main Street, Lexington, KY 40507
/rd

37 FMSHRC Page 2259

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

October 5, 2015
SHERWIN ALUMINA COMPANY, LLC,
Contestant,

CONTEST PROCEEDINGS
Docket No. CENT 2015-0151-RM
Citation No. 8778065; 11/13/2014

v.
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Petitioner,

Docket No. CENT 2015-0152-RM
Order No. 8778066; 11/13/2014
Mine: Sherwin Alumina, L.P.
Mine ID No: 41-00906

CIVIL PENALTY PROCEEDING
Docket No. CENT 2015-0185
A.C. No. 41-00906-371548

v.
SHERWIN ALUMINA COMPANY, LLC,
Respondent,

Mine: Sherwin Alumina, L.P.
Mine ID: 41-00906

v.
UNITED STEELWORKERS, LOCAL 235A
Intervenor.
AMENDED DECISION AND ORDER AND ORDER GRANTING SECRETARY’S AND
INTERVENOR’S JOINT MOTION FOR CORRECTION OF CLERICAL ERROR
Appearances:

Mary Kathryn Cobb, Esq., U.S. Department of Labor, Office of the
Solicitor, Dallas, Texas, and Derek Baxter and Philip Mayor, Esq., U.S.
Department of Labor, Office of the Solicitor, Arlington, Virginia (on
brief) for the Secretary of Labor
Christopher V. Bacon, Esq., and Samantha D. Seaton, Esq., Vinson &
Elkins LLP, Houston, Texas for Sherwin Alumina Company, LLC
Susan J. Eckert, Esq., Santarella & Eckert, LLC, Littleton, Colorado for
United Steelworkers Local 235A

Before:

Judge McCarthy

37 FMSHRC Page 2260

The Decision and Order that issued on September 24, 2015 is hereby amended pursuant
to Commission Rule 69(c), 29 C.F.R. 2700.69(c). My original decision at footnote 6 states, “As
discussed supra, the Secretary also argues that striking miners who are permanently replaced
should likewise be considered working miners and entitled to have their designated
representative participate in inspections and conferences.” On September 29, 2015, the Secretary
of Labor and Intervenor, United Steelworkers, Local 235A, moved for the correction of a clerical
error in the Decision and Order and noted that the word “not” was inadvertently omitted from the
quoted sentence. Respondent/Contestant Sherwin Alumina Company does not oppose the
motion. The unopposed motion is granted. Accordingly, the sentence should read “As discussed
supra, the Secretary also argues that striking miners who are not permanently replaced should
likewise be considered working miners and entitled to have their designated representative
participate in inspections and conferences. ” (emphasis added).
I. Statement of the Case
This matter is before me upon a Notice of Contest and related Petition for the Assessment
of Civil Penalty under section 105(d) of the Federal Mine Safety and Health Act of 1977, 30
U.S.C. § 815(d).
This is a case of first impression. The precise issue presented is whether Sherwin Alumina
Company (“Sherwin”) violated section 103(f) of the Mine Act by refusing to allow the properly
designated representative authorized by miners to accompany MSHA during physical inspection
of the mine after Sherwin locked out and temporarily replaced the miners during an ongoing,
economic labor dispute. That refusal prevented the representative from aiding inspections and
participating in pre-and post-inspection conferences since the lockout.
Twenty-two years ago, Chairman Holen and Commissioners Backley, Doyle and Nelson
affirmed Administrative Law Judge Morris’ conclusion that “striking employees … were not
miners because they were not working in the mine at the time of the inspection” and held that
“striking employees … were not entitled to have their previously designated walk-around
representative accompany the MSHA inspector during his inspection of the mine.” Cyprus
Empire Corp., 15 FMSHRC 10, 15 (Jan. 1993). Contestant/Respondent Sherwin Alumina
argues that Cyprus Empire is controlling Commission precedent, and that under the doctrine of
stare decisis, I must dismiss and vacate the citation and the concomitant failure-to-abate order at
issue. Sherwin Br. 1, 21. Sherwin contends that the locked-out employees who designated their
walkaround representative are no different than the striking employees in Cyprus Empire,
because they are not actively working in a mine and therefore they are not miners under the plain
language of section 3(g) of the Act. Id. at 8. In Cyprus Empire, the Commission concluded that
the “safety purposes of section 103(f) were not diminished in this instance” because the striking
miners were not working at the time and would be entitled to designate a walkaround
representative once they returned to work. Id., citing Cyprus Empire, 15 FMSHRC at 14.
Similarly, Sherwin argues that once the locked-out employees return to work, they too will have
the right to designate their own representative. In the meantime, Sherwin argues that the lockedout miners’ safety is not being compromised, they continue to have access to safety information
through MSHA’s District Office, and MSHA’s District Office has discretion to review and alter
any training that they will receive prior to returning to work. Id., citing Tr. 139, 140, 156-57; 30

37 FMSHRC Page 2261

C.F.R. part 48. Also, to the extent that section 103(f) serves the secondary purpose of providing
information regarding ongoing health and safety conditions to the MSHA inspector, Sherwin
argues that such purpose is better served by offering the inspector unlimited access to speak with
replacement workers actually working in the mine. Sherwin Br. 8.
The Secretary argues that Cyprus Empire is not binding, and that the Secretary’s current
interpretation of sections 3(g) and 103(f) of the Mine Act must replace the Commission’s prior
interpretation in that case. Sec’y Br. 24, 26, citing National Cable & Telecomm. Ass’n v. Brand X
Internet Servs., 545 U.S. 967, 983-84 (2005) (Brand X) (permitting agencies to provide
authoritative interpretations of ambiguous statutory language even after a contrary judicial
interpretation). The Secretary emphasizes that only the United Mine Workers (as an intervenor),
and not the Secretary of Labor, advanced the Secretary’s interpretation beyond the trial level and
appealed the judge’s adverse decision in Cyprus Empire to the Commission. Sec’y Br. 25.
Hence, the Commission did not have the benefit of considering the Secretary’s current
interpretation that the statutory definition of the term “miner” in section 3(g) of the Act, defined
to mean “any individual working in a coal or other mine,” is ambiguous. Accordingly, under
Chevron, the Secretary’s argues that his interpretation of “miner” in the context of section 103(f)
to include employees currently locked out or on strike, who have not been permanently replaced
and reasonably expect to return to work at the end of the labor dispute, is permissible and entitled
to deference. See Sec’y Br. 7; Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc.,
467 U.S. 837, 842-44 (1984). The Secretary contends that his current interpretation is consistent
with the overall remedial purpose of the Act, the specific purposes of the walk-around provision,
and Commission and judicial precedent giving a broad interpretation to the walk-around
provision so that a locked-out miner representative can continue to protect the safety and health
of miners who reasonably expect to return to the mine and resume active work. Sec’y Br. 16-24.
Intervenor, United Steelworkers Local 235A (“Steelworkers”), agrees with the Secretary
that the Mine Act’s definition of “miner” under section 3(g) is ambiguous, and should be
interpreted in the context of section 103(f) to include workers who are on strike or locked out,
but who reasonably expect to return to the mine at the end of a labor dispute. Intervenor Br. 8.
The United Steelworkers further asserts that there is no evidence that the Secretary of Labor
improperly issued the section 104(a) Citation and section 104(b) Order at issue in order to affect
the balance of power in the labor negotiations between Sherwin and the Steelworkers. Id. at 1216. Finally, the Steelworkers argue that including a locked-out miners’ representative in the
inspection party assists with ensuring, and does not compromise, safety at the mine. Id. at 20-23.
Early procedural background in this matter was set forth in my January 21, 2015 Order
Consolidating Proceedings and Denying Motions. Thereafter, a hearing was held in Corpus
Christi, Texas on February 17, 2015. During the hearing, the parties introduced testimony and
documentary evidence. Witnesses were sequestered. The Secretary’s Motion in Limine to
exclude evidence of sabotage was denied. Tr. 16-19. After the hearing, the parties submitted
briefs and reply briefs.
For the reasons set forth below, I find that Cyprus Empire does not govern disposition of
this case because in that matter the Commission left open the prospect of remaining ambiguity in
the statutory definition of the term “miner” and the Secretary proffered no position to which the

37 FMSHRC Page 2262

Commission could accord weight. In this case, by contrast, the Secretary persuasively argues that
in the context of Section 103(f), the statutory definition of “miner” in the phrase “representative
authorized by his miners” is ambiguous and should include locked out miners, who have been
temporarily replaced and reasonably expect to return to work at the end of the labor dispute.
Such miners are still working in a mine, they have just been temporarily prevented from doing so
during the lockout.
My decision is limited to the context of a lockout in which locked out miners cannot be
permanently replaced and may be considered still working in the mine, albeit locked out. As
such, they retain an ongoing interest in the primary purpose of the Mine Act, to protect the health
and safety of the miners working in, and not permanently replaced from, the mine.
The Secretary obviously plays to a larger audience when he abandons his pre-hearing
“lockout” versus “strike” basis for distinguishing Cypress Empire and instead argues that both
locked out and striking miners who have not been permanently replaced are still working in the
context of the walk-around provision because they can reasonably expect to resume active work
in the foreseeable future, and help protect the safety of temporary replacements during the
interim labor dispute. Sec’y Br. 30-31. I decline the Secretary’s invitation to extend his current
interpretation to striking miners, who have not been permanently replaced. In my view, that
would bog the Commission down in resolving intricate and complex labor relations issues such
as temporary versus permanent replacement and the nature of the underlying walk out, either an
economic or unfair labor practice strike, which mandate different outcomes on the permanent
replacement issue under the National Labor Relations Act.
An economic strike is one neither prohibited by law or collective-bargaining agreement
nor caused or prolonged by an employer unfair labor practice and generally has an object of
enforcing economic demands on the employer. See e.g., NLRB v. Transport Co. of Texas., 438
F.2d 258, 262 n.6 (5th Cir. 1971). The strike in Cyprus Empire was clearly an economic strike
over the terms of a new collective-bargaining agreement, in which the strikers could have been,
but were not, permanently replaced. Rather, the operator resumed mining operations with
salaried employees. See Cyprus Empire Corp., 13 FMSHRC 1040, 1044 ¶ 13 (ALJ)(“The hourly
employees commenced the strike on or about May13, 1991, related to the negotiations over a
new collective-bargaining agreement.”). There was no mention of any underlying unfair labor
practice.
The Commission has never addressed an unfair labor practice strike, where miners
striking, at least in part over an unfair labor practice, cannot be permanently replaced and must
be reinstated to existing positions upon their unconditional offer to return to work even if the
employer has hired permanent replacements. See, e.g., NLRB v. International Van Lines, 409
U.S. 48, 50 (1972). The nature of an unfair labor practice strike, however, may turn on
protracted litigation of the alleged underlying unfair labor practice. Further, a strike that is
economic at its inception may be converted into an unfair labor practice strike by the employer’s
subsequent commission of an unfair labor practice. See e.g., Citizens Publ’g & Printing Co., v.
NLRB, 263 F. 3d 224 (3d Cir. 2001) (false statement that economic strikers had been replaced
converted strike to unfair labor practice strike). Such difficult legal determinations lie
exclusively within the technical expertise of the National Labor Relations Board (NLRB).

37 FMSHRC Page 2263

Thus, rightly or wrongly, Cypress Empire controls in the context of an economic strike in
which strikers walk off the job and can be permanently replaced, but are entitled to be placed on
a preferential rehire list.1 The Commission is certainly free to revisit Cypress Empire, but this
judge cannot do so.2 I can, however, differentiate between an offensive lockout, in which an
operator withholds employment from his miners for the purpose of resisting their demands or
gaining concessions, but may not permanently replace them, and an economic strike, in which
miners voluntarily choose to withhold their services and may be permanently replaced. Such
differentiation is particularly appropriate here in order to resolve whether a lockout renders the
term “miner” ambiguous in the context of section 103(f)’s walkaround provision. I find that the
statutory phrase “representative authorized by his miners” in section 103(f) is ambiguous in the
context of a lockout, and that the Secretary’s interpretation is reasonable, consistent with the
underlying purpose of the Act and the purposes of the walk-around provision, and entitled to
deference.

1

NLRB v. Mackay Radio & Telegraph Co., 304 U.S. 333 (1938)(economic strikers may
be permanently replaced and denied a request for reinstatement until vacancy arises); Laidlaw
Corp., 171 NLRB 1366 (1968), enforced, 414 F.2d 99 (7th Cir. 1969), cert. denied, 397 U.S. 920
(1970)(economic strikers, who unconditionally apply for reinstatement when their jobs are filled
by permanent replacements, remain employees, and are entitled to full reinstatement upon the
departure of replacements, unless they have acquired regular and substantially equivalent
employment or employer can establish that failure to offer full reinstatement was for legitimate
and substantial business justifications).
2

Cypress Empire may be criticized for a simplistic failure to reconcile the reasonable
expectation of reinstatement rights under federal employment statutes such as the National Labor
Relations Act (NLRA) with the entirely discrete yet compatible purpose of the Mine Act to
protect the health and safety of miners. In any event, as explained herein, locked out miners,
cannot be permanently replaced, are entitled to reinstatement at the conclusion of the labor
dispute, and have specialized and experiential knowledge of health and safety concerns at the
mine, which knowledge augments the protection of both replacement workers and miners
entitled to return to work after resolution of a labor dispute. As the Supreme Court has
recognized, “[w]hen two statutes complement each other, it would show disregard for the
congressional design to hold that Congress nonetheless intended one federal statute to preclude
the operation of the other.” POM Wonderful LLC v. Coca-Cola Co., 134 S.Ct. 2228, 2238 (2014)
(citing J.E.M. Ag. Supply, Inc. V. Pioneer Hi-Bred Int’l, Inc., 534 U.S. 124, 144 (2001) (“[W]e
can plainly regard each statute as effective because of its different requirements and
protections”). See also, Wyeth v. Levine, 555 U.S. 563, 578-579 (2009). Compare Sure-Tan, Inc.
v. NLRB, 467 U.S. 883, 892-93 (1984) (“[c]ounterintuitive though it may be, we do not find any
conflict between application of the NLRA to undocumented aliens and the mandate of the
Immigration and Nationality Act (INA)” since enforcement of the NLRA with respect to
undocumented alien employees is compatible with the policies of the INA). For the reasons
explained herein, given the ambiguity of the statutory term “miner” as one who works in a mine,
one could perceive statutory warrant in the Mine Act for treating an operator’s locked out
employees as “miners,” particularly in the context of section 103(f) dealing with a
“representative authorized by his miners.”

37 FMSHRC Page 2264

Accordingly, based on a careful review of the entire record, including the parties’ posthearing briefs and my observation of the demeanor of the witnesses,3 I make the following:
II. Findings of Fact
Sherwin operates a large alumina refinery in Gregory, Texas, which encompasses 1200
acres. The facility utilizes hundreds of valves and tanks and miles of piping, and usually employs
about 2,000 miners. Tr. 10, 96-97. Of the 2,000 miners operating the plant in 2014, 450 of the
“hourly employees” were represented by the United Steelworkers Local 235A (“Steelworkers”)
under the terms of a collective bargaining agreement set to expire on October 1, 2014. About
500-600 other miners were contract workers. Tr. 97, 113; Jt. Stip. 10; Jt. Ex. 11, Exh. A.
In June of 2013, Joe Guzman was designated by miners working at Sherwin, as an
authorized representative under Section 103(f) of the Mine Act. Jt. Ex. 19, Stip. No. 12; Jt. Ex 4.
Guzman typically accompanied MSHA inspectors and provided information to inspectors about
mine processes and gave them the names of other miners to be consulted. Tr. 28-29. Guzman
also participated in post-inspection conferences and kept miners apprised of inspection results.
Tr. 28-29, 31-32, 104-05. There is no evidence that Guzman ever engaged in misconduct or
sabotage at the Sherwin Mine.
From September 2013 until the hearing, Sherwin received about 458 citations and about
119 of them were designated significant and substantial (S&S) violations by MSHA. Tr. 180.
Around November 2013, in response to the large number of S&S citations, Sherwin submitted a
corrective action plan (CAP) to MSHA. Tr. 143. About September 2014, MSHA gave Sherwin
notice that it was a pattern-of-violations (POV) candidate under Section 104(e) of the Mine Act.
Tr. 61, 141.
For several months prior to October 2014, Sherwin and the Steelworkers engaged in
unsuccessful negotiations over a successor collective-bargaining agreement. Jt. Ex. 11,
Declaration of Paul English, safety, health, and industrial-hygiene manager, at ¶ 3. During
negotiations, verbal and written hazard complaints to MSHA increased, but only about a
quarter of them were deemed to have any merit. Tr. 80-83, 129. MSHA, the Steelworkers, and
Sherwin management and counsel, met in June 2014 to evaluate the CAP plan. Tr. 143.
Sherwin’s labor relations counsel at the time, Henry Chajet, from Patton Boggs (now merged
with Jackson Lewis), raised several general allegations of sabotage with MSHA District
Manager, Michael Davis. Tr. 143-44.
Indeed, during the summer of 2014, Sherwin documented several incidents of suspected
sabotage at the facility. Tr. 81, 164, 175. Electrical substation panels and switch house
cabinets were loosened or unscrewed, and machine guarding was missing or taken off and
3

In resolving conflicts in testimony, I have taken into consideration the demeanor of the
witnesses, their interests in this matter, the inherent probability of their testimony in light of
other events, corroboration or lack of corroboration for testimony given, experience and
credentials, and consistency, or lack thereof, within the testimony of witnesses and between the
testimony of witnesses.

37 FMSHRC Page 2265

laid on the floor. Tr. 81, 164, 175. Air was turned off on a pneumatic overflow alarm in the
rod mills. Sherwin purchased a lock to keep the valve open. Tr. 81. Weeks later, the lock was
cut and the alarm turned off again. Tr. 81. To prevent any further tampering, Sherwin
enclosed the valve with steel, and welded the enclosure shut. Tr. 81.
About mid-June 2014, after an anonymous complaint to MSHA, a pile of presumed
asbestos-containing material (PACM) was dumped on the powerhouse floor, just one day
after the same area had been examined by MSHA. Tr. 88-90. Also, someone broke into
several supervisor offices. A safety relief valve was bent, and seemed to have been forced into
a position that would not allow it to work properly. Tr. 167. A medical lancet was stuck into a
suction unit in the plant ambulance, resulting in a finger injury to a miner. Tr. 165.
Photographs of a 1999 explosion at the Kaiser Aluminum and Chemical Corporation
Gramercy plant in Louisiana were left in the Sherwin administration building with a note
stating words to the effect that “This could happen to you.” Tr. 165-66.4
Absent security cameras in the mine, which likely had to be negotiated with the
Steelworkers as a change in working conditions under Section 8(a)(5) of the NLRA, Sherwin
was unable to discover who committed the alleged sabotage. Tr. 176-177. Sherwin reported
the incidents to government agencies, law enforcement, and several MSHA inspectors. Tr. 88,
167, 176-79, 185.
On Friday, October 10, 2014, the Steelworkers rejected Sherwin’s final offer for a new
collective-bargaining agreement. Tr. 183. On Saturday, October 11, 2014, Sherwin locked out
approximately 450 miners represented by the Steelworkers in furtherance of its labor dispute
with the Steelworkers. Jt. Stip. No. 11. Joe Guzman, and the two miners who designated him
as their miner representative under section 103(f), were among those miners locked out by
Sherwin. Tr. 55; Jt. Ex. 19, Stip. No. 13.

4

Sherwin opened the door to this tragic accident at trial. Tr. 165-66. I take judicial notice
that this 1999 explosion injured 29 miners, blinded one, and occurred during a lockout of the
United Steelworkers when the Kaiser Aluminum plant was being operated by temporary
replacement workers. MSHA later produced a public report regarding this disaster. See MSHA,
Report of Investigation, http://www.msha.gov/disasterhistory/gramercy/ report/reportdept.htm.
Under Commission precedent, judicial notice can be taken of the existence or truth of a
fact or other extra-record information that is not the subject of testimony but is commonly
known, or can safely be assumed, to be true. Union Oil, 11 FMSHRC 289, 300 n.8 (Mar. 1989).
Also, the Commission has recognized that the existence and content of MSHA public documents
are subject to judicial notice. Brody Mining, LLC, 36 FMSHRC 2027, 2030 n. 4 (Aug. 2014)
(Inspector General Report); Black Diamond Constr. Inc., 21 FMSHRC 1188, 1202 n. 3 (Nov.
1999) (MSHA handbook); Jim Walter Resources, 7 FMSHRC 1348, 1355 n. 7 (Sept. 1985)(
MSHA policy memorandum).
This disaster occurred about 6 years after Cyprus Empire was decided by the
Commission. Perhaps that’s why the Secretary of Labor now asks the Commission to reexamine Cyprus Empire.

37 FMSHRC Page 2266

In anticipation of the lockout, Sherwin had trained management personnel as field
supervisors and hired hourly, temporary replacement miners, who had done observational
training in the plant during the month prior to the lockout, but performed no hands-on mining.
Tr. 184. During the lockout and in response to picketing, Sherwin hired additional security,
and bussed the temporary replacement workers into the plant. Tr. 42-43.
Two days after the lockout, Sherwin discovered that about 18 of its 30 hydraulic
presses, essential equipment used in the clarification process, were damaged by water that had
been introduced into the hydraulic systems. Tr. 178. On questioning from the undersigned,
Stephen Hoey, Sherwin’s director of environment, safety and health, acknowledged that either
the pre-lockout miners represented by the Steelworkers or the post-lockout replacement
workers could have committed the alleged sabotage of the presses. Tr. 185.
On October 14, 2014, MSHA inspector Francisco Velma arrived at the Sherwin Mine to
continue a regular inspection. Jt. Stip. No. 14; Tr. 36. Velma asked Guzman to accompany
him, but Sherwin (English) informed Velma that it would not permit Guzman to enter the
mine and assist Velma because of the lockout. Jt. Stip. No. 15. Sherwin provided Velma with
legal authority (presumably Cyprus Empire) supporting its position. Jt. Stip. No. 15. Velma
conducted the inspection without Guzman and chose not to cite Sherwin at that time for
preventing Guzman’s participation, but Velma did not provide any future assurances that
MSHA would not do so in the future. Jt. Ex. 19, Stip. No. 15.
On October 20, 2014, MSHA inspector Brett Barrick informed Sherwin that he wanted
Guzman to accompany him on an MSHA inspection. Jt. Stip. No. 16. English again refused to
allow Guzman to serve as the designated section 103(f) miners’ walkaround representative.
English told Barrick that Sherwin was tired of being asked that question and that if MSHA
persisted, Sherwin would sue MSHA. Tr. 32-33. According to Barrick, English further told
Barrick that Sherwin was excluding Guzman because he “was no longer an employee of the
mine.”5 Tr. 33. English did not deny that he made this statement. I credit Barrick’s testimony
regarding the exchange, given English’s rather vague and non-specific description of this
discussion with Barrick, and Sherwin’s failure to proffer Barrick’s notes. Tr. 47, 84-85.
Barrick completed an inspection without Guzman and did not issue any 103(f) citation
to Sherwin at that time. Jt. Ex. 19, Stip. No. 16. Barrick credibly testified that he believed that
Sherwin had violated Section 103(f) on this occasion (October 20) by refusing to permit
Guzman to accompany the inspection party, but Barrick did not express this view to Sherwin
because he thought he needed permission from a supervisor to issue such a citation. Tr. 43-44,
47, 72. Barrick did not provide any assurances to Sherwin that its continued refusal to permit
Guzman to accompany an MSHA inspector during the lockout would not result in a future
citation. Jt. Ex. 19, Stip. No. 16.

5

English’s statement was not accurate. Guzman remains an employee of Sherwin, but he
had been locked out and was not actively engaged in mining because of the lockout.

37 FMSHRC Page 2267

Michael Davis, MSHA’s South Central District Manager for Metal/Nonmetal
Administration, became aware of Sherwin’s refusal to accord Guzman section 103(f) miner
representative status shortly after Velma’s October 14, 2014 inspection. Tr. 123. Davis opined
that Sherwin’s conduct violated section 103(f) and that a citation should be issued. Tr. 123,
155, 160-61. Davis, however, did not direct Velma or Barrick to issue citations for the
October 14 or 20 incidents because of adverse Commission precedent (Cyprus Empire) relied
on by Sherwin. Tr. 124, 154-55. Rather, Davis spoke with superiors at MSHA headquarters to
determine whether a miners’ representative appointed by locked-out miners should be
permitted to accompany an MSHA inspector during a lockout, and whether a citation should
issue. Tr. 155-56, 160-61.
The Secretary’s interpretation of Section 103(f) in this lockout context was formalized
in a letter drafted at MSHA headquarters and provided to Davis. Tr. 132-34, 160-61; Jt. Ex. 2.
Davis signed the letter and gave the letter and consonant citation to Barrick to issue to
Sherwin should Sherwin continue to deny Guzman the right to accompany Barrick during his
next inspection during the lockout. Tr. 132-34.
On November 13, 2014, Barrick returned to the Sherwin mine to perform another
inspection. Jt. Ex. 19, Stip. No. 17; Tr. 34. Barrick met with English and requested that
Guzman accompany Barrick as miners’ representative during the inspection. Tr. 34. Barrick
provided Sherwin with Davis’ letter, which indicated that Sherwin’s refusal to permit
Guzman to accompany the inspection team contravened section 103(f). Tr. 34-35; Jt. Ex. 19,
Stip. No. 18; Jt. Ex. 2. Barrick told English that Sherwin had 30 minutes to comply with his
request or he would issue a 104(a) citation under section 103(f). Tr. 35. English consulted
with counsel and informed Barrick that Sherwin still refused to permit Guzman to accompany
the inspection team. Tr. 35.
Barrick then issued Citation No. 8778065. Tr. 35; Jt. Ex. 19, Stip. No. 19; Jt. Ex. 3.
That Citation states:
On November 13, 2014 the mine operator refused to allow the
miners’ representative to accompany the Secretary in inspection of
this mine for the purpose of aiding such inspection. This
constitutes a violation of section 103(f) of the Mine Act. The
condition has not been designated as “significant and substantial”
because the conduct violated a provision of the Mine Act rather
than a mandatory safety or health standard. The Secretary
respectfully disagrees with the reasoning contained in the Federal
Mine Safety and Health Review Commission decision in the
Cyprus Empire Corporation, 15 FMSHRC10 (Jan. 1993),
addressing section 103(f) of the Act. The Secretary has also
determined that this case should not appropriately apply to the
present situation. The interest that underlie the concept of miners’
representatives remain important during a lockout, as miners’ [sic]
who have been locked out have a continued interest in the health

37 FMSHRC Page 2268

and safety at the mine and miners’ representatives play a crucial
role in safeguarding this interest.
Jt. Ex. 3.
The violation was designated as non-S&S, with no likelihood of injury or illness, no
lost workdays, and low negligence. Jt. Ex. 19, Stip. No. 7; Jt. Ex 3. The Secretary proposed a
penalty of $112 for the alleged section 103(f) violation. Jt. Ex. 19, Stip. No. 8.
Thereafter, Barrick notified English that he would give Sherwin an additional 30
minutes to abate the Citation No. 8778065 by permitting Guzman to accompany Barrick on
an inspection, otherwise Barrick would issue a section 104(b)(1) Order for failure to abate. Tr.
35. Thirty minutes later, when Sherwin continued to refuse to permit Guzman to accompany
the inspection party, Barrick issued Order No. 8778066. Tr. 35; Jt. Ex. 19, Stip. No. 19; Jt.
Ex. 3, pp. 3-4. That Order states:
The mine operator continues to refuse the miner’s [sic]
representative to accompany the Secretary in inspection of this
mine for the purpose of aiding such inspection. Mitigating
circumstances have not been provided that would justify extension.
Jt. Ex. 3.
The failure to abate order listed no area affected, which is in accordance with an MSHA
Interpretive Bulletin (IB) on the issue. Jt. Ex. 3; MSHA Interpretive Bulletin, Section 103(f)
of the Federal Mine Safety and Health Act of 1977, 43 Fed. Reg. 17,546, (Apr. 25, 1978)
(“However, actual withdrawal of miners will not ordinarily occur in cases arising under
section 103(f), because section 104(b) also requires the inspector to determine the extent of
the area the mine affected by the violation. In most cases, the area(s) of the mine affected by
an operator’s refusal to permit participation … under section 103(f) would be a matter of
conjecture and could not be determined [with] sufficient specificity.”).
No failure-to-abate penalties were assessed by MSHA, although MSHA’s Section
103(f) Interpretive Bulletin states:
“…failure to abate [section 103(f)] violations subjects an operator
to additional civil penalties for each day during which the failure to
abate continues. (section 110(b).) Under circumstances where an
operator refuse[s] to allow participation by a representative of
miners, each day thereafter during which an inspector is carrying
out activities covered by section 103(f) will be considered a day
during which the failure to correct the violation continues, for
purposes of proposing additional civil penalties.”
43 Fed. Reg. 17547.

37 FMSHRC Page 2269

Guzman did not file a discrimination complaint with MSHA alleging that Sherwin’s
“interference” with his exercise of section 103(f) statutory participation rights violated section
105(c). See id. at 17,547.
On December 12, 2014, Sherwin filed a timely notice of contest concerning the Citation
and Order. Jt. Ex. 5. On December 22, 2014, the Secretary filed a Motion for Expedited
Proceedings. Jt. Ex. 7. On December 24, 2014, the Secretary filed a Motion for Summary
Decision. Jt. Ex. 10. Sherwin filed Oppositions to both requests. Jt. Exs. 8 and 10. On
January 21, 2015, the undersigned set a hearing date for February 17, 2015, ordered expedited
discovery, and otherwise denied the Secretary’s motion to expedite proceedings. My January
21, 2015 Order also denied the Secretary’s Motion for Summary Decision.
On January 23, 2015, after the undersigned inquired during a conference call about
whether the temporary replacement miners had designated a miners’ representative, some
temporary replacement miners designated Francisco S. Alvarez as their miners’
representative. Tr. 53, 105, 130-31; Jt. Ex. 19, Stip. No. 20; Jt. Ex. 1. Alvarez is a
management official for CCC Group, a contractor that provides about 100 temporary
replacement workers for Sherwin. Tr. 107-109, 113.
Alvarez reports to CCC lead manager, Steve Whitehouse, who reports to English. Tr.
106-107. English then provides third-hand feedback about MSHA inspections to the
replacement and other non-locked-out miners. Tr. 99, 108, 111-12. At the time of the hearing,
although Alvarez had accompanied inspection teams, he was “on a learning curve” and
generally did not convey information about MSHA inspections directly to the miners as
Guzman had done. Alvarez did not distribute or post MSHA citations and/or orders at control
stations in the Mine, and did not point out hazards to MSHA inspectors. Tr. 98-99, 106-08,
and 110. Barrick credibly testified and the Act provides that the representative of miners is
supposed to assist MSHA in its inspection of the Mine to ensure that the miners have a voice
in the health and safety of the Mine. Tr. 29-30.
Neither the locked out miners nor the temporary replacement miners had the benefit of
any representative of miners from the time of the lockout on October 11, 2014 until Alvarez’s
designation on January 23, 2015. Jt. Ex. 19, Stip. 20; Jt. Ex 1; Tr. 75-76, 105-06. MSHA
records still identify Guzman as a designated miners’ representative. There has been no
termination of his designation as representative of miners pursuant to 30 C.F.R. § 40.5(a) or
(b). Tr. 56, 62, 144. Those regulations provide:
§ 40.5 Termination of designation as representative of miners.
(a) A representative of miners who becomes unable to comply with
the requirements of this part shall file a statement with the
appropriate District Manager terminating his or her designation.
(b) Mine Safety and Health Administration shall terminate and
remove from its files all designations of representatives of miners

37 FMSHRC Page 2270

which have been terminated pursuant to paragraph (A) of this
section or which are not in compliance with requirements of this
part. The Mine Safety and Health Administration shall notify the
operator of such termination.
III.

The Applicable Statutory and Regulatory Framework

As noted, MSHA issued Citation No. 8778065 for an alleged violation of section 103(f)
of the Mine Act and issued Order No. 8778066 for failure to abate that alleged violation. Jt. Ex.
3. Section 103(f) provides:
Subject to regulations issued by the Secretary, a representative of
the operator and a representative authorized by his miners shall be
given an opportunity to accompany the Secretary or his authorized
representative during the physical inspection of any coal or other
mine made pursuant to subsection (a), for the purposes of aiding
such inspection and to participate in pre- or post-inspection
conferences held at the mine. Where there is no authorized miner
representative, the Secretary or his authorized representative shall
consult with a reasonable number of miners concerning matters of
health and safety in such mine. Such representative of miners who
is also an employee of the operator shall suffer no loss of pay
during the period of his participation in the inspection made under
this subsection. To the extent that that Secretary or authorized
representative of the Secretary determines that more than one
representative from each party would further aid the inspection, he
can permit each party to have an equal number of such additional
representatives. However, only one such representative of miners
who is an employee of the operator shall be entitled to suffer no
loss of pay during the period of such participation under the
provisions of this subsection. Compliance with this subsection
shall not be a jurisdictional prerequisite to the enforcement of any
provision of this Act.
30 U.S.C. § 813(f) (emphasis added).
Section 103(f) grants miners and their representatives the opportunity to participate in
physical inspections and conferences conducted by MSHA inspectors pursuant to section 103(a)
for the purpose of observing or monitoring safety and health conditions as part of direct safety
and health enforcement activity. In enacting section 103(f), Congress made clear that effective
implementation of the Act depends upon active and orderly participation by miners and
representatives of miners in the physical inspection process, including both pre and postinspection conferences. Section 103(f)’s “walk-around provision” promotes this goal by ensuring
that an MSHA inspector will benefit from the assistance and participation of a representative
authorized by an operator’s miners when conducting inspections and post-inspection
conferences. See 29 U.S.C. 113(f); Kerr-McGee Coal Corp. v. FMSHRC, 40 F.3d 1257, 1260 &
n.4 (D.C. Cir. 1994); Utah Power & Light Co. v. Sec’y of Labor, 897 F.2d 447, 451-52, 455

37 FMSHRC Page 2271

(10th Cir. 1990); see also Tr. 29-30, 104-05 (describing how miners’ representative Guzman
assisted in inspections and post-inspection conferences, thus fulfilling this role).
The Senate Reports concerning the 1977 Act indicate that the Act’s walk-around
provisions are intended to enhance miner safety and awareness by assuring that miners are
apprised of relevant inspection results by their representative. S. Rep. No. 95-181, at 26 (1977),
as reprinted in 1977 U.S.C.C.A.N. 3401, 3428, reprinted in Subcommittee on Labor of the
Committee on Human Resources, 95th Cong., 2d Sess. Legislative History of the Federal Mine
Safety and Health Act of 1977 at 616 (Comm. Print 1978) (“Presence of a representative of
miners at opening conference helps miners to know what the concerns and focus of the inspector
will be, and attendance at closing conference will enable miners to be fully apprised of the
results of the inspection. It is the Committee's view that such participation will enable miners to
understand the safety and health requirements of the Act and will enhance miner safety and
health awareness.”).
The status of walk-around rights provided by section 103(f) is discussed at length in
MSHA’s Interpretive Bulletin (IB) published on April 25, 1978, which notes:
Section 103(f) provides an opportunity for the miners, through
their representatives, to accompany inspectors during the physical
inspection of the mine, for the purpose of aiding such inspection
and to participate in pre-or post-inspection conferences held at the
mine. As the Senate Committee on Human Resources stated, “If
our national mine safety and health program is to be truly effective,
miners will have to play an active part in the enforcement of the
Act.” S. Rep. No. 95-181, 95th Cong., 1st Sess., at 35 (1977).”
Several important purposes are served by affording representatives
of miners the opportunity to accompany Mine Safety and Health
Administration (MSHA) inspectors. Participation by miners’
representatives will enhance miner safety and health awareness and
contribute to greater understanding by miners of the safety and
health requirements of the Act. In addition, participation in the
inspection process by representatives of miners will directly aid
inspection itself by providing information through individuals
familiar with day-to-day conditions at the mine site.
43 Fed. Reg. 17546.
The Mine Act, MSHA regulations, and MSHA’s Interpretive Bulletin are all silent about
whether a representative of striking or locked-out miners may serve as a representative of miners
during an inspection that occurs amid a strike or lockout. Through regulation, the Secretary of
Labor has defined a “representative of miners” as “(1) Any person or organization which
represents two or more miners at a coal or other mine for purposes of the Act, and (2)
Representatives authorized by the miners, miners or their representative, authorized miner
representative, and other similar terms as they appear in the Act.” 30 C.F.R. § 40.1(b)(1) and (2).
Part 40 of the Code of Federal Regulations contains regulations governing the Representative of

37 FMSHRC Page 2272

Miners. The regulations contain requirements for the filing of specified identification data to be
posted at each mine, the designation of persons to exercise the functions of a representative
under provisions of the Mine Act, and the termination of such representatives. 30 C.F.R. §§ 40.25; see also Utah Power, 897 F.2d at 453.
The Preamble to the Part 40 regulations expressly rejected narrow interpretations of the
terms “representative of miners” and broadly interpreted “representative of miners” to encourage
miner participation in the health and safety of the mine because Congress deemed it vital to have
miners freely participate in health and safety matters at the mines. 43 Fed. Reg. 29,508 (July 7,
1978). The Preamble expressly states:
First, there is no clear statement in the legislative history of the
Mine Act defining who is to be a representative of miners for a
specific purpose, nevertheless, Congress believed it was vital to
have miners freely participate in health and safety matters at the
mines. Second, the frequent use of the term “representative”
throughout the Mine Act in different contexts suggests that a broad
definition would be preferable to a narrow one. Additionally, any
attempt to limit the manner in which representatives are selected
would be intrusive into labor/management relations at the mine
and not in keeping with the spirit of miner participation. Finally, it
would be very difficult to put forth a more detailed or restrictive
rule which would be applied to all the varied situations at all
mines--large and small, union, multi-union and nonunion, coal and
metal/nonmetal, which would still be equitable in all situations.
43 Fed. Reg. 29508.
In rejecting the more narrow NLRB definition of “Representative” based on the “majority
rule” concept inherent in the context of collective bargaining, “which contemplates only one
union miner representative at each mine,” MSHA emphasized the following:
…The purposes of the Mine Act are better served by allowing
multiple representatives to be designated. This ensures that all
miners have the opportunity to exercise their right to select the
representative of their choice for the purpose of performing the
various functions of a representative of miners under the Act and
within the framework of each provision.
Finally, based on experience under the Federal Coal Mine Health
and Safety Act of 1969 and Part 81, it is reasonable to expect that
miners will choose representatives with a substantial amount of
experience, and problems are not anticipated with this broad

37 FMSHRC Page 2273

interpretation of the term representative of miners. If problems do
arise MSHA will propose appropriate revisions.
43 Fed. Reg. 29508.
I conclude that section 103(f) of the Mine Act, as reinforced by the Preamble to the Part
40 regulations, authorizes a broad interpretation of the statutory phrase “representative
authorized by his miners” as set forth in section 103(f) to achieve the statutory purpose of
facilitating the miners’ voice in health and safety matters at a mine.
To properly and broadly interpret the phrase “representative authorized by his miners” in
section 103(f), it is necessary to examine the statutory definition of the term “miner” under
section 3(g) the Act in the context of section 103(f) of the Act. Section 3(g) of the Act defines
“miner” as “any individual working in a coal or other mine.” 30 U.S.C. § 802(g) (emphasis
added). Thus, a “representative authorized by his miners” under section 103(f) is any individual
who is properly designated by two or more individuals “working” in a mine of an operator.
It is undisputed that Guzman was properly designated by two or more Sherwin miners
who were working in the Sherwin mine at the time of the designation. Jt. Ex. 4. That designation
was never terminated pursuant to MSHA regulation. 30 C.F.R. § 40.5. As further explained
herein, it would be inconsistent with the fundamental purpose of the Mine Act in protecting
miner safety and health to terminate that designation by operation of law because a mine
operator invoked an offensive lockout, thereby preventing his unionized miners from returning to
work, unless their collective-bargaining representative, who continues to represent locked out
miners with respect to mandatory terms and conditions of employment, including safety and
health issues, capitulated to the operator’s demands in a labor dispute.
The Secretary of Labor has determined that the Act’s definition of “miner” under section
3(g) in the section 103(f) context is ambiguous, and should be interpreted broadly to include
workers who are on strike or have been locked out, but who reasonably expect to return to the
mine at the end of the labor dispute. Jt. Exs. 2 and 16; Sec’y Br. 9-10. Intervenor Steelworkers
agrees with the Secretary’s “context-specific” interpretation. Intervenor Br. 2, 8. Respondent
Sherwin disagrees with this interpretation, and posits that miners entitled to a walkaround
representative during an inspection are only those “actively working in a mine at the present
time.” Sherwin Br. 8.
In resolving this dispute, I find that, for better or for worse, the Commission’s decision in
Cyprus Empire controls in the context of a strike, particularly an economic strike, until
overruled. It does not, however, bind the undersigned in the context of the instant lockout.
Rather, I give Chevron step 2 deference to the Secretary’s reasonable interpretation that the
statutory phrase “representative authorized by his miners” in the context of the walk-around
provision of section 103(f) includes a representative authorized by miners who are locked out by

37 FMSHRC Page 2274

the operator.6 Accordingly, I find that Joe Guzman is a “representative authorized by [Sherwin]
miners,” who continues to represent “two or more miners at a coal or other mine” pursuant to 30
C.F.R. § 40.1(b)(1) during the lockout for purposes of section 103(f) walk-around rights. Thus,
on November 13, 2014, Respondent Sherwin violated section 103(f) of the Act by denying
Guzman an opportunity to accompany inspector Barrick, and violated section 104(b) by failing
to abate that violation during a subsequent inspection effort 30 minutes later.
IV.

Legal Analysis
A. The Statutory Phrase “Representative Authorized by His Miners”
in Section 103(f) Is Ambiguous

When analyzing the Secretary’s interpretation of the phrase “representative authorized by
his miners” in section 103(f) of the Mine Act, the Commission applies the two-step approach set
forth in Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-44
(1984); Performance Coal Co. v. Fed. Mine Safety & Health Review Comm’n, 642 F. 3d 234,
238 (D.C. Cir. 2011); Simola, emp. by United Taconite, LLC, 34 FMSHRC 539, 543-5 (Mar.
2012).
Under that approach, if the statutory language is plain, the Commission must enforce such
language according to its terms. King v. Burwell, 135 S. Ct. 2480, 2489 (2015); Hardt v.
Reliance Standard Life Ins. Co., 560 U.S. 242, 251 (2010); Dynamic Energy, Inc., 32 FMSHRC
1168, 1171 (Sept. 2010). On the other hand, if the statute is silent or ambiguous, the Commission
asks whether MSHA’s interpretation is reasonable and permissible. Chevron, 467 U.S. at 84344; Thunder Basin Coal Co., 18 FMSHRC 582, 584 n.2 (Apr. 1996); Joy Technologies, Inc. v.
Sec’y of Labor, 99 F.3d 991, 995 (10th Cir. 1996), cert. denied, 520 U.S. 1209 (1997). If the
Secretary and the Commission have conflicting, reasonable interpretations of the Mine Act, the
Secretary's interpretations rather than the Commission’s interpretations are entitled to deference
under Chevron. See, e.g., Joy Technologies, supra, 99 F.3d at 995; see also Sec'y of Labor v.
Excel Mining, LLC, 334 F.3d 1, 6 (D.C. Cir. 2003); Sec'y of Labor v. Mutual Mining, Inc., 80
F.3d 110, 113-15 (4th Cir. 1996).
Thus, if a statute is ambiguous, and if the implementing agency's construction is
reasonable, Chevron requires a federal court to accept the agency's construction of the statute,
even if the agency's reading differs from what the court believes is the best statutory
interpretation. National Cable & Telecomm. Ass’n v. Brand X Internet Servs., 545 U.S. 967, 980
(2005)(Brand X), citing Chevron, 467 U.S. at 843-44, and n. 11. Put differently, a reviewing
court or tribunal, like the Commission, must “accept [the Secretary’ s reasonable] construction of
6

The Secretary’s proffered interpretation of “representative authorized by his miners” is
admittedly broader than a representative selected by locked-out miners. As discussed supra, the
Secretary also argues that striking miners who are not permanently replaced should likewise be
considered working miners and entitled to have their designated representative participate in
inspections and conferences. The instant matter, however, deals only with locked-out, not
striking miners, and the deference afforded to the Secretary is therefore limited to the facts
presented here. It is unnecessary to reach the issue of whether the Secretary’s broader
interpretation is also entitled to deference.

37 FMSHRC Page 2275

the [Mine Act], even if the [the Secretary’s] reading differs from what the [Commission]
believes is the best statutory interpretation.” Id. at 980 (2005)(federal agencies can reverse
judicial statutory interpretations of ambiguous statutory interpretations under certain
circumstances); cf., Martin v. OSHRC, 499 U.S. 144, 152-53 (1991)(reviewing court should
defer to Secretary’s interpretation when the Secretary and the Commission furnish reasonable but
conflicting interpretations of ambiguous regulation promulgated by the Secretary under the
Occupational Safety and Health Act).
Similarly, a reviewing court’s or tribunal’s prior construction of a statute does not trump
a new and permissible agency construction entitled to Chevron deference, absent clear and
unequivocal terms of the statute leaving no room for ambiguity and agency discretion. See
Brand X, 545 U.S. at 982; see also NLRB v. Iron Workers Local 103 (Higdon Construction Co.),
434 U.S. 335, 351 (1978)(agency’s pre-Chevron resolution of conflicting claims represented a
defensible construction of the statute entitled to considerable deference even though courts may
prefer a different application; moreover, “[a]n administrative agency is not disqualified from
changing its mind, and when it does, the courts still sit in review of the administrative decision
and should not approach the statutory construction issue de novo, and without regard to the
administrative understanding of the statutes.”).
In short, deference is given to the Secretary’s interpretation of the Mine Act when that
interpretation is reasonable. Energy West Mining Co. v. FMSHRC, 40 F.3d 457, 460 (D.C. Cir.
1994) (citing Chevron, 467 U.S. at 844); Twentymile Coal Co., 36 FMSHRC 2009, 2012 (Aug.
2014). Chevron deference is usually granted to reasonable statutory interpretations that the
Secretary advances on behalf of MSHA during litigation before the Commission, even though
such interpretations are not promulgated in formal rulemaking. Martin v. OSHRC, 499 U.S. 144,
156-7 (1991); Pattison Sand Co. v. FMSHRC, 688 F.3d 507, 512 (8th Cir. 2012); Olson v.
FMSHRC, 381 F.3d 1007, 1011 (10th Cir. 2004; Wamsley v. Mutual Mining, Inc., 80 F.3d 110,
115 (4th Cir. 1996); Sec’y of Labor v. Excel Mining, LLC, 334 F.3d 1, 6 (D.C. Cir. 2003); but see
North Fork Coal Corp. v. FMSHRC, 691 F.3d 735, 742 (6th Cir. 2012) (only Skidmore deference
is owed positions taken by the Secretary during enforcement actions). The fact that the Secretary
has waited since 1993 to exercise his interpretive authority and considered judgment on the
issues presented in anticipation of the instant litigation, does not lessen the deference owed. See
Mayo Found. for Med. Educ. & Research v. United States, 562 U.S. 44, 55 (2011).
Finally, even where the Commission has previously interpreted an ambiguous statutory
term or ambiguous statutory terms, the Secretary of Labor, on behalf of MSHA, “may, consistent
with the [Commission’s] holding, choose a different construction, since the agency remains the
authoritative interpreter (within the limits of reason) . . . .” Brand X, 545 U.S. at 983; see, e.g.,
Sec’y of Labor v. Nat’l Cement Co. of Cal., Inc., 573 F.3d 788 (D.C. Cir. 2009). When the
Secretary does so, he does not say that the Commission’s prior interpretation was necessarily
wrong, he simply chooses a different permissible interpretation that is reasonable and consistent
with the purposes of the Act. See Brand X, 545 U.S. at 983. As further explained below, I find
that statutory language “representative authorized by his miners” in section 103(f) is ambiguous
in the context of a lockout and I give deference to the Secretary’s interpretation under Chevron.

37 FMSHRC Page 2276

In Cyprus Empire, the United Mine Workers of America (UMWA) argued that the
erstwhile Commission must defer to the Secretary’s interpretation of the statutory term “miner”
in section 3(g) of the Act as applied to walk-around rights in section 103(f). Cyprus Empire, 15
FMSHRC at 15. In rejecting this argument, the 1993 Commissioners noted that the Secretary’s
analogous construction of the term “miner” was rejected as unreasonable by the D.C. Circuit in
Brock v. Peabody Coal Co., 822 F.2d 1134, 1151 (D.C. Cir. 1987)(Peabody).7 Moreover, those
Commissioners emphasized that the Secretary did not appeal the judge’s adverse decision or
otherwise participate in the appeal; that “the wording of the statute sets forth Congress’ intent as
to the definition of miner; and that “[e]ven if there were remaining ambiguity, the Secretary has
presented no position to which the Commission could accord weight.” Cyprus Empire, 15
FMSHRC at 15. In this case, by contrast, the Secretary has clearly exercised his informed
judgment, after consultation with his client MSHA, to argue before the Commission that the
definition of “miner” under section 3(g) of the Act is ambiguous in the context of section 103(f),
and the terms “representative authorized by his miners” in section 103(f) should include miners
who have been locked out and reasonably expect to return to work at the end of the labor dispute.
When deciding whether the statutory language “representative authorized by his miners”
in section 103(f) is plain or ambiguous, the Commission must examine the text of the language
itself, the specific context in which the words or phrases are used in section 103(f), and the
broader structure of the statute as a whole. Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997);

7

In Peabody, the D.C. Circuit affirmed the Commission’s holding that laid-off
individuals were not miners for purposes of the training rights granted under section 115 of the
Act because they were not working in a mine, exposed to the hazards of mining, or employed by
a mine operator. Peabody, 822 F.2d at 1147-49 (emphasis added). The laid off miners in
Peabody were contractually entitled under the collective-bargaining agreement to be placed on a
panel for recall on the basis of “seniority,” which was contractually defined as “length of service
and the ability to step into and perform the work of the job at the time it was awarded.” Id. at
1139. The operators passed over some miners at the top of the recall list because they lacked the
necessary training or work experience to qualify as “experienced miners” and therefore could not
begin working without first receiving “new miner training.” Id. The court majority concluded
that the laid-off individuals did not, in failing to obtain safety training, exercise any right granted
a miner by section 115(a) of the Mine Act. Accordingly, the Secretary’s position that the
operators refused to employ them because of the exercise of a statutory right thereby engaging in
prohibited discrimination, was not a reasonable interpretation of sections 105(c)(1) and 115(a) of
the Act. Id. at 1151.
In her concurrence, then Judge Ruth Bader Ginsburg astutely observed that one need not
exclude laid-off miners from the section 3(g) definition of "miner” for all statutory purposes, nor
did she read the majority opinion to make so sweeping a disposition, and she rejected the
Secretary's position solely on the language and structure of section 115 of the Act dealing with
training rights. Id., (Ginsburg concurring). Judge Ginsburg concluded that the word “miner” as
employed in section 115 could not reasonably be read to encompass persons laid-off because the
training provisions were directed to miners on the job and could not comprehensively be read to
accommodate miners “who stand and wait.” Id. at 1152.

37 FMSHRC Page 2277

King. v. Burwell, 135 S. Ct. 2480, 2484 (2015). As Chief Justice Roberts recently noted in
upholding the Affordable Care Act tax credits on federal exchanges:
But often times the “meaning -- or ambiguity-- of certain words or
phrases may only become evident when placed in context.” Brown
& Williamson, 529 U.S. at 132. So when deciding whether the
language is plain, we must read the words “in their context and
with a view to their place in the overall statutory scheme.” Id., at
133 (internal quotation marks omitted). Our duty, after all, is “to
construe statutes, not isolated provisions.” Graham County Soil
and Water Conservation Dist. v. United States ex rel. Wilson, 559
U.S. 280, 290 (2010) (internal quotation marks omitted).
135 S. Ct. at 2489.
The Supreme Court has also recognized that “… the same words, placed in different
contexts, sometimes mean different things,” and that identical language may convey varying
content even when used in different provisions of the same statute. Yates v. United States, 135
S.Ct. 1074, 1082 (2015) (Ginsburg, J., plurality opinion). Furthermore, the Court has stated that
once a statutory term has an established meaning in some sections of a statute but not in other
sections, the term is ambiguous and each section must be examined to determine whether context
provides further meaning that would resolve the dispute. Robinson, 519 U.S. at 343-44; see also
Brody Mining LLC, 36 FMSHRC 2027, 2036 (Aug. 2014) appeal docketed, No. 14-1171 (D.C.
Cir. Sept. 2014) (deference accorded Secretary’s interpretation of ambiguous term “violation”
where various statutory provisions could only refer to conditions alleged to be violations).
I agree with the Secretary that the present participle “working” as used in section 3(g)’s
statutory definition of “miner” is ambiguous in the section 103(f) context because it connotes
both ongoing activity in which the miner is actively engaged in the present, and interrupted
activity from which the miner may temporarily be absent, but to which he has a reasonable
expectation of returning. See Sec’y Br. 10-11, citing for comparison, United States v. Hersom,
657 F.3d 77, 79, n.2 (1st Cir. 2011) (adopting analogous reasoning with respect to the present
participle “receiving”). For example, the undersigned might accurately say that I am working on
Monday even though it is the Friday before, as I draft this example. Certainly, a miner who takes
temporary leave is still working at the mine, although on leave status, and not engaged in work at
the present moment. Similarly, the Fourth Circuit has recognized that miners who designated a
union official as their representative while the mine was closed during investigation of an
accident were “miners [who] currently work at the . . . [m]ine” for purposes of ruling on a
preliminary injunction. Dep’t of Labor v. Wolf Run Mining Co., 452 F.3d 275, 287 (4th Cir.
2006).
In fact, as the Secretary enumerates, the Mine Act frequently uses the word “miner” to
cover individuals who were working in the mine, but may not be actively working at the time
that their statutory rights or obligations are triggered. Sec’y Br. 12-13, citing, inter alia, Sections
105(c)(2), 104(g)(1), 111, 115, 201, 203(c) and (d) of the Mine Act. The Commission in Cyprus
Empire recognized that the statutorily-defined term “miner” must be interpreted in the context of

37 FMSHRC Page 2278

the particular section in which it arises to effectuate the safety purposes of each section, but as
noted, that Commission interpretation did not have the benefit of the Secretary’s new and
informed judgment in the context of a lockout. 15 FMSHRC at 15; see also KenAmerican
Resources, Inc., 35 FMSHRC 1969, 1973 (July 2013) (laid-off worker was “miner” for purposes
of section 105(c)(2)’s anti-discrimination provision distinguishing cases like Peabody where
laid-off workers were not “miners” under other statutory provisions); 35 FMSHRC at 1975
(definition of “miner” “cannot be applied literally” throughout the Act)(Chairman Jordan,
concurring).
Thus, contrary to Sherwin’s argument, several provisions of the Mine Act would make
little sense if the term “working,” as used to define “miner,” was confined to times when actual
mining work was presently being performed. Rather, I find that the term “miner” as used in
section 3(g) of the Act is ambiguous, and encompasses times when workers are temporarily
disengaged from the actual act of mining. Accordingly, I reject Sherwin argument that the plain
meaning of the term “miner” in section 103(f) must mean an individual actually working in the
mine at the time of the inspection, i.e., “[t]he term ‘working’ . . . refer[s] ‘to action that is
happening at the time of speaking or a time spoken of.’” Sherwin Br. 10. While such a strict
construction, as adopted by the Commission in Cyprus Empire, may seem plain when viewed in
isolation, the Secretary has determined that such a reading is untenable in light of the primary
purpose of the Mine Act to most effectively promote miner safety and health. Cf. Department of
Revenue of Oregon v. ACF Industries, Inc., 510 U.S. 332, 343 (1994); see also New York State
Dept of Social Servs. v. Dublino, 413 U.S. 405, 419-420 (1973) (federal statutes cannot be
interpreted to negate their stated purposes). Rather, as noted, “the fundamental canon of statutory
construction [requires] that the words of a statute must be read in their context and with a view
toward their place in the overall statutory scheme.” Utility Air Regulation Group v. EPA, 134
S.Ct. 2427, 2441 (2014), citing FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 133
(2000).
Given that the text of the statutory phrase “representative authorized by his miners” in
section 103(f) is ambiguous as discussed above, the Commission must look to the broader
structure of the Act to determine whether the Secretary’s current interpretation of the statutory
walk-around provision produces a substantive effect that is consistent with the overall purpose of
the Mine Act. Cf., United Sav. Assn. of Tex. v. Timbers of Inwood Forest Associates, Ltd., 484
U.S. 365, 371 (1988). Ambiguity should be resolved by looking to the context and purpose of
the walk-around provision and eschewing a construction that would undermine the purpose of
the provision or lead to absurd results. See, e.g., Sec’y of Labor v. Twentymile Coal Co., 411 F.3d
256, 261 (D.C. Cir. 2005); Emery Mining Corp v. Sec’y of Labor, 744 F.2d 1411, 1414 (10th Cir.
1984); Consolidation Coal, 15 FMSHRC 1555, 1557 (Aug. 1993). I conclude that the context
and structure of the statutory walk-around provision within the Mine Act fully supports the
Secretary’s interpretation that the designated representative of locked out miners shall be given
an opportunity to participate in inspections during the lockout because this interpretation is
reasonable, permissible, and advances the primary purpose of the Act to protect miner safety and
health.

37 FMSHRC Page 2279

B. The Secretary’s Interpretation is Consistent with the Overall
Purpose of the Mine Act to Protect Miner Safety and Health and
the Specific Purposes of Section 103(f) by Ensuring the Rights of
Locked-Out Miners to Aid MSHA’s Inspection and Participate in
Pre-and Post-Inspection Conferences
The Mine Act’s overall purpose is to protect the health and safety of the mining
industry’s most precious resource, the miner. Peabody, 822 F.2d at 1146, citing section 2(a) of
the Act, 30 U.S.C. § 801(a). Thus, the Mine Act must be interpreted to achieve the overarching
goal of protecting the safety and health of miners. See United Mine Workers of Am. v. Dep’t of
Interior, 562 F.2d 1260, 1265 (D.C. Cir. 1977) (“Should a conflict develop between a statutory
interpretation that would promote safety and an interpretation that would serve another purpose
at a possible compromise to safety, the first should be preferred.”)
Section 103(f) plays a critical role in the overall enforcement scheme of the Act and the
Commission will not restrict 103(f) rights, absent a clear indication in the statutory language or
legislative history, or appropriate limitation imposed by regulation. SCP Investments, LLC, 31
FMSHRC 821, 827 (Aug. 2009) (opinion of Commissioners Young and Cohen); Consolidation
Coal Co., 3 FMSHRC 617, 618 (Mar. 1981). As explained above, the definition of “miner,” as
set forth in the statutory phrase “representative authorized by his miners” in section 103(f), is
ambiguous as applied to locked-out miners. The Secretary’s interpretation that the phrase
“representative authorized by his miners” should include a representative authorized by locked
out miners is favored and entitled to deference. This is because that interpretation is fully
protective of mine safety and health and best advances the overall purpose of the Act to protect
miners, and the specific purposes of section 103(f) in furtherance of that overall statutory goal.
A fundamental purpose of the walk-around rights set forth in section 103(f) is to
encourage miner awareness of health and safety concerns. Kerr-McGee, 40 F.3d at 1260, 1264 &
n.13; Consolidation Coal, 3 FMSHRC 617, 618 (Mar. 1981); S. Rep. No. 95-181, at 28; MSHA
Interpretive Bulletin, 43 Fed. Reg. 17,546, (Apr. 25, 1978). As inspector Barrick testified, this is
the most important aspect of the miners’ representative function. Tr. 29. This fundamental
purpose of section 103(f) is advanced by permitting the authorized representative of locked-out
miners to participate in physical inspections and pre- and post-inspection conferences under
section 103(f). The reason is manifest. Participation by a miners’ representative in physical
inspections and pre and post-inspection conferences permits dissemination of knowledge
concerning safety and health hazards or conditions to other miners throughout the mine,
particularly the locked-out miners, who have a reasonable expectation of returning. Locked-out
miners have an actual and continuing interest in staying abreast of existing, continuing,
developing, or abating safety and health issues at the mine where they reasonably expect to
return and resume the inherently dangerous work of mining. See Performance Coal Co., WEVA
2010-1909, Unpublished Order at 11, (Dec. 17, 2010) (ALJ) (miners who were employed at time
of Upper Big Branch explosion and thereafter were involuntarily relocated to a sister mine have
an ongoing interest in the safety of the mine where they were working and will return to work).8
8

In Performance Coal, the judge found that “[t]he purpose of . . . section 103(f) is to
(continued…)

37 FMSHRC Page 2280

Although lockouts may last for an extended period of time,9 locked-out miners cannot be
permanently replaced and have a reasonable expectation or returning to work after the
conclusion of the lockout because the operator may only hire temporary replacement miners
during a lockout, not permanent replacement workers that are permissible in the economic-strike
context, such as Cyprus Empire. See e.g., Ancor Concepts, 323 NLRB 742, 744 (1997) (use of
permanent replacements is inconsistent with a declared lawful lockout in support of bargaining
position) enforcement denied on other grounds, 166 F.3d. 55 (2d Cir. 1999); Harter Equipment,
Inc., 280 NLRB 597 (1986)(absent specific proof of antiunion motivation, employer did not
violate Section 8(a)(3) and (1) by hiring temporary replacements during offensive lockout), aff’d
sub nom. Operating Engineers Local 825 v. NLRB, 829 F.2d 458 (3d Cir. 1987)(employer's
hiring of temporary employees was not unfair labor practice, where employer intended to return
regular employees to work at conclusion of dispute, employer was in financial straits, and
employer did not have hostile motive); cf., Harter Equipment, Inc., 293 NLRB 647 (1989) (only
locked out "employees" in bargaining unit at time of lockout, and not temporary replacements,
are eligible to vote in subsequent decertification election). Accordingly, the locked-out miners
legally are still “working” at the Sherwin Mine, much like a miner on vacation or sick leave,
albeit they will not return to work until the end of the lockout. Given the locked-out miners’
reasonable expectation of returning to the Mine at the conclusion of the lockout, they retain an
8

(…continued)
allow miners the opportunity to be involved in the safety and health of the mine where they are
employed,” and it would “circumvent the purpose of the statute” to deny the miners a
representative at the closed mine. Performance Coal Co., WEVA 2010-1909, Unpublished Order
at 11, (Dec. 17, 2010) (ALJ). The judge persuasively reasoned that the “miners who were
employed at the Mine at the time of the accident have an ongoing interest in the safety of the
mine where they were working and will potentially return to work. This safety interest is at the
heart of the statute and regulations.” Id. The judge further concluded that the operator’s “narrow
reading” of section 103(f) would permit mines “to unilaterally prevent” miners’ involvement in
safety oversight. Id.
Similarly here, Sherwin’s interpretation of the phrase “representative authorized by his
miners” to exclude a lawfully designated, but locked-out representative, unilaterally prevents
miners’ involvement in safety oversight. In fact, as noted herein, there was no miners’
representative permitted to participate in inspections for three months after the lockout, until
Alvarez was eventually designated after inquiry from the undersigned. By contrast, as in
Performance Coal, the Secretary’s interpretation of the phrase “representative authorized by his
miners” fosters the overarching safety interest at the heart of the statute and regulations by
ensuring that an operator cannot use a lockout to unilaterally preclude miners, through their
designated representative, from participating in inspections and conferences to help ensure a safe
mine environment where they reasonably expect to return to work.
9

For example, a lockout lasted for two years (1991-92) at the Ravenswood Aluminum
plant in West Virginia, chronicled by Kate Bronfenbrenner and Tom Juravich in Ravenswood:
The Steelworkers Victory and the Revival of American Labor (1999), and a lockout lasted for two
years at the Kaiser Aluminum refinery in Gramercy, Louisiana, during which a tragic explosion
injured 29 miners on July 5, 1999. MSHA, Report of Investigation,
http://www.msha.gov/disasterhistory/gramercy/ report/reportdept.htm.

37 FMSHRC Page 2281

interest in the health and safety of the Mine and should be allowed to have a representative of
miners participate in section 103(f) walk-around activities because such participation serves the
statutory purposes set forth in section 103(f) of ensuring the rights of miners to assist MSHA in
inspections and pre- and post-inspection conferences to maintain the health and safety of all
miners working in the mine.
As noted, the Preamble to the Part 40 regulations authorizes a broad interpretation of the
phrase “representative authorized by his miners” in section 103(f) to achieve the statutory
purpose of facilitating the miners’ voice in health and safety matters at a mine. 43 Fed. Reg.
29,508 (July 7, 1978). The Secretary’s interpretation that section 103(f) covers a miners’
representative designated by locked-out miners, who cannot be permanently replaced and
reasonably expect to return to work, is reasonable because it furthers the specific and primary
“purposes of aiding [MSHA’s] inspection and to participate in pre- or post-inspection
conferences held at the mine.” See 30 U.S.C. § 813(f); Thunder Basin Coal Co. v. FMSHRC, 56
F.3d 1275, 1278 (10th Cir. 1995); Kerr-McGee, 40 F.3d at 1263; 43 Fed. Reg. 17,546 (Apr. 25,
1978); cf., KenAmerican Resources, 35 FMSHRC at 1973 (July 2013) (majority panel held that
laid-off worker was “miner” for purposes of section 105(c)(2)’s anti-discrimination provision,
distinguishing cases like Peabody where laid-off workers were not “miners” under other
statutory provisions) (Chairman Jordan, concurring).
Another purpose of the walk-around provision is to assure miners that inspectors will
uncover violations and hazards. 115 Cong. Rec. S27,287-88 (Sept. 26, 1969), reprinted in
Subcommittee on Labor of the Committee on Labor and Public Welfare, 94th Cong., 1st Sess..
Legislative History of the Federal Coal Mine Health and Safety Act of 1969, at 393 (Comm.
Print 1975) (statement of Sen. Metcalf introducing walk-around provision amendment in Coal
Mine Health and Safety Act of 1969) (“[I]t might well happen that that miner working in that
mine would help the inspector by calling attention to certain safety violations. He is familiar with
the operation of the mine, and he would be able to represent his fellow union members or his
fellow mine workers to reveal safety violations.”). Participation in inspections and conferences
by locked-out miners’ representatives, who reasonably expect to return to work at the conclusion
of the lockout, helps promote this purpose because such representatives, as demonstrated in this
case, have site-specific knowledge and expertise to aid the Secretary in ensuring mine safety and
health during a physical inspection. After all, “… it is reasonable to expect that miners will
choose representatives with a substantial amount of experience ….” 43 Fed. Reg. 29,508. Such a
representative will aid MSHA inspectors in their efforts to protect both the current safety of
temporary replacement miners and the future safety of the locked-out miners when they return to
work.
Based on the record evidence presented in this case, it is likely that inspection
participation by the representative of the locked-out miners will enhance mine safety and health
more effectively than participation by a representative designated by temporary replacement
miners, who will typically lack equivalent site-specific experience and technical knowledge, at
least at the outset of the labor dispute. As explained below, the record in this case suggests that
the representative designated by the temporary replacement workers at the outset of the lockout
typically will be on a significant “learning curve,” and therefore will be less qualified to identify
hazards and assist the inspector by providing site-specific technical knowledge about the mine’s

37 FMSHRC Page 2282

production processes. It is significant that the temporary workers did not participate in mining or
actively engage with the mine environment before the lockout began, and instead only observed
the locked-out workers. Tr. 184.
On the other hand, the record establishes that since his designation, Guzman had
significant mine-specific experience and familiarity with the hazardous processes of refining
alumina under pressure using corrosive chemicals and caustic liquids. Tr. 28-29, 40, 104-05,
178. Specifically, inspector Barrick testified that the miners’ representative, usually Guzman
unless another representative was substituting, would travel with an inspector “to help us by
providing information, typically on technical or process-type questions that we might have. Also,
he could identify other miners in the area for us. And, of course, his most important job … is to
take that … information back to his … miners and let them know what … he observed during an
inspection.” Tr. 29. In fact, Paul English, Respondent’s safety, health and industrial hygiene
manager, testified that Guzman would answer an inspector’s questions about mine processes or
how equipment worked, provide an opinion about possible allegations, and point out dangers or
hazards to an inspector. Tr. 104-105. English confirmed that Guzman actively participated in
post-inspection conferences by expressing agreement or disagreement with citations. Tr. 105.
English also testified that Guzman would report inspection results back to the miners and that
Guzman was a full-time miners’ representative pursuant to the corrective action plan (CAP). Tr.
108.
When asked why he would consult a miners’ representative like Guzman about processes
or technical issues, inspector Barrick testified that “[a] lot of times that miner may have
performed that work. He has …, at times, a better understanding of the processes than sometimes
operational folks will” because he has “a working knowledge of … some of the processes. And if
he doesn’t, he knows those that do, and we can get those people. ” Tr. 29. Inspector Barrick
further testified, “[w]hen we’re evaluating conditions, we want all the facts; we want as much
information as we can possibly get about what we’re dealing with at that time.” Tr. 29-30.
Barrick further explained, “… Sherwin is a very complex process; there’s a lot there to learn;
there’s a lot there to understand. So again, the more people we could involve, you know, in that
process of trying to garner the right information and make evaluations, and if, indeed we needed
to, you know, issue citations, that we … try to do that in a fair manner.” Tr. 30. Barrick also
credibly testified that the miners’ representative plays a very useful role at closeout conferences,
particularly through input regarding the appropriate level of abatement to get at the root cause[s]
for cited conditions. Tr. 30-31.
Although English attempted to paint a picture that temporary replacement miners’
representative, Francisco Alvarez, a management official with replacement contractor CCC
Group, performed the same or comparable miners’ representative role as Guzman at the time of
the hearing, I discredit this effort. Tr. 106. Alvarez, the new, post-lockout miners’ representative
for replacement miners, lacked the same or comparable site-specific technical and process
knowledge as Guzman since English conceded that Alvarez was “on a learning curve.” Tr. 106.
In fact, for 105 days during numerous inspections after the commencement of the lockout, no
miners’ representative was given the opportunity to accompany MSHA inspectors until Alvarez
was eventually designated on January 23, 2015, after inquiry from the undersigned. This factual
scenario is antithetical to the encouragement of miner participation in the health and safety of the

37 FMSHRC Page 2283

mine, which Congress deemed so vital to effective safety and health enforcement. See 43 Fed.
Reg. 29508.
When CCC Group manager Alvarez was eventually designated as the replacement
miners’ representative, he did not report inspection results back directly to miners as Guzman
had done. Tr. 29, 108. Rather, such information was filtered through English and other Sherwin
and CCC management before reaching miners. Tr. 108. Nor did Alvarez point out hazards to an
MSHA inspector, as Guzman had done. Tr. 105, 109-10. Further, when English was asked
whether English had ever pointed out a hazard to an inspector, English evaded the question. Tr.
105. I find on this record that Alvarez’s representative role was not comparable to Guzman’s
representative role, and because Sherwin excluded Guzman from participating in physical
inspections and conferences during the lockout, the purposes of section 103(f) were flouted for
more than 3 months.
I further find, consistent with the appropriate broad interpretation of the statutory phrase
“representative authorized by his miners” in section 103(f), that “[t]he purposes of the Mine Act
are better served by allowing multiple representatives to be designated” in the context of a
lockout because “[t]his ensures that all miners have the opportunity to exercise their right to
select the representative of their choice for the purpose of performing” section 103(f)
representative-of-miner functions. See 43 Fed. Reg. 29508. Thus, Guzman must or “shall be
given an opportunity to accompany the Secretary or his authorized representative during the
physical inspection” of the Sherwin mine during the lockout, and Alvarez must or shall be given
the same opportunity. In the words of section 103(f), “[t]o the extent that the Secretary or
authorized representative of the Secretary determines that more than one representative from
each party would further aid the inspection, he can permit each party to have an equal number of
such additional representatives. However, only one such representative of miners who is an
employee of the operator shall be entitled to suffer no loss of pay during the period of such
participation under the provisions of this subsection….” 30 U.S.C. § 813(f). Sherwin’s attempt to
cabin MSHA’s section 103(f) discretion and “to limit the manner in which representatives are
selected would be intrusive into labor/management relations at the mine, and not in keeping with
the spirit of miner participation.” 43 Fed. Reg. 29508.
During a lockout, the designated miners’ representative cannot effectively keep
involuntarily locked-out miners apprised of the dynamic, ongoing, and constantly evolving
safety and health conditions prevalent at the mine, absent participation in physical inspections
and conferences. It may be too late to wait until the lockout concludes to bring the specialized
knowledge or concerns of the locked-out miners’ representative to bear on the physical
conditions, hazards, or dangers prevailing at the mine during the lockout because decisions
regarding such mine safety issues may be finalized by the time locked-out miners resume active
work. For example, citations were written during post-lockout inspections from which Guzman
was excluded. Tr. 99. Therefore, Guzman could neither assist MSHA to understand the alleged
violations and uncover additional hazards, nor keep the locked-out miners informed about such
conditions to which they may be exposed when they return to work. Furthermore, Sherwin faced
the prospect of being placed in POV status and challenging such notice and any subsequent
section 104(e) withdrawal order during the lockout. Tr. 61, 141. The locked-out miners’
representative should be allowed to participate in inspections and conferences related to such

37 FMSHRC Page 2284

POV proceedings, if any, since the locked-out miners reasonably expect to resume work at the
Mine.
Sherwin argues that inspectors can speak to other miners during the lockout. Sherwin Br.
4. Sherwin also argues that the locked out miners have not been precluded from staying abreast
of safety issues and citations during the lockout because they can access MSHA’s website and
submit Freedom of Information Act (FOIA) requests. Further, Sherwin asserts that the lockedout miners are required to receive part 48 training prior to their return, including training on any
new safety procedures and concerns that have arisen during the lockout. Sherwin Br. 4-5; Tr.
140; 30 C.F.R. part 48. All that may be true, but Sherwin is essentially substituting its own view
of safety and health policy for the expert view of the Secretary of Labor (see Sec’y Reply Br. 5,)
and Sherwin’s reasonable-alternative-means argument is no substitute for Congress’s decision
that a properly designated miners’ representative be granted the opportunity to invoke the
statutory right to accompany inspectors during physical inspections and to participate in pre-and
post-inspection conferences.
Nor, as the Secretary points out, is it sufficient to rely on the ability of the miners’
representative to request a hazard inspection under section 103(g) when the lockout ends. Sec’y
Br. 18-19; but see Cyprus Empire, 15 FMSHRC at 15 (economic strikers, subject to permanent
replacement, were not entitled to a section 103(f) walk-around representative during the strike
because they were not presently exposed to hazards and could request an inspection under
section 103(g) if they returned to work). A section 103(g) hazard inspection focuses on an
imminent danger or particular violation of a mandatory health or safety standard. 30 U.S.C. §
813(g)(1) (“a special inspection shall be made as soon as possible to determine if such violation
or danger exists”). The special inspection may be needed during the lockout and the locked-out
miners’ representative should be there at MSHA’s discretion for the limited purpose of assisting
such inspection. If the locked-out miners’ representative is unable to participate and assist in
regular inspections and conferences during the lockout, he or she may be unaware upon return to
work of subtle or dynamic changes in the mine environment likely to cause hazards, or unaware
of particular conditions likely to create hazards. Indeed, hazards themselves may go unnoticed
before they worsen and increase danger. Such danger is particularly acute at a large alumina
refinery that encompasses 1200 acres, and utilizes hundreds of valves, tanks, and miles of piping
(Tr. 96), and Sherwin’s contrary interpretation of section 103(f) does not promote the safety and
health purposes of the statute. The Gramercy explosion at the Kaiser alumina refinery referred to
in the record by Sherwin, grounds this concern in reality. Tr. 165-66; see supra, n. 4.
Consequently, actual participation by the locked out miners’ representative in inspections
and conferences during the lockout is crucial to maximizing mine safety and health during the
lockout. As the Secretary persuasively argues on brief:
“… subsequent review by the [locked out] miners of a cold record
of citations is no replacement for the robust, eye-witness
experience the representative has when accompanying the
inspection team and seeing for him or herself how conditions are
evolving. Any suggestion that miners can simply get up to speed
on how conditions at the mine have changed during their

37 FMSHRC Page 2285

temporary absence by reviewing such records ignores the reality
that most people learn and retain information better by witnessing
live events than by reviewing notes. Furthermore, not every
evolving condition that impacts miner health and safety will be
something that leads to a citation. Only by accompanying the
inspection team will the miners’ representative stay apprised of
conditions that may yet evolve into health or safety hazards.
Sec’y Br. 18.
The fact that replacement miners and returning locked-out miners must undergo training
before commencing work, and that MSHA is able to speak to other miners during the lockout, is
weak justification for excluding a locked-out miners’ representative from participating in
physical inspections and pre- and post-inspection conferences. As the Secretary again
persuasively argues on brief, “[t]elling miners what has happened at a mine after the fact is no
replacement for their having had a voice in the dialogue in the first place.” Sec’y Reply Br. 5.
Furthermore, as explained herein, MSHA need not choose from amongst sources of information
or between designated representatives. Rather, MSHA has discretion to broadly gather
information from as many sources as possible. Thus, an experienced locked-out miners’
representative, such as Guzman, and an inexperienced temporary replacement miners’
representative, such as Alvarez, should both be given the opportunity to participate in physical
inspections and conferences during the lockout, at MSHA’s discretion. Sherwin must give each
representative the requisite training to fulfill their statutory responsibilities.10

10

Under 30 C.F.R. §48.3, operators must have an approved training plan that covers,
inter alia, experienced miner training (30 C.F.R. §48.6) and annual refresher training (30 C.F.R.
§48.8). Operators may receive citations for failure to properly conduct these trainings. See e.g.,
Emery Mining Corp., 5 FMSHRC 1400 (Aug. 1983)(Commission held a civil penalty was
appropriate when miners did not receive annual refresher training for 15 months in violation of
30 C.F.R. §48.8); Sally Ann Coal Company, Inc., 37 FMSHRC 246 (Feb. 2015)(ALJ
Harner)(citation under 30 C.F.R. §48.6 affirmed). As shown herein, unlike laid-off miners
seeking to invoke training rights under section 115 of the Act, locked-out miners’ representatives
like Guzman remain “miners” for the purposes of the section 103(f) of the Act during the course
of the lockout. Further, a miners’ representative, who works at the mine and regularly assists an
MSHA inspector during inspections, would be “regularly exposed to mine hazards,” and
therefore be a “miner” for training purposes under 30 C.F.R. §48.2. But for Respondent’s
unlawful exclusion of Guzman as the designated miners’ representative under section 103(f) of
the Act, Guzman presumably would not have experienced any lapse of training requirements
after the lockout began. Accordingly, to the extent that any training of Guzman’s has lapsed,
Respondent is responsible for retraining him.

37 FMSHRC Page 2286

The broad discretion conferred on the authorized MSHA inspector when determining the
statutory participation right during the particular inspection at issue is aptly captured in the
following passage from MSHA’s Interpretive Bulletin concerning section 103(f) of the Mine
Act.
Considerable discretion must be vested in inspectors in dealing
with the different situations that can occur during an inspection.
While every reasonable effort will be made in a given situation to
provide opportunity for full participation in an inspection by a
representative of miners, it must be borne in mind that the
inspection itself always takes precedence. The inspector’s primary
duty is to carry out a thorough, detailed, and orderly inspection.
The inspector cannot allow inordinate delays in commencing or
conducting an inspection because of the unavailability of or
confusion surrounding the identification or selection of a
representative of miners. Where necessary in order to assure a
proper inspection, the inspector may limit the number of
representatives of the operator and miners participating in an
inspection. The inspector can also require individuals asserting
conflicting claims regarding their status as representatives of
miners to reconcile their differences among themselves and to
select a representative. If there is inordinate delay, or if the parties
cannot resolve conflicting claims, the inspector is not required to
resolve the conflict for the miners and may proceed with the
inspection without the presence of a representative.
43 Fed. Reg. 17546. In this case, Sherwin unlawfully removed such discretion from inspector
Barrick when it denied Guzman section 103(f) rights, as requested by Barrick on November 13,
2014.
Respondent’s additional argument that the safety interests of the temporary replacement
workers have been protected during the lockout, and that the interests of the locked-out
employees will be protected when they eventually return to work is unconvincing and falls short
of the requisite, broad interpretation of section 103(f) favoring a representative for each group of
miners, whose interests may not always align. Sherwin’s argument ignores the fact that no
miners’ representative participated in inspections after the lockout for over three months.
Fortunately, no accident occurred during this period when the plant was operated with
replacement workers, who were primarily newly trained miners, with no previous mining
experience. Tr. 58-59; compare Tr. 165-66 and n. 9 (referring to Gramercy explosion).
Furthermore, it is arguable in a labor dispute context, such as a lockout, that temporary
replacement workers may be less concerned about appointing an aggressive advocate to
represent their safety interests and may be more easily intimidated because of their temporary
status than a permanent, albeit locked-out, miners’ representative. Even if the temporary
replacement workers are concerned with advocating on safety issues, they likely lack the sitespecific knowledge possessed by permanent workers, as discussed above. Furthermore, the Mine
Act is concerned about the safety of all miners, both permanent and temporary alike, and

37 FMSHRC Page 2287

temporary replacement miners are entitled to benefit from the knowledge possessed by lockedout miners and their representative, even if the interests of the two groups do not always align in
the labor relations context.
Finally, as noted above, only after inquiry from the undersigned during a pre-hearing
conference call, did the temporary replacement workers eventually designate a member of the
replacement contractor’s management team to serve as a representative of miners and report
through another manager to Sherwin’s safety and health manager, who filtered the message back
to the rank and file miners. Tr. 107 -08. In effect, two management representatives purported to
“aid” the MSHA inspectors to uncover hazards during lockout inspections, although neither ever
apparently pointed out a hazard, while management excluded Guzman, the miners’
representative from the locked-out rank and file, who often pointed out hazards. Surely, section
103(f) was not designed to malfunction this way.
I discount Sherwin’s attempt to claim that safety has improved because miners
represented by the Steelworkers were locked out, and that the temporary replacement workers’
commitment to safety has resulted in a noticeable improvement in Sherwin’s safety record.
Sherwin Br. 4. English testified that since the replacement workers began mining there has been
an increased emphasis on safety, the overall health of the facility has improved, and he has
received several compliments from various inspectors regarding the replacement workers. Tr.
86-87. In the absence of any concrete data provided by Sherwin, I must weigh English’s
testimony against inspector Barrick’s testimony regarding the underlying impetus for any
apparent improvement in safety.
Inspector Barrick testified that mine safety had been improving during the year prior to
the lockout due to several factors. Barrick had seen improvement in 2014, after Sherwin
developed a corrective action plan (CAP) in September 2013 and re-evaluated workplace
examination requirements in conjunction with discussions with the MSHA district office. Tr. 3839. As noted, the Mine had been informed that it was a POV candidate under section 104(e)
because of its pattern of significant and substantial violations, primarily involving housekeeping
matters such as guarding issues, electrical issues, and safe access issues. Tr. 40, 61, 141. After
the lockout, MSHA changed its historical wall-to-wall inspection procedure to have an inspector
present almost every day to intensify evaluation of small areas. Tr. 39. Sherwin was legally
obligated to provide the temporary replacement miners with comprehensive training prior to their
temporary employment, which it did. Tr. 140, 184; 30 C.F.R. part 48. Although Barrick
acknowledged that the replacement workers had done a good job addressing housekeeping
issues, most of the replacements were new miners with no previous mining experience. Tr. 5860. In these circumstances, I reject any argument by Sherwin that mine safety improved because
of the lockout and the exclusion of Guzman in contravention of section 103(f) of the Mine Act.
I also reject Sherwin’s arguments that the Secretary’s interpretation conflicts with federal
labor policy under the NLRA. Sherwin Br. 19-20. Specifically, Sherwin argues that the
Secretary’s interpretation purportedly requires an operator to compensate a locked-out miners’
representative in contravention of a non-precedential Advice memorandum from the NLRB’s
Office of General Counsel. Sherwin Br. 19-20, citing Brighton Corp., 1984 WL 47445 (Feb. 29,
1984) (Advice Memorandum in Case 13-CA-23492). Sherwin further argues that the Secretary’s

37 FMSHRC Page 2288

interpretation forces Sherwin to allow a locked-out miners’ representative to enter onto
Sherwin’s private property, and undermines Sherwin’s ability to use an offensive lockout to exert
lawful economic pressure during a labor dispute. Sherwin Br. 19-20.
Sherwin’s arguments lack merit. As the Secretary persuasively rejoins on reply brief,
section 103(f) does not require that a miner’s representative receive pay; rather, it only requires
that the miners’ representative “suffer no loss of pay during the period of his participation in the
inspection.” Sec’y Reply Br. 6, citing 30 U.S.C. § 813(f). Since a locked-out miner is not
entitled to be paid wages and fringe benefits during the lockout, even under the NLRB
“authority” relied on by Sherwin itself, Sherwin need not pay the locked-out miners’
representative for performing section 103(f) functions during the lockout because such a miner
will not suffer a loss of pay while locked out. Cf. Sec’y Reply Br. 6. Further, Sherwin need only
pay the temporary replacement representative, not the locked out representative, even though
both participate in the inspection, because section 103(f) explicitly provides that “only one such
representative of miners who is an employee of the operator shall be entitled to suffer no loss of
pay during the period of such participation under the provisions of this subsection.” 30 U.S.C. §
813(f).
Sherwin also argues, this time without citation to any NLRA authority, that the
Secretary’s interpretation forces Sherwin to allow locked-out employees to enter its mine,
thereby effectively interfering with its lawful right to use the lockout as an economic weapon.
Sherwin Br. 20. See generally, American Ship Building, 380 U.S. 300, 311 (1965)(employer does
not violate section 8(a)(1) or 8(a)(3) of the NLRA after a bargaining impasse has been reached
by temporarily laying off or locking out employees for the sole purpose of bringing economic
pressure to bear in support of a legitimate bargaining position); Harter Equipment, supra, 280
NLRB at 597, aff’d sub nom. Operating Engineers Local 825 v. NLRB, 829 F.2d 458 (3d Cir.
1987).
The Secretary counters:
It is unclear how permitting a miners’ representative to enter a
mine for the exclusive purpose of joining a (supervised) inspection
team noticeably diminishes an operator’s ability to use “the tools
that the NLRB has allowed employers and unions to use.” Id.
[citing Sherwin Br. 20] Even though the Secretary’s interpretation
has the effect of allowing a union member to enter a mine when he
would not otherwise be able to, the same was true in Utah Power
& Light and Kerr McGee, which permitted union representatives
who are not “miners” to serve as miners’ representatives. As those
cases hold, the solution is not to invalidate the Secretary’s
interpretation, but to permit the operator to protest if the miners’
representative engages in any (mis)conduct that goes beyond his or
her role as an advocate for miners’ safety.
Sec’y Reply Br. 6.

37 FMSHRC Page 2289

I once again find myself in full agreement with the Secretary of Labor. As the
Steelworkers persuasively argue on brief, there is no evidence that the Secretary improperly
issued the Citation and Order at issue to affect the balance of power in the ongoing labor dispute
or negotiations between Sherwin and the Steelworkers. Steelworkers Br. 12-15. In fact, I
permitted Sherwin to pursue such inquiry at trial over objection from the Secretary and the
Steelworkers. Tr. 15. Had there been proof that this was the Secretary’s actual motivation and
not advancement of miner safety and health, the Secretary would arguably have been acting ultra
vires. Tr. 15-19; Compare NLRB v. Insurance Agents (Prudential Insurance Co.), 361 U.S. 477
(1960)(economic weapons are “part and parcel” of peaceful resolution of collective-bargaining
disputes and NLRB exceeded its power by attempting to regulate the choice of economic
weapons to equalize disparity in bargaining power).
Furthermore, Sherwin’s poorly articulated reliance on its private property rights under
NLRA precedent to trump the statutory rights of an employee miners’ representative to represent
the interest of locked-out miners, and advance the purposes of mine safety and health under
section 103(f) during a labor dispute, is not persuasive for several reasons. First and foremost,
under the Mine Act, such property rights yield to a warrantless MSHA inspection. Donovan v.
Dewey, 452 U.S. 594, 602 (1981). The miners’ representative participates in an inspection party
solely to aid that inspection. 30 U.S.C. § 813(f). In the pervasively regulated mining industry,
the warrantless intrusion of an MSHA inspector and representative “aides” to ensure miner
safety and health trumps private property rights. Donovan v. Dewey, 452 U.S. at 599-600;
compare Utah Power & Light Co. v. Sec’y of Labor, 897 F.2d 447, 450 (10th Cir. 1990)(even
nonemployee union representative entitled to exercise walkaround rights under section103(f)).
Sherwin has advanced no compelling reason why this result should not hold true for an employee
miners’ representative like Guzman during a lockout.
As shown above, Respondent’s arguments rely heavily on issues directly related to the
National Labor Relations Act (NLRA). For the reasons discussed supra, there are adequate and
independent logical and Mine Act bases for rejecting Respondent’s labor law claims. However,
even if I address Respondent’s inchoate arguments under the NLRA, I see no reason why
Guzman’s walkaround rights should be limited. Rather, allowing Guzman to participate in the
inspection party during a lockout is compatible with the NLRA.
By its plain terms, the NLRA confers statutory rights on employees, not unions or
nonemployee organizers. Lechmere, Inc. v. NLRB, 502 U.S. 522, 532 (1992). There, the
Supreme Court stated:
Thus, while "[n]o restriction may be placed on the employees' right
to discuss self-organization among themselves, unless the employer
can demonstrate that a restriction is necessary to maintain
production or discipline," [citing NLRB v. Babcock & Wilcox Co.,
351 U.S. 105, 113 (1956)](emphasis added) (citing Republic
Aviation Corp. v. NLRB, 324 U. S. 793, 803 (1945)), "no such
obligation is owed nonemployee organizers," 351 U. S. at 113.

37 FMSHRC Page 2290

Lechmere, 502 U.S. at 533. Thus, under the NLRA, as opposed to the Mine Act, an employer
need not be compelled to allow nonemployees (usually union organizers) onto its property,
except in the rare instance where “the inaccessibility of employees makes ineffective the
reasonable attempts by nonemployees to communicate with them through the usual channels.”
Id. at 537, citing Babcock, 351 U.S. at 112 (1956). Significantly, in Lechmere, the Court
reiterated Babcock's admonition that accommodation between employees' statutory rights and
employers' property rights "must be obtained with as little destruction of one as is consistent with
the maintenance of the other." Id. at 534, citing Babcock, 351 U. S. at 112.
In the Mine Act section 103(f) context, the statutory right of a miners’ representative to
be given an opportunity to accompany the inspector to aid the inspection and to participate in
pre- or post-inspection conferences held at the mine during a lockout can be maintained with
little destruction of the employer’s property interests, which already must yield to a warrantless
inspection. In this case, Guzman, the miners’ representative for the locked-out miners, is still an
employee, who cannot be permanently replaced, and is exercising a statutory right at the
discretion of the MSHA inspector under section 103(f) in furtherance of the overall purpose of
the Mine Act to ensure miner safety and health.
Finally, Sherwin has failed to establish that the exclusion of Guzman as a miners’
representative during a post-lockout inspection is necessary to maintain production or discipline.
Cf., NLRB v. Babcock & Wilcox Co., 351 U.S. at 113, citing Republic Aviation Corp. v. NLRB,
324 U. S. at 803. Although given a full opportunity to create a factual record, Sherwin failed to
offer any evidence that Guzman, or any other miner represented by the Steelworkers, engaged in
sabotage. Further, Sherwin has not cited a single instance where a miners’ representative has
engaged in sabotage, an act that is made less likely by the fact that miners’ representatives
usually join inspection teams that include an MSHA inspector and an operator’s
representative(s). As noted, the Secretary’s implementing regulations and MSHA’s Interpretive
Bulletin concerning section 103(f) of the Mine Act give MSHA inspectors’ broad discretion and
control over proper inspection procedures in order to promote safety and avoid worksite
disruptions. This is sufficient to counter Sherwin’s unsubstantiated concern about abuse during
inspections or conferences by locked-out miners’ representatives. Cf., In the Matter of
Establishment Inspection of Caterpillar Inc., 55 F.3d 334, 339-40 (7th Cir. 1995).11
11

Although interpreting a differently worded statute, it is instructive that the Seventh
Circuit and the Occupational Safety and Health Review Commission (OHSRC) have rejected
similar concerns with respect to strikers invoking the walk-around provision set forth in the
Occupational Safety and Health Act. That provision, 29 U.S.C. § 657(e), states:
“[s]ubject to regulations issued by the Secretary, a representative of the
employer and a representative authorized by his employees shall be given an
opportunity to accompany the Secretary or his authorized representative during
the physical inspection of any workplace under subsection (a) of this section for
the purpose of aiding such inspection. Where there is no authorized employee
representative, the Secretary or his authorized representative shall consult with a
reasonable number of employees concerning matters of health and safety in the
workplace.”
(continued…)

37 FMSHRC Page 2291

Furthermore, as the Secretary highlights on reply brief, “courts have held that ‘[w]hile . . .
walk-around rights may be abused by nonemployee representatives, the potential for abuse does
not require a construction of the Act that would exclude nonemployee representatives from
exercising walk-around rights altogether. The solution is for the operator to take action against
individual instances of abuse when it discovers them.’” Sec’y Reply Br. 4, quoting Utah Power
& Light Co. v. Sec’y of Labor, 897 F.2d 447, 450 (10th Cir. 1990); see also Thunder Basin Coal
Co. v. FMSHRC, 56 F.3d 1275, 1278 (10th Cir. 1995) (same); Kerr-McGee Coal Corp. v.
FMSHRC, 40 F.3d 1257, 1264 & n.12 (similar); see also Kerr-McGee Coal Corp. v. Sec’y of
Labor, 15 FMSHRC 352, 361 (Mar. 1993). Here, Sherwin failed to establish any pre-lockout
misconduct by Guzman in his role as miners’ representative, and Sherwin deprived itself of the
opportunity to take post-lockout disciplinary action against Guzman for any misconduct because
Sherwin unlawfully excluded Guzman from the inspection party.
Finally, the Secretary’s statutory interpretation in this case, at least in the context of a
lockout, is consistent with Commission and judicial precedent giving a broad interpretation to the
walk-around provision to permit miners to designate non-miner, third parties as walk-around
representatives in order to effectuate the safety purposes of the Mine Act. See Thunder Basin, 56
F.3d at 1280 (deferring to the Secretary’s interpretation that the Act permits a nonemployee
union agent to serve as a miners’ representative); Utah Power & Light, 897 F.2d at 450
(concluding that section 103(f) “confers upon the miners the right to authorize a representative
for walk-around purposes without any limitation on the employment status of the
representative”); Kerr-McGee, 40 F.3d at 1263 (granting deference to Secretary’s interpretation
allowing non-elected labor organization to serve as miners’ representative at non-unionized mine
because “in view of Congress’ clear concern about miners’ safety, the Secretary’s broad
interpretation of the term is consistent with congressional objectives.”). These cases demonstrate
the validity and consistency of the policy concerns supporting the Secretary’s current and
reasonable interpretation of the Mine Act during a lockout.
In short, the Secretary’s interpretation recognizes the “important role section 103(f) plays
in the overall enforcement scheme,” Consolidation Coal, 3 FMSHRC at 618, as well as the key
11

(…continued)
Although the OSHA walk-around provision applies to “employees” without reference to whether
they are “working,” the Secretary has consistently determined that strikers are still employees
who must be allowed to accompany OSHA inspectors to aid their inspections and ensure that
inspection procedures are unaffected by labor disputes. See In re: Establishment Inspection of
Caterpillar Inc., 55 F.3d 334, 338-39 (7th Cir. 1995); Rockford Drop Forge Co. v. Donovan, 672
F.2d 626, 631-32 (7th Cir. 1982). In Caterpillar, the Seventh Circuit, recognized that “[t]he
purpose of the [Occupational Safety and Health Act is to inspect for safety hazards and
violations of OSHA regulations,” and declined to “force employees to choose between
exercising their National Labor Relations Act right to strike and their OSHA right to accompany
inspections.” Caterpillar Inc., 55 F.3d at 340, (citing Marshall v. Barlow’s Inc., 436 U.S. 307,
309 (1978)). Similarly, as the Seventh Circuit in Rockford Drop recognized, “[s]urely [striking]
employees like these should not be disenfranchised from preserving the safety of the workplace
where they hope to return.” Rockford Drop, 672 F.2d at 632.

37 FMSHRC Page 2292

position that both miners and miners’ representatives serve in furthering the “general health and
safety purposes of the Mine Act,” Thunder Basin, 56 F.3d at 1278. As explained herein, the
Secretary’s interpretation in the context of a lockout is permissible and fully consistent with the
Mine Act’s overarching purpose to protect miner safety and health at all times, and with the
specific purposes of the walk-around provision in furtherance of that primary statutory objective.
Accordingly, I affirm the 104(a) Citation and 104(b) Order, as written, and I affirm the proposed
penalty of $112.
V.

Civil Penalty

The Act requires that when evaluating a civil monetary penalty the Commission shall
consider six statutory penalty criteria: 1) the operator’s history of previous violations; 2) the
appropriateness of the penalty to the size of the business; 3) the operator’s negligence; 4) the
operator’s ability to stay in business; 5) the gravity of the violation; and 6) any good faith
compliance after notice of the violation. Douglas R. Rushford Trucking, 22 FMSHRC 598, 600
(May 2000). The Commission is not required to give equal weight to each of the criteria, but
must provide an explanation for a substantial divergence from the proposed penalty under the
criteria. Spartan Mining Co., 30 FMSHRC 699. 723 (Aug. 2008).
Here, the Secretary provided a proposed assessment of $112. The Commission has
frequently recognized that section 110(i) of the Mine Act confers upon the Commission the
authority to assess all civil penalties provided under the Act. See Wade Sand & Gravel
Company, Docket No. SE 2013-120-M, slip op. (Sep. 16, 2015); and Mining & Property
Specialists, 33 FMSHRC 2961, 2963 (Dec. 2011). Neither the Judge nor the Commission is
bound by the proposed assessment. 29 C.F.R. § 2700.30(b); Wade Sand & Gravel Company,
supra; Sellersburg Stone Co. v. FMSHRC, 736 F.2d 1147, 1151-52 (7th Cir. 1984) (“[Neither]
the ALJ nor the Commission is bound by the Secretary's proposed penalties… we find no basis
upon which to conclude that [MSHA's Part 100 Penalty regulations] also govern the
Commission.”). However, while the Secretary’s proposed penalty is not binding, the
Commission has recognized that substantial deviations from the Secretary's proposed
assessments must be adequately explained using the section 110(i) criteria. Performance Coal
Co., 2013 WL 4140438, *2 (Aug. 2, 2013); Spartan Mining Co., 30 FMSHRC supra; Cantera
Green, 22 FMSHRC 616, 620-21 (May 2000).
In light of the Commission authority described above, I take pains to ensure that my
penalty assessments are as transparent as possible. As I discussed in my final Big Ridge decision,
in an effort to avoid the appearance of arbitrariness, I look to the Secretary’s assessment formula
as a reference point. Big Ridge Inc., 36 FMSHRC 1677, 1681-82 (July 19, 2014) (ALJ). This
formula is not binding, but operates as a lodestar, since factors involved in a violation, such as
the level of negligence, may fall on a continuum rather than fit neatly into one of five gradations.
Further, unique aggravating or mitigating circumstances may call for higher or lower penalties,
and will be taken into account under my independent analysis of the criteria set forth in section
110(i) of the Mine Act and Commission precedent. Here, I find that the penalty proposed by the
Secretary of $112 is consistent with the statutory criteria in section 110(i) of the Mine Act. 30
U.S.C. § 820(i). Accordingly, I assess a $112 civil penalty against Respondent. If Sherwin

37 FMSHRC Page 2293

continues to refuse to abate the violation, MSHA may assess daily failure-to-abate penalties. See
30 U.S.C. § 820 (b)(1), 30 U.S.C. § 813(f), and Interpretive Bulletin 43 Fed. Reg. 17,547, supra.
VI.

ORDER

For the reasons set forth above, I AFFIRM Citation No. 8778065 and Order No.
8778066, as written. It is ORDERED that the operator provide Joe Guzman with any training
that he needs since the lockout to perform his miners’ representative functions under section
103(f) of the Mine Act. It is further ORDERED that the operator pay a civil penalty of $112
within 30 days of this decision.12

/s/ Thomas P. McCarthy
Thomas P. McCarthy
Administrative Law Judge

Distribution:
Mary Kathryn Cobb, Esq., U.S. Department of Labor, Office of the Solicitor, 525 Griffin Street,
Suite 501, Dallas, Texas, 75202 and Derek Baxter, Esq., and Philip Mayor, Esq., U.S.
Department of Labor, Office of the Solicitor, 201 12th Street, Suite 500, Arlington, Virginia,
22202-5450 (on brief)
Christopher V. Bacon, Esq., and Samantha D. Seaton, Esq., Vinson & Elkins LLP, 1001 Fannin
Street, Suite 2500, Houston, Texas 77002
Susan J. Eckert, Esq., Santarella & Eckert, LLC, 7050 Puma Trail, Littleton, Colorado 80125

12

Payment should be sent to: Mine Safety & Health Administration, U.S. Department of
Labor, Payment Office, P.O. Box 790390, St. Louis, MO 63179-0390.

37 FMSHRC Page 2294

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9933 / FAX: 202-434-9949

October 14, 2015
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of JEREMY JONES,
Applicant,

TEMPORARY REINSTATEMENT
PROCEEDING
Docket No. WEVA 2015-1007-D
HOPE-CD 2015-12

v.
KINGSTON MINING, INC.,
Respondent.

Mine: Kingston No. 2
Mine ID: 46-08932
DECISION

Appearances:

Lucy Chiu, Esq., U.S. Department of Labor, Office of the Solicitor,
Arlington, VA, for Complainant
Arthur Wolfson, Esq., Jackson Kelly PLLC, Pittsburgh, PA, for
Respondent

Before:

Judge Moran

This case is before the Court upon an application for temporary reinstatement filed by the
Secretary of Labor on behalf of Jeremy Jones (“Complainant”) pursuant to section 105(c)(2) of
the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 815(c)(2) (2012). A hearing was
held on October 7, 2015, in Charleston, West Virginia. As noted below, temporary reinstatement
matters require a minimal evidentiary burden, with the Secretary being required to show that a
miner’s complaint is not frivolously brought. Nevertheless, temporary reinstatement is not
automatic; there is an evidentiary burden which the Secretary must meet. In this instance, for the
reasons which follow, the Court finds that the Secretary presented too thin an evidentiary reed to
meet its burden and therefore the Court finds that the application is frivolous.
Temporary Reinstatement Proceedings
The law on temporary reinstatements has been long established. The September 8, 2014,
decision issued by Administrative Law Judge Zielinski provides a good summary and the Court
borrows liberally from that decision. See Sec’y on behalf of Lear v. Kenamerican Res., Inc., 36
FMSHRC 2432 (Sept. 2014) (ALJ). As the Judge there noted:
Section 105(c)(2) of the Act, 30 U.S.C. § 815(c)(2), provides, in pertinent
part, that the Secretary shall investigate a discrimination complaint “and if the
Secretary finds that such complaint was not frivolously brought, the Commission,
on an expedited basis upon application of the Secretary, shall order the immediate

37 FMSHRC Page 2295

reinstatement of the miner pending final order on the complaint.” The
Commission has established a procedure for making this determination.
Commission Procedural Rule 45(d), 29 C.F.R. § 2700.45(d), states:
The scope of a hearing on an application for temporary
reinstatement is limited to a determination as to whether the
miner’s complaint was frivolously brought. The burden of proof
shall be upon the Secretary to establish that the complaint was not
frivolously brought. In support of his application for temporary
reinstatement, the Secretary may limit his presentation to the
testimony of the complainant. The respondent shall have an
opportunity to cross-examine any witnesses called by the Secretary
and may present testimony and documentary evidence in support
of its position that the complaint was frivolously brought.
“The scope of a temporary reinstatement hearing is narrow, being limited to a
determination by the judge as to whether a miner’s discrimination complaint is
frivolously brought.” Sec’y of Labor on behalf of Price v. Jim Walter Resources,
Inc., 9 FMSHRC 1305, 1306 (Aug. 1987), aff’d, 920 F.2d 738 (11th Cir. 1990).
In adopting section 105(c), Congress indicated that a complaint is not
frivolously brought, if it “appears to have merit.” S. Rep. No. 181, 95th Cong., 1st
Sess. 36-37 (1977), reprinted in Senate Subcommittee on Labor, Committee on
Human Resources, 95th Cong. 2nd Sess., Legislative History of the Federal Mine
Safety and Health Act of 1977, at 624-25 (1978). The “not frivolously brought”
standard has been equated to the “reasonable cause to believe” standard
applicable in other contexts. Jim Walter Resources, Inc., 920 F.2d at 747; Sec’y of
Labor on behalf of Bussanich v. Centralia Mining Company, 22 FMSHRC 153,
157 (Feb. 2000).
While an applicant for temporary reinstatement need not prove a prima
facie case of discrimination, it is useful to review the elements of a discrimination
claim in order to assess whether the evidence at this stage of the proceedings
meets the non-frivolous test. In order to establish a prima facie case of
discrimination under Section 105(c) of the Act, a complaining miner bears the
burden of establishing (1) that he engaged in protected activity; (2) that he
suffered adverse action; and (3) that the adverse action complained of was
motivated in any part by that activity. Sec’y of Labor on behalf of Pasula v.
Consolidation Coal Co., 2 FMSHRC 2786 (Oct. 1980), rev’d on other grounds,
663 F.2d 1211 (3rd Cir. 1981); Sec’y of Labor on behalf of Robinette v. United
Castle Coal Co., 3 FMSHRC 803 (April 1981).
Protected Activity
A miner’s ability to complain about safety issues is a fundamental right
afforded and protected by the Act. Complaints made to an operator or its agent of

37 FMSHRC Page 2296

“an alleged danger or safety or health violation,” is specifically described as
protected activity in section 105(c)(1) of the Act. 30 U.S.C. § 815(c)(1). In
addition, the Commission and the courts have recognized that, although not
explicitly stated in the Act, a miner’s refusal to work in conditions that he
reasonably believes in good faith to be hazardous is also activity protected under
the Act. See Bryce Dolan, 22 FMSHRC 171, 176-77 (Feb. 2000), and cases cited
therein.
....
It is well-established that the purpose of a temporary reinstatement
proceeding is to determine whether the evidence presented by the Secretary
establishes that the complaint is not frivolous, not to determine “whether there is
sufficient evidence of discrimination to justify permanent reinstatement.” Jim
Walter Resources, Inc., 920 F.2d at 744. “It is ‘not the judge’s duty, nor is it the
Commission’s, to resolve the conflict in testimony at this preliminary stage of the
proceedings.’” Sec’y of Labor on behalf of Williamson v. CAM Mining, LLC, 31
FMSHRC 1085, 1088 (Oct. 2009) (quoting Sec’y of Labor on behalf of Albu v.
Chicopee Coal Co., 21 FMSHRC 717, 719 (July 1999). See also Sec’y of Labor
on behalf of Billings v. Proppant Specialists, LLC, 33 FMSHRC 2383, 2385 (Oct.
2011) (resolving conflicts in the testimony, and making credibility determinations
in evaluating the Secretary’s prima facie case, are simply not appropriate at this
stage in the proceeding).
Id. at 2438-40.
Findings of Fact
Jeremy Jones, Complainant, testified. He was employed at the Respondent’s Kingston
No. 2 mine for 2 ½ years as an underground electrician. Jones has been a certified electrician for
approximately 6 ½ years. Tr. 35. He was part of a five man electrical maintenance crew, which
included Danny Laverty as the crew supervisor. Tr. 35-36. Greg Shrewsbury was the second-inline supervisor. Tr. 36. Jones has never been disciplined while working at Kingston. Id.
Jones viewed himself as a safety advocate at Kingston in that he filled out “running
right” cards. Tr. 37. It was Kingston, however, that asked him to fill out those cards twice a day.
Id. Utilizing those cards, he would note “anything that [he] saw that was a safety issue . . . some
of [those] safety issues, [he] addressed himself, if it was something that [he] could take care of.”
Tr. 38. Elaborating on the safety issues about which he reported, Jones stated that he
reported damage to cables. That was almost -- that was a weekly, monthly thing
that we did. I reported trash a number of times on the [roof] bolt machines. Dust
bags that were left laying [sic], which is hazardous material. I reported -- just
normal -- just the normal safety things. I reported the lights on the bolt machine.
They were being covered, painted, packed around with mud, which caused the --

37 FMSHRC Page 2297

caused them to melt and smoke real bad and could have caused a fire or smoke
underground . . . .
Tr. 38 (emphasis added). Jones did not feel that the running right cards he submitted were
actually anonymous, because he believed it would be easy to figure out the submitting
individuals’ handwriting on them. Tr. 39. When asked if he had the highest submission rate of
running right cards when compared to the other electricians on his crew, Jones stated that he
didn’t know how his rate compared to the others. Tr. 39-40.
Turning to the issue of covering lights on roof bolting machines, Jones stated that the
operators of those machines were “painting” the lenses,1 a practice he viewed as hazardous
because it caused the lights to heat up, melting the globe on the outside and risking a fire. Miners
did this because the light hurt their eyes. Tr. 40. However, he viewed that practice as unnecessary
as there is a switch to shut off the lights.2 Tr. 40-41. The practice created work for Jones,
requiring him to replace the globe and some of the wiring inside too, because they were getting
burned up due to the heat retention. Tr. 41. As Jones described this, it “was something that we
had continually complained about, wrote on our maintenance worksheets, and [he] addressed it
on a number of occasions with [his] supervisors.” Tr. 41 (emphasis added). When the Court
inquired further about this problem, Jones agreed with the characterization that this problem of
miners covering the lenses was a continuing issue during the entirety of his employment. Tr. 42.
Further, Jones added that “when [he] would raise the issue . . . the company would address it
with those [roof bolt] operators.” Tr. 42 (emphasis added). To be sure that it understood Jones’
recounting, that is, that it was the Court’s understanding that the mine would address the issue,
Jones confirmed that the mine did address it, although he then added, “if [he] went high enough.”
Tr. 42-43. Asked how the mine addressed it, Jones explained that “[t]hey would have a meeting
with the men, or they . . . would address it in our daily safety meeting before we went
underground. We had one every day.” Tr. 43.
During his 2 ½ years at Kingston, Jones would raise the bolter light issue to Greg
Shrewsbury and Daniel Laverty. Tr. 46. Jones believed that Laverty viewed the issue as simply
complaining on Jones’ part, not as a safety matter. Id. However, this was Jones’ personal
interpretation; he offered no remark by Laverty to support his view. Additionally, there was
nothing unique about Jones’ conduct in reporting this bolter light issue; all the electricians had a
checklist to note these issues. Tr. 47. Jones stated that, on the occasions when Laverty did not
address the matter, he would go to Greg Shrewsbury. Id. When he did that, Shrewsbury “would
immediately call somebody. He would usually call the superintendent or he would call the mine
foreman, and there were times where he would tell Danny [Laverty] to go look at whatever it
was that I had . . . an issue with.” Tr. 47-48. Jones felt that Laverty didn’t like his complaints
1

“Painting” was a general description. Jones actually meant that the miners would pack
mud over the lenses. Tr. 41. Miners creatively tried various methods to cover the bolter’s lights
because the light bothered their eyes.
2

Jones’ electrical crew boss, Laverty, disagreed that one could simply shut off the lights,
as the lights need to be on in order for the roof bolters to see what they are doing. Tr. 153-54. In
addition, all the bolter’s lights go off when one flips the light switch. Tr. 155.

37 FMSHRC Page 2298

about this, and he contended that there were times when Laverty was “short” with him and that
he would send him to work by himself, instead of working with a group. Tr. 49-50. Often, Jones
stated, the electricians work as a group, although he acknowledged that some work is done
individually. Tr. 50.
Regarding Jones’ reporting that trailing cables for shuttle cars were being anchored too
far from dumping points,3 when asked how often he would raise that issue, he responded, “[t]hat
was something that we raised quite often. Several times a month, we would have problems.” Tr.
55 (emphasis added). The Secretary then inquired, “When you say ‘we,’ do you mean you, or
who [sic] are you talking about?” Id. Jones responded, “[m]e and the other electricians.” Id.
(emphasis added). This issue, as with the others issues Jones had spoken to, occurred “[s]everal
times a week usually.” Tr. 56. In this regard, Jones noted “we had a cable damage report that we
turned in. So I mean, we turned in cable damage routinely. We had a report that we --”4 Tr. 56
(emphasis added). Jones typically reported this chronic issue to Laverty and if he was dissatisfied
with his response, he would tell Greg Shrewsbury about it. Tr. 57. When Jones would raise the
issue with Laverty his usual response was for Jones to write it in his [i.e., Jones’] paper. Tr. 5758. The other electricians on Jones’ team followed the same reporting protocol, including
elevating it to Shrewsbury if unsatisfied with Laverty. Tr. 58. Jones confirmed that Laverty’s
approach to this issue was the same to all of the electricians on the team, not just Jones. Tr. 58.
As for whether Jones raised the cable issue more often than the other members of his electrical
team, Jones stated, “I don't know how often -- I know that they raised awareness a number of
times, because I was in the office when they did. But to say that they did it more than me, I really
can't truthfully say that I did it more than everybody else.” Tr. 59.
Next, the claim that roof bolt operators were not disposing of dust bags5 properly was
addressed. Jones spoke to this issue along with his parallel problem of trash left by roof bolt
operators on their machines. For these matters, he reported the subject to Danny Helmondollar,
as that was his area of responsibility. He raised this concern, “quite often,” meaning several
times a month. Tr. 60. The trash included potato chip bags and items such as boards and bolts
that were left lying around. Tr. 62. As with the other issues Jones had spoken to, the trash and
dust bags were chronic problems during his tenure. Tr. 64. Similarly, Jones was not the only one
who raised these issues. The Court inquired: “And so these other electricians raised the problem
to the same supervisors? [Jones]: Yeah. Pretty much, yes.” Id.

3

Trailing cables were supposed to be anchored at the dumping point and also they were
to be located in a straight line because otherwise it could run the risk of contact with rib plates
and run the risk of cutting the cable, presenting a shock hazard. Tr. 55-56.
4

Jones’ response was then interrupted by the Secretary. Tr. 56.

5

The dust bags refer to bags which collect dust during the operation of the roof bolting
machines. Tr. 60. Jones’ issue was the proper disposal of such bags once they had been filled and
removed from the machine. Tr. 62. The bags would then be put in a trash bag, double bagged,
and then tied up. Tr. 61. Jones’ objection was that the bags were not then being removed from
the mine. Tr. 61-62.

37 FMSHRC Page 2299

Having covered Jones’ safety concerns, the Secretary’s Counsel then turned to the
Complainant’s education about the temporary reinstatement process. Jones disclosed that he first
learned of the subject when MSHA special investigator Humphrey came to his house. Tr. 64.
This occurred sometime during early August 2015. Tr. 66. Humphrey was there on an entirely
different matter having nothing to do with Jones’ issues in this proceeding.6 Tr. 64-65. During
the conversation of the matter unrelated to Jones’ discrimination complaint, which had not been
made at that point in time, Humphrey began asking Jones questions about his being laid off and
Humphrey informed Jones that he had rights. Tr. 65. Within a day of that visit, Jones then filed
his discrimination complaint. Tr. 66. As Jones expressed it,
So I didn't -- I did not know -- I knew that if -- if they fired me that, you know, for
raising safety issues, that I had a case. But I did not know that if I was laid off -- I
thought that was something totally separate. But Mr. Humphreys brought the law
book in and showed me that I was still protected by the law, you know, even -even during a layoff, if I felt like that I had been discriminated against.
Tr. 66.
Counsel for the Secretary then moved to introduce, for purposes of identification,
Complainant’s Exhibit 1, albeit for a limited purpose. This potential exhibit was the employee
evaluation form for Jones, dated January 30, 2015. Tr. 70. Jones then stated that he recognized
the handwriting on the form to be that of Danny Laverty. Id. The Secretary’s questions related to
the bottom of the exhibit, where comments were inserted for two subjects: what the employee
need to improve and “other comments.” Regarding the former, Laverty wrote: “Be more able to
see the big picture and prioritize what needs to be done, possibly more electrical training.” Tr.
70; Ex. C-1. Laverty’s comments in the second box, which were hardly critical of Jones, as
recorded on the form in January 2015, noted: “Works safe, Good about letting me know if he
spots potential problems.” Ex. C-1. The Court would expressly note Jones was not laid off until
April 10, 2015, and this evaluation by Laverty, if anything, praised Jones raising potential
problems.7
Jones was then asked about his layoff of April 10, 2015. Jones disclosed that everyone
knew that something was developing. Tr. 73-74. Jones “had conversations with many of the men,
and what was going to take place, what did we think was gonna happen.”8 Tr. 74 (emphasis
added). The Secretary then rested its case. Tr. 77.
6

The subject of Humphrey’s visit to Jones’ home was not disclosed.

7

The testimony not having gone well with regard to this exhibit, the Secretary withdrew
offering it, but it was later admitted in the record. Tr. 72; Tr. 159. When the Secretary rested, its
case consisted solely of the testimony of the Complainant. No exhibits were entered into the
record at that point in time.
8

Although Jones then expressed his view that if there was a layoff, he would lose his job
if Laverty had anything to do with it, this was mere conjecture, not credible evidence in any
respect. Accordingly, it cannot be relied upon to prove anything, other than Complainant’s
personal perspective and therefore it is of no probative value to the issue before the Court of
frivolousness.

37 FMSHRC Page 2300

Following the Secretary’s evidentiary presentation, the Court then asked some questions
of Jones, prior to Respondent conducting its cross-examination. Through that questioning, it was
learned that Jones had a total of some 13 years of mining experience with various mines, with
most of that in underground coal mining. Tr. 79-86. Jones agreed that during all of those years he
was aware of MSHA’s existence. Tr. 87. On cross-examination, Jones agreed that he worked on
a maintenance crew for Kingston on the midnight shift. Tr. 89. Kingston is owned by Alpha
Natural Resources. Tr. 91. Jones also agreed that the Running Right cards were encouraged to be
filled out and were an Alpha-wide process. Tr. 92. In addition, Alpha did training for this at the
Running Right Academy. Tr. 92-93.
In questioning Jones about some of the particulars he raised in his Complaint,
Respondent’s Counsel first addressed the trailing cables for the shuttle cars. Jones agreed that it
was part of his job to make sure the cables were maintained in good repair.9 Tr. 97. As to the
lights being covered on roof bolters, Jones also agreed that it was part of his job to make sure
that the lights were not covered up and if they were, it was part of his job to remedy that
condition. Tr. 100. Sometimes the fix was a simple matter of washing off mud that had been
applied to the lights, but other times the lights had been painted and this would require new
globes to be installed. Id. Jones added that this was a cost to the company to replace those globes
over and over. Id. Therefore, he agreed that the company wanted that practice of covering lights
to stop. Tr. 101. Jones also agreed that he and the other electricians who were working on the
maintenance shift would advise the day shift assistance chief, Mr. Shrewsbury, or Jarrod
Birchfield, the chief electrician of this issue. Tr. 101-03.
Turning to Jones’ interview with MSHA special investigator Humphrey, which occurred
on August 3, 2015, Jones agreed that it was at that time that he was advised of the temporary
reinstatement provision and he learned that he was “protected by the law during a layoff.”10 Tr.
105-06. Still, while he asserted that he did not know of Mine Act protections when a layoff
occurs, Jones acknowledged that he did know that employees cannot be fired for making safety
complaints. Tr. 106. In fact, that protected right was part of his annual refresher training. Id. He
also admitted that he knew there was a 60 day time frame to make such a complaint, but
maintained that he understood that to apply only to an improper firing and that he did not know a
layoff could be within those rights. Tr. 107. The Secretary then rested. Tr. 115.
Respondent then called Danny Laverty. At the time in issue, Laverty was the third shift
maintenance foreman. Tr. 129. His coal mining experience spans some 41 years, all of it in
9

In yet another example demonstrating that Jones was really no different in raising safety
concerns than the other electricians he worked with, Complainant told an anecdote of a miner
who continued to damage the trailing cables. He related that it took a while to get that miner to
stop that practice, but the key point is that all of his fellow electricians were complaining about
this individual and that the company took steps to stop the miner from continuing to damage the
cables. Tr. 111.
10

Of course, if that is what was conveyed to Jones by MSHA’s Investigator Humphrey,
that he was protected by the law during a layoff, it was a gross oversimplification of a miner’s
reinstatement rights. Tr. 106. Layoffs per se are not protected.

37 FMSHRC Page 2301

maintenance. Tr. 133. The Complainant was part of Laverty’s crew, working in the No. 3
section. Tr. 130. Laverty described his duties on that shift:
The purpose of the midnight shift was doing maintenance, checking
permissibility, keeping the equipment in permissible conditions, making sure the
equipment was serviced, greased, oil changed, whatever needs to be done, any
issues or things that might have caused them problems during the production
shift, to try to fix those. Just a lot of preventive type maintenance . . . .
Tr. 131.
Addressing the matter at hand, Laverty explained the work that he and his crew, which
included Complainant Jones, were to perform:
[T]hey were -- generally at the start of the shift, they were given a work list to do.
Part of it was generated from previous things that they might not have gotten to
earlier, and some of it would come from things that might have happened during
the shift just prior, for instance, the day shift or evening shift. And also, there
were preventive maintenance programs that would come up as worksheets that
they were also assigned to do. And they would have to . . . sign them, put their
initials on stuff, check things off that they got, not check off things that they didn't
get, kind of a checklist of stuff that they could do. They were expected, what they
got done, to write down and turn it in when they got outside and sign it, put their
names on it.
Tr. 134-35. Laverty agreed that it was common for all his electricians to note their concerns that
they encountered during their work. Tr. 136. As he expressed it, “Sometimes the only way we
have of knowing that we have an issue or a problem with something is if somebody will come
and tell us.” Tr. 138. He agreed that Jones brought items to his attention but the other electricians
on his crew did so as well, and that Jones activity in this regard was “about the same as anybody
else.” Tr. 138-39.
Speaking to the issue of lights on the roof bolter being covered, Laverty acknowledged
that it has been an ongoing problem and that roof bolter operators should not do that. Tr. 141-43.
He also agreed that Jones probably brought instances of this occurring to his attention, but there
was nothing unique about that, as he stated that “probably every [electrician] on that shift has
come to [him] about -- about the lights.” Tr. 143-44. Laverty did not ignore the issue; there were
occasions when he would raise it to the chief electrician and to the safety director and it would be
raised during safety meetings too. Tr. 145.
As for the issue of trash, as one of Jones’ raised safety concerns, Laverty likewise
acknowledged that miners leave their lunch trash on top of mining equipment and that it too was
a continuing problem, presenting a fire hazard. Tr. 146-47. This subject was likewise brought up
to the miners during meetings. Tr. 148-49. While he couldn’t recall specifically if Jones raised
the issue, his electricians had generally raised the matter with him. Tr. 146. As for the cable
issue, another of Jones’ safety concerns, Laverty agreed that electricians brought the condition of

37 FMSHRC Page 2302

cables to his attention. Tr. 149-50. However, he added that noting damage to cables was part of
his electrician crew’s job. Tr. 150. Turning to the dust bag issue, Laverty similarly agreed that
“somebody at some point mentioned to me that guys weren't getting rid of their dust bags
properly,” but he could not recall which individual noted the matter. Tr. 152.
Upon cross-examination, Laverty did not agree that Jones was more persistent about
raising safety issues with him than other miners. Tr. 155. Counsel for the Secretary then revived
her interest in admitting C-1, an exhibit offered for identification only during the Secretary’s
case in chief, but then withdrawn. Laverty agreed the exhibit was his employee evaluation of
Jones, which evaluation he made on January 30, 2015. Tr. 156. It is difficult to determine how
the evaluation supports the Secretary’s case. As Counsel for the Secretary noted, in Laverty’s
comments about Jones he wrote: “Works safe and is good about letting me know if he spots
potential problems.” Tr. 156. The Court took note that the comment reflected that Jones “Works
safe” and Laverty stated the obvious, that it was not a criticism but rather that it was “a good
thing, that he works safe.” Tr. 158. Similarly, when asked about his remark that Jones was “good
about letting me know if he spots potential problems,” that was a positive comment by him about
Jones. Tr. 158. Exhibit C-1 was then admitted. Tr. 159.
The Respondent then called Greg Shrewsbury. At the time in issue he was employed at
the Kingston No. 2 mine, where he was the assistant chief electrician. Tr. 164-65. Shrewsbury
worked the day shift but this he would interact with those miners completing the night shift, as
their times overlapped. Tr. 167. Electricians from that night shift would stop by his office as their
shift ended and note needed parts and things that would require attention. Tr. 167-68. He
encouraged them to do this because it reduces violations. Tr. 169. Complainant Jones would
come by his office from time to time, but his visits were not more or less than the other
electricians. Tr. 169.
Shrewsbury acknowledged awareness of the issue of lights being covered on roof bolters,
describing it as a frequent issue and that it would be addressed in safety meetings. Tr. 171.
Similarly, trash was described as a continuing issue and it too would be addressed at safety
meetings. The problem would then lessen for a time and then arise again. Tr. 173.
Discussion
The essence of the Secretary’s case is the claim that Complainant made safety
complaints and that the mine operator, unhappy with Jones’ safety advocacy, inappropriately
applied its layoff so that Complainant would be laid off. Thus, apart from the late filing, the
measure of whether this complaint was frivolously brought involves two elements: did Jones
make safety complaints and, if so, was there a connection established between such complaints
and the layoff. In a sense, a mine operator has its hands tied in this type of proceeding, as a
temporary reinstatement proceeding is not the forum to consider competing claims about the

37 FMSHRC Page 2303

legitimacy of the layoff procedures.11 However, acknowledging the appropriateness of the
limited inquiry, does not equate with an automatic or reflexive finding that a complainant need
only assert that he raised “safety concerns” and then couple that with a claim that a mine utilized
a suspect layoff system, to establish a non-frivolous claim. The act of challenging temporary
reinstatements should not be preemptively deemed frivolous. The inquiry is whether the
complaint itself is frivolous.
In this instance, as noted, two obstacles have to be resolved before factoring the fact of
the layoff into the analytical mix: Did the Complainant have an excusable basis for his very
untimely filing of the discrimination complaint and, if he did, did he engage in genuine protected
activity or was he merely performing his maintenance shift duties as an electrician? The Court,
as explained below, finds that neither of these predicates was established.
As has been noted, Complainant, Jeremy Jones, was the Secretary’s sole witness. The
Secretary presented evidence that Mr. Jones, as the affidavit of the Secretary’s special
investigator for this matter provides, raised “safety concerns” with Respondent. Whether raising
“safety concerns” is the equivalent of engaging in protected activity, at least in the context of this
case, is another matter. Mindful that resolving testimonial conflict is not permitted in temporary
reinstatement matters, this decision does not engage in such weighing. Instead the decision relies
upon the Secretary’s evidence and evidence from Respondent’s witnesses which was consistent
with that testimony. The Court considered each of the witnesses to be credible.
In the Court’s assessment, Mr. Jones was both an intelligent individual and a credible
witness.12 As explained, Complainant’s intelligence is a factor which tends to refute his claim,
making it less likely that he was unaware of his protected activity rights, and more likely that,
when speaking with the MSHA special investigator, on a matter unrelated to the discrimination
allegations in this proceeding, that this was an attempt, stimulated by the MSHA investigator, to

11

For that reason the Court restricted both sides from introducing details about their
respective contentions as to the legitimacy and honest implementation of its layoff. Instead, it
permitted Respondent to make an offer of proof on the subject of the mine’s layoff. Tr. 121-25.
After all, since the temporary reinstatement proceeding is not the forum to resolve the merits, or
lack thereof, of the layoff system, it makes little sense to have extended testimony about the
particulars of the layoff and it application. As the Court expressed during the temporary
reinstatement hearing, “the bona fides of the layoff is not something I have to reach.” Tr. 121. It
is sufficient to note that it is a disputed issue, but one that will not be resolved until after a full
evidentiary hearing on the discrimination claim in chief, a matter several months down the road.
12

While credible, that does not mean that the Court accepted Jones’ unsupported visceral
feelings that Laverty didn’t like his raising safety matters.

37 FMSHRC Page 2304

backfill safety claims and couple those with the unassailable assertion (for now) that there was a
non-legitimate basis for his layoff.13
Therefore, when considering the long delay in the filing, Jones’ demonstrated
intelligence, evidenced by the fact he is an electrician; his long number of years employed in the
mining industry; the fact that he acknowledged that he was speaking with fellow employees just
prior to the layoff announcement; and that, despite all that, the idea that he was the victim of
discrimination did not come to him until he started speaking with an MSHA special investigator
on a matter unrelated to any yet to be made claim of his own, all combine to make the delay
unexcused.
Even assuming that, on any appeal that may occur, a different vantage point about Jones’
late filing was reached, the Court concludes that no nexus was established between Jones’
expression of his “safety concerns,” and the layoff. To the contrary, Jones’ own testimony
confirms that his raising of those concerns was indistinguishable from those of the fellow
electricians on his crew and that, fairly viewed, they were either part of his job to address those
matters or not genuine safety complaints. However labeled, there is no evidence that Kingston
did anything other than encourage the miners to bring such concerns to its attention. This was
true for the trash, the covering of roof bolter lights, the trailing cables, and the running right
cards. Jones’ own testimony supports each of these conclusions. In fact, with the Secretary’s
own, single, exhibit, Jones was paid high regard by Mr. Laverty for working safe and letting him
know if he spotted potential problems. Ex. C-1. It is noteworthy that this occurred in January
2015, which was at a time several months before the layoff. Therefore, the Court agrees with the
Respondent that, in a very technical, literal sense, while Jones raised safety issues, they were
non-viable protected activity in the context that they were made and Kingston took no negative
action, by words or deeds, in reaction to them. As noted, on this record, Respondent was
supportive and encouraged employees to raise such matters.
Conclusion
Accordingly, the Court finds that, on this record, the Complaint has been frivolously
brought. This does not mean that Complainant may not ultimately prevail in a full trial on the
merits, a determination about which the Court cannot, and does not, have any opinion at this
13

To that point, the Secretary attempted in its Motion in Limine to strike testimony
regarding Complainant’s job performance and the legitimacy of the layoff, while trying to
bootstrap the legitimacy of this case by referencing findings in other proceedings in which two
other miners laid were laid off by Kingston, citing Sec’y on behalf of Brooks v. Kingston Mining,
37 FMSHRC 1282, 2015 WL 3932760, (June 19, 2015) (ALJ Andrews), and Sec’y on behalf of
Harper v. Kingston Mining, No. WEVA 2015-816-D, 2015 WL 4512184 (FMSHRC July 14,
2015) (ALJ Lewis). Of course, each case must stand on its own record, and in no manner does
this Court second guess or criticize the temporary reinstatements that were ordered in those other
cases. However, the Court notes that in the case of Brooks, Brooks filed his discrimination claim
10 days after the layoff, and in Harper, Harper filed his claim 34 days after the layoff, as
compared to Mr. Jones, who filed his claim nearly 4 months after the layoff and then only upon
visiting with an MSHA special investigator on a matter unrelated to his own layoff.

37 FMSHRC Page 2305

juncture. Different scenarios may develop. The Secretary may decide not to pursue a section
105(c) complaint. If the Secretary does file such an action, it is possible that he may be able to
demonstrate that the miners’ layoff evaluation was a ruse, implemented for the purpose of
ridding itself of miners who made safety complaints, a showing that could then contextually
revive the assessment of Jones’ expressed safety concerns. It is also possible that challenges to
the legitimacy of the layoff may fail. For now, the issue is limited to frivolousness, a
determination here made.
ORDER
IT IS ORDERED that the Secretary's application for the temporary reinstatement of
Jeremy Jones IS DENIED. Accordingly, IT IS FURTHER ORDERED that this temporary
reinstatement proceeding IS DISMISSED.

/s/ William B. Moran
William B. Moran
Administrative Law Judge
Distribution:
Lucy C. Chiu, Esq., Associate Regional Solicitor, Division of Mine Safety and Health, 201 12th
Street South – 5th Floor, Arlington, VA 22202-5450
Arthur Wolfson, Esq., Jackson Kelly PLLC, Three Gateway Center, Suite 1500, 401 Liberty
Avenue, Pittsburgh, PA 15222
Jeremy Jones, 1667 Willis Branch Road, Victor, WV 25938

37 FMSHRC Page 2306

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
721 19th STREET, SUITE 443
DENVER, CO 80202-2536
TELEPHONE: 303-844-5266 / FAX: 303-844-5268

October 15, 2015
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEST 2014-351-M
A.C. No. 05-00413-341975 X940

v.
TRAYLOR MINING, LLC,
Respondent

Bulldog Mine
DECISION

Appearances:

Beau Ellis, Esq. and Kristi Henes, Esq., Office of the Solicitor, U.S.
Department of Labor, Denver, Colorado; Dennis Bellfi, Mine Safety and
Health Administration, U.S. Department of Labor, Denver, Colorado, for
Petitioner;
Jason W. Hardin, Esq., Fabian & Clendenin, Salt Lake City, Utah for
Respondent

Before:

Judge Manning

This case is before me upon a petition for assessment of a civil penalty filed by the
Secretary of Labor, acting through the Mine Safety and Health Administration (“MSHA”),
against Traylor Mining, LLC (“Traylor”) pursuant to sections 105 and 110 of the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. §§ 815 and 820 (the “Mine Act). The parties
presented testimony and documentary evidence at a hearing held in Denver, Colorado, and filed
post-hearing briefs. One section 104(d)(1) citation was adjudicated at the hearing. Traylor is an
independent contractor that was performing work at the Bulldog Mine, which was an
underground silver mine in Mineral County, Colorado.
I. DISCUSSION WITH FINDINGS OF FACT
AND CONCOLUSIONS OF LAW
On June 3, 2013, MSHA Inspector David M. Sinquefield1 issued Citation No. 8597320
under section 104(d)(1) of the Mine Act, alleging a violation of section 57.9100(a) of the
Secretary’s safety standards. (Ex. G-5). The citation alleges that the production supervisor for
Traylor was injured by the roadheader on a Bobcat excavator when the boom on the excavator
was accidentally activated by the excavator operator as he was backing out of a mucked out area.
1

Inspector Sinquefield has been with MSHA for over eight years. He has investigated
accidents as well as hazard complaints. Prior to his employment with MSHA, he worked in the
mining industry from 1976 to 2003. He is trained as a mechanic and has worked on, and
operated, numerous pieces of mobile equipment.

37 FMSHRC Page 2307

The citation further states that the supervisor was standing too close to the excavator while
observing the mucked out area and, as a result, he failed to follow established rules governing
rights-of-way. The citation states that the supervisor engaged in aggravated conduct because he
failed to yield the right-of-way to the excavator while it was in operation.
Inspector Sinquefield determined that an injury was reasonably likely to occur, that the
violation was of a significant and substantial (“S&S”) nature, and that any injury could
reasonably be expected to be fatal. He determined that Traylor’s negligence was high and that
one person would be affected. Section 57.9100(a) provides, in part, that “[r]ules governing
speed, right-of-way, direction of movement, and the use of headlights to assure appropriate
visibility, shall be established and followed at each mine[.]” 30 C.F.R. § 57.9100(a). The
Secretary has proposed a penalty of $52,500 for this citation under the Secretary’s special
assessment procedure at 30 C.F.R. § 100.5.
The parties, both at hearing and in their briefs, have represented that Traylor is not
contesting the fact of violation for Citation No. 8597320, nor is it contesting the S&S or gravity
findings of the inspector. (Tr. 6-7; Traylor Br. 1; Sec’y Br. 2). Rather, Traylor is only contesting
the unwarrantable failure and high negligence findings, as well as the specially assessed
proposed penalty amount. Id. Accordingly, I address only these issues.
My findings of fact in this decision are based on the record as a whole and my observation of
the witnesses. Although I have not included a summary of all the evidence presented at the hearing
in this decision, I fully considered all of the evidence.

Discussion and Analysis
Summary of the Evidence
The Bulldog Mine was a single entry underground mine owned by Rio Grande Silver.
Rio Grande Silver was not involved in the day-to-day operation of the mine. Traylor was
contracted to excavate a new tunnel to intercept old mine workings at the Bulldog Mine. Traylor
began work at the mine in July 2012 and ceased work in September 2013.
Traylor’s typical mining cycle at the mine involved the drilling of shot holes, loading of
shots, blasting, cleaning up and removing of material, and then providing support. As part of the
cleanup phase, Traylor utilized a Bobcat excavator with a roadheader attached to the boom to
trim the ribs, face, top and floor. The subject roadheader consisted of a boom-mounted cutting
head that was attached to the Bobcat.
The cited standard requires, in pertinent part, that mines establish and follow right-of-way
rules in order to provide for the safe movement of mobile equipment. 30 C.F.R. § 57.9100(a).
Traylor had established a rule via a Job Hazard Analysis (“JHA”) for “[t]rimming/scaling the

37 FMSHRC Page 2308

perimeter with the Bobcat roadheader.” (Ex. G-7 p. 2.). According to the relevant JHA2, in
order to prevent the hazard of personnel being struck by the excavator “[n]o personnel are to be
forward of the Bobcat blade while trimming.” The JHA further states that the equipment
operator “shall stop trimming and place roadheader on the ground if personnel need to be in the
area.” Id. Finally, the JHA provides that the equipment operator must “maintain constant
awareness of his movements and personnel locations.” Id.
On May 29, 2013, Lowell Hicks was supervising a crew of miners engaged in the
cleanup phase of the mining cycle. Michael Reagan, one of the crew members, was operating
the Bobcat excavator with the roadheader attached. Following a trimming session, Reagan
stopped the excavator and exited the cab so that he and Hicks could evaluate the situation, take
measurements, and see if additional trimming needed to be done. After determining that
additional trimming was needed, Reagan got back into the excavator and trimmed some
additional rock. Hicks stood beside the excavator cab while Reagan operated it. Reagan then
stopped the excavator and again discussed the situation with Hicks. After determining that no
additional trimming was necessary, Hicks went to the back of the excavator and unhooked the
water line.
Joseph Dalton, another miner on the crew under Hicks’ supervision, then dragged the
water line outby so that it would not be run over while the excavator trammed away from the
face. Reagan, after waiting 20-30 seconds to make sure the water was unhooked, looked over his
left shoulder from in the excavator cab and saw that the hose had been pulled down the drift and
Dalton was rolling it up. (Tr. 189). He saw no other miners to his left. Reagan then looked over
his right shoulder and saw miners outby the excavator down the drift. While Reagan could not
identify the miners he saw over his right shoulder, he determined that all miners were clear of the
excavator. He then throttled up the excavator, raised the boom, honked three times, and began to
tram backwards.3 Meanwhile, Hicks advanced inby on the left side of the excavator. Reagan did
not see Hicks go back inby. After moving only a few feet backwards, the excavator shifted as it
moved over uneven ground. As the excavator shifted, Reagan turned to his right to look behind
him and, in doing so, his right hand accidently hit the swing lever, causing the boom to swing
and hit Hicks and the rib. (Tr. 190). Reagan centered the excavator before noticing Hicks lying
on the ground, at which point he asked Hicks if he had hit him, to which Hicks replied that he
had been hit. As a result of his injuries, Hicks was evacuated from the mine and ultimately
transported to a hospital in Denver.
2

At hearing, the Secretary introduced a second JHA, (Ex. G-8 p. 21), and seemingly
planned to allege that Respondent had also violated this JHA. However, the Secretary did not
advance that theory in his brief and, as noted by Respondent in its brief, Exhibit G-8 does not
apply to the case at hand. Traylor Br. 1-2 n. 1.
3

Reagan testified that the Bobcat excavator was equipped with a backup alarm, which
was loud enough to hear over the operation of the equipment, and lights on the front and back,
which were bright enough to see where he was going and provided some bleeding light to the
sides of the excavator. (Tr. 193). Further, he explained that, because of the length of the boom,
the excavator could not spin around and drive out forward. Rather, it had to tram backwards to
exit the face area. (Tr. 193-194).

37 FMSHRC Page 2309

Inspector Sinquefield traveled to the Bulldog Mine to investigate the accident involving
Hicks. Sinquefield took notes, photos, and measurements of the scene of the accident. At
hearing, Sinquefield acknowledged that he did not ask Dalton, Reagan, or anyone else at the
mine about Hicks’ normal practice during trimming, and that those individuals who worked with
Hicks would have had firsthand knowledge regarding his usual practice. (Tr. 69). Sinquefield
traveled to Denver the following day to interview Hicks at the hospital.
Sinquefield testified that Hicks was lucid, candid, and clear during his interview in the
hospital. Sinquefield documented his interview with Hicks in his notes. (Ex. G-4). Sinquefield,
testifying while reviewing his notes, stated that Hicks told him that during the production cycle it
was normal for him to be forward of the cab during the cleanup phase. He stated that Hicks told
him that the reason he advanced past the excavator just prior to the accident was because he was
“in a hurry[.]” (Tr. 36). Further, the inspector stated that Hicks told him that he “messed up
[and he] shouldn’t have been there while the machine was running.” Id.; (Ex. G-4 p. 7). At
hearing, on cross-examination, Sinquefield, after stating that there were only inches between the
excavator cab and the blade, conceded that there may have been two feet between those areas.
(Tr. 64-65). Further, he agreed that if Hicks was next to the cab, behind the blade, he would not
have been in violation of the JHA. (Tr. 66-67).
Sinquefield testified that “anybody forward of the blade” was exposed to the hazard of
being hit or run over by the excavator. (Tr. 44). While he found that Hicks’ exposure to the
hazard was limited in time in this instance, he determined that such an accident was reasonably
likely based on the repeated exposure of the individual since the violative conduct was a normal
practice. Sinquefield acknowledged that, had this been a “one and done” situation, his finding
regarding the level of exposure may have been different. (Tr. 45). He explained that similar
accidents involving mobile pieces of equipment have been fatal and that Hicks was lucky to be
alive in this instance. (Tr. 47-48).
Sinquefield testified that he designated the negligence as high because Traylor provided
no mitigating circumstances to explain why it allowed this practice at the mine. (Tr. 48).
Sinquefield designated the violation as an unwarrantable failure. (Tr. 49). In reaching
this determination, he concluded that the conduct posed a very high degree of danger given the
size and weight of the machine and because Hicks’ conduct was a normal practice. Based on
Sinquefield’s experience and a review of fatalgrams, he believed that a fatality was likely. (Tr.
23). He stated that fatalgrams are of great value to operators who can look at them, decide if
they apply to their mine, and then make sure they take steps to avoid such an accident at their
own mine. He found that the operator had knowledge of the violation because Hicks, who was a
supervisor, admitted to him that he was where he should not have been, and that this was a
procedure that Traylor allowed time and time again. (Tr. 52-53). Further, he found that the
violation was obvious because Hicks was aware of his position relative to the moving excavator.
(Tr. 55-56). Finally, the inspector found that, with regard to duration, the violative conduct was
a common practice that was repeated each time. (Tr. 57).
Hicks testified that he was hired as a “walker” at the Bulldog Mine in April 2013. His
position was paid hourly and he did not consider himself to be management, but he was hired in

37 FMSHRC Page 2310

a supervisory role and directed the work of a crew. (Tr. 156). Prior to being hired, he was
provided a safety manual, which he read and signed before going through several days of
orientation and walkthrough training with his supervisor, Duane Monks. Hicks recalled being
trained on right-of-way and specifically remembered being trained on the JHA. He testified that,
other than the time of this accident, he could not recall being forward of the excavator blade, it
was not normal for him to move forward of the excavator cab while it was in operation, and that
normally, after trimming, he would have been the one to drag the hose back down the drift. (Tr.
160-161). Hicks explained that the blade of the excavator was roughly three to four feet in front
of the cab. (Tr. 169). In addition, Hicks testified that he had never seen any other Traylor
personnel forward of the blade during trimming. Finally, Hicks testified that, while he was not
disciplined as a result of the accident, he has been on workers compensation since the accident,
and Traylor only worked at the Bulldog Mine for three months after the accident. He was laid
off on August 21, 2013. (Tr. R-30).
Both Reagan and Dalton testified that they worked with Hicks on a daily basis and, with
the exception of the accident, never saw Hicks or anyone else go forward of the excavator blade
while it was operating. (Tr. 187-188, 204). Monks, the mine superintendent and Hicks’ direct
supervisor, testified that he had observed Hicks and other miners as they worked and that he only
saw the miners walk forward of the blade when the roadheader was on the ground and the
equipment was off. (Tr. 229). Neither David Pease, the project manager for Traylor Brothers,
the parent company of Traylor Mining, nor Monks had ever received a complaint about Hicks
acting in an unsafe manner or in an manner that was inconsistent with the JHA. (Tr. 139, 232).
Traylor’s witnesses testified that the safety culture at Traylor was good, with routine
training regarding rights-of-way and danger zones, including one day where the mine was shut
down and miners were trained on all of the mobile equipment in the mine, as well as the specific
JHA provision at issue. (Tr. 185, 191, 201-203). Further, they explained that Traylor’s safety
program encouraged miners to report violations to management, and miners had in the past
reported “walkers” for violations. (Tr. 120-121, 207). Pease testified that Traylor had a
discipline program and had terminated miners, including a “walker,” for safety violations. (Tr.
120-122).
Reagan explained that, given the length of the boom on the excavator, a person standing
next to the cab would be safe, as the boom would hit the rib and stop before it would get near an
individual standing next to the cab. (Tr. 187). Reagan also testified that, at the time of the
accident, he was certain he had taken steps to make sure he knew where everyone was. (Tr.
196). Hicks testified that he did not signal to Reagan that he was going forward. Reagan was
not disciplined as a result of the accident. (Tr. 196-197).
Both Reagan and Dalton identified Hicks as their direct supervisor. (Tr. 192, 210).
Dalton confirmed that Hicks had the ability to direct work and reprimand the crew for safety
violations, however he didn’t believe that Hicks had the ability to terminate miners. (Tr. 211).
Monks testified that Hicks was in charge of advancing the tunnel and doing it safely. Pease
testified that Hicks, as a “walker,” was charged with coordinating and supervising the activities
on the shift, but also stated that Hicks did not have authority to hire or fire, but that his input
would be given weight. (Tr. 150-151).

37 FMSHRC Page 2311

Analysis of Negligence and Unwarrantable Failure
I find that Traylor was moderately negligent and that the violation was not a result of the
operator’s unwarrantable failure to comply with the mandatory standard. Many of the
Secretary’s allegations with regard to negligence and unwarrantable failure are based on his
assertion that Hicks was an agent of the operator and that the violative conduct was not an
isolated incident, but was normal and occurred on a regular basis. Based on the analysis below, I
find that the Secretary established that Hicks was an agent of the operator. The Secretary did not
establish by a preponderance of the credible evidence that Hicks regularly walked in front of the
blade in violation of the JHA while the excavator was operating.
The Commission has held that, while “the negligence of an operator’s ‘agent’ is
imputable to the operator for penalty assessment and unwarrantable failure purposes[,] . . . the
negligence of a rank-and-file miner is not imputable to the operator for” those same purposes.
Nelson Quarries, Inc., 31 FMSHRC 318, 328 (Mar. 2009). The Mine Act defines an “agent” as
“any person charged with responsibility for the operation of all or part of a coal or other mine or
the supervision of miners in a coal or other mine[.]” 30 U.S.C. § 802(e). In determining whether
an employee is an agent of the operator, the Commission has “‘relied, not upon the job title or
the qualifications of the miner, but upon his function, [and whether it] was crucial to the mine’s
operation and involved a level of responsibility normally delegated to management personnel.’”
Ambrosia Coal & Constr. Co., 18 FMSHRC 1552, 1560 (Sept. 1996) (quoting U.S. Coal, Inc.,
17 FMSHRC 1684, 1688 (Oct. 1995)) (alteration in original); See also Martin Marietta
Aggregates, 22 FMSHRC 633 (May 2000).
I find that Hicks was an agent of Traylor. Hicks testified that he supervised a crew of
miners and directed their work activity. David Pease, the project manager for Traylor Brothers,
confirmed that, as a “walker,” Hicks was charged with, among other things, supervising,
coordinating, and directing work, training and monitoring employees in the proper use of tools,
and assuring that work was done in a safe manner. (Tr. 150-151). He further confirmed that
walkers are able to issue verbal and written discipline to miners for safety violations and that
Hicks’ input would be given weight in a decision to terminate a miner. Id. Traylor’s other
witnesses confirmed that Hicks was a supervisor. Duane Monks, the project superintendent,
agreed that Hicks was in charge and was the individual responsible for making sure “the work
was done and done safely.” (Tr. 234). In addition to the testimonial evidence, the parties also
introduced documentary evidence that confirms these supervisory responsibilities. (Exs. G-10,
G-11).
While Respondent argues that Hicks was not an agent because he was paid by the hour,
was not a member of Traylor’s management, could not hire or fire personnel, and was not
required to hold certifications required by law, I find these arguments unavailing in light of the
testimony and documentary evidence discussed above. Traylor Br. 11 n. 5. In addition, while
Hicks may not have had ultimate authority to terminate an employee, Traylor’s own witnesses
confirmed that he was able to discipline employees and that his input would be given weight in a
decision to terminate an employee. I find that Hicks’ function was crucial to Traylor’s operation,
involved a level of responsibility consistent with that of a person in management, and that he was
an agent of Traylor.

37 FMSHRC Page 2312

With regard to whether Hicks’ violative conduct was normal and occurred repeatedly or
was an isolated incident, I am persuaded both by the testimony and Respondent’s brief that this
was not a regular occurrence. Traylor, in its brief, argues that the Secretary’s allegation that
Hicks’ violative conduct was normal and occurred repeatedly is premised upon a
misinterpretation of the evidence. Taylor Br. 2-3. Specifically, Traylor argues that the Secretary
misinterpreted a statement made by Hicks to Sinquefield during the interview at the hospital
following the accident.
At hearing, Sinquefield, relying upon his field notes taken during his interview of Hicks,
testified that Hicks told him that it is Traylor’s normal procedure during the cleanup phase for
Hicks to be at or forward of the cab. (Tr. 36, 61-62, 66; Ex. G-4 p. 7). Traylor asserts that the
Secretary improperly interpreted this to mean that it was Hicks’ normal practice to be out of
compliance with the JHA’s requirement that personnel be behind the blade of the excavator
during the trimming phase. (Ex. G-7 p. 2). While Sinquefield initially testified that there were
only inches between the cab and the blade on the excavator, he later conceded, after reviewing an
exhibit showing a photo of what he identified as an identical excavator with a different
attachment on the boom, that there could be two feet in distance between the cab and the blade.
(Tr. 63-65; Ex. G-6). Hicks testified that the distance between the cab and the blade was three to
four feet. (Tr. 169). I find that the photograph, combined with the testimonies of Hicks and
Sinquefield, show that it was possible for Hicks to be “[at] or forward of [the] cab” while at the
same time be in compliance with the JHA’s requirement that he be behind the blade. (Ex. G-4 p.
7)(emphasis added).
The inspector, on direct examination, was asked who would be exposed to the hazard of
being hit by the excavator. The inspector replied “[a]nybody forward of the blade, which at this
time was Lowell Hicks.” (Tr. 44). On cross-examination, Inspector Sinquefield conceded that,
if Hicks were behind the blade, there would be no violation.4 (Tr. 66-67). Accordingly, I find
that the statement made by Hicks to the inspector while he was in the hospital cannot be relied
upon by the Secretary to establish that it was normal practice for Hicks to be in front of the blade
of the excavator and in violation of the JHA. Given that no other credible evidence was
introduced in support of the Secretary’s allegation that it was Hicks’ normal practice to be in
front of the blade, I find that the Secretary has failed to establish that the violative conduct was a
common practice. Rather, I credit the testimonies of Traylor’s witnesses that going in front of
the excavator blade while the excavator was in operation was not a normal occurrence and, based
on the evidence presented, find that the violative conduct that resulted in Hicks’ injuries was an
isolated event. (Tr. 186-187, 140, 204, 206, 229).
Negligence
The Commission has recognized that “[e]ach mandatory standard . . . carries with it an
accompanying duty of care to avoid violations of the standard, and an operator’s failure to meet
The citation charges Traylor with a violation of section 57.9100(a) because it was not
following its established right-of-way rules as set forth in the JHA. Whether the JHA
sufficiently protected miners working around the excavator while it was engaged in trimming
operations is not an issue that is before me.
4

37 FMSHRC Page 2313

the appropriate duty can lead to a finding of negligence if a violation of that standard occurs.”
A.H. Smith Stone Co., 5 FMSHRC 13, 15 (Jan. 1983). In determining whether an operator has
met its duty of care, the Commission considers “what actions would have been taken under the
same circumstances by a reasonably prudent person familiar with the mining industry, the
relevant facts, and the protective purpose of the regulation.” Jim Walter Res. Inc., 36 FMSHRC
1972, 1975 (Aug. 2014) (footnote omitted).
I find that Traylor was moderately negligent. I have already found that Hicks was an
agent of the mine. Accordingly, his negligence is imputable to the operator for penalty purposes.
However, I find that, while Hicks’ act of going into the danger zone was ill-advised and resulted
in a serious injury, a finding of moderate negligence is appropriate. As discussed above, much
of the Secretary’s case rests on his belief that the violative conduct was a normal practice. For
reasons set forth above, I find that the Secretary failed to meet his burden of proof on this issue
of fact. The evidence establishes that Traylor took reasonable steps to ensure that miners did not
endanger themselves by walking in front of the blade. It provided specific training and had in
place specific policies to prohibit the exact conduct that resulted in Hicks’ injuries. Each of the
crew members testified that they were aware of the need to remain behind the blade during
trimming and that it was not the normal practice of anyone, Hicks included, to go in front of the
blade. Moreover, I credit the testimonies of Traylor’s witnesses that safety violators were
appropriately disciplined by this operator. Accordingly, I MODIFY the citation to moderate
negligence.
Unwarrantable Failure
The unwarrantable failure terminology is taken from section 104(d) of the Act, 30 U.S.C.
§ 814(d), and refers to more serious conduct by an operator in connection with a violation. In
Emery Mining Corp., 9 FMSHRC 1997 (Dec. 1987), the Commission determined that
unwarrantable failure is aggravated conduct constituting more than ordinary negligence. Id. at
2001. Unwarrantable failure is characterized by conduct described as “reckless disregard,”
“intentional misconduct,” “indifference,” or a “serious lack of reasonable care.” Id. at 2002-04;
Rochester & Pittsburgh Coal Co., 13 FMSHRC 189, 194 (Feb. 1991); see also Buck Creek Coal,
Inc., 52 F.3d 133, 136 (7th Cir. 1995) (approving Commission's unwarrantable failure test). The
Commission has explained that whether a citation is an “unwarrantable failure” is a question that
should be evaluated based on the facts and circumstances in each case, and in light of each of the
following factors: (1) the length of time that the violation has existed; (2) the extent of the
violative condition; (3) whether the operator has been placed on notice that greater efforts were
necessary for compliance; (4) the operator’s efforts in abating the violative condition; (5)
whether the violation was obvious; (6) whether the condition posed a high degree of danger; and
(7) the operator’s knowledge of the existence of the violation. See Consolidation Coal Co., 22
FMSHRC 340 (Mar. 2000); IO Coal Co., 31 FMSHRC 1346 (Dec. 2009). All of the relevant
facts and circumstances of each case must be examined to determine if an actor’s conduct is
aggravated, or whether mitigating circumstances exist. Consol, 22 FMSHRC at 353.
In IO Coal Co., 31 FMSHRC at 1346, the Commission emphasized that the length of
time that the violative condition existed is a “necessary element” of the unwarrantable failure
analysis. Here, the condition existed only for a very short period of time. As discussed above,

37 FMSHRC Page 2314

there is no credible evidence that Hicks’ conduct of walking in front of the blade while the
excavator was in operation was a normal occurrence. Although Hicks’ negligent act resulted in a
serious injury, had Reagan not accidently hit the joystick that caused the boom to swing, the
excavator would have continued proceeding outby past Hicks in a matter of seconds to the point
where Hicks would no longer have been in danger.
In IO Coal Co., the Commission explained that the “extent of the violative condition is an
important element in the unwarrantable failure analysis.” Id. The Commission has explained
that the purpose of this element is to “account for the magnitude or scope of the violation[,]” and
the judge may analyze it by looking at, among other things, the “extent of the affected area as it
existed at the time the citation was issued[,]” the number of persons affected, and the time and
resources required to correct the condition. Dawes Rigging & Crane Rental, 36 FMSHRC 3075,
3079-3080 (Dec. 2014) (citing E. Associated Coal Corp., 32 FMSHRC 1189, 1195 (Oct. 2010)
and Watkins Eng'rs & Constructors, 24 FMSHRC 669, 681 (July 2002)); Consolidation Coal
Co., 35 FMSHRC 2326, 2331 (Aug. 2013). Moreover, a judge should not consider an operator’s
past practices in connection with the extensiveness factor. Id. In Dawes Rigging the
Commission found that, because only one miner endangered himself by walking under a
suspended boom, the violation was not extensive. Id. Here, the Secretary did not directly
address the extent of the violation in his post-hearing brief but, at hearing in his opening
statement, the Secretary averred that, while only one miner was injured, other miners were
affected because these employees saw that their supervisor believed “that breaking the rules was
okay, until it isn’t and you get hurt.” (Tr. 11). I find that the violation was not extensive in that
it involved only one miner and was an isolated incident affecting only a small area.
The Commission has explained that repeated similar violations, even if those prior
violations were not a result of an unwarrantable failure, and past discussions with MSHA about a
problem at the mine may serve to put an operator on notice that increased efforts to comply are
necessary. IO Coal Co., 31 FMSHRC at 1353-1354. The Secretary concedes that MSHA had
not previously cited Traylor for a violation of the standard or discussed the issue with Traylor.
He argues that fatalgrams describing mobile equipment accidents put Traylor on notice that
increased efforts to comply were necessary. Sec’y Br. 12-13. I reject this argument. The
rationale underlying this aggravating factor is whether the operator has been put on notice of a
problem at its mine that requires additional efforts to comply. Here, the Secretary did not
establish that Traylor had been put on notice that increased efforts were necessary.
In evaluating the operator’s efforts in abating the violative condition the judge should
examine those abatement efforts made prior to the issuance of the citation or order.
Consolidation Coal Co., 35 FMSHRC 2326, 2342 (Aug. 2013) (citing IO Coal Co., 31
FMSHRC at 1356 and Warwick Mining Co. 18 FMSHRC 1568, 1574 (Sept. 1996)). The
Secretary did not directly address this factor in his brief. Traylor asserts that, while there was no
opportunity to abate this condition in the time between when Hicks entered the danger area and
when he was hit, the operator did make “considerable, meaningful efforts on its own initiative to
abate, eliminate and prevent right-of-way rule violations in advance of issuance of the
Citation[.]” Traylor Br. 12. I agree that Traylor took steps to prevent just this type of accident
from happening. The JHA is clearly written and indicates that, in order to avoid the hazard of an
individual being struck by the Bobcat excavator while it was trimming, no person should be

37 FMSHRC Page 2315

forward of the blade. (Ex. G-7 p.2). Further, Traylor provided substantial training in the form of
orientation training, daily safety meetings, and even a full day training on all of the pieces of
mobile equipment, each of which addressed the mine’s right-of-way rules and the JHA at issue.
Moreover, although the Secretary asserts that Traylor did not enforce its right-of-way rules or
discipline miners for safety violations, I find the contrary to be true. Traylor offered credible
testimony that one of the reasons Hicks was hired was because the previous walker was
terminated after committing a safety violation. (Tr. 120). While the Secretary asserts that
Traylor’s failure to take disciplinary action against Hicks or Reagan is evidence of a lack of
safety enforcement, I disagree. Sec’y Br. 9. Hicks never returned to the mine following the
accident and it is debatable whether Reagan’s involvement in the accident amounted to safety
violation. Reagan offered credible testimony that he did check his surroundings before backing
up. As a result, I find that Traylor did in fact enforce its safety program.
The obviousness of the violative condition is an important factor in the unwarrantable
failure analysis. IO Coal Co., 31 FMSHRC at 1356. The Secretary argues, and I agree, that the
violative condition was obvious. Hicks was well aware of the need to remain behind the blade of
the excavator while it was in operation. Sinquefield testified that the only item in his notes from
the interview of Hicks which was a direct quote was Hicks’ statement that he “messed up” and
knew he “shouldn’t have been there while the machine was running.” (Tr. 36, 62; Ex. G-4 p. 7).
Moreover, the area was lit, Hicks knew his position relative to the excavator, the equipment
operator signaled via honking that he was preparing to move, and the backup alarm would have
sounded. I find that the violation was obvious.
The Commission has determined that a high degree of danger posed by a violation is an
aggravating factor that supports an unwarrantable failure finding. IO Coal Co., 31 FMSHRC at
1355-1356. The Secretary argues and Respondent concedes that the violative conduct presented
a high degree of danger. I agree. Hicks’ conduct and the resulting injuries including internal
bruising and a slight fracture, are evidence of the high degree of danger that accompanies this
type of conduct. (Ex. G-10). Moreover, I credit the inspector’s testimony that, given the
proximity of the miner to such a large, heavy machine, and the history of fatalities when mobile
equipment comes into contact with miners, Hicks “was very lucky not to be dead.” (Tr. 48-49).
In IO Coal, the Commission reiterated the well settled law that, in addition to actual
knowledge, an operator’s knowledge of the existence of a violation may be established where the
operator “reasonably should have known of the violative condition.” 31 FMSHRC at 13561357. Here, I find that, because Hicks was an agent of the operator and, given his
acknowledgement that he knew he should not have been in area, the operator had actual
knowledge of the violation. (Tr. 36, 62; Ex. G-4 p. 7).
After careful consideration of each of the above factors, I find that Traylor did not
unwarrantably fail to comply with the mandatory standard. While the violative condition was
obvious, potentially involved a high degree of danger, and was known to the operator through its
agent, it was not extensive, did not exist for a long period of time, the operator did not have
notice that greater efforts were necessary for compliance, and it had taken significant steps
towards preventing an accident of just this kind. Accordingly, I VACATE the unwarrantable
failure finding and modify the citation to a 104(a) citation.

37 FMSHRC Page 2316

II. APPROPRIATE CIVIL PENALTY
Section 110(i) of the Mine Act sets forth the criteria to be considered in determining an
appropriate civil penalty. Traylor had a history of two violations during the 15 months preceding
the issuance of subject citation, neither of which was designated as S&S, high negligence, or
unwarrantable failure. (Ex. G-1). Respondent is a small independent contractor that worked
about 16,361 hours. (Exhibit A to Petition for Assessment of Civil Penalty). The violation was
abated in good faith. The penalty assessed in this decision will not have an adverse effect upon
its ability to continue in business. The Respondent stipulated to the Secretary’s gravity finding
that the violation was reasonably likely to result in a fatal accident, that one person was affected,
and that the violation was S&S. The negligence findings are set forth above.
While the Secretary offered testimony and documentary evidence in support of his
special assessment, given that I have modified the citation to a 104(a) citation with moderate
negligence, I need not address those arguments. The Secretary did not establish that this
violation was “particularly serious or egregious[.]” Coal Employment Project v. Dole, 889 F2d.
1127, 1129-30 (D.C. Cir. 1989). The Special Assessment Narrative Form introduced into
evidence at hearing shows that, had this citation been regularly assessed, the penalty would have
been $2,000.00. (Ex. G-14 p. 3). Moreover, if Inspector Sinquefield had determined that the
violation was the result of Traylor’s moderate negligence, the Secretary’s proposed penalty
would have been about $436.00, before any reduction for good faith abatement. 30 C.F.R. §
100.3. In light of my findings set forth above, I find that a penalty of $1,000.00 is appropriate
for this violation. I have given special consideration to the gravity of the violation in assessing
this penalty.
III. ORDER
For the reasons set forth above, Citation No. 8597320 is MODIFIED to a citation issued
under section 104(a) of the Mine Act and the degree of negligence is reduced to moderate. In all
other respects the citation is AFFIRMED. Traylor Mining, LLC. is ORDERED TO PAY the
Secretary of Labor the sum of $1,000.00 within 30 days of the date of this decision. 5

/s/ Richard W. Manning
Richard W. Manning
Administrative Law Judge

5

Payment should be sent to the Mine Safety and Health Administration, U.S. Department
of Labor, Payment Office, P.O. Box 790390, St. Louis, MO 63179-0390.

37 FMSHRC Page 2317

Distribution:
Beau Ellis, Esq., Office of the Solicitor, U.S. Department of Labor, 1244 Speer Blvd., Suite 515,
Denver, CO 80204-3516 (Certified Mail)
Jason W. Hardin, Esq., Fabian & Clendenin, 215 South State St. Suite 1200, Salt Lake City, UT
84111-2323 (Certified Mail)
RWM

37 FMSHRC Page 2318

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9950 / FAX: 202-434-9949

October 15, 2015
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. CENT 2014-298-M
A.C. No. 13-02285-344601

v.
JEPPESEN GRAVEL,
Respondent

Mine: Jeppesen Pits
DECISION AND ORDER

Appearances:

Robert Alan Kelly, Esq., Office of the Solicitor, U.S. Department of
Labor, Kansas City, Missouri, for the Petitioner
Jay A. Jeppesen, Owner of Jeppesen Gravel, Sibley, Iowa, pro se

Before:

Judge Rae

This case is before me on a petition for assessment of civil penalties filed by the
Secretary of Labor, acting through the Mine Safety and Health Administration (“MSHA”),
against Jeppesen Gravel pursuant to sections 105 and 110 of the Federal Mine Safety and Health
Act of 1977, 30 U.S.C. §§ 815 and 820 (the “Mine Act” or the “Act”). A hearing was held in
Sioux Falls, South Dakota on July 14, 2015 at which the parties presented testimony and
documentary evidence. The parties submitted post-hearing closing statements as well.
I.

Background

Jay Jeppesen owns and operates Jeppesen Gravel as an unincorporated sole
proprietorship located in Osceola County, Iowa. The mine has been in business since the 1950s
operated by Jeppesen’s father until Jeppesen took it over in 1975 and has continued in operation
to this day. The gravel pit is a part-time endeavor and one of several other businesses Jeppesen
runs on the property including a borrow pit. On May 1, 2012 and October 12, 2012, inspectors
for MSHA made inspections of the Jeppesen Pits and issued various orders and citations for
violations of mandatory safety and health standards. Jeppesen was given a period of time in
which to abate the conditions. When the inspectors returned to the mine, either the violations had
not been abated or Jeppesen denied the inspectors entry to the mine to inspect for compliance.
Jeppesen was ordered to withdraw from any affected areas or equipment, if it had not already

37 FMSHRC Page 2319

been so ordered, as a result. MSHA inspectors Troy Van Wey1 and Jeffrey Breon2 then returned
to the mine on July 22, 2013 and issued 18 violations, one of which was vacated prior to hearing.
Of the 17 remaining, one was issued for a denial of entry and the remainder for operating the
withdrawn equipment or in the affected areas without termination of the outstanding withdrawal
orders. For the reasons set forth below I find the violations have been established and the
penalties are assessed as set forth herein.
II.

Right of Entry Violation
A. Citation 6550468

MSHA inspector Troy Van Wey issued citation 6550468 on October 1, 2012 for a
violation of section 103(a) of the Mine Act. The lengthy narrative portion of this citation reads in
pertinent part:
Jay Jeppesen, owner, interfered with the right of entry of MSHA inspectors
Jeffrey Breon and Troy Van Wey, both authorized representatives of the
Secretary, as they sought to inspect the Jeppesen Pits mine site pursuant to
Section 103(a) of the Mine Act. When inspectors attempted to conduct their
inspection, Mr. Jeppesen stated that they were trespassing onto private property.
Mr. Jeppesen then contacted the Osceola County Sheriff’s Office to have the
authorized representatives arrested and told the Inspectors to wait in their van
until the patrolman arrived instead of beginning the inspection. The Osceola
Patrol Deputy arrived at the scene and remained there to keep the peace … Once
the inspectors began their inspection Mr. Jeppesen and his son, Alan, hindered
and interfered with the inspection. Jay Jeppesen moved into the close personal
space of Inspector Van Wey and yelled at him. When Inspector Van Wey asked
[him] to back up out of his personal space, Alan Jeppesen approached … from the
other side and stuck a recording device within one inch of [the inspector’s] face.
At another point Alan Jeppesen pushed the Federal Inspectors out of the way.
When Alan was told that if he pushed the Inspectors again it would result in a
citation for intimidation, Alan responded that he had not pushed the Inspectors but
if they wanted to see a push, he … would push both of them and they would know
they had been pushed …

1

Van Wey has been an MSHA inspector for 10 years, and was assigned as the field
office supervisor of the Ft. Dodge, Iowa office for four years, including the timeframes pertinent
to this case. He has conducted approximately 200 mine inspections and has 13 years’ prior
experience as a miner. Tr. 14-18.
2

Breon was an aircraft mechanic in the U.S. Air Force for 11 years upon graduation from
high school. He has 12 years of experience as a miner and became an MSHA inspector in 2010.
He has performed approximately 150 inspections of mines. Tr. 106-09.

37 FMSHRC Page 2320

Denial of entry has been a recurring and persistent problem at this operation over
the years. Most recently on June 11, 2012, citation no. 8668129 was issued to Jay
Jeppesen for a violation of Section 103(a) of the Mine Act.
Ex. S-3. The negligence was assessed as the result of reckless disregard with a proposed special
assessment of $4,000.00.
Section 103(a) of the Act provides that any authorized representative of the Secretary
“shall have a right of entry to, upon, or through any coal or other mine” for the purpose of
making any inspections under the Mine Act. 30 U.S.C. § 813(a). The refusal to permit an
inspection is a violation of section 103(a) for which a penalty must be imposed. Waukesha Lime
& Stone Co., 3 FMSHRC 1702, 1703 (July 1981). A denial of entry may occur when an operator
impedes, interferes with, hinders or delays an inspection of a mine. Veris Gold USA, Inc., 35
FMSHRC 2977 (ALJ) (Sept. 2013). MSHA inspectors are not required to subject themselves to
confrontation or physical harm in order to carry out an inspection. Calvin Black Enterprises, 7
FMSHRC 1151, 1157 (Aug. 1985). The Commission has recognized that “denial of access to an
MSHA inspector ... is an action not to be taken lightly.” Tracey & Partners, 11 FMSHRC 1457,
1464 (Aug. 1989).
Jeppesen has a long and contentious history with MSHA which is relevant to the
determination of whether Jeppesen’s conduct here rises to the level of a denial of the right of
entry to the mine as provided by Section 103(a) of the Mine Act and to substantiate the
negligence and special assessment proposed by the Secretary. A summary of this history, as
outlined in detail in Judge Manning’s decision in Jeppesen Gravel, 30 FMSHRC 324, 325-30
(Apr. 2008) (ALJ), bears repeating here.
As a result of nearly two years of MSHA’s inability to gain Jeppesen’s cooperation in
filing legal identity papers, consenting to an inspection without intimidating and harassing the
inspectors, and participating in a Compliance Assistance Visit (“CAV”), the U.S. Attorney’s
office was contacted for assistance. The end result was that Jeppesen entered into a Consent
Judgment in November 2004 issued by the U.S. District Court for the Northern District of Iowa
Western Division in which he was ordered to permit representatives of the Secretary of Labor
entry to, upon, and through Jeppesen Gravel mines without further direct or indirect interference,
hindrance, or delay for the purpose of making inspections. It was further ordered that any
inspector may request the presence of a U.S. Marshall to accompany the inspector should the
inspector encounter any violation of the Judgment. Ex. S-33.
Following the entry of the Judgment, in June 2005, MSHA returned to the mine to
conduct a CAV and Jeppesen failed to cooperate. Several violations were found and the
inspectors attempted to speak with Jeppesen to discuss remediation of the conditions. Jeppesen
actively avoided them and continued to operate the mine without making what would have been
very inexpensive repairs. As a result of his continued refusal to allow inspectors on the property,
he was issued violations for not abating 104(b) orders in October 2005. In January 2006, an
Assistant U.S. Attorney accompanied by a U.S. Marshall and an Osceola County deputy sheriff
went to the mine to encourage Jeppesen’s compliance. The AUSA explained the process for
contesting citations and made a comment that it would likely cost Jeppesen only $1,500.00 to

37 FMSHRC Page 2321

abate the outstanding violations. At that point, Jeppesen became confrontational and refused to
cooperate in an inspection so they left the property.
In July 2006, MSHA went to the mine to terminate the outstanding violations. Alan
Jeppesen was present initially but he immediately parked the loader he was using and drove
away. Jay Jeppesen then arrived and ordered the inspectors off the property. Jeppesen’s actions
were so severe that the inspectors left to prevent an altercation. In August 2006, MSHA
attempted to make a compliance visit accompanied by a county deputy sheriff. Jeppesen was
asked to operate equipment so that the brakes, horns and alarms could be tested. He refused and
told the inspectors to leave.
Jeppesen was cited for denial of entry in May 2004, June 2006, July 2006 and August
2006 as a result of his argumentative and intimidating behavior as described above. Judge
Manning found Jeppesen had repeatedly harassed and attempted to intimidate MSHA inspectors
while in performance of their duties. He noted that Jeppesen did not dispute the violations at
trial. Based upon Jeppesen’s claimed inability to pay the assessed penalties, he was given an
82% reduction in penalties for the 16 violations. 30 FMSHRC at 336-39.
On December 11, 2013, Jeppesen entered into a settlement agreement with the Secretary
that included another violation of 103(a) for denial of entry on June 11, 2012 as well as 36
additional violations including each of the 16 underlying violations at issue herein. He agreed to
pay reduced penalties amounting to $28,500.00. Ex. S-37.
The instant 103(a) violation occurred on October 1, 2012 but was not included in the
settlement order of December 11, 2013. MSHA inspectors Van Wey and Breon traveled to the
Jeppesen mine to conduct an inspection. They accessed the property via the gravel road located
at 719 8th Street, the official mine address provided by Jeppesen to MSHA. Once on site, they
contacted Jeppesen by cell phone to begin their inspection. Jeppesen, however, did not arrive
until approximately thirty minutes later and immediately commenced yelling and screaming at
the inspectors telling them that they were trespassing. He then called 911 and while awaiting the
arrival of the deputy sheriff informed the inspectors that they were not permitted to begin their
inspection. The two inspectors waited inside their vehicle for the sheriff to come. When deputy
sheriff Nate Krikke arrived, Jeppesen instructed him to arrest the two inspectors and tow their
vehicles from the property. After Van Wey and Breon properly identified themselves to Krikke,
the deputy told Jeppesen that he would not do so. Jeppesen then attempted to send Krikke away
but the deputy took it upon himself to remain to keep the peace. Jay Jeppesen continued to harass
the inspectors by getting up in Van Wey’s face yelling and screaming at him while his son, Alan
Jeppeson, pointed a video camera in Van Wey’s face and video-recorded the entire inspection.
Jay Jeppesen continued to yell at the inspectors and raised his arms in the air in an attempt to
physically prevent their access and to intimidate them.3 At one point Alan Jeppesen assaulted
Van Wey by pushing his shoulder into the inspector’s chest while Jay Jeppesen stood by and
laughed at Van Wey. This incident was verified by Deputy Krikke’s report and testimony. Tr.
202-06; Ex. S-4. I find the inspectors’ and Krikke’s version of the facts to be credible.
3

Jay Jeppesen is a tall and heavy man. The inspectors are of average height and weight. I
find it objectively reasonable that they would feel physically threatened and intimidated by
Jeppesen’s actions.

37 FMSHRC Page 2322

Jeppesen did not deny the facts as presented by Krikke and Van Wey but asserted at trial
that he was upset with the manner in which the inspectors arrived on the property. He testified
that there were children playing outside the house adjacent to the road the inspectors allegedly
sped down and he was concerned for their safety. Krikke, however, credibly testified that there
were no children to be seen in the area. Tr. 208. The inspectors testified that they had already
arrived at the mine and had been waiting approximately 30 minutes when Jeppesen appeared
which makes it highly unlikely anyone saw the inspectors as they drove past the house. They
further confirmed that Jeppesen did not raise any concerns about children at the time of the
attempted inspection; the first time this issue was raised was at trial. Jeppesen’s other objection
to MSHA’s presence on the property was that they used the ¾-mile-long private road to reach
the mine. It was his contention that MSHA should be compelled to use a helicopter instead.
I find that Jeppesen’s assertion that he was fearful for the safety of children was an
invention conjured up for trial. His opinion that MSHA should arrive by helicopter to perform its
inspections does not warrant comment. The road used by MSHA is the one provided by Jeppesen
himself as the legal address of the mine and the only means of access by motor vehicle.
I find the violation to be very serious particularly in light of the many instances of such
conduct to the point the Secretary had to request the intervention of the Federal District Court,
the U.S. Attorney’s Office, the U.S. Marshall service, and the county sheriff’s office to impress
upon Jeppesen the gravity of his actions and the absolute right of the inspectors to enforce the
Mine Act. Unfortunately, it appears that Jeppesen has no genuine interest in cooperating with
MSHA or complying with a federal order. Jeppesen’s conduct was egregious and completely
uncalled for. He clearly engaged in harassment, intimidation, and threats of physical harm
towards the two inspectors to prevent or unreasonably delay their entry to the mine. I find the
violation has been established.
B. Negligence
The Commission has held “that an operator’s intentional violation constitutes high
negligence for penalty purposes.” Topper Coal Co., Inc., 20 FMSHRC 344, 350 (Apr. 1998)
(quoting Consolidation Coal Co., 14 FMSHRC 956, 969-70 (June 1992)). It is clear that
Jeppesen’s conduct on October 1, 2012 was a continuing display of his complete contempt and
disregard for MSHA’s authority to inspect the mine for health and safety violations and to
enforce the Act. His conduct was egregious and both his and his son’s actions constituted
criminal assault and battery on Van Wey as well as a violation of Section 103(a) of the Act.
Their behavior was designed to intimidate and harass the inspectors and presented a real
potential for physical harm had it not been for the presence of the deputy sheriff on the property
during the inspection. There is no doubt Jeppesen’s conduct was intentional and deliberate and
constitutes recklessness.
The Secretary has proposed a special assessment for this violation in the amount of
$4,000.00. Part 100 of the Secretary’s regulations provides MSHA with the authority to waive
the regular assessment process when certain conditions warrant an enhanced penalty. 30 C.F.R. §
100.5(a). Such enhanced assessments are designed for particularly serious or egregious
violations. Coal Employment Project v. Dole, 889 F.2d 1127 (D.C. Cir. 1989). The severity of
conduct at the most extreme end of the spectrum may involve physical assault of an inspector

37 FMSHRC Page 2323

resulting in serious injury; however, lesser degrees of conduct may justify a special assessment.
Here, while no injury occurred, Jeppesen’s conduct rose to the level of an assault on Van Wey
while his son’s conduct constituted a battery. Jeppesen’s actions were intentionally designed to
intimidate the inspectors and posed a threat of imminent physical harm. Had it not been for
Krikke’s arrival, physical harm may well have occurred. Jeppesen’s actions rose to the highest
level of egregious conduct and the Secretary’s proposed special assessment is well deserved. The
appropriate penalty will be set forth below.
III.

Violations for “Working in the Face of an Order”

The following 16 violations were issued under Section 104(a)4 of the Mine Act for
“working in the face of a prior order” rather than violations of mandatory health and safety
standards. Therefore, gravity, significant and substantial,5 and unwarrantable failure6
designations do not apply.
Twelve of the underlying violations issued to Jeppesen were originally written as Section
104(a) citations for violations of mandatory safety standards, five of which were significant and
substantial (“S&S”). Having failed to abate the cited hazards within the prescribed time period,
Jeppesen was then issued Section 104(b)7 orders mandating withdrawal from the cited equipment
and areas until the violations were abated and MSHA was called in to terminate the orders. The
remaining four are predicated upon Section 104(d) orders8 that were originally assessed as S&S
and unwarrantable failure violations. On July 22, 2013, when MSHA inspectors returned to the
mine they found that Jeppesen had continued to use the equipment or areas affected by the prior
4

Section 104(a) provides, in pertinent part, that if during an inspection of any mine the
inspector finds the operator has violated the Act, or any mandatory standard, he shall issue a
citation to the operator stating the nature of the violation. 30 U.S.C. § 814(a).
5

A violation is S&S if it is of such nature as could significantly and substantially
contribute to the cause and effect of a health or safety hazard. 30 U.S.C. § 814(d). A violation is
properly designated as S&S if there exists a reasonable likelihood that the hazard contributed to
will result in an injury or illness of a reasonably serious nature. Cement Div., Nat’l Gypsum Co.,
3 FMSHRC 822, 825 (Apr. 1981).
6

Unwarrantable failure is defined as reckless disregard, intentional misconduct,
indifference, or a serious lack of reasonable care. Emery Mining Corp., 9 FMSHRC 1997, 2003
(Dec. 1987).
7

Section 104(b) of the Mine Act states that upon any follow-up inspection of a mine, if a
violation has not been totally abated within the prescribed time, an inspector shall determine the
extent of the area affected by the violation and shall promptly issue an order requiring the
withdrawal of all persons from the area until it is abated. 30 U.S.C. § 814(b).
8

Section 104(d) of the Mine Act is similar to 104(b) in that it requires the inspector to
issue an order withdrawing all persons from the affected area, but it pertains to violations that are
S&S and/or an unwarrantable failure to comply with a health or safety standard rather than
violations that constitute a failure to abate a prior violation. 30 U.S.C. § 814(d).

37 FMSHRC Page 2324

orders and had not contacted MSHA to terminate any of the orders.9 These “working in the face
of a withdrawal order” violations were issued as a result by Inspectors Breon and Van Wey.
Each of the underlying 16 violations were conceded by Jeppesen and incorporated into
the aforementioned settlement agreement of December 11, 2013. Ex. S-37. Jeppesen did not
contest any of the withdrawal orders in accordance with Commission Procedural Rule 20.10
Therefore all prior underlying violations and the propriety of any subsequent withdrawal orders
are admitted and unreviewable at this time.
Jeppesen has raised an overarching claim that he was denied a Compliance Assistance
Visit (“CAV”) prior to being issued many of the underlying citations herein. Because Jeppesen
entered into the settlement agreement in December 2013, this issue is now moot. I would,
nevertheless, find that such a claim does not rise to the level of a defense. Jeppesen neither
contacted MSHA to request a CAV on any of the underlying citations or orders nor did he
cooperate in any of the CAVs MSHA attempted to conduct in the past, as outlined in Judge
Manning’s decision. A CAV is available to an operator at the onset of operations or when putting
new equipment or a new plant into service. Any violations found are written up in a notice and
the operator is given an opportunity to correct the conditions. If the corrections are not made in a
relatively short period of time, the notice becomes a regular citation. Because Jeppesen had been
in business for 20 to 30 years before the issuance of the initial underlying citations and orders,
which did not encompass any new equipment recently put into service, he was not entitled to a
CAV. Tr. 104. Even if he had been, the issue is irrelevant as the conditions went unabated for
many, many months and would have been converted into regular violations. MSHA’s failure to
conduct a CAV would not have precluded the issuance of the subsequent withdrawal orders or
the citations now at issue.
Jeppesen also has raised an inability to pay for the necessary repairs as a reason for not
having abated the hazards in question. However, an inability to pay is relevant only to the issue
of penalties, not the necessity to abate the condition. See Asarco, Inc. v. FMSHRC, 868 F2d 1195
(10th Cir. 1989) (finding that mine operators are strictly liable for violations of safety and health
standards).
Additionally, Jeppesen claimed that he was unaware of the requirement to contact MSHA
in order to terminate a withdrawal order. Tr. 332. I find this claim to be without merit. An
operator is charged with the responsibility to know, understand and adhere to the Act, the
mandatory health and safety standards, and all applicable regulations if it is to engage in mining.
Jeppesen clearly understands the proper procedure for terminating prior citations and orders. He
has been issued many of both citations and orders in the past as demonstrated by the MSHA
Violation History Report and prior ALJs’ decisions and settlement order. Jeppesen Gravel, 32
FMSHRC 1749 (Nov. 2010) (ALJ); Jeppesen Gravel, 30 FMSHRC 324 (Apr. 2008) (ALJ); Exs.
9

Any order issued under any subsection of Section 104 remains in effect until it is
modified, terminated or vacated by the Secretary or his authorized representative or by the
Commission or courts. 30 U.S.C. § 104(h).
10

Commission Rule 20 provides all contests of citations or orders issued under Section
104 must be filed by the operator within 30 days of receipt. 29 C.F.R. § 2700.20.

37 FMSHRC Page 2325

S-34, 35, 37, 44. He has been given detailed in-person instructions by the U.S. Attorney on how
to properly contest violations. He has been offered the opportunity to participate in close-out
conferences and CAVs by MSHA. In short, he has been provided more opportunities than the
average small mine operator to familiarize himself with the requirements under the Mine Act. He
is clearly not an unintelligent person; he has operated this mine as well as several other
businesses for decades. He was savvy enough to have obtained and submitted a copy of the U.S.
Department of Labor’s “Small Mine Assessment Process Summary” Booklet published by the
DOL and National Mine Health and Safety Academy in his pretrial hearing report. Ex. R-23. I
find Jeppesen’s allegation is disingenuous.
Jeppesen did not seriously contest that he placed the withdrawn areas or equipment back
into service without having the withdrawal orders terminated. At trial he admitted to having
operated the mine in August 2012, the screen plant in November 2012, and the wash plant,
including the cited John Deere tractor, during the two months preceding the July 2013
inspection. Tr. 72-74, 133-34, 138-39, 143, 150, 180, 269-70. He had been observed operating
the excavator, wash plant and tractor upon the inspectors’ arrival at the mine on July 22, 2013.
Tr. 62, 71-72, 131, 134, 236-37, 252, 277, 285.
Therefore, the only issues remaining are the appropriate level of negligence and the
proper penalty to assess.
A. Violations Fully or Partially Abated
Inspector Breon assessed each of the “working in the face of a withdrawal order”
violations as high negligence violations.11 His reasoning was that Jeppesen clearly knew of the
hazardous conditions cited in the withdrawal orders and in many instances in a citation issued
prior to the order, yet he then knowingly and intentionally ignored the orders and continued to
operate the mine before they were terminated. Many of the conditions would have required only
minimal effort on Jeppesen’s part to make a telephone call for MSHA to terminate the orders.
The Secretary has acknowledged that Jeppesen had fully abated four of the violations
and partially abated another three prior to MSHA’s return visit on July 22, 2013. The Secretary
concedes that Jeppesen’s actions with regard to the relevant seven citations may be considered in
mitigation of the high negligence, moderate negligence being more appropriate.12 See Sec’y’s
Post-Trial Closing Statement 14.
Jeppesen has intentionally and repeatedly thumbed his nose at MSHA’s authority and
disregarded his responsibility to maintain a safe and healthful working environment, which is
deserving of a high negligence designation. However, I agree with the Secretary’s recognition

11

High negligence is appropriate when an operator knew or should have known of the
violative condition or practice, and there are no mitigating circumstances. 30 C.F.R. § 100.3,
Table X.
12

Moderate negligence is appropriate where “the operator knew or should have known of
the violative condition or practice, but there are mitigating circumstances.” Id.

37 FMSHRC Page 2326

that Jeppesen’s eventual, although late and in some instances insufficient, efforts at compliance
are a mitigating factor and I find moderate negligence is appropriate.
The citations modified to moderate negligence and the underlying facts are:
1. Citation No. 8737364/Ex. S-10
The original citation, No. 8667978/Docket No. CENT 2013-188-M, was issued on
October 1, 2012 as a non-S&S 104(a) violation. The cited standard is 30 C.F.R. § 56.12008,
which requires that electrical cables enter metal frames outfitted with proper fittings or bushings.
Ex. S-10d. When the inspectors returned on October 22, 2012, they found no attempt to abate the
citation had been made within the time allotted and issued a 104(b) order taking the 480-volt
power cable out of service. Ex. S-10e. Inspectors Van Wey and Breon testified that when they
returned on July 22, 2013, they found that Jeppesen had abated the condition but could not say
when.
2. Citation No. 8737367/Ex. S-13
The original citation, No. 8667980/Docket CENT 2013-188, was issued on October 1,
2012, as an S&S 104(a) citation. The citation was issued on the blue stacking conveyor for a
violation of 30 C.F.R. § 56.14107(a) requiring moving machine parts be guarded to prevent
persons from contacting fan blades, shafts, gears or any other similar parts that could cause
injury. There were numerous pinch points found as a result of exposed moving parts. Ex. S-13d.
On October 22, 2012 Breon found that nothing had been done to install guards and a 104(b)
order was issued. Ex. S-13e. Having returned in July 2013, the inspectors found that a guard had
been installed; Jeppesen claimed this had been accomplished in October 2012.
3. Citation No. 8737370/Ex. S-16
The original citation, No. 8668082/Docket CENT 2012-724, was issued on May 1, 2012
as an S&S 104(a) citation. The citation was issued on a John Deere tractor in violation of 30
C.F.R. § 56.14107(a), which requires moving machine parts be guarded to prevent persons from
contacting fan blades, shafts, gears or any other similar parts that could cause injury. Abatement
was due, as twice extended, by May 26, 2012. Ex. S-16d. On June 11, 2012, a 104(b) order was
issued when Jeppesen would not permit the MSHA inspector to enter the mine to inspect the
tractor for compliance with the citation. The tractor was withdrawn from service until an
inspector could observe the tractor. Ex. S-16e. Upon the return visit in July 2013, the inspector
found that a guard had been installed to protect the cooling fins and drive belt. Jeppesen stated it
had been installed two years earlier, which is obviously not true, as the original citation was
issued just 14 months earlier.
4. Citation No. 8737372/Ex. S-18
The underlying citation, No. 8668084/Docket 2012-724, was issued on May 1, 2012 as
an S&S 104(a) citation under 30 C.F.R. § 56.11001 for a lack of safe access to the water source
used to prime the dewatering pump. Ex. S-18d. On June 11, 2012, inspectors were refused access
to the mine to observe the condition and a withdrawal order was issued for the dewatering pump.

37 FMSHRC Page 2327

Ex. S-18e. When the inspectors returned in July 2013, Jeppesen had abated the condition at some
unknown time by obtaining water using the excavator bucket rather than by hand.
5. Citation No. 8737365/ Ex. S-11
The underlying citation, No. 8667979/Docket CENT 2013-188, was issued to Jeppesen
on October 1, 2012 as an S&S 104(a) violation of 30 C.F.R. § 56.11012 when Breon found the
west side elevated travelway of the wash plant did not have a railing, barrier or cover over a
large opening at a height of approximately seven feet above ground level. The top of the ladder
accessing the area was also not protected in any way. Tr. 93-94; Ex. S-11c. On October 22, 2012
Breon found that nothing had been done to correct this hazard and he issued withdrawal order
No. 8737209. Ex. S-11d. Jeppesen at some time prior to the inspector’s return in July 2013 had
placed a chain across the opening on the travelway, but Breon felt the chain was not sufficiently
stable, and nothing had been done to protect the ladder. Tr. 97-98. Jeppesen has not fully abated
the condition to this inspector’s knowledge. Tr. 99.
6. Citation No. 8737368/Ex. S-14
The underlying citation, No. 8667976/Docket CENT 2013-188, was issued on October 1,
2012 as an S&S 104(a) violation of 30 C.F.R. § 56.14107(a) for failure to guard the drive belts
and sheaves on the east and west side of the wash plant. Ex. S-14d. When Jeppesen failed to
make any corrections, he was issued a withdrawal order on the drive belts and sheaves of the
wash plant on October 22, 2012. Ex. S-14e. Jeppesen thereafter partially abated the violation by
guarding the west side of the exposed parts but not the east side. Tr. 172-73.13
7.

Citation No. 8737371/Ex. S-17

The first citation, No. 8668083/Docket CENT 2012-724, was issued on May 1, 2012 as
an S&S 104(a) citation under 30 C.F.R. § 56.14107(a) for failure to provide a guard on the PTO
shaft of the dewatering pump. Ex. S-17d. A withdrawal order was issued on this equipment for
failure to abate on June 11, 2012 as a result of Jeppesen denying the inspectors entry to the mine
to re-inspect the equipment. Tr. 231-32; Ex. S-17e. When Breon and Van Wey returned in July
2013, they found that Jeppesen had guarded part of the shaft by installing some expanded metal
to cover the knuckle ends to some extent but not the shaft itself. Tr. 232-33.14

13

Jeppesen questioned the need for a guard on the equipment because he alleged that it
was over seven feet above the ground. Tr. 174. However, the bottom part of the guarded area
was clearly within easy arm’s reach when standing on level ground. Tr. 175-77; Ex. S-14e
photograph 344. The issue is, however, moot at this time as Jeppesen admitted to this violation in
the December 11, 2013 settlement order referenced herein. Ex. S-37.
14

Jeppesen questioned whether the shaft required a guard. However, the underlying
violation was admitted by him and included in the December 11, 2013 settlement agreement and
is therefore final. Tr. 233-34; Ex. S-37.

37 FMSHRC Page 2328

B. Unabated Violations
Each of the following violations was designated as high negligence for the same reasons
as were all the other “working in the face of a withdrawal order” violations. Jeppesen has
complete control and responsibility over all operations at the mine including correction of
hazardous conditions. Tr. 160. Jeppesen knew of the hazards based upon the prior citations, yet
as of July 2013 he had done nothing to correct them and he had not called MSHA to terminate
the orders on the ones he had abated. Tr. 149-50. In many instances, the cost or effort involved to
abate the condition was minimal at best. Tr. 75-76.
I agree with the Secretary’s assessment of high negligence as stated above based upon
Jeppesen’s willful failure to abate longstanding hazardous conditions and his complete disregard
for MSHA’s authority and for safety at his mine with respect to the following citations:
1. Citation No. 8737363/Ex. S-9
The first citation, No. 8667977/Docket CENT 2013-188, was issued on October 1, 2012
by Breon as a non-S&S violation 104(a) violation of 30 C.F.R. § 56.12018 because the main
480-volt electrical disconnect box for the wash plant was not labeled to show what it controlled.
The termination due date was the following day. Ex. S-9d. When Breon returned 21 days later,
the box was not labeled and a 104(b) withdrawal order was issued. Ex. S-9e. On July 22, 2013,
the box was still not labeled, but as stated above, the mine including the wash plant had been in
operation for approximately two months. Tr. 71-74. Eight minutes after this instant citation was
issued, Jeppesen used a Sharpie® marker to label the electrical disconnect at the inspector’s
suggestion. Tr. 71, 74.
Breon noted that Jeppesen could have easily abated the violative condition earlier by
simply using a marker to label the box but failed to do so in nine months. Tr. 75-76.
2. Citation No. 8737366/Ex. S-12
On May 1, 2012, Citation No. 8668095/Docket CENT 2012-724 was issued as a nonS&S 104(a) violation under 30 C.F.R. § 56.4201(a)(1)15 for a failure to perform the yearly
inspection on a fire extinguisher located in the office/electrical van. Ex. S-12d. A withdrawal
order was issued on June 11, 2012 when Jeppesen refused the inspector’s entry to the mine to
verify compliance. Ex. S-12e. On July 22, 2013, the extinguisher had not yet been inspected but
was still available for use. Tr. 158. Van Wey testified that many volunteer fire departments will
send someone to perform the annual inspections free of charge. Small mine operators often
purchase a new extinguisher at Walmart and put it into service on the abatement due date. Tr.
157. Jeppesen had done neither.

15

The proper code section for this violation is § 56.4201(a)(2). However, the narrative
portion of the citation clearly defines the violation and it was admitted by Jeppesen in the earlier
settlement order. Ex. S-37.

37 FMSHRC Page 2329

3.

Citation No. 8737369/Ex. S-15

The original order, No. 8667985/Docket CENT 2013-284, was issued on October 2, 2012
under 30 C.F.R. § 56.9300(a) as a 104(d)(2) violation when Breon found there was no berm in
numerous locations along the access road around the mine site. The order was issued as an S&S
violation and an unwarrantable failure, apparently based upon the extensiveness of the violation,
the number of previous violations, the open and obvious nature of the condition, and the
likelihood and gravity of injury presented. Ex. S-15d. Jeppesen accepted responsibility for this
violation as issued. Ex. S-37. When Breon returned to the mine in July 2013, he found that there
were still extensive areas around the mine lacking berms. Tr. 183. Tire tracks were visible just
feet away from the drop-off to the plant pond. Tr. 185-86. Jeppesen had the equipment and
material on-site to easily build berms. There were locations where he could have simply lowered
the blade of the excavator to the ground and pushed the material up into a berm. It would have
taken him just a few hours to abate the violation. Tr. 182-83.
4.

Citation No. 8737373/Ex. S-19

The original order, No. 8668101/Docket CENT 2012-787, was issued on May 5, 2012
under 30 C.F.R. § 56.18002(a) as an S&S, unwarrantable failure 104(d)(1) violation for a failure
to conduct an adequate workplace examination of the wash plant. Ex. S-19c. Notations on the
pages of a calendar were being used to record examinations and several obvious and dangerous
conditions that had been cited over a long period of time had not been addressed. The violation
was assessed as S&S and unwarrantable failure. Ex. S-19c. Jeppesen admitted to the violation
and it was incorporated into the December 11, 2013 settlement order. Ex. S-37. When Breon
returned to the mine in July 2013, Jeppesen was still not conducting workplace examinations of
the wash plant but continued to use it. Van Wey testified that the Small Mines Workbook is used
by inspectors to educate new owners of small mines as to the requirements for workplace
examinations, including the necessity of conducting and documenting these examinations. Tr.
240-41. The booklet sets forth the standard, suggests the manner in which the operator should
document the results of the examinations, and informs the operator that the records should be
maintained for one year on-site. Tr. 240-42. Based upon the volume of open and obvious
violations found, it was readily apparent to Van Wey that Jeppesen had not been performing the
examinations. Jeppesen could provide no documentation of having done them. Tr. 243.
5. Citation No. 8737374/Ex. S-20.
Jeppesen was initially issued Citation No. 8667986/Docket CENT 2013-188 on October
2, 2012 as a non-S&S 104(a) violation for using an indoor-rated 480-volt electrical cable to
supply power to the screen plant in violation of 30 C.F.R. § 56.12004. This presented a danger of
inner conductors being damaged due to weather and mechanical damage. Tr. 254-55. When
Breon returned three weeks later, Jeppesen had not replaced the cable with an outdoor-rated one
and a 104(b) order was issued. Tr. 255; Ex. S-20e. Nine months later, in July 2013, Breon found
Jeppesen had still not replaced the cable. Instead he had sprayed the indoor cable with Flex
Seal® rubberized coating, which is not designed to protect electrical cables from damage. The
material came off in the inspector’s hand when he touched it. Tr. 259; Ex. R-14. When
confronted with this fact, Jeppesen laughed about it and said he had painted the cable black. Tr.
260.

37 FMSHRC Page 2330

6. Citation No. 8737375/Ex. S-21
The underlying citation, No. 8667983/Docket CENT 2013-188, was issued as a non-S&S
104(a) violation on October 2, 2012 for a violation of 30 C.F.R. § 56.4201(a)(1) because the fire
extinguisher in the electrical van had not been visually inspected at least once each month to
ensure it was fully charged and operational. Ex. S-21c. The tag on the extinguisher that is
normally dated and initialed when the inspection is done was missing such demarcations for
September and October 2012 and thereafter, which resulted in a 104(b) order being issued on
October 22, 2012 for continued failure to make the visual inspections. Tr. 262-64; Ex. S-21d.
Jeppesen still had not made the requisite visual inspections and admitted to having no
documentation of having done any when the inspectors returned ten months later, which led to
the issuance of the instant citation.16 Tr. 265; Ex. S-21.
7.

Citation No. 8737376/Ex. S-22

The initial record-keeping citation, No. 8668099/Docket CENT 2012-724, was issued as
a non-S&S 104(a) violation on May 1, 2012 for not having task training records in violation of
30 C.F.R. § 46.9(g). Ex. S-22d. Five weeks later inspectors returned and asked for the records
and again Jeppesen could not produce them. Tr. 276. A 104(b) order was issued on June 11,
2012. Tr. 276; Ex. S-22e. Had Jeppesen mailed or faxed the required documents to MSHA, this
order would have been terminated without a return visit. Tr. 276. However, he failed to do so and
on July 22, 2013, when he still had no documentation available, the instant citation was issued.
Tr. 277. Jeppesen had refresher training records for himself and his son, Alan, dated April 2013
but not task training records. Tr. 277-78. If an individual mine owner has no employees,17
generally the equipment manufacturer will provide the initial task training. The mine owner
could certify himself thereafter, but the documentation is still required. Tr. 280. When the
inspectors returned again in July 2013, Jeppesen still had no task training records of any kind and
several new pieces of equipment were observed on-site. Tr. 279; Ex. S-22.
8.

Citation No. 8737377/Ex. S-23

The underlying violation, 104(d)(1) Order No. 8668102/Docket CENT 2012-782, was
issued as an S&S, unwarrantable failure violation on May 2, 2012 in violation of 30 C.F.R. §
56.14100(a) for not performing adequate examinations of mobile equipment (the excavator). The
order states that there were numerous longstanding hazardous conditions that were open and
obvious and were capable of causing serious injuries for which several citations and/or orders
had been issued in the past. Ex. S-23c. When Jeppesen continued to operate the mobile
16

As a reason for not having the inspections done, Jeppesen claimed he had not been
operating the mine from July through October 2012. Tr. 266. However, he documented
performing workplace examinations in July, August and September of that year. Tr. 269-71.
Additionally, he conceded this violation in the settlement agreement. Ex. S-37. His claim is not
credible.
17

Jeppesen admitted that Alan Jeppesen performs work for him at the mine and is paid
$85.00 per hour for his work. Jeppesen is therefore required to complete the task training for
Alan as well as himself.

37 FMSHRC Page 2331

equipment without putting a pre-operation examination program into action, the instant citation
was issued. Tr. 285.
9. Citation No. 8737378/Ex. S-24
On May 1, 2012 the initial 104(d)(1) order, No. 8668098/Docket CENT 2012-187, was
issued under 30 C.F.R. § 56.9300(a) as an S&S and unwarrantable failure violation for failure to
maintain berms. This violation encompassed one area that was 21 feet long with a drop-off of 4
feet and another that was 24 feet long with a drop-off of 4 feet. Tire tracks were observed in both
areas, showing this violation posed a very serious hazard to miners. The same condition had been
cited numerous times previously. Tr. 286-89; Ex. S-24d. Jeppesen was still operating mobile
equipment without the berms when the inspectors returned in July 2013. Tr. 289.
In conclusion, upon the uncontradicted testimony of the inspectors as well as Jeppesen’s
admissions, I find each of the 16 violations has been established.
IV.

Penalties

Section 110(i) of the Mine Act delegates to the Commission and its judges the authority
to assess all civil penalties de novo. 30 U.S.C. § 820(i). The Act requires that in assessing civil
penalties the Commission and its judges shall consider the six statutory penalty criteria found in
Section 110(i): 1) the operator’s history of previous violations; 2) the appropriateness of such
penalty to the size of the business of the operator charged; 3) whether the operator was negligent;
4) the effect on the operator’s ability to continue in business; 5) the gravity of the violation; and
6) the demonstrated good faith of the person charged in attempting to achieve rapid compliance
after notification of a violation. Id.
The Secretary has assessed a special penalty for each of the violations in this docket
based upon Jeppesen’s repeated and persistent violations, his refusal to recognized MSHA’s
authority, his lack of respect for the health and safety of miners, and his continued use of
withdrawn equipment and work areas.
History of Previous Violations
The Assessed Violation History Report demonstrates that Jeppesen has a long list of prior
violations, which is particularly noteworthy for a small mine. Many of the violations are of the
same mandatory standards cited here. See Exs. S-34, S-35. As set forth above, Jeppesen entered
into an agreement in December 2013 in which he agreed to settle 37 outstanding violations
including the 16 violations upon which the violations discussed herein are predicated. Ex. S-37.
He has been found to have violated Section 103(a) for interfering with the Secretary’s right of
entry on numerous occasions prior to the violation on October 1, 2012.
I find the number of prior violations is extremely high for a part-time, small mine.

37 FMSHRC Page 2332

Gravity of the Violations
Because the 16 violations for working in the face of a withdrawal order were issued as a
violation of the Act, by MSHA policy, they are marked non-S&S. Gravity is not relevant to these
citations.
With respect to the interference with the right of entry citation, as stated above, I find
Jeppesen’s actions to have been most egregious and physically threatening to the two inspectors.
The gravity is very high.
Negligence
The negligence has been assessed as stated in the discussion of the violations. The
Secretary has argued that the negligence for Citation 8737374 in which Jeppesen spray painted
the electrical cable should be assessed as reckless disregard because the violation reflected an
attempt to disguise the lack of abatement. I decline to find reckless disregard. The violation was
initially assessed by the inspector as moderate negligence and raised to high negligence upon
finding that Jeppesen had sprayed the cable with a rubber sealant. It is not clear that this was
done in an attempt to fool the inspector. It was more likely an attempt on Jeppesen’s part to not
spend money on installing proper equipment and to intentionally flaunt MSHA’s authority – his
modus operandi. I give deference to the inspector’s assessment and find high negligence is
appropriate.
Demonstrated Good Faith in Rapid Compliance
As the nature of the violations herein makes abundantly clear, the thought of making
efforts to rapidly comply with the mandatory standards has never troubled Jeppesen’s mind. I
find there has been no good faith effort to comply with the cited mandatory standards.
Appropriateness to the Size of the Business and the Ability to Continue in Business
I find that Jeppesen is a sole proprietor of a very small mine with several prior violations
of section 103(a) of the Act during the relevant time period. I further find that he has one
employee, Alan Jeppesen. Jeppesen argued in the instant matter that Alan Jeppesen is not an
employee but an independent contractor whom he pays $85.00 per hour to perform manual labor.
Van Wey testified that Alan had participated in at least two inspections he made. Alan was
actively engaged in the attempt to prevent entry to the mine and Jeppesen had signed off on
Alan’s annual refresher training in 2013. Tr. 163; Ex. S-4, 257. Jeppesen entered into stipulated
findings of fact before Commission Judge Melick in November 2010 that Alan was his
employee. See Jeppesen Gravel, 32 FMSHRC 1749, 1758 (Nov. 2010) (ALJ). Judge Manning
also determined that Alan Jeppesen was an employee in 2008. All of these factors lead me to the
conclusion that Alan Jeppesen is and continues to be an employee of Jeppesen Gravel.
Regarding sole proprietorships, the Commission has held that ability to continue in
business must take into account the effect of a penalty on the individual’s ability to meet his
financial obligations. Unique Electric, 20 FMSHRC 1119, 1122-23 (Oct. 1998). The

37 FMSHRC Page 2333

Commission has also held that in the absence of proof that the imposition of authorized penalties
would adversely affect the ability to continue in business, it is presumed that no such adverse
effect will occur. Sellersburg Stone Co., 5 FMSHRC 287, 294 (Mar. 1983).
Jeppesen asserts that the penalties proposed herein would hinder its ability to remain in
business. Jeppesen submitted the “Client Copy” of his tax returns for 2013 and 2014 as proof of
his claim. These uncertified, unfiled documents indicate he took substantial undefined
deductions on his income taxes for various expenses including cost of goods sold, depletion,
repairs, “other expenses,” and supplies and depreciation (including over $23,000 in both years
for unspecified “Cap Repairs”) to reduce his gross income by more than $200,000. Exs. R-20, R21. He offered no testimony, balance sheets, or evidence of liens with regard to his income and
nothing relating to his income or expenses in 2015. He would not disclose how much of his past
income and expenses were for the mining business. Tr. 314-15. He offered no explanation for
why the mining business is part-time rather than full time and submitted nothing to document his
financial familial obligations.
I find the evidence of Jeppesen’s financial status is insufficient to prove an inability to
continue in business. See Spurlock Mining Co. et al., 16 FMSHRC 697 (Apr. 1994) (operator
failed to introduce “specific evidence” to show penalties would affect ability to continue in
business); Rock Express, Inc., 36 FMSHRC 2696 (Oct. 2014) (ALJ) (unaudited document with
non-disclosed assets and future earnings did not meet burden); Uehlin Quarries, 36 FMSHRC
2281 (Aug. 2014) (ALJ) (summary allegations are not sufficient to reduce penalty even for small
family-owned business); Ikerd Mining Co., LLC, 35 FMSHRC 3302 (Oct. 2013) (ALJ)
(incomplete tax return with “other deductions” without specific testimony not sufficient to
reduce penalties); L&T Fabrication & Constr., 21 FMSHRC 71 (Jan. 1999) (ALJ) (unaudited
financial records insufficient to reduce penalties).
Jeppesen has, to the contrary, been able to pay his son and Dave Nasters $85.00 per hour
each for manual labor. Tr. 320-21. And, despite the sizeable deductions on his unverified income
tax returns, based upon the unabated conditions the inspectors found that had existed for up to 14
months, he had not actually made any such expenditure he deducted as costs of goods sold,
repairs, etc.
When looking at the initial citations and orders that led to the issuance of the withdrawal
orders, it is readily apparent that many of the violative conditions could have been eliminated
with little or no expense at all, making it even more apparent that Jeppesen’s claim of financial
hardship is a ruse. In one instance, he abated an electrical violation by using a black marking pen
to label a junction box. In another he used a piece of equipment to gather water to prime a pump
instead of a handheld bucket. He could have used the equipment on-site to push dirt up to form
berms around his property but refused to do so. He told the MSHA inspector he did not have a
guard on machinery because it was his right to put a hand in the fan tail pulley if he wanted to.
Tr. 152. He could have performed monthly inspections of the fire extinguisher himself at no cost
and had the annual inspection done at no charge by a fire department. Proper conduction of preoperational examinations and completed training documentation obviously carried no expense as
well.

37 FMSHRC Page 2334

In reaching a settlement for $28,500.00 in 2013, Jeppesen admitted that he had the ability
to pay the penalties, yet he has not paid a dime. In fact, he has not paid any of the fines MSHA
has ever assessed against him since 2004.18
The financial inability criterion under the Act is available to operators who at least in
good faith try to comply with the mandatory standards of the Act but are limited in the ability to
pay higher fines. In this instance, Jeppesen attempts to avoid paying any penalties for extremely
hazardous conditions that have persisted for significant periods of time. In fact, he stated to the
inspectors repeatedly that each of their citations would only cost him ten cents, apparently
referring to the fact that another ALJ had significantly reduced the assessed penalties in the past.
Tr. 145, 151-52.
I find that Jeppesen has not met his burden of proving that the proposed penalties will
affect his ability to continue in business. I also find that the Secretary has made his case for
enhanced specially assessed penalties against Jeppesen Gravel for the demonstrated lack of
respect for MSHA, the Mine Act, the individual inspectors who are charged with carrying out
lawful inspections of Jeppesen’s mine, and the miners he employs as independent contractors or
otherwise.
I assess the following penalties based upon the relevant criteria set forth in Section 110(i)
of the Mine Act as discussed above:
1. Citation No. 6550468 – $4,000.00
2. Citation No. 8737364 – $1,000.00
3. Citation No. 8737367 – $1,000.00
4. Citation No. 8737370 – $1,000.00
5. Citation No. 8737372 – $1,000.00
6. Citation No. 8737365 – $1,000.00
7. Citation No. 8737368 – $1,000.00
8. Citation No. 8737371 – $1,000.00
9. Citation No. 8737363 – $1,000.00
10. Citation No. 8737366 – $1,000.00
11. Citation No. 8737369 – $5,000.00
12. Citation No. 8737373 – $3,000.00
13. Citation No. 8737374 – $1,000.00
14. Citation No. 8737375 – $1,000.00
15. Citation No. 8737376 – $1,000.00
16. Citation No. 8737377 – $3,000.00
17. Citation No. 8737378 – $3,000.00

18

This information is taken from the U. S. Department of Labor’s Mine Data Retrieval
System at http://www.msha.gov/drs/ASP/MineAction.asp.

37 FMSHRC Page 2335

V.

Order

For the reasons set forth above, the citations are AFFIRMED or MODIFIED as
discussed above. Jay Jeppesen, doing business as Jeppesen Gravel, is ORDERED TO PAY the
Secretary of Labor the sum of $30,000.00 within 60 days of this decision. Payment should be
sent to: U.S. Department of Labor, Mine Safety and Health Administration, Payment Office,
P.O. Box 790390, St. Louis, MO 63179-0390.

/s/ Priscilla M. Rae
Priscilla M. Rae
Administrative Law Judge

Distribution:
Robert Alan Kelly, Esq., U.S. Department of Labor, Office of the Solicitor, Two Pershing
Square, 2300 Main Street, Suite 1020, Kansas City, MO 64108
Jay A. Jeppesen, Jeppesen Gravel, 719 8th Street, Sibley, IA 51249

37 FMSHRC Page 2336

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9933 / FAX: 202-434-9949

October 15, 2015
DANIEL B. LOWE,
Complainant,

DISCRIMINATION PROCEEDING
Docket No. WEST 2014-614-DM
WE-MD 14-04

v.
VERIS GOLD USA, INC.,
Respondent.

Mine: Jerritt Canyon Mill
Mine ID: 26-01621

Appearances: Daniel B. Lowe, pro se, Elko, Nevada, for Complainant
David M. Stanton, Esq.,1 Goicoechea, DiGrazia, Coyle, and Stanton, Elko,
Nevada, for Respondent
Before:

Judge Moran

DECISION AND REQUEST FOR DIRECTION FROM THE COMMISSION
In this section 105(c)(3) action under the Federal Mine Safety and Health Act of 1977, 30
U.S.C. § 801 et seq. (2012) (“Mine Act” or “Act”), Complainant, Daniel B. Lowe, has asserted
that he was fired by Veris Gold USA, Inc., because of safety and health complaints he voiced
related to his job at Veris’ Jerritt Canyon Mill. A hearing was held in Elko, Nevada, on June 18,
2015. The Court finds that Veris was motivated to fire Lowe because of his safety and health
complaints to Veris management and that the record contains no evidence that Complainant’s
termination was based on any non-safety or health basis. Accordingly, for the reasons which
follow, Mr. Lowe’s complaint of discrimination is upheld.
The Elements of a 105(c) Discrimination Claim
The basics of a discrimination claim under the Mine Act are well-established and clear.
In order to establish a prima facie violation of section 105(c)(1) of the Mine Act, Complainant
must prove, by a preponderance of the evidence, (1) that he engaged in protected activity; (2)
that he suffered an adverse action; and (3) that the adverse action taken against him by the mine
operator was motivated in any part by that protected activity. In order to rebut a prima facie case,
the operator must either show that no protected activity occurred or that the adverse action was in
no part motivated by the miner’s protected activity. Sec’y of Labor on behalf of Pasula v.
Consolidation Coal Co., 2 FMSHRC 2786 (Oct. 1980), rev’d on other grounds sub nom.
Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3rd Cir. 1981); Sec’y of Labor on behalf of
1

As explained infra, Veris’ attorney, private counsel David Stanton, moved to withdraw
from representation of Respondent Veris Gold USA, Inc. Attorney Stanton appeared on the
morning of the first day of the hearing and reiterated his request to withdraw from representing
Veris, a request made by Veris. The Court had no option but to grant the request and it did so at
the commencement of the hearing.

37 FMSHRC Page 2337

Robinette v. United Castle Coal Co., 3 FMSHRC 803 (Apr. 1981). If the operator cannot rebut
the miner’s prima facie case in this manner, it nevertheless can defend affirmatively by proving
that (1) it was also motivated by the miner’s unprotected activity and (2) it would have taken the
adverse action in any event for the unprotected activity alone. The operator bears the burden of
proof in such an affirmative “mixed motive” defense. Haro v. Magma Copper Co., 4 FMSHRC
1935 (Nov. 1982).
The current action is brought under section 105(c)(3) of the Mine Act. That section
provides that if the Secretary determines that a violation of section 105(c)(1) has not occurred,
“the [C]omplainant shall have the right . . . to file an action in his own behalf before the
Commission, charging discrimination.” 30 U.S.C. § 815(c)(3). As the Commission stated in
Jaxun v. Asarco, LLC, 20 FMSHRC 616, 620 (Aug. 2007), “[t]he Mine Act, the Administrative
Procedure Act (‘APA’), and the Commission’s Procedural Rules permit a Complainant to
proceed with an action under section 105(c)(3) of the Mine Act without representation.”
Findings of Fact
At the outset of the hearing, Attorney David Stanton, privately retained legal counsel for
Veris Gold, appeared. The Court noted that Attorney Stanton filed a motion for his withdrawal as
the Respondent’s representative. Tr. 6. The Court had previously received word of Attorney
Stanton’s motion to withdraw at the conclusion of the prior week, one day after another section
105(c)(3) hearing against Veris, Matthew Varady v. Veris Gold USA, Inc., WEST 2014-307-DM,
had concluded. This Court presided in the Varady discrimination case. That case involved the
pro se discrimination claim brought Matthew Varady against Veris Gold, and a decision finding
for Mr. Varady was issued on September 2, 2015. Attorney Stanton represented Veris in the
Varady discrimination matter for the entirety of the hearing. As noted, infra, the Varady hearing
did not go well, evidentiary-wise, from Respondent’s perspective, and it was obvious that
Attorney Stanton correctly gauged the adverse evidentiary consequences of the proceeding,
owing to the poor credibility of Respondent’s various witnesses. Therefore, it was not a surprise
to the Court that the attorney moved to withdraw from representation. As the Varady and Lowe
matters are closely linked, it followed that withdrawal would be sought in the Lowe matter as
well.
Due to the indefinite nature of Attorney Stanton’s initial email request to withdraw his
representation of Veris, it was not clear whether the attorney’s request was confined to the Lowe
and Varady matters or whether the attorney was withdrawing completely from all representation
of Veris. Attorney Stanton was equivocal about his continuing role, in that he indicated that it
would continue until the bankruptcy monitor in Canada acts. Tr. 6. At the time of and prior to the
hearing’s start, Veris had been involved in a bankruptcy proceeding. Attorney Stanton confirmed
that mining would continue at the Veris site and it was his understanding that Veris would
continue as a legal corporate entity and he represented that the Veris entity would “remain in
existence for some period of time while the monitor addresses some . . . lingering issues,”
although he did not know exactly what those issues were. Tr. 8. Emphasizing that the mine
would be a continuing operation, albeit under a successor, “White Box” or the debtor in
possession, Attorney Stanton hoped that his legal representation would continue with the new
ownership. Tr. 9. Thus, it is fair to state that the mining operation and attorneys representing it

37 FMSHRC Page 2338

would continue to move along nicely, while apparently simultaneously attempting to evade
responsibility, through bankruptcy legal mechanisms, for acts of discrimination under the Mine
Act.
The Court then announced that testimony would be received from Mr. Lowe in this
matter, as Complainant still had an obligation to present a prima facie case. With Attorney
Stanton withdrawing from representation of Veris, an act made at the request of Veris, the Court
advised that it could then find Veris to be in default. Tr. 10. Attorney Stanton stated that he had
communicated to Veris and to the bankruptcy monitor about the risk of being held in default and
therefore, he noted, their decision to have him withdraw as counsel was made “with that
information in mind.” Tr. 11. Therefore, as Attorney Stanton confirmed, Veris and its successor
understood the risk they assumed by foregoing any defense in the Lowe matter. Id. With Veris’
full understanding of the consequences of the requested withdrawal, the Court then granted
Attorney Stanton’s motion to withdraw from representation and he was then excused from the
proceeding.2
2

As noted in Getz Coal Sales, Inc., 2 FMSHRC 2172, 2176 (Aug. 1980) (ALJ):

The Commission’s rules do not specifically address the question of the
failure of a party-respondent to appear at a hearing pursuant to notice. Rule 63, 29
C.F.R. § 2700.63 provides for summary disposition of cases when a party fails to
comply with an order of a judge or the Commission’s rules. Subsection (b)
provides that when a respondent is found to be in default in a civil penalty case
the judge shall enter summary order assessing the proposed penalties a final and
directing that they be paid. Section 105(d) of the Act provides that a mine
operator be afforded an opportunity for a hearing in a contested case so that he
may contest the citation and any proposed civil penalty assessment proposed by
the Secretary.
In Broken Hill Mining Co., 19 FMSHRC 477 (Mar. 1997), the judge issued a default
order because Respondent failed to appear at the hearing, but the judge also stated that the
Secretary had proven all violations by a preponderance of the evidence after hearing testimony
from the Secretary. The Commission remanded the case to another judge for clarification of the
judge’s original preponderance of the evidence determination. Id. On remand, the judge noted
that “[s]ection 2700.66 of Commission regulations, 29 C.F.R. § 2700.66 (1996), provides that
when a party does not appear at a hearing, the judge may find the party in default without
issuing a show cause order.” Broken Hill Mining Co., 19 FMSHRC 751, 751-52 (Apr. 1997)
(ALJ). At the earlier hearing, following a motion for default judgment from the Secretary, the
original judge directed that the hearing would proceed with the testimony of the inspectors so
that there was a factual basis to assess the civil penalty. Id. at 752. After hearing the testimony
regarding each citation, the judge affirmed the citation. Id. The remand decision also noted that
[s]ection 2700.1(a) of Commission regulations, 29 C.F.R. § 2700.1 (a),
provides that the Commission and its judges shall be guided so far as practicable
by the Federal Rules of Civil Procedure. Rule 55 (a) of the Federal Rules of Civil
Procedure provides that when a party against whom a judgment for relief is
(continued…)

37 FMSHRC Page 2339

The hearing then continued, it being incumbent, as noted above, for Complainant to
establish a prima facie case, irrespective of Respondent’s election to default. The Court then
advised that it was confined to the basis of Mr. Lowe’s complaint, as presented to MSHA when
he filed his complaint, citing Hatfield v. Colquest Energy, Inc., 13 FMSHRC 544 (Apr. 1991).
Tr. 22. In addition to the complaint itself, a one page document, dated November 22, 2013, there
is also a statement by MSHA special investigator Kyle E. Jackson. That document, the Court
noted, identifies some protected activity. While that protected activity is not expressly contained
within the four corners of Mr. Lowe’s discrimination complaint, the Court stated that, by
inference, it was part of the complaint to MSHA, as the special investigator had to have been
informed about such protected activity by Complainant.
In the complaint proper, Lowe listed the following Veris management individuals as
responsible for discriminatory action against him: Mr. Kim, Mr. Jones, Mr. Dickson, Mr. Hofer,
Francois Marlan, Mr. Ward, and Dr. Goodfield. Tr. 25. The Court then noted that the typewritten
discrimination report filed on November 22, 2013, provides:
In accordance with the Mining Act of 1977 and by statutory rights of as a miner,
[Daniel Lowe] was continuously discriminated against in matters of safety and
health as well as in matters of regulatory compliance. These acts came in the form
of constant threats of reprisal by members of senior management and/or corporate
officers in matters of safety and health and regulatory compliance. These include
threats of termination of employment, termination of my employment, and
physical threats of violence by a member of senior management to do
[Complainant, Lowe,] bodily harm when attempting to make safe the Jerritt
Canyon Mill, as well as all mining operations of Veris Gold USA, Inc. located in
Elko County, Nevada.
Tr. 26-27.
Reviewing that document and guided by the Hatfield decision, the Court noted that the
first allegation was too vague. Tr. 27. Then, the Court continued to read from the Complaint that
“[Lowe asserted that he] was given specific direction from senior management/corporate officers
2

(…continued)
sought fails to plead or otherwise defend, the party’s default may be entered. . . .
In applying Rule 55, the courts have stated that in a default situation all well
pleaded allegations are taken as true. Benny v. Pipes, 799 F.2d 489, 495 (9th Cir.
1986), cert denied, 484 U.S. 870, 108 S.Ct. 198 (1987). And when a default
judgment is entered, facts alleged in the complaint may not be contested. Black v.
Lane, 22 F.3d 1395, 1399 (7th Cir. 1994). The standard for appellate review of a
default judgment is whether the trial court committed an abuse of
discretion. Johnson v. Gudmundsson, 35 F.3d 1104, 1117 (7th Cir. 1994). An
entry of a default judgment is not an abuse of discretion where a party
who fails to appear at a scheduled hearing, because such conduct strays from
recklessness to bad faith. Id.
Id.

37 FMSHRC Page 2340

to ignore employee safety and health rights under the Mining Act of 1977 and told [his] job was
to keep the mill manager and assistant mill manager stress-free.” Id. The Court again noted that
the allegation does not inform “as to specific protected activity nor, [the Court noted] could
[MSHA] go out and conduct an investigation based on that. If [MSHA] were right at the mine
they couldn’t know what to ask about, [because the allegation is] too vague.” Id.
Continuing, the Court read:
Due to [Lowe’s] efforts to make necessary changes at the Jerritt Canyon Mill
related to safety and health [he] was under constant daily harassment from
members of the senior management and/or corporate officers in practically any
matter that pertained to regulatory compliance and the statutory rights of miners
that would or could interfere with the production of gold. When [Lowe] brought
forth legitimate and serious safety and health issues or regulatory compliance
issues with senior management and corporate officers, [he] was either ignored or
verbally threatened with a reprisal of having [his] employment terminated. At
present, production and only production of gold is the only thing that senior
management and corporate officers care about. [Lowe is] seeking immediate
reinstatement to [his] former position as . . . Mine Safety and Regulatory
Compliance Manager with full back pay and allowed expenses.
Tr. 28. Again, the Court advised Complainant at the hearing that “there is nothing . . . alleging
specific protected activity.” Id.
The Court noted that it did “have the declaration of [MSHA investigator] Kyle Jackson,
[wherein] Mr. Jackson [stated that] he investigated claims of discrimination.” Tr. 29. The Court
took note that Jackson couldn’t have just invented claims out of his imagination, and therefore, at
some point he must have been given information from Mr. Lowe. Id. However, the Court did not
yet possess such information. It then noted that Jackson stated at page two of his declaration that
[d]uring the week of November 11, 2013 Mr. Lowe engaged in protected activity
by reporting housekeeping issues with two lunchrooms at Veris Jerritt Canyon
Mill to mill manager . . . Kim and assistant mill manager Chris Jones. Mr. Lowe
reported that one of the lunchrooms had an issue with mercury contamination and
that another had an issue with dirt on the wall.3
Id. The Jackson declaration continued, “Mr. Lowe also told Mr. Kim and Mr. Jones that Veris
needed to enforce company policy that employees not enter the lunchrooms wearing
contaminated clothing.” Id. The Court noted that two instances of protected activity were
identified: the housekeeping dirt and mercury contamination issues. Tr. 30. Jackson’s statement
then continued, asserting that “[o]n November 18th Mr. Lowe again engaged . . . in protected
activity when he sent an e-mail to chief operating officer Graham Dickson reporting that Mr.
Jones had screamed at miner Cheryl Garcia [with Jones asserting] that Ms. Garcia and Mr. Lowe
3

The Court parenthetically noted that dirt on a lunchroom wall did not sound like much
of a safety or health violation, although it stated it would keep an open mind about the claim.

37 FMSHRC Page 2341

were trying to fuck him with the lunchroom housekeeping issue.”4 Id. The Court then noted that
Mr. Lowe’s employment with Veris was terminated on November 21, 2013. Id.
The Court then summed up the foregoing by noting that the only things that it could take
cognizance of were the housekeeping issue of dirt on a wall, and the mercury contamination, that
is, workers entering the lunchroom with contaminated clothing. Id.
Having articulated all that it could find in terms of protected activity presented to MSHA
when Lowe filed his complaint, the Court inquired if Mr. Lowe had anything else to offer, in
terms of information presented to MSHA when he filed his complaint. His response was that he
also alleged that Mr. Jones engaged in reckless driving (speeding) on mine property, that he
advised Veris of this, and that he was fired not long after that event. Tr. 32-34. However, that
allegation is not found in the complaint, nor referenced by MSHA investigator Jackson.
Therefore, it cannot be considered as an independent claim of discrimination for the section
105(c)(3) complaint. However, it can be considered to demonstrate that Veris, and Jones in
particular, were angry at Lowe over his lunchroom safety complaint.
With the cognizable protected activities identified, the Court then received testimony,
starting with the complainant, Mr. Lowe. Lowe began his employment with Veris on April 19th
of 2012. Tr. 54. He was hired to address mine safety and regulatory compliance matters.5 Tr. 55.
His testimony involving the basis of his discrimination claim began with the lunchroom incident.
This occurred during an MSHA inspection when dirt was observed on a lunchroom wall and
high levels of mercury were found in another lunchroom. Tr. 37. Lowe did not believe that
citations were issued for these conditions; the inspector instead gave the mine an opportunity to
clean up the conditions. Tr. 38. Lowe was not present when the conditions were found. Tr. 39.
A day or two later, Cheryl Garcia came to Lowe reporting that Chris Jones had just
screamed at her, telling her not to fuck him with lunchroom issues, at least according to Lowe’s
recounting of the event. Tr. 40. Lowe then elevated the issue to his boss, Bill Hofer, but no
action was taken against Jones. Tr. 41. Following that, Lowe sent himself an e-mail to document
Jones’ incident with Garcia. Tr. 420. The e-mail, dated November 18, 2013, was sent to Graham
Dickson, Veris’ Chief Operating Officer. Ex. C-1. The text of the email stated:
Subject: Employee abuse. Importance: High. Graham, on Friday Dave Jenkins
came into Cheryl Garcia’s office seeking assistance with decontaminating areas
using HgX. He said he was going to be cleaning the lunchrooms and he showed
the janitorial staff how to do this using HgX. Also he stated that once they cleaned
4

As to the expletive expression, allegedly made by Mr. Jones, the Court noted that it was
not cognizable protected activity when one sends an e-mail as described here that Mr. Jones had
screamed at Cheryl Garcia saying that Ms. Garcia and Mr. Lowe were trying to f--- him. Tr. 30.
5

Lowe held that position for about a year and two to three months, but then, in July 2013,
he was demoted to the position of Compliance Coordinator by Joe Driscoll, who came on as the
mine’s new general manager. Tr. 55. The demotion only lasted a month and Driscoll was
terminated from Veris’ employment. Lowe was then reinstated to his original position and
remained there until his firing. Tr. 57.

37 FMSHRC Page 2342

the lunchroom they would retest using a Jerome meter. While Dave was in
Cheryl’s office Chris Jones came in and began screaming at Dave saying, “you
don’t need to be in here, you are in maintenance, you don’t need to talk to her
about the mercury issues.”
Id. Garcia then went to speak with Jones about his outburst, and Jones related that he believed
she and Lowe were trying to f[---] him over the lunchroom cleanliness issues. Tr. 44. Lowe’s
email continued, stating that he did “not believe any person should be subjected to this kind of
behavior when she was only doing her job and doing her job well, and trying to keep our
employees safe and healthful.” Tr. 45. Dickson did not reply to Lowe’s email. Tr. 47.
Next, Lowe alleged that Jones drove aggressively very close behind him on Highway 225
the following morning, November 19th.6 Tr. 48. Lowe also related that later that day he went to
the office of HR Manager Dwayne Ward, informing him that he had sent the two emails
described above and in footnote six. Tr. 52. Lowe expressed to Ward that he thought he might be
fired because of the emails. Id. According to Lowe, Ward responded that, as it involved Chris
Jones, there was nothing he could do about the matter. Id. Later that day, Ward spoke to Lowe
advising him that he would indeed be fired that Thursday. Id. Ward informed Lowe that he was
being fired because of attorney’s fees incurred by Veris, though he did not understand the
particulars. Tr. 52-53. Lowe then went into his office and called in Mark Butterfield, who
confirmed the news Ward had given. Tr. 53. All of those events occurred on the 19th. Id.
Lowe was next at work on the 21st. Id. On that date Lowe went to Dwayne Ward’s office
and where he met Tia Monahan, HR technician, and Joe Stoddard, HR recruiter/assistant HR
manager. Ward then presented a release to Lowe, asking that he sign it. It offered two months of
severance pay, but Lowe stated that the release took away all his rights and therefore he refused
to sign it. Tr. 58. That release was entered into the record. Ex. C-3. Lowe stated that the release

6

This prompted Lowe to send another email to Dickson, this time copying Bill Hofer.
The email text of Exhibit C-2 provided:
Subject: Speeding company vehicle. Importance: High. Graham, while
traveling northbound on Nevada 225 this morning on the way to work and at
approximately 6:15 I observed a vehicle coming up behind me at a high rate of
speed. As I passed where the roads splits the farm the vehicle was literally so
close to the rear of my vehicle I could not see the vehicle’s headlights. Once I
passed the farm the vehicle overtook my vehicle and I could see that it was Veris
Gold light vehicle with the number LV 3907 on the front fender.
Tr. 50. Lowe estimated the vehicle speed at 85 to 90 mph. Tr. 51. He noted that the
license LV 3907 is assigned to Chris Jones. Id. Lowe received no email response to his message.
Id. As noted, this claim cannot be considered, per the holding in Hatfield, as a separate act of
discrimination.

37 FMSHRC Page 2343

included the signatures of Tia Monahan and Joe Stoddard on it, bearing witness that Lowe
refused to sign it.7 Tr. 59.
At that time, Lowe stated that he inquired about the basis of his termination, and that
Ward advised that he didn’t know but that Veris would think up something and let him know. Tr.
60. The decision was made to have Mark Butterfield then drive Lowe home. Tr. 61. Lowe related
that during discovery for this litigation, Attorney Stanton, Veris’ attorney until the week prior to
the commencement of the Lowe hearing, sent him information and included within that was the
letter from Dwayne Ward stating the reason for Lowe’s termination. Tr. 63. Up until he received
that information from Veris’ attorney, which was over a year after he was terminated, Lowe had
not been apprised of the reason for his firing. Id.
As noted, Lowe asserted that he never received the termination letter until the discovery
process. The exhibit was admitted as Exhibit C-4, letter from Veris, dated November 21, 2013, to
Danny Lowe. Tr. 63. Lowe maintained that the letter had errors in it. Again, he stated that he
never received the letter until disclosed through the discovery process for this litigation, with
Lowe asserting that the letter had the wrong zip code. Tr. 64. Lowe read the text of the letter into
the record. It stated: “You are being terminated on Thursday, November 21st, 2013. There are
several factors that led to this decision. First, you were written up on October the 1st, 2013 for
not reporting vacation time taken.” Tr. 66. The termination letter continued, “In addition, you
have had several conversations with Bill Hofer and Graham Dickson on the performance of your
department and how it has not met the needs of the other departments in addition to not keeping
normal work hours.” Tr. 67.
Lowe challenged the accuracy of both those claims. Regarding the alleged failure to not
report vacation time, Lowe asserted that he sent an email to Bill Hofer, requesting the days off.
Tr. 66. The claim was that Lowe should have informed Mary Buttes, an administrative aide to
Graham Dickson, of his planned leave. When Lowe challenged the write-up, Dickson noted that
the notice to advise Buttes of leave was sent out on two dates. However, upon consulting with
Veris’ IT Manager, Pablo Cortez, Lowe learned that his name was not on the distribution list and
therefore he had not been notified of the requirement to inform Ms. Buttes of leave. Id. Lowe
maintained that the write-up was later rescinded. Tr. 67.
As to the other claimed basis for his discharge, the claim that the performance of Lowe’s
department had not met the needs of the other departments and that Lowe had not kept normal
work hours, Lowe asserted that there had never been any conversation between Hofer, Dickson
and himself regarding Lowe’s work performance. Id. To the contrary, Lowe asserted that Mark
Butterfield was prepared to testify that the department managers were happy with his work and
that the safety department was meeting the mine’s needs. Id.
Last, Lowe addressed the claim in his termination letter that he was not keeping normal
working hours. Lowe agreed, but in a different sense than the letter implied, as he maintained
7

Near the end of the hearing Lowe was able to locate a copy of his employment release,
which he refused to sign. Ex. C-3; Tr. 98. Lowe refused to agree to the terms of that document,
entitled, “Severence Release and Waiver.” On the last page, Lowe’s signature appears, below the
words “Refused to sign.” Two other signatures appear on that page. Ex. C-3 at 6.

37 FMSHRC Page 2344

that he essentially worked around the clock at Veris. Tr. 68-69. He stated that there were many
occasions when his day would begin as early as 3:30 a.m. Tr. 68. In addition, he asserted that
Graham had changed his hours so that effectively he was on call 24 hours. Tr. 69.
The letter included a final basis for Lowe’s termination, asserting that “[t]he final
determining factor of your termination is our accounting department received a bill from [the law
firm of] Jackson Lewis in November that was for $533,815.18.” Tr. 69. The letter claimed that
Lowe “incurred all these charges without prior approval and also without reporting it to
accounting. Therefore, we are terminating you as stated on Thursday, November 23rd, 2013.” Id.
Dwayne Ward’s signature was on the termination letter. Lowe’s response to the claim was that
the legal fees incurred were justified because he was hired, in part, to get rid of all the citations
Veris had received, so that it could be released from the potential pattern of violation status, on
which it had been placed. Tr. 69-70. Lowe stated that he was hired and authorized to incur such
fees, as part of the effort to address the violations. He stated that he has the affidavit of Guy
Simpson, who was his original general manager at Veris, and also that of Joseph Welin,
affirming that Lowe was authorized to incur those legal fees. Tr. 70. It was, Lowe stated, a
tumultuous time at Veris as the mine had gone through seven or eight general managers. Id.
Except for his brief demotion when Joe Driscoll was a general manager there, everyone knew
what Lowe was doing vis-à-vis the attorneys. Tr. 70.
Accordingly, Lowe maintained that his firing stemmed from his confrontation with Chris
Jones, as described above.8 Tr. 71. Lowe agreed that the events which ultimately precipitated his
firing were the lunchroom cleaning issues.
In testimony supporting Lowe’s recounting of the events, he called Cheryl Garcia as a
witness. Garcia affirmed that she was with an MSHA Inspector during November 2013 when
high levels of mercury were discovered in a lunchroom at the mill. Tr. 76. She then notified her
manager, Complainant Lowe, that the lunchroom would be closed during the mercury cleanup.
Id. Garcia also emailed Lowe about the process for the cleanup and copied Veris management
officials Kiedoc Kim and Chris Jones about it. Tr. 78. Not long after, Jones saw Jenkins in
Garcia’s office and yelled at him, telling him that he was to leave and that he had no business
being in Garcia’s office. Id. This intemperate interaction prompted Garcia to visit Jones in his
office, whereupon Jones claimed that she and Lowe were trying to cause trouble for him over the
lunchroom problems. Id.
Matthew Varady also testified for Mr. Lowe. Varady stated that in September 2013 he
was overexposed to chemicals while working at his job in the CIL circuit. Tr. 80. Varady
contended that he was directed by Kiedoc Kim, Mill Manager, to remain at his CIL job under all
circumstances or he would be fired. Id. Thereafter, as Varady was feeling ill, Cheryl Garcia,
upon consultation with Lowe, directed that he see Dr. Matteran for an evaluation of his
8

According to the uncontroverted testimony, the conflict between Lowe and Jones had its
antecedent months earlier, in October 2012, when Jones wanted access to the chlorination
building. Tr. 71-72. That building had been closed and removed from service. Tr. 72. Jones
approached Lowe, wanting access to the building, and Lowe advised him as the procedure to be
employed to gain access. Id. However, Jones ignored the procedure and was discovered entering
the building through a window. Id. Lowe believed Jones’ act was insubordination. Id.

37 FMSHRC Page 2345

symptoms. Tr. 80-81. Varady learned that the investigation regarding his health problem had
been stopped and that Lowe advised him that Chris Jones was trying to terminate Varady’s
employment for making a safety and health complaint. Tr. 81-82.
Mark Butterfield was then called by Lowe. Butterfield was the safety coordinator at Veris
during the relevant time. Tr. 83. He reported to Lowe, who was the safety manager. Butterfield
agreed that Lowe assigned him to investigate the health incident involving Varady at the CIL
circuit. Id. His investigation began by interviewing Doug Morris, who was the mill
superintendent at that time. Tr. 83-84. Then he met with the HR Manager, Dwayne Ward, about
the matter. Tr. 84. Chris Jones then appeared and inquired about the nature of Butterfield’s
business. Id. Upon learning the subject, he ordered Butterfield to stop the investigation. Id.
Butterfield resisted the order, advising Jones that he was not in his chain of command. Id. Ward
then intervened, telling Butterfield that the investigation was put on hold until he, Ward, spoke to
Lowe. Tr. 85. Butterfield advised Lowe of the developments; his investigation never resumed.
Id.
Another Veris employee, Shawn Rose, then testified. Rose’s attention was directed to
November 19, 2013. Rose agreed that Lowe told him that Dwayne Ward had just tipped Lowe
off, advising Lowe that he was going to be fired. Tr. 87-88. Rose did not know at that time of the
reason for Lowe’s impending dismissal. Tr. 88.
Pablo Cortez then testified. Id. Cortez was asked by Lowe about an incident around
October 2, 2013, in which Lowe asked about the e-mail group system. Tr. 89. Cortez recalled the
incident, advising that there had been an issue about Lowe’s time off. Id. Veris’ Mary Buttes had
asked people to advise her if they would be off from work, such as for vacations. Id. Cortez
recalled that Lowe was not on the e-mail group and therefore was not informed of the request
that employees were to notify of time off from work. Id. After speaking with Buttes about the
matter, Cortez then advised Graham Dickson and Dwayne Ward that Lowe was not on the list.
Id. Cortez blamed himself for the omission. Id.
Tia Monahan testified next. She affirmed her presence in Dwayne Ward’s office on
November 21, 2013, at the time Lowe was terminated. Tr. 91. She also agreed that she witnessed
Lowe’s refusal to sign a release regarding that termination. Id. When Lowe asked of Ward the
official reason for his termination, Monahan related that Ward responded “[t]hat they [Veris]
would think of something.” Id. Joseph Stoddard also witnessed this exchange, according to
Monahan. Id.
Joseph Stoddard was then called as Complainant’s final witness. Tr. 92. Stoddard stated
that at the time of the matters associated with Lowe’s termination, he was a senior HR manager
or specialist. Tr. 93. His employment with Veris ended in December 2013. Id. Stoddard was fired
from Veris at that time. Id. Directed to November 21, 2013, Stoddard agreed that he was in the
HR Manager’s office on the morning when Lowe was fired and that he also heard the HR
Manager say words to the effect that they would think of something to support Lowe’s
termination. Tr. 94. Stoddard further stated that, the week before Lowe’s firing, Ward revealed
that Veris would be firing Lowe. Id. When Stoddard asked Ward about the reason for doing that,
Ward said words to the effect that Lowe “got in Chris Jones’s and Mary Buttes’s cross-hairs.”

37 FMSHRC Page 2346

Tr. 94-95. Although Stoddard asked for more specifics, he stated that Ward “he didn't really have
an answer for that.” Tr. 95.
Discussion
Bearing in mind that Respondent defaulted, waiving its opportunity to defend against the
claims of Complainant, based on the credible and unrebutted evidence of record, the Court finds
that Daniel Lowe engaged in protected activity when he complained about the housekeeping
issues with the two lunchrooms at Veris’ Jerritt Canyon Mill to mill manager Kim and assistant
mill manager Jones and by his informing those individuals that Veris needed to enforce company
policy that employees not enter the lunchrooms wearing contaminated clothing. The speeding
incident, while not a separate basis of protected activity, is instructive to support that Jones was
angry at Lowe for his complaints about the safety and health housekeeping issues in the
lunchrooms. Thereafter, on November 21, 2013, Lowe’s employment with Veris was terminated.
As Veris elected to default at the start of the hearing, despite being fully informed of the
consequences of that determination, by its then-counsel, Attorney Stanton, the credible record
evidence establishes that Lowe engaged in the above-described protected activity, that he was
thereafter fired, and that his termination was motivated by his engagement in that protected
activity. By virtue of Veris’ default, the record is devoid of any evidence to show that Veris was
in no part motivated by the miner’s protected activity. Similarly, there is no evidence from Veris
to show that it would have taken the adverse action in any event for the unprotected activity
alone.
Conclusion
Having found that Daniel Lowe engaged in protected activity and that his employment
was terminated on November 21, 2013, because of his exercise of that activity, damages may be
awarded. Reinstatement does not appear to be possible as the Veris operation is now run by a
new owner.
Request for Direction from the Commission
This case has now become complicated by the fact that Veris sought and received
bankruptcy protection. The hearing in this matter occurred on June 18, 2015. As this decision has
alluded to, the hearing did not go well for Respondent, Veris Gold, in the companion case of
Matthew Varady v. Veris Gold, held the week prior to the Lowe matter. No doubt, counsel for
Respondent recognized that problems similar to those encountered in the Varady matter would
be present for the Lowe hearing. A harbinger of this, the day after the Varady hearing ended,
counsel for Veris requested a conference call “to discuss a procedural issue that [he] believe[d]
affect[ed] both the Varady and Lowe cases.” Email from David M. Stanton, Counsel for Veris
Gold USA, Inc., to the Court (June 11, 2015, 10:42 EDT). Therefore, it did not come as a
surprise to the Court that two days after the hearing concluded, Respondent’s attorney advised,
via email on June 12, 2015, that he was requesting withdrawal from his representation of
Respondent for both the Varady and Lowe matters. Subsequently, the Court learned that Veris
has been sold.

37 FMSHRC Page 2347

Based on news reports, it is the Court’s understanding that the Veris mine resumed
operations immediately following the ownership change and that most of the same personnel
continue to work at the mine.9 It is hoped that, rather than attempt to hide behind successorship
barriers, the new entity, which literally mines gold, will accept responsibility and pay Mr. Lowe
such damages as the Court may award, which are expected to be modest.
In addition, direction is sought from the Commission about how to proceed in this matter
of first impression. As noted, Veris Gold has been sold. See In re Veris Gold Corporation, No.
14-51015-gwz (Bankr. D. Nev. June 4, 2015) (order recognizing and enforcing the Canadian sale
Order).10 This Court recognizes that the Commission has generally held that successorship does
not eliminate liability for discrimination.11 Bearing in mind that Complainant proceeded pro se
and that the successor entity has never been a party to this matter, the Court, recognizing that it
cannot act as de facto counsel for Lowe, is uncertain whether it should direct Lowe to file a
motion to reopen the hearing12 for the purpose of adding the purchaser, WBVG LLC, which is
wholly owned by WBOX 2014-1 LLC, the DIP Lender, and to 2176423 Ontario Ltd, a company

9

The Elko Daily Free Press reported on June 25, 2015, that Veris Gold Corp. “sold its
Elko County gold mines Thursday to Jerritt Canyon Gold LLC, but most of the miners will
remain on the job. The assets sold include the Jerritt Canyon facilities. . . . Jerritt Canyon Gold
President and CEO Greg Gibson said the majority of the 250 Veris Gold employees at the site
were hired. . . . Jerritt Canyon Gold is a subsidiary of Sprott Mining which is controlled by
Canadian billionaire Eric Sprott. Jerritt Canyon Gold owns 80 percent of Veris Gold’s assets and
the other 20 percent is owned by Whitebox Asset Management, Gibson said. ‘Mining was not
suspended. Mining will be increased,’ Gibson said. . . . He said the site is on track to produce
185,000 to 200,000 ounces of gold this year. The sale of the site happened after a Canadian
bankruptcy court ordered Veris Gold to sell its assets. Veris Gold had filed under Companies’
Creditors Arrangement Act in Canada, which is a type of bankruptcy protection, in June of last
year. It was operating under the protection of the CCAA and the U.S. Bankruptcy Code since
June 9, 2014.” Marianne K. McKown, Veris Gold sells Jerritt Canyon, Elko Daily Free Press
(June 25, 2015), http://elkodaily.com/mining/veris-gold-sells-jerritt-canyon/article_9a84e5c1c299-5179-8bc6-49f02d15e513.html.
10

Each of the documents referenced in this section of this decision, all of which were
transmitted electronically to the Court by then counsel for Veris, Attorney David Stanton, have
been made part of this record.
11

See, for example, Sec’y on behalf of Corbin v. Sugartree Corp., 9 FMSHRC 394 (Mar.
1987), in which the Commission reiterated its successorship doctrine as set forth in Munsey v.
Smitty Baker Coal Co., 2 FMSHRC 3463 (Dec. 1980), aff’d in relevant part sub nom. Munsey v.
FMSHRC, 701 F.2d 976 (D.C. Cir. 1983). There, the Commission approved application of nine
factors to be considered when evaluating the appropriateness of successor liability.
12

For example, the Commission alluded to such an approach at the appropriate time in
Simpson v. Kenta Energy, 8 FMSHRC 312 (Mar. 1986).

37 FMSHRC Page 2348

wholly owned by Eric Sprott, as a party.13 Alternatively, the Court could wait for the Secretary to
fulfill his obligation to seek a civil penalty and monitor the Secretary’s actions to hold the
successor liable, while holding a final order in this matter in abeyance until the Secretary’s action
is completed. Still another route could be to direct the Respondent to bring his judgment before
the Nevada Bankruptcy court. At paragraph 46 of the Order of the United States Bankruptcy
Court for the District of Nevada, it states:
This [District of Nevada United States Bankruptcy] Court shall retain exclusive
jurisdiction to enforce the terms and provisions of this Order and the Agreement
in all respects and to decide any disputes concerning this Order and the
Agreement, or the rights and duties of the parties hereunder or thereunder or any
issues relating to the Agreement and this Order including, but not limited to, the
interpretation of the terms, conditions and provisions hereof and thereof, the
status, nature and extent of the Assets and all issues and disputes arising in
connection with the relief authorized herein, inclusive of those concerning the
transfer of the assets free and clear of all Liens, Claims and Interests. This Court
retains jurisdiction of this proceeding pending the issuance of a final order
granting relief.
ORDER
The concept of damages is to “make whole” a person who has been unlawfully
discharged. Because Mr. Lowe is not an attorney, the Court offers the following general
guidance as to allowable damages. Such damages would include reimbursement for expenses in
seeking reemployment and lost wages plus interest14 from the date of discharge until
reemployment, if applicable. Because the “make whole” concept of relief does not contemplate a
windfall to such individuals, any unemployment benefits received for the period between the
unlawful discharge and the date of new employment, if applicable, are offsets to the damages
that may be awarded. Litigation-related expenses are awardable. As examples, these would
include copying expenses; any costs related to subpoenaing witnesses; medical expenses,
including premiums, that would have been covered by Complainant’s medical insurance, if
applicable; and lost vacation pay, if applicable. Mileage, telephone calls, and postage are other
examples of awardable damages. These are examples only. The guiding principle is for a
complainant to recover the financial reimbursement for items he would have received had his
employment continued and the expenses in pursuing this litigation, minus benefits received such
as unemployment compensation.

13

The reference to owner Eric Sprott is consistent with the reporting in the Elko Daily
Free Press on June 25, 2015, as reflected in footnote 9, supra.
14

In Local Union 2274, UMWA v. Clinchfield Coal Co., 10 FMSHRC 1493 (Nov. 1988),
the Commission directed that in discrimination cases it would use the short-term Federal rate
applicable to the underpayment of taxes as the rate for calculating interest for periods
commencing after December 31, 1986.

37 FMSHRC Page 2349

Some damages are not recognized for relief under the Mine Act. For example, there is no
authority or precedent for awarding compensatory damages for damage to reputation and/or pain
and suffering. Bewak v. Alaska Mech., Inc., 33 FMSHRC 2337, 2338 (Sept. 2011) (ALJ);
Peterson v. Sunshine Precious Metals, Inc., 24 FMSHRC 810, 811-12 (Aug. 2002) (ALJ);
Casebolt v. Falcon Coal Co., 6 FMSHRC 485, 503 (Feb. 1984) (ALJ).
Complainant Daniel Lowe is directed to provide his itemized and documented damages
within 30 days of this decision.
Commission Rule 44(b), 29 C.F.R. § 2700.44(b), provides that the Judge shall notify the
Secretary in writing immediately after sustaining a discrimination complaint brought by a miner
pursuant to section 105(c)(3) of the Act.15 Consequently, the Secretary shall be provided with a
copy of this decision so that he may file a petition for assessment of civil penalty with this
Commission. The Secretary of Labor is directed to commence a civil penalty proceeding against
Veris for this matter.
So Ordered.

/s/ William B. Moran
William B. Moran
Administrative Law Judge

15

The provision, 29 C.F.R. § 2700.44, “Petition for assessment of penalty in
discrimination cases,” states, in relevant part:
(b) Petition for assessment of penalty after sustaining of complaint by
miner, representative of miners, or applicant for employment. Immediately upon
issuance of a decision by a Judge sustaining a discrimination complaint brought
pursuant to section 105(c)(3), 30 U.S.C. 815(c)(3), the Judge shall notify the
Secretary in writing of such determination. The Secretary shall file with the
Commission a petition for assessment of civil penalty within 45 days of receipt of
such notice.

37 FMSHRC Page 2350

Distribution:
Daniel B. Lowe, P.O. Box 2608, Elko, NV 89801
David M. Stanton, Esq., Goicoechea, Di Grazia, Coyle & Stanton, Ltd., 530 Idaho Street, Elko,
NV 89801
Veris Gold U.S.A., Inc., HC 31 Box 78, Elko, NV 89801
Heidi Strassler, U.S. Department of Labor, SOL-Regional Solicitor’s Office, 201 12th Street
South – 5th Floor, Arlington, VA 22202
Susan Gillett Kumli, U.S. Department of Labor, Regional Solicitor’s Office, 90 7th Street Suite
3-700, San Francisco, CA 94103
Bill LeClair, 688 West Hastings Street, Suite 900, Vancouver, BC, V6B 1P1, Canada
Doug Johnson, Court-appointed Monitor, c/o Ernst & Young, Inc., 700 West Georgia Street,
Vancouver, BC, V7Y 1C7, Canada

37 FMSHRC Page 2351

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9958 / FAX: 202-434-9949

October 21, 2015

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING:
Docket No. LAKE 2014-219-M
A.C. No. 21-00831-341643

v.

Mine: Northshore Mining Co.

NORTHSHORE MINING COMPANY,
Respondent

DECISION
Appearances:

Sean Allen, Esq., U.S. Department of Labor, Office of the Solicitor,
Denver, Colorado for Petitioner
Arthur M. Wolfson, Esq., Jackson Kelly, PLLC, Pittsburgh, Pennsylvania
for Respondent

Before:

Judge Barbour

This case is before the court on a petition for the assessment of civil penalty filed by the
Secretary of Labor (“Secretary”) on behalf of his Mine Safety and Health Administration
(“MSHA”) pursuant to section 105(d) of the Federal Mine Safety and Health Act of 1977 (the
“Mine Act”). 30 U.S.C. § 815(d). At issue is the validity of 11 alleged violations of the
Secretary’s mandatory reporting standards for accidents, injuries and illnesses. The standards are
found in Part 50 of the Code of Federal Regulations and in pertinent part require each operator to
“investigate . . . each occupational injury at [its] mine,” to “develop a report of each
investigation” (30 C.F.R. § 50.11(b)), and to complete and mail to MSHA a Mine Accident,
Injury and Illness Report Form 7000-1 within ten working days of the occurrence of an

37 FMSHRC Page 2352

“occupational injury.” 30 U.S.C. § 50.20(a).1 The disputed violations arose out of MSHA’s
November 2013 audit of records retained by Northshore Mining Company (“Northshore”) and
records independently made available to MSHA’s auditors. The records involve health related
incidents that occurred at Northshore’s Silver Bay operation, a facility at which Northshore
produces and stores and from which it ships iron ore pellets (taconite).2 As a result of the audit,
safety specialist, Bickel, an authorized representative of the Secretary, issued to Northshore six
alleged violations of section 50.11(b) and five alleged violations of section 50.20(a). The alleged
violations were issued under section 104(a) of the Mine Act (30 U.S.C. § 814(a)), and in each
case Bickel found the alleged violations had no likelihood of resulting in injury or illness to a
miner and would not cause a miner to lose workdays. The inspector also found that the alleged
violations of section 50.11(b) were the result of the company’s low negligence and that the
alleged violations of section 50.20(a) were the result of the company’s moderate negligence.
The Secretary proposed penalties of $100.00 for each alleged violation of section 50.11(b) and
$117.00 for each alleged violation of section 50.20(a).

1

Section 50.11(b) states in part:
Each operator of a mine shall investigate each . . . occupational
injury at the mine. Each operator . . . shall develop a report of each
investigation . . . . An operator shall submit a copy of any
investigation report to MSHA at its request.

30 C.F.R. § 50.11(b).
Section 50.20(a) states in part:
Each operator shall maintain at the mine office a supply of MSHA
Mine Accident, Injury, and Illness Report Form 7000-1. . . . Each
operator shall report each . . . occupational injury . . . at the mine.
The principal officer in charge of health and safety at the mine or
the supervisor of the mine area in which . . .[an] occupational
injury occurs . . . shall complete or review the form in accordance
with the instructions and criteria [specified in Part 50]. The
operator shall mail completed forms to MSHA within ten
working days after an . . . occupational injury occurs.
2

The ore is extracted at Northshore’s Babbit, Minnesota mine in the Mesabi iron range
and transported approximately 47 miles by rail to the Silver Bay facility. At Silver Bay the ore is
processed into taconite pellets, stored, and shipped via Lake Superior to buyers in the United
States, Canada, and elsewhere. Taconite is used in the making of steel. Heart of the North Shore,
http://www.heartofthenorthshore.com/business/listings.php?id=108, (last visited October 20,
2015), Tr. 30; See also Tr. 79. Northshore’s Silver Bay facility was described by MSHA safety
specialist and inspector, Kenneth (“Ken”) Bickel, as operating around the clock, 365 days a year.
Tr. 30.

37 FMSHRC Page 2353

The company answered the Secretary’s petition by admitting jurisdiction, but by asserting
that no violations occurred or, if they did, that the proposed penalties were inappropriate.
Answer (March 4, 2014) at 1-2. The Commission’s Chief Judge assigned the case to the court
which ordered the parties to confer to determine if the case could be settled. When counsels
were unable to resolve their differences, a hearing was scheduled and held in Duluth, Minnesota.
The primary issue at the hearing was whether the occurrences described in the citations and
testified to at the trial constituted “occupational injuries” as defined in Part 50.3 If the various
incidents were “occupational injuries,” the parties agree the alleged violations existed. If they
were not, they agree the alleged violations did not occur and the citations should be vacated.
OCCUPATIONAL INJURIES UNDER PART 50
As the court has noted previously (Hibbing Taconite Company, 28 FMSHRC 143, 152
(Mar 2006)), the Commission has directed its judges to follow a specific analytical roadmap
when deciding if facts fall within a standard. They must look at the “plain language of the
regulation,” which “[a]bsent a clearly expressed legislative or regulatory intent to the contrary,
ordinarily is conclusive.” Freeman United Coal Mining Company, 6 FMSHRC 1577, 1578 (July
1984). Only if the language is ambiguous should they consider the Secretary’s interpretation, to
which they must defer if it is reasonable and not plainly inconsistent with the regulation. See
Island Creek Coal Co., 20 FMSHRC 14, 18-19 (Jan 1998).
In Freeman the Commission noted that,
[S]ection 50.2(e) defines an “occupational injury” as “any injury
that occurs at a mine for which medical treatment is administered, or
which results in death or loss of consciousness, inability to perform
all duties on any day after the injury, temporary assignment to other
duties or transfer to another job.”
6 FMSHRC at 1578.
The Commission stated that although the term “injury” is not further defined, “The
ordinary meaning of injury is: ‘an act that damages harms, or hurts;’ or ‘hurt damage, or loss
sustained.’” Webster’s Third New International Dictionary (Unabridged) 1164, (1978).
6 FMSHRC at 1578-79.

3

In Part 50, an “occupational injury” is defined as:

[A]ny injury to a miner which occurs at a mine for
which medical treatment is administered, or which result in
death or loss of consciousness, inability to perform all job
duties on any day after an injury, temporary assignment to
other duties, or transfer to another job.
30 C.F.R. §50.2(e).

37 FMSHRC Page 2354

The Commission further stated that, “The remainder of the definition in section 50.2(e)
refers only to the location where the injury occurred (‘at a mine’), and to the result of the injury
(‘medical treatment,’ ‘death,’ etc.).” 6 FMSHRC at 1579. The Commission concluded that,
“[S]ections 50(2)(e) and 50.20(a), when read together, require the reporting of an injury if the
injury – a hurt or damage to a miner -- occurs at a mine and if it results in any of the specified
serious consequences to the miner.” Id.
In the matters at hand, none of the alleged “hurt or damage” to the miners resulted in
death. The question is whether it led to any of the other specified “serious consequences,” most
often whether it led to “medical treatment” or to the injured miner’s “inability to perform all job
duties on any day after an injury.” 30 C.F.R. § 50.2 (e).
In determining what constitutes “medical treatment” it is helpful to keep in mind that the
Secretary has listed many medical procedures that he considers reportable, many medically
related procedures he regards as non-reportable, as well as procedures he regards as nonreportable “first aid.” See 30 C.F.R. § 50.20-3(a)(1) – 3 (a)(8). Among the procedures regarded
as “medical treatment” are suturing of any wound, treatment of fractures, treatment of infection
arising out of an injury, treatment of bruises, amputation or the permanent loss of the use of any
part of the body, and treatment of second or third degree burns. Excluded from “medical
treatment” are procedures that are diagnostic in nature, visits to health care providers where no
evidence of injury is found and no medical treatment is given, and preventative procedures such
as tetanus shots. Recognizing the lack of a “bright line” between treatments that are medical and
those that are considered first aid, the Secretary has included in the regulations specific examples
of procedures he views as “first aid” with regard to the treatment of abrasions, bruises, burns,
cuts, eye injuries, inhalation of toxic or corrosive gases, foreign objects, sprains and strains. See
30 C.F.R. § 50.20-3(a)(1)-3(a)(8).
THE AUDIT AND THE CITATIONS
Ken Bickel works in MSHA’s North Central District office located in Duluth,
Minnesota.Tr. 26, 51. He holds a bachelor’s degree in mining engineering. He has worked for
MSHA for eight years. Tr. 26, 28. Part of his training to become an authorized representative
involved training in the requirements for reporting occupational injuries under Part 50. Tr. 29.
Bickel explained that citations for violations of Part 50 frequently are issued as the result of a
Part 50 audit, and he described how MSHA conducts such an audit. According to Bickel, the
company is notified that MSHA personnel (the auditors) are coming to the mine, and the
company is asked to gather “paperwork” for the auditors to review. Tr. 31. Usually, the MSHA
team consists of four auditors. Tr. 31. In the case of Northshore’s Silver Bay facility, Bickel was
not among the four. In fact, he was not “on site” at any time during the audit. Tr. 53. He
explained, “After the audit team completed [its] work . . . [the auditors] came to the [MSHA]
district office and we sat down and had a meeting and they presented the information they found
. . . and then they identified what they felt were possible violations of some of the Part 50
requirements.” Tr. 32.
Bickel testified that following the meeting regarding the Northshore audit, he reviewed
all of the information presented to him by the auditors and determined it established eleven
“citable offences.” Tr. 32, 33, 53. The materials Bickel reviewed included medical records,

37 FMSHRC Page 2355

Northshore’s internal reports about specific incidents, and the company’s time sheets showing
when miners worked and did not work. Tr. 33. After he reviewed the materials, Bickel
“prepared the citations and delivered them to Northshore.” Tr. 32.
THE BURDEN OF PROOF
The Secretary bears the burden of proving the alleged violations by a preponderance of
the evidence. See ASARCO Mining Company, 15 FMSHRC 1303, 1306-1307 (July 1993) (citing
Jim Walter Resources, Inc., 903, 907 (May 1987); Wyoming Fuel Co., 14 FMSHRC 1282, 1294
(Aug 1992)). 4
THE ALLEGED VIOLATIONS
Citation No.

Date

30 C.F.R. §

6556654

11/22/13

50.20(a)

Citation 6556654 states in pertinent part:
The operator failed to submit . . . MSHA Form
7000-1 for an occupational injury sustained
on 8/3/2012 to employee number (613047),
a miner working at the . . . [c]ompany,
within ten working days after the occurrence
of the injury. The employee sustained a
concussion that made him loss [sic.]
consciousness. As of today’s date, a report
of this injury has not been received by MSHA,
approximately 450 days past the submittal
date of the 7000-1 form. Mine management is
aware of the reporting requirements regarding
occupational injuries.
Gov’t Exh. P-2.
The inspector found that the alleged violation had no likelihood of causing an injury or
illness and that the failure to report the injury was due to the company’s moderate negligence.

4

Because much of the documentary evidence and testimony relates to personal medical
information and because names of the miners associated with the information are used in many
of the documents and in the transcript, to protect the miners’ confidentiality, the exhibits and the
transcript have been sealed by the court. The sealed exhibits and the transcript are fully available
to the Commission should it review this decision and to any subsequent court of review.
However, they are not available to the public at large. An order sealing the referenced parts of
the record was issued by the court prior to the issuance of this decision. Order Sealing Record
(October 9, 2015).

37 FMSHRC Page 2356

Citation No.

Date

30 C.F.R §

6556655

11/22/13

50.11(b)

Citation No. 6556655 states in pertinent part:
The operator’s occupational injury investigation
report for the occupational injury occurring on
8/3/2012 to employee number (613047) did not
include all required information as identified
under [§ ]50.11(b). The investigation report did
not include (2) the date the investigation began,
(8) steps taken to prevent a similar reoccurrence,
and (9) identification of any report under [§ ]50.20.
Gov’t Exh. P-6.
The inspector found that the alleged violation had no likelihood of causing an injury or
illness and that the failure to report the injury was due to the company’s low negligence.
THE TESTIMONY
Bickel stated that as a result of his inspection of the company’s documents, he concluded
that the company violated section 50.20(a) and 50.11(b), because an employee suffered a loss of
consciousness as a result of a mine site incident, and because “loss of consciousness meets . . .
MSHA’s definition of a reportable . . . occupational injury.” Tr. 34.5 Bickel’s conclusion was
based in part on his review of the company’s Incident Reporting Form, a company document
used to report events at the mine that may have or that could have caused an injury to a miner or
to miners. 6 Tr. 36-37.
The form asks for a brief description of the incident, and Bickel noted that in describing
an August 3 incident, the person who completed the form wrote, “Debris fell from overhead and
hit employee.” Gov’t Exh. P-3. Where a more detailed description is called for, the person
wrote:
A day crew employee called the control room and
asked them to put the precept in run. This caused
the hood fan flopgate to flop and sent debris
falling down to the main part of the fancase. The
injured Employee was in the main case of the hood
fan welding on the fan blades when a small piece of
5

As noted previously, 30 CFR 50.2(e) states in part, “Occupational injury means any
injury to a miner which occurs at a mine for which medical treatment is administered, or which
results in death or loss of consciousness.” (emphasis added).
6

According to Bickel when such an event occurs management personnel investigate and
one of the investigators completes the form. Tr. 36-37.

37 FMSHRC Page 2357

debris fell and hit his head. We were in the process of
getting out of the fan when a large amount of
debris fell on the employee. Two maintenance
technicians removed the employee from the fan
case and proceeded to check the injured employee
for injuries. He had no apparent injuries, but he
was brought to the clinic[.]
Gov’t Exh. P-3 at 2.
At a place on the form where the person who completes the form is asked to check a box
denoting the severity of the incident, the person checked, “Report Only.” The person did not
check, “MSHA Reportable.” Gov’t Exh. 3 at 1.
Bickel also reviewed progress notes from the Bay Area Health Center in Silver Bay, a
clinic run by Duluth’s St. Luke’s Hospital. The notes, which are dated August 3, 2012, the date
of the incident, were given to Bickel by the audit team. Tr. 37-38; Gov’t Exh. P-4. The notes
were prepared by a physician’s assistant, Charles Wall. 7 Tr. 38. The notes state:
Patient seen urgently from local iron ore processing
plant, he was welding inside a fan motor . . . when a
large piece of ore ash fell . . . landed on top of his head
and [on the] left side of his neck. Patient is uncertain of
loss of consciousness, however, there is a distinct [gap]
in [his] timeline. He is alert and oriented x4. No initial
complaints however left side of neck became very painful
during examination.
Gov’t Exh. P-4 at 1.
In additional comments, Wall stated:
Patient remembers being hit on top of head
(wearing hard hat), he then reports hearing his
name being yelled . . . loud[ly] by coworker
and being pulled out of the fan motor by his
leg, was confused initially by yelling.
Described feelings of “cobwebs” in my head,
he admits to incomplete recall of events
following trauma. Coworker present reports
no witnesses to loss of consciousness as . . .
taconite dust from debris prevented visualizing
patient.
Gov’t Exh. P-4 at 2.
7

Although Bickel reviewed Wall’s notes, Bickel never spoke with Wall; nor did Bickel
know if anyone on the audit team spoke with Wall. Tr. 54.

37 FMSHRC Page 2358

In assessing the Employee’s condition Wall stated, “Head injury, closed, with concussion
. . . . Probable loss of consciousness.” Gov’t Exh. P-4 at 2. Wall also noted that he had
“[a]ctivated EMS” and that the Employee was being transferred by ambulance to the emergency
room of St. Mary’s Hospital in Duluth. Gov’t Exh. P-4 at 2; Tr. 55-56.
Bickel explained why Walls’s progress notes (Gov’t Exh. P-4) influenced him to
conclude the incident was reportable under Part 50:
I thought [it was] . . . important
because [i]t state[s] . . . that the patient was
uncertain of loss of consciousness but that there
were gaps in his timeline. Apparently, he wasn’t
thinking . . . clearly after [the incident] happened.
And then on the next page, it states that he
remembers being hit on top of the head and
he was wearing a hard hat but then reports
hearing his name being yelled and very loud by
[a] coworker and [being] pulled out of the fan
motor by his legs and he was confused
initially by the yelling, and he describes feeling
cobwebs in his head, admits to incomplete
recall of events.
Tr. 39.
Bickel further stated he found it significant that:
[The injury to the Employee] was assessed as
being a head injury, closed, which . . . I assume . . .
means there wasn’t any blood, but with a concussion
and also probable loss of consciousness. [T]he
other thing that may have been somewhat
important, he was transported to the facility
by an ambulance, which kind of indicated to
me that it was potentially serious.
Tr. 39-40.
Bickel did not review any subsequent documents from St. Mary’s. Tr. 56. However,
Northshore offered a note of the St. Mary’s Emergency Department attending physician, Andrea
Boehland. Dr. Boehland states in part that the Employee was, “[A]t work today at taconite plant
in Silver Bay when [a] 40 pound clump of dried taconite mud fell 30 feet from a smoke-stack
silo and hit him on the head, breaking apart on impact. No [loss of consciousness].” Resp. Exh.
6 at 1.
Bickel did not have Dr. Boehland’s note when he decided to issue the citations. Tr. 61.
Bickel maintained that in a Part 50 audit the operator is required to provide medical records to

37 FMSHRC Page 2359

MSHA and that because he did not see Boehland’s note, Northshore “apparently [did] not . . .
provide all the documentation concerning [the] incident.” Tr. 61.
Bickel further testified that he also looked at notes made by Kathy Cattles, a member of
the audit team. Bickel understood that Cattles “reviewed some of the documents and . . .
identified this incident as a possible occupational injury and gave this information to the lead
person on the audit team for further investigation.” Tr. 42. Bickel used Cattles’ notes because
they “sort of verified some of the information that was contained in some of the other
documentation.” Id. When he was asked what that information was, he stated:
Possible loss of consciousness . . . some
of the facts pertaining to the incident, where
the material fell [,] . . . that he was very anxious,
that after [the] incident occurred he was . . .
unable to count back from 100 or spell
“world” backwards. It indicated to me that . . . he
wasn’t thinking clearly after it happened.
Tr. 42.
Bickel summarized MSHA’s position as to the two alleged violations, “In the definition
section in Part 50, it describes loss of consciousness or an accident where a loss of consciousness
occurs as a reportable injury. So based on that, I felt it was a reportable injury.” Tr. 50. Bickel
was asked by the court, “And it’s as simple as that?,” and he responded, “Yeah.” Id.
Kathy Cattles is an MSHA training specialist in MSHA’s EFS Group.8 Tr. 65 As such,
she participates in Part 50 audits. Id. Cattles explained that Part 50 audits are conducted between
June and August. Tr. 66. She described the purpose of a Part 50 audit as making sure the audited
company has correctly complied with Part 50. Tr. 67. Essentially the audit is a “verification
process.” Id.
Cattles recalled that in November 2013 she was part of the team that went to Northshore.
It was the third audit in which Cattles participated, but her first at Northshore. Tr. 75. As Cattles
remembered, the auditors checked the accident records given to the team by the company and
reviewed pertinent information from hospitals, doctors, and ambulance providers. Tr. 68. The
team also conducted interviews with two groups of miners; one was a representative group of all
miners and the second was miners who had been injured or “potentially injured.” Id. Cattles’ job
during the audit was to monitor the records looking for injuries she believed were reportable and
then determine if the injuries had been reported as required. Tr. 69.
With regard to the subject Employee, Cattles reviewed Northshore’s Incident Reporting
Form (Gov’t Exh. P-3) and Wall’s Progress Notes (Gov’t Exh. P-4). Tr. 71-72. The documents
raised questions in Cattles’ mind as to whether the injury that occurred as a result of the August 3
8

Cattles testified that, “EFS” stands for “Education Field, Small Mines” and among her
duties are conducting Part 50 audits and monitoring operators’ training plans. Her primary office
is in Gillete, Wyoming. Tr. 65.

37 FMSHRC Page 2360

incident was reportable. In her notes, she wrote “loss of consciousness?” Tr. 75-76; Gov’t Exh.
P-5. She testified that she gave her notes to the audit team leader (Gov’t Exh. P-5). The team
leader reviewed the materials. Tr. 72. She “guessed” the team leader then wrote a summary of
the information and turned it over to the MSHA District Manager, who together with Bickel,
decided whether or not to issue citations based on the materials. Tr. 72-73.
The Employee, a railroad car repairman, testified for Northshore.9 The Employee stated
that although he normally works at the Babbit Mine, in August 2012, he temporarily worked at
the Silver Bay facility during the plant’s shutdown. Tr. 79. The Employee recalled that on
August 3, he was working on a hood fan at the pelletizer. There, iron ore concentrate is made
into pellets that then are transferred by a conveyor to a furnace were they are dried. Tr. 81-82.
During the shutdown one of the furnace’s hood fans had to be repaired. The Employee described
how he accessed a confined space inside the furnace to weld the fan’s blades. Tr. 82. The
Employee was the only person in the chamber, although there was another employee working in
an adjacent chamber and an additional employee outside the chamber. Tr. 83. The Employee
testified that he was wearing a welding helmet, a hard hat, welding gloves, a welding jacket and
steel-toe boots. Tr. 84. The Employee described what happened:
About 25 to 30 feet above me, there was a flop
gate that opens and closes . . . [to control] the
draft from the fan . . . and there was an
electrician functioning the flop gate, opening it
and closing it to test it, and there was built up
concentrate up above that got knocked loose
and it came down.
Tr. 84.
According to the Employee, falling concentrate hit his shoulders and back and “a little bit
came down on [his] head.” Tr. 85. The concentrate broke apart when it struck the Employee
making the area very dusty. It also smashed a flood light inside the chamber. Tr. 85. The
Employee testified that the blow from the falling material staggered him. Tr. 86. He stated, “It
got very dark all of a sudden and I got almost knocked down to my knees. I was able to get up
right away and I turned around and I saw the access panel and I went to climb out, and . . . [the
other employees] helped me out.” Tr. 86. He maintained that he did not lose consciousness. Id.
He was sure of this because he recalled hearing the other employees hollering and one said,
“[Q]uick, get him out of there.” Id. They then grabbed his arms and pulled him out of the
chamber. The Employee stated that he was “shook up” and that he “sat down and leaned up
against the side of the panel just to make sure [he] was okay.” Id.
Shortly thereafter the Employee’s supervisor, John Jones, arrived. Tr. 87. Jones asked
the Employee what happened. The Employee explained, and Jones said, “[W]e [had] better take
you to the clinic to get checked out.” Tr. 87. The Employee and Jones walked to Jones’ pickup

9

Northshore owns and operates the railroad that transports ore from its Babbit Mine to
its Silver Bay facility. Tr. 80.

37 FMSHRC Page 2361

truck and Jones drove the Employee from the plant to the clinic in Silver Bay, a seven to ten
minute trip. Id.
The Employee stated that at the clinic Wall gave him three “mind questions” to see if the
Employee was “able to think properly.” Tr. 89. First, he asked the Employee to count backwards
by sevens. Tr. 89. The Employee testified that he did not perform very well. Tr. 89. He
acknowledged that he was not strong in math. Tr. 89-90. Wall then asked the Employee to spell
the word, ”world” backwards. The Employee said that “was a little easier, but I . . . still had
trouble.” Tr. 90. Finally, Wall gave the Employee a pencil and paper and asked him to draw the
numbers on a clock and make the hands point to seven minutes past an hour. Tr. 91. The
Employee stated, “that one was fine.” Id.
When he was cross examined, the Employee was asked to direct his attention to Wall’s
report that the Employee “[d]escribed [feeling] ‘cobwebs’ in [his] head.” Gov’t Exh. P-4 at 2; Tr.
98. The Employee was asked, “Did you tell that to Mr. Wall?” Id. The Employee answered that
he did not remember. Id. He further was asked to look at Wall’s statement that the Employee,
“admits to incomplete recall of events following trauma” (Gov’t Exh. P-4 at 2), and he was asked
if that is what he told Wall. Tr. 98. The Employee responded, “Yes.” Tr. 99. The Employee
further agreed that Wall told him he had a “probable loss of consciousness.” 10 Id. Wall also told
him that he might have a concussion. Tr. 92. Therefore, Wall sent the Employee to the ER in
Duluth. Id.
At the hospital in Duluth the Employee had a CT scan. In addition, his right foot was “xrayed,” and the Employee was examined by emergency room doctor, Andrea Boehland. Tr. 93.
According to the Employee, Dr. Boehland told him that the scan and x-ray were “clear” and that
she “couldn’t find anything wrong.” Id. The Employee also testified that Dr. Boehland did not
tell him he had a concussion. Tr. 94. He stated that he was “not sure” what Dr. Boehland’s
diagnosis was, but the Employee remembered Dr. Boehland telling him not to drive that night
and to stay at someone else’s house “in case of any complications.” Id.
The incident happened on a Friday. The employee’s normal work schedule was Tuesday
through Friday. Tr. 96. The Employee stayed with his mother and father on Friday night.
Saturday, he returned to the plant, picked up his car and drove 56 miles to his house. Tr. 96. On
Tuesday, he returned to work as scheduled. Tr. 96-97.
Scott Blood is the company’s senior safety representative at the Silver Bay facility. As
such, he is responsible for administering the company’s safety program and for handling
workers’ compensation claims. Tr. 102. Blood has held the post of senior safety representative
for over 20 years. Id. Blood explained the procedures at the mine with regard to investigating
work place incidents: “[W]henever there’s an incident, we do an initial investigation of the
site . . . interviewing the employee, and then on the follow-up for that, I also handle the reporting
for MSHA and also handle the work comp aspect.” Tr. 103.
When asked to explain his role in determining if an injury is reportable to MSHA, Blood
replied: “[A]fter doing the . . . physical investigation, as well as discussing what happened with
10

On redirect the Employee was asked, “And just to be clear, did you lose
consciousness?,” and he answered, “No, I did not.” Tr. 101.

37 FMSHRC Page 2362

the employee, we get the medical note that’s available . . . if they did treat, we get that, and then
we will sit down and review those findings and compare it to the standard to determine if it’s
reportable.” Tr. 103.
With regard to the incident involving the subject Employee, Blood testified that on the
morning of August 3 he was in his office at the plant when he received a telephone call
informing him that the Employee had been hit by debris in the area of the hood fan. Tr. 104.
Blood immediately set out for the area, but by the time he reached it, Jones and the Employee
had left for Silver Bay. Id. Blood stated that he spoke with the two miners who worked in the
area with the Employee so he could “kind of get a feel for what happened.” Tr. 104. Blood
maintained that during the conversation he asked if the Employee had lost consciousness. Tr. 105
(“I know what the requirements [for reportable injuries] are and that’s something I’m thinking
about right away.” Id.) The miners told him, “No.” Tr. 106. They explained that there was “a
big cloud of dust and they yelled for him right away just to make sure that they had contact with
each other.” Id.
Blood stated that he then drove to the clinic to speak with the Employee. Tr. 104-106. He
was concerned about what further might need to be done. He stated that, “[T]he clinic . . .
[doesn’t] provide anything from an emergency standpoint, x-rays, CT scans, so we’re looking at
what we need to do . . . as far as . . . further medical treatment.” Id. According to Blood, when
he arrived at the clinic, Wall, told him that he (Wall) was sending the Employee to Duluth for a
CT scan, “[j]ust as a precaution.” Id. Blood stated that he asked the Employee to call him that
evening. The Employee called, and Blood remembered the Employee telling him that an x-ray
of his foot showed “nothing broken . . . just a bruise” and that “he was released back to work
with no restrictions.” Tr. 107.
Blood also identified a Report To Work Ability form he received from the clinic in Silver
Bay. Tr. 108; Co. Exh. R-3. Blood needed the document to complete workers’ compensation
paperwork. It was transmitted to him by fax four days after the incident. Tr. 110-111. The
report states that the Employee “is able to work without restrictions,” (Co. Exh. R-3.), which,
Blood maintained, is exactly what happened. Tr. 108. “His next scheduled shift was . . . the next
week and he came in for that.” Id, see also Tr. 113.
THE VIOLATION
The sole question is whether the Secretary proved that on August 3, 2012, the Employee
suffered an “occupational injury” as defined in section 50.2(e). “If the Secretary did,” the injury
should have been reported by Northshore in compliance with sections 50.20(a) and 50.11(b),
something the parties agree did not happen.
Although the testimony concerning the allegations occupies over 100 pages of the
transcript, the issue can be disposed of in a few paragraphs. Inspector Bickel was clear that he
issued the citation because there was a “loss of consciousness.” Tr. 34. Any injury resulting in a
“loss of consciousness” is specified as an “occupational injury” (30 C.F.R. § 50.2(e)) and hence
is reportable. “Loss of consciousness” is defined in part as “the subject’s suspension of his
conscious relationships with the outside world, during a time generally lower than 3 minutes.”
Heart & Vessels, http://www.heart-vessels.com/cardiovascular-diseases/loss-consciousness.php.

37 FMSHRC Page 2363

(last visited October 20, 2015). “Loss of consciousness” is also defined as, “The occurrence of a
loss of the ability to perceive and respond.”
Mnemonic Dictionary, http://www.mnemonicdictionary.com/?word=loss+consciousness (last
visited October 20, 2015)
The Secretary did not prove that after being hit on the head by falling debris, the
Employee lost his conscious relationship with the outside word and/or his ability to perceive and
respond. Indeed, the evidence goes the other way. Bickel testified that he was influenced by
Wall’s note that the Employee suffered a ‘[p]robable loss of consciousness.” Gov’t Exh. P-4 at 2;
Tr. 55-56; see also Tr, 39-40. He was further influenced by the fact that the Employee was
confused immediately after the accident, that the Employee reported to Wall that he felt
“cobwebs in his head,” and that he admitted to Wall an “incomplete recall of events.” Tr. 39-40;
Gov’t Exh. P-4 at 2. Wall’s description of the loss of consciousness as “probable” falls short of
establishing what the Employee actually experienced, and “confusion,” “cobwebs” and
“incomplete recall” after the accident might or might not be evidence of a loss of conscious
relationship with the Employee’s surroundings or of his loss of ability to perceive and respond.
Wall’s was the first examination of the Employee and he made his assessment without the
benefit of diagnostic tools such as a CT scan. Later that day, when the Employee was examined
by a doctor who had the results of a previously ordered CT scan, the doctor reported the scan
was negative and that there was no loss of consciousness (“LOC”). Resp. Exh.6 at 2.
More important, the Employee, the only person with first-hand knowledge of what he
experienced, testified he did not lose consciousness. Tr. 86. The credibility of his testimony is
buttressed by the unrefuted testimony of the things that occurred and the actions he took
immediately after the concentrate fell on him: being almost knocked to his knees, getting up,
perceiving it was dark, hearing the other employees hollering to him, and traveling to the access
panel. Tr. 85-86. These things strongly imply that after the accident the Employee retained the
ability to perceive his situation and to respond appropriately, and for these reasons, the court
finds that the Secretary fell short of proving the Employee suffered a loss of consciousness.
Nor did he prove or even allege the other indices of an “occupational injury.” There was
no showing the Employee was unable to perform any of his job duties when he reported for work
without restrictions on his next scheduled work day, Tuesday, August 7. Tr. 96-97; 108, 113;
Resp. Exh. R-3. Nor was there a showing that “medical treatment” was administered as a result
of the accident. The x-ray and CT scan received by the Employee at St. Mary’s Center
Emergency Department, both of which showed nothing amiss, were diagnostic in nature, and
since no evidence of injury was found they were not “medical treatment.” Resp. Exh. R-6 at 2;
30 CFR § 50.20-3(a).
The citations will be vacated.
Citation No.

Date

30 C.F.R. §

6556656

11/22/13

50.20(a)

37 FMSHRC Page 2364

The citation states:
The operator failed to submit the Mine Accident,
Injury and Illness Report (MSHA Form 7000-1) for
an occupational injury sustained on 2/6/13 to
employee number (30486), a miner working at
the Northshore Mining Company, within ten
working days after the occurrence of the injury.
The employee sustained a back injury that
resulted in two lost workdays. As of today’s date,
a report of that injury has not been received
by MSHA, approximately 270 days past the
submittal date of the 7000-1 form. Mine
management is aware of the reporting
requirements regarding occupational
injuries. This is the second citation for this
standard during this audit.
Gov’t Exh. P-7.
The inspector found the alleged violation had no likelihood of causing an injury or illness
and that the failure to report the injury was due to the company’s moderate negligence. Gov’t
Exh. 7.
Citation No.

Date

30 C.F.R. §

6556657

11/22/13

50.11(b)

The citation states in pertinent part:
The operator’s occupational injury investigation
report for the occupational injury occurring on
2/6/13 to employee number (30486) did not
include all required information as identified
under 50.11(b). The investigation report did
not include (2) the date the investigation began,
(8) steps taken to prevent a similar reoccurrence,
(9) identification of any report under 50.20.
This is the second citation for this standard
during this audit.
Gov’t Exh. P-14.
The inspector found the alleged violation had no likelihood of causing an injury or illness
and that the failure to report the injury was due to the company’s low negligence. Gov’t Exh. 7.

37 FMSHRC Page 2365

THE TESTIMONY
Bickel explained his reason for issuing the citations, “[B]ased on the information
provided to me, the [E]mployee . . . sustained a back injury that resulted in lost work, which
meets MSHA’s definition of an occupational injury.” Tr. 116. Among the information Bickel
considered was the company’s Incident Reporting Form. Gov’t Exh. 8; Tr. 117. He noted that
the form quoted the Employee as stating, “I turned to get out of my desk and felt a sharp pain in
my back.” Gov’t Exh. P-8 at 2. According to Bickel, the statement “kind of establishes that . . .
[the incident] occurred at work.” Tr. 117. He also noted that the form quotes the Employee as
stating, “I did not have an issue until 5:00 p.m. when I got to Duluth and had a tough time getting
out of my car.” Gov’t Exh. P-8 at 2. In addition, he observed that on the form where the
Employee is asked to describe the extent of her injury, the Employee wrote, “Sore back and will
not know the exten[t] until time has past.” Id.; Tr. 118.
Bickel further reviewed a work assessment form from St. Luke’s Medical Clinic in
Duluth. Tr. 120; Gov’t Exh. P-9. The form is dated February 7, 2013, the day after the incident.
Gov’t Exh. P-9. The form is signed by Craig L. Gilbertson, MD. On the form Dr. Gilbertson
diagnoses the Employee as suffering from a “work-related, acute low back injury.” Gov’t Exh.
P-9. He further states that the Employee, “[h]as been advised to remain off work from 2/7/13
through 2/18/13” and that her “[w]ork ability will be re-evaluated on 2/18/13.” Id.; Tr. 119-120.
Bickel further found relevant the office visit notes of Dr. Brian Konowalchuk, a
physician in the Occupational Medicine Clinic of Essential Health in Duluth. Tr. 121; Gov’t Exh.
P-9 at 2-3. On February 11, 2013, five days after the incident, the employee visited Dr.
Konowalchuk at the clinic. Dr. Konowalchuk states that the Employee:
reports that on the date of injury while working
at Northshore . . . she was performing her usual
activities. She reports some interesting events one of
which was moving some pillars and then later putting
some boxes on a high shelf. She did not notice anything
unusual, but sometime later that day was standing
up trying to get out of a chair she noted immediate
onset of back pain. The pain intensified over the next
couple of days. [S]he went to her primary care
provider and was placed on work restrictions and rest.
She has been out of work since the 18th [11] and
she would like to return to work.
Gov’t Exh. 9 at 2.

11

The reference to February 18 is clearly an error on the doctor’s part. The sentence
should read, “She has been out of work since the 8th.” See Tr. 139-140.

37 FMSHRC Page 2366

Dr. Konowalchuck further states:
I am going to start her on some physical
strengthening. I have encouraged her to
discontinue muscle relaxants if not helpful.
I will see her . . . this Friday. For now I have
released her to light duty work. Hopefully
we can get her back to regular duty work
within a week. We will see.
Gov’t. Exh. P-9 at 3.
Bickel testified that his decision to issue the citations was also influenced by the Duluth
Clinic’s Report of Work Ability Form. Tr. 122; Gov’t Exh. P-9 at 4. The form indicates that on
February 15, nine days after the incident, Dr. Konowalchuk released the Employee to work
without restrictions.12 Gov’t Exh. P-9 at 4; Tr. 122. The fact that she was released to work
without restrictions indicated to Bickel that the Employee’s duties previously had been
restricted as a result of her back injury. Tr. 123. Bickel noted that the “definition of
occupational injury includes not just lost work days, but time where the employee’s on the job
doing different functions or is restricted in [job] duties [e.g., ‘light duty work’] [b]ecause of the
injury.” Tr. 121-122.
According to Bickel, the company’s bi-weekly salary report for February 3, 2013,
through February 16, 2013, confirms the Employee missed work because of the incident. Gov’t
Exh. P-10. The incident occurred on Wednesday, February 6. The following day, Thursday,
February 7, the Employee worked one hour and a half, and then went to the hospital to have her
back checked. Her pay record shows that she was excused from work with pay on Friday,
February 8, on Monday, February 11, and on Tuesday, February 12. Tr. 128, 129; Gov’t Exh.
10. Because the Employee was excused from work with pay those days, Bickel concluded her
work absences were “probably due to her back injury.” Tr. 129. Bickel noted that the doctor
she saw on February 7, Dr. Craig Gilbertson, recommended the employee be off work from
February 7 through February 18. Tr. 129; Gov’t Exh. 10 at 1. In Bickel’s opinion, the
Employee missed work, “[b]ecause she had a sore back.” Tr. 129.
Bickel also confirmed that he reviewed a document issued by the Essential Health
Clinic, a clinic located in Hibbing, Minnesota. Tr. 131; Gov’t. Exh. P-11. The document
contains the copy of an email from Scott Blood to Kim Yuretich, an employee of the clinic.
The email was sent by Blood to Yuretich on November 7, 2013. The subject of the email is
“Northshore Mining Employee [Appointment].” Gov’t Exh. P-11. In the e-mail, Blood states
that the Employee told him that she felt a “twinge” in her lower back when she got up to leave
work on Wednesday, February 6, and that as the evening went on “she felt a more constant pain
in her low back area.” Gov’t Exh. P-11. Blood further states that the Employee, “was able to
come to work this morning [Thursday, Feburary 7] for a couple of hours but the pain persisted.
12

Doctor Konowalchuk dates the form “11 Feb 2013,” but this appears to be another
error in that the form states he saw the employee at 3:00 p.m. on February 15, 2013. Gov’t Exh.
P-9 at 4.

37 FMSHRC Page 2367

She made an appointment with a Dr. Gilbertson . . . [who] took x-rays and provided her with
muscle relaxants and pain killers.” Tr. 132. Dr. Gilbertson authorized her to stay off work until
February 18th. Gov’t Exh. P-11. Blood continues that the Employee made an appointment with
Dr. Konowalchuk on February 11 at the Essential Health Clinic in Duluth. Id.; Tr. 132. Bickel
testified that he viewed the document as, “further evidence of what happened, that [the
Employee] sustained the injury on Wednesday, it got worse overnight and she went to the
doctor on Thursday . . . and then . . . he . . . made the recommendation to stay off work till
February 18th.” Tr. 132.
Bickel identified Kathy Cattles’ notes of November 14, 2013. He testified that prior to
issuing the citations, he reviewed the notes. Tr. 134; Gov’t Exh. P-12. The notes indicated to
Bickel that the Employee’s medical records raised the question in Cattles’ mind as to whether
the Employee’s injury was reportable.13 Tr. 134-135; Gov’t Exh. 12. He also reviewed notes
taken by Cattles documenting an interview with the Employee. Tr. 135; Gov’t Exh. G-13. The
Employee, Cattles, MSHA investigator, Jeff Hoblick, and Scott Blood, were present during the
interview. Tr. 135. Cattles’s notes state the Employee was asked, “Did you take days off
because of [your] back?” and quotes the Employee answering, “Yes.” Gov’t Exh. 13; Tr. 135.
Bickel stated, “[A]ny accident or incident that results in time off for [an] employee due to [an]
injury is reportable.” Tr. 136.
On cross examination, Bickel clarified that a reason why he concluded the injury to the
Employee was reportable was because the Employee missed three days of work.
Question. I believe your testimony was that you determined there was a reportable
injury based on [the employee] missing three days. Is that correct?
Answer.

Yeah. She missed work on Friday, Monday, and Tuesday.

Tr. 139.
However, Bickel also agreed that simply seeing a doctor following an injury did not
make the injury reportable. Tr. 139.
Kathy Cattles confirmed that she reviewed Northshore’s Incident Reporting Form
(Gov’t Exh. P-8), the doctors’ notes contained in Government Exhibit P-9, the Employee’s biweekly salary time report (Gov’t Exh. P-10), and the copy of the email from Scott Blood to
Kim Yuretich (Gov’t Exh. P-11). Tr. 141-142. The documents raised a question in her mind
whether the incident on February 6 was reportable. Tr. 142. After she reviewed the documents
she gave them to MSHA team leader Jeff Hoblick who put a “summary sheet together and gave
[it] to the [MSHA] district manager.” Tr. 143. The citations followed. Tr. 143-144.
Cattles also testified that she and Hoblick interviewed the Employee on November 20,
2013. Cattles stated, “[W]e asked [the Employee] if she took days off because of . . . her back,
and she said yes.” Tr. 145.
13

Cattles’ notes state in part “Off wk 2/7 – 2/18; muscle relaxant & pain killer[.]
Reportable?” Gov’t Exh. P-12.

37 FMSHRC Page 2368

Scott Blood identified the Employee as a warehouse technician who is responsible for
“receiving outside orders . . . making item counts, comparing them to the actual purchase
requisitions, and . . . maintaining the inventory levels . . . in our warehouse for our maintenance
and operating supplies.” Tr. 151. According to Blood, the Employee is seated 60 percent of her
day and her job involves only occasional lifting. Tr. 152. During February 2013 the Employee
worked Monday through Thursday from 5:30 a.m. to 3:30 p.m. Id.
Blood noted that the day of the incident, February 6, 2013, was a Wednesday. Tr. 156.
Blood stated that he became aware of the injury to the Employee when she called him on
February 7, around 5:00 p.m. The call was made after her appointment with Dr. Gilbertson in
Duluth. During the call she told Blood that although she came to work on February 7,
“She . . . wasn’t feeling right so she called and made an appointment with . . . [Dr.
Gilbertson].” Id. The Employee marked her time card to indicate she worked a couple of hours
on February 7 (Thursday) before she left Silver Bay and drove to Duluth. Tr. 157. Blood stated
that when he spoke with the Employee he told her that the company was “going to set her
up . . . with a back specialist [for an evaluation] as soon as [it] could get her in, which happened
to be the next Monday [February 11].” Tr. 158; see also Tr. 159. The back specialist was Dr.
Konowalchuk. Tr. 158. The Employee was not scheduled to work on February 8, a Friday. Tr.
159.
After the Employee saw Dr. Konowalchuk on February 11, she spoke with Blood and
told him that, “Dr. Konowalchuk thought she was . . . able to return to work the following day
and do . . . [the] functions of her job.” Tr. 160. Blood did not think the Employee would
require any accommodations because her normal job was, as he described it, “very sedentary or
light duty.” Id. The Employee came to work on February 12, but after a short time she became
emotionally distressed and she was sent home for the day.14 Tr. 161.
Referring to the Employee’s Bi-Weekly Salary Time Report (Gov’t Exh. P-10), Blood
explained that the entry for Friday, February 8, showing 8 ½ hours of “excused with pay” time
was “merely a paperwork entry to make sure she [got] to 40 hours for the week.” Tr. 163. He
again noted that she was not scheduled to work on Friday and therefore she did not work on
February 8. 15 Tr. 163 He also noted that the employee was excused from work but paid the
14

According to Blood, some time before the February incident the Employee suffered a
personal trauma that was unrelated to her job, but that affected her emotionally at times when she
was on the job. The company made allowances for her when she became emotionally upset. Tr.
153, 160-161.
15

On cross examination Blood expounded on the reason the Employee’s time card for
February 8 indicated the employee was allowed 8 ½ hours of excused with pay time. Tr. 171;
Gov’t Exh. 10. Blood stated:
[T]hey put eight . . . and a half hours of excused with pay
there [on Friday] just to make her whole for the week. She . . .
did not work on Friday. She was not scheduled to work on
Friday. That’s a . . . clerical connotation to get her to 40
hours for the week. We explained that to the investigators
and I don’t know if they understood.
Tr. 171.

37 FMSHRC Page 2369

next Monday when she had the appointment with Dr. Konowalchuk. The following day,
February 12, was the day she was sent home because she experienced emotional difficulties.
Tr. 164. Finally, according to Blood, on Wednesday, February 13, and Thursday, February 14,
the Employee worked her regular 10 hour days. Id. On Friday, February 15, the Employee had
a follow-up appointment with Dr. Konowalchuk. The company allowed her four hours of
excused pay for the appointment. Id.
Blood was present during the interview MSHA personnel had with the Employee. He
described the Employee as “very defensive . . . very unresponsive and sarcastic.” Tr. 167.
Blood was asked about Cattles’ note documenting the interview and indicating the Employee
was asked, “Did you take days off because of [your] back?” and indicating she answered,
“Yes.” Gov’t Exh. P-13; Tr. 167. Blood maintained, “That’s not how . . . [the Employee]
responded.” Tr. 167. He stated, “They asked her if she missed work due to her back injury,”
and she answered, “[T]hat is what happened if the timecard says that.” Tr. 178.16
Blood testified he did not report the Employee’s back injury to MSHA because in his
opinion the employee, “never . . . miss[ed] any time due to the actual work injury.” Tr. 168. He
added, “And she was able to do all of the requirements of her job when she was there. Id.
Thus, upon returning on February 11, she experienced no change in her job duties. Tr. 178, see
also Tr. 172. Further, according to Blood, on the 7th of February the Employee left work on her
own to see a doctor. He also explained that when he described the Employee’s condition in his
e-mail to Kim Yuretich (Gov’t Exh. P-11) he was trying “to give Dr. Konowalchuk or his staff
a little description on what’s going on so they know ahead of time what to ask about or to look
for.” Tr. 176-177. Blood acknowledged that Dr. Gilbertson had authorized the employee to
“remain off work from 2/7/13 through 2/18/13” (Gov’t Exh. P-9), but Blood stated that
Gilbertson is, “an emergency room doctor who [does] nothing but x-rays, and so that’s why we
sent her to a back specialist: to get a better opinion on what was going on.” Tr. 177. Counsel
for the Secretary and Blood then engaged in the following exchange:
Question: But you rely on doctors to make the determination
whether an employee . . . is able or unable to
work. Isn’t that right?
Answer:

Correct.

Question: And this Dr. Gilbertson is a doctor?
Answer:

Yes.

Question: And he did make the recommendation
that [the Employee] be off for 11 days?
Answer:

16

Yes. And Dr. Konowalchuk made the
right call in saying that it was merely a
sprain and she was just “fine,” so in our
experience dealing with back injuries,

The Employee was not called as a witness by either party.

37 FMSHRC Page 2370

you get a much better evaluation from
a doctor who works specifically with
back injuries versus somebody who’s
an emergency room treating physician.
Tr. 178.
THE VIOLATION
As with the other contested citations, the validity of the subject citations stands or falls on
whether the Employee suffered an “occupational injury” as defined in section 50.2. It is clear
from the testimony that Bickel issued the citations because he believed the Employee missed
three days of work due to the injury to her back, (Tr. 136, 139) and because an occupational
injury is defined in part as an “inability to perform all job duties on any day after an accident.”
See Tr. 123. If Bickel was right as to any of the days, and/or if he was right about the Employees
inability to perform her job duties, the citations are valid.
The analysis needs to go no further than February 7, the day following the onset of the
back injury. On that day, the Employee came to work on time, worked two hours and then left to
see a doctor. She was described by Scott Blood as “not feeling right.” Tr. 156. It is reasonable
to infer that she left to see a doctor about pain in her back caused by her injury the previous day.
The inference is supported by Dr. Gilbertson’s diagnosis of “acute low back injury” and by his
advice to her to remain off work for up to eleven days. Gov’t Exh. P-9. He would not have
delivered the diagnosis and advice had the consequences of the injury been benign. As a result,
the court concludes the Employee missed eight hours of work on February 7 due to her back
pain, a cause that was recognized by Blood when he told the Employee later that day that he
would “set her up with . . . a back specialist as [he] soon as I could get her in.” Tr. 158. Clearly,
the pain was a concern that both the Employee and Blood decided required prompt attention.
Bickel stated that seeing a doctor following an injury does not make the injury reportable.
The court does not doubt the sincerity of Bickel’s belief. Tr. 139. However, if the day following
an injury an employee misses work because the consequences of the injury cause her or him to
seek immediate treatment for the injury and thus, within the words of the definition, the
employee “is unable to perform all job duties on any day after the accident,” (30 C.F.R. §
50.2(e)), then, in the court’s view, the “lost workday is the direct consequence of the injured
miner’s inability to work as a result of the injury.” Consolidation Coal Co., 11 FMSHRC 996,
972
This is exactly what happened with regard to the Employee. The court finds that on
February 7, the day after the accident, the Employee sought treatment because, her back pain
compelled her to seek relief. As a result, for 8 hours (she worked 10 hour days) she was
“unable to perform all job duties.” 30 C.F.R. § 50. The Employee could not be both on the job
in Silver Bay and seeking treatment in Duluth. She had to choose, and in order to alleviate her
pain she chose to seek treatment rather than to perform all job duties on the day after the
accident. Therefore, her February 6 injury should have been reported.

37 FMSHRC Page 2371

Bickel also believed the Employee missed work on Friday, February 8, two days after
the accident, because of the injury to her back, but he was wrong. Tr. 139. Blood consistently
and credibly testified that during February 2013, the Employee was not scheduled to work on
Friday. Tr. 152, 159, 163, 171. His testimony was not refuted. The Employee cannot be found
to have missed work on a day when she was not scheduled to work.
Finally, Bickel thought the Employee missed work because of her injury on Monday,
February 11, and Tuesday, February 12. Tr. 139. Bickel was correct about Monday, February
11. Blood himself made an appointment for the Employee with a back specialist on Monday,
February 11. Tr. 158-159. It was, Blood stated, “as soon as [I] could get her in.” Tr. 158.
There was a pain-related sense of urgency about the appointment, and the visit to the specialist
was directly related to the Employee’s on-the-job injury on February 6. The employee was
absent from work all day on February 11 and thus was unable “to perform all job duties on [a]
day after [the] injury.” § 50.2(e). For this reason too, the injury should have been reported.
However, Bickel’s belief that the Employee missed work on Tuesday, February 12,
because of her February 6 injury (Tr. 139) is unsubstantiated. Although the Employee was
asked if she took days off because of her back, whether she answered, “Yes” (Tr. 145), as
Cattles maintained, or, “[T]hat’s what happened if the timecard said that” (Tr. 167), as Blood
maintained, no conclusion can be drawn from either response as to February 12. The question
asked is imprecise and either answer is indeterminate. Further, the Secretary did not refute
Blood’s testimony that the Employee was sent home from work on February 12 because of her
emotional state, a condition unrelated to her February 6 injury. Tr. 153, 160-161.
An additional basis for finding the violations might have been the treatment the
Employee received when she saw a doctor on February 7. The record establishes that the
doctor provided her with pain killers and muscle relaxants. Tr. 139; Gov’t Exh. P-11.
However, the record does not establish whether the painkillers and muscle relaxants were
prescription or nonprescription, and it makes a difference. In general, the use of prescription
medications is regarded as “medical treatment” under Part 50, making the injury triggering the
use reportable. The use of nonprescription medications is regarded as “first aid,” making the
injury triggering the use non-reportable. See 39 C.F.R. § 50.20-3.
Therefore, while the court finds a violation, it does so based on its conclusion the
Secretary established on Thursday, February 7, and Monday, February 11, the Employee’s
absences from work and thus her inability to perform all her job duties were the result of her
February 6 injury.17
GRAVITY AND NEGLIGENCE
The parties agreed that the gravity of the violations and the negligence of the company
were as found by the inspector. Tr. 15-16. Accordingly, the court finds that the violations were
17

The company’s assertions that the visits to doctors on February 7 and February 11
were not reportable because they were “diagnostic in nature” (Resp. Br. 21, 23), misses the point
that the cause of the visits was the Employee’s pain that resulted from the February 6 injury and
her need to seek treatment for that pain.

37 FMSHRC Page 2372

not serious and that the violation of section 50.20(a) (Citation No. 6556656) was due to the
company’s moderate negligence and the violation of section 50.11(b) (Citation No. 6556657)
was due to the company’s low negligence. Gov’t Exh. P-7, Gov’t Exh. P-14.
Citation No.

Date

30 C.F.R. §

6556660

11/22/13

50.20(a)

The citation states:
The operator failed to submit the Mine Accident, Injury,
and Illness Report (MSHA Form 7000-1) for an occupational
injury sustained on 5/29/2013 to employee number
(611711), a miner working at the Northshore Mining
Company, within ten working days after the occurrence
of the injury. The employee sustained a lower back
injury that caused him to miss one scheduled work day.
As of today’s date, a report of this injury has not been
received by MSHA, approximately 180 days past the
submittal date of the 7000-1 form. Mine management
is aware of the reporting requirements regarding
occupational injuries. This is the fourth citation for
this standard during this audit.
Gov’t Exh. P-23.
Bickel found that the alleged violation had no likelihood of causing an injury or illness
and that the failure to report the injury was due to the company’s moderate negligence. Gov’t
Exh. 23.
Citation No.

Date

30 C.F.R. §

6556661

11/22/13

50.11(b)

The citation states:
The operator’s occupational injury investigation report
for a miner at the Northshore Mining Company for
the occupational injury occurring on 5/29/2013 to
employee number (611711) did not include all required
information as identified under 50.11(b). The
investigation report did not include (2) the date the
investigation began, (8) steps taken to prevent a
similar reoccurrence, and (9) identification of any
report under 50.20. This is the fourth citation for this
standard during this audit.
Gov’t Exh. 29.

37 FMSHRC Page 2373

Bickel found that the alleged violation had no likelihood of causing an injury or illness
and that the failure to report the injury was due to the company’s low negligence. Gov’t Exh. P29.
THE TESTIMONY
The citations were triggered by an event that occurred at the mine on May 29, 2013. The
company’s Incident Reporting Form states that the Employee stepped down to work on a screen
and strained his back. Tr. 182; Gov’t Exh. P-24. The form also states that as a result of the
incident the Employee experienced, “Pain on the right side from lower back to the front.” Tr.
182; Gov’t Exh. P-24 at 2. Bickel understood that the Employee “was doing routine
maintenance . . . removing grizzlies.” Tr. 182. Bickel explained that “[g]rizzlies are screens” and
from the description of the incident he supposed the Employee was picking up and moving the
grizzlies. Id.
Bickel identified a four page report from a chiropractor who saw the employee on May
30, 2013, the day after the incident.18 Tr. 186; Gov’t Exh. P-25. The chiropractor’s diagnosis
was “lumbosacral strain/sprain with radiculopathy.” Gov’t Exh. P-25 at 2. On the report, the
chiropractor checked the box stating, “Employee is able to work without restrictions as of” but
did not fill in a date. Tr. 187-188; Gov’t Exh. P-25 at 3. The chiropractor’s report also states that
the Employee scheduled a return visit to the doctor on the following day, May 31, 2013. Tr. 188;
Gov’t Exh. P-25 at 2, 3. After the follow-up visit, the chiropractor checked the box on the form
in front of the statement: “Employee is able to work without restrictions as of” and the
chiropractor filled in a date, “June 3, 2013.” Tr. 188; Gov’t Exh. P-25 at 4. Bickel was asked by
the Secretary’s counsel, “Based on this documentation [(Gov’t Exh. P-25]), does this lead you to
believe there was . . . evidence that there was a reportable injury.“ Bickel replied, “Yeah,
because it’s documentation that he did actually go to the chiropractor.” Tr. 189.
Bickel testified that the audit team interviewed the Employee. The team gave Bickel a
list of questions the team members asked and answers the Employee gave. Tr. 190-191; Gov’t
Exh. P-26. The most significant question and answer in Bickel’s opinion was, ”Do you
remember if you worked the day after the accident?” The team characterized the Employee’s
response as, “Took the day off because of sore back & went to chiropractor.” Tr. 191; Gov’t
Exh. P-26. Bickel further noted that the audit team asked the Employee whether the day after the
accident was a scheduled vacation day, and the Employee responded, “No.” Id. The Employee’s
reported answers indicated to Bickel that the Employee “didn’t work . . . [the day after the
accident] because he had a sore back and he went to the chiropractor because of it.” Tr. 192.
Bickel also identified a copy of the Employee’s electronic time card for May 18 through
June 2, 2013. Gov’t Exh. P-27; Tr. 193. Bickel received a copy of the card from the audit team.
Tr. 194. Bickel interpreted the time card as confirming that the Employee came to work on May
29 but did not come to work on May 30, the day after the incident. Tr. 195. Summing up what
all of the documents indicated, Bickel stated, “I determined that [the Employee] hurt his back
18

The report came to Bickel’s attention after he wrote the citations. Indeed, Bickel saw
the report for the first time the day prior to the hearing. The report was among the documents
turned over to the Secretary by the company as a result of discovery. Tr. 185.

37 FMSHRC Page 2374

bad enough on . . . [May 29] that he didn’t go to work on the 30th and took that day to go to . . .
see the chiropractor and that it caused him to miss a day of work, and that’s a reportable injury.”
Tr. 195; see also Tr. 204.
Bickel testified that he also reviewed Cattles’ notes. Tr. 196; Gov’t Exh. P-28. The notes
stated the Employee saw a doctor on May 30, 2013, and also on the following day. Gov’t Exh. P28. In Bickel’s view, the notes gave him “information that [the Employee] did go to the
chiropractor on May 30th, the day that he did not work.” Tr. 196.
Bickel agreed with counsel for the company that, “merely because one medical
professional might say something or merely because somebody visits a medical professional
doesn’t necessarily make an injury reportable by itself.” Tr. 202. However, Bickel noted that the
definition of “occupational injury” includes the phrase “inability to perform all job duties on any
day after an injury” (30 C.F.R. § 50.2(e)), and he concluded this phrase applied to the Employee.
Tr. 208-209.
The Employee, a maintenance mechanic who during May 2013 was assigned to work at
the crusher, was called to testify by the company. Tr. 225-226. His regular weekly work
schedule during May was four 10 hour days, Monday through Thursday. Id. The Employee
testified that on May 29 he was taking out the upper screen panels on the crusher and putting in
new panels. Tr. 227, 238. The job is performed once a week. Tr. 238. After the parts are
removed from the crusher they are dropped into a work box. The box is located below the
Employee. Tr. 227. The Employee stated that toward the end of his shift on May 29, he stepped
down from where he was working, and he stepped into the box. As he did so he felt a “pull” and
pain in his right hip. Id. It felt like his hip “pop[ped] . . . a little bit.” Tr. 228. The Employee
mentioned what happened to a miner with whom he worked, but because the “pop” “[d]idn’t
seem like anything major,” the Employee did not mention the incident to his supervisor. Tr. 228229. Rather, he finished his shift and went home. At the time he felt, “all right.” Tr. 229.
The following day, May 30, was a Thursday. In the morning the Employee felt about the
same as he had the night before. So, he drove to work. Id. When he got to the facility he spoke
with his supervisor and told him if there was not a heavy workload that day, he would take the
day off to see a chiropractor.19 Tr. 230. The Employee maintained he would have worked on
May 30 if he was needed. He testified, “If the workload was heavy, I would have stayed[.]” Tr.
234. As evidence that he would have stayed on the job had there been a lot of work, the
Employee, who lives 60 miles from Silver Bay, stated, “I wouldn’t have drove 60 miles . . . to
tell . . . [my supervisor] that I was going to take the day off. I would have just took the day off if
I was hurt.”20 Tr. 230.

19

This was not the Employee’s first visit to a chiropractor. He had seen one when he
hurt his back while working for another company. Tr. 231.
20

Putting it another way, the Employee testified if he had not felt able to work he,
“would have just called in and told [his supervisor] what happened and took the day off.” Tr.
232.

37 FMSHRC Page 2375

According to the Employee, he explained what happened, and the supervisor told the
Employee it was okay with the supervisor if the Employee took the day off, but first the
supervisor wanted to talk to Scott Blood. Tr. 231. After the supervisor spoke with Blood, the
Employee was asked to complete an Incident Reporting Form before he left to see the
chiropractor. Tr. 234-235, 237; Gov’t Exh. P-24. The Employee stated that although his
supervisor helped him complete the form, he, the Employee, provided all of the information on
the form. Tr. 235.
The Employee then left the facility and drove to the chiropractor. After a session with
the chiropractor, the Employee testified that he felt “a little bit” better. Tr. 232. He emphasized,
however, that his discomfort “wasn’t that major to start with.” Tr. 232-233. In addition to seeing
the chiropractor on May 30, he also saw the chiropractor again on May 31. Tr. 235-236. The
Employee was next scheduled to report to work on Monday, June 3, which he did. Tr. 233.
The day the Employee took to go to the chiropractor (May 30) was treated by Northshore
as a vacation day. Tr. 239-240. Northshore’s employees get up to 3 days of paid time off if they
are excused from work by a doctor. According to the company, the Employee elected to take the
day as a vacation day. If he had to go to a doctor for a work-related injury, the company would
have given him a paid day off to do it and he would not have had to take a vacation day. Tr. 242.
However, because the Employee maintained he could work, but nonetheless elected to go to the
chiropractor, the company viewed the day as a vacation day. Tr. 244-245.
THE VIOLATION
The existence of the alleged violations depends on whether the May 29 incident was
reportable. The record unequivocally establishes that on May 29 the Employee hurt his back
while at work (Tr. 182-183, 228); and that on the following day he left work in order to be
examined and treated by a chiropractor for a “strained back” resulting from the previous day’s
incident and causing “[p]ain on the right side from [his] lower back to the front,” Tr. 230-231;
Gov’t Exh. P-24 at 12. The examination included an assessment of spinal “tenderness” and a
“soft tissue evaluation.” Gov’t Exh. P-25. The doctor diagnosed the employee as suffering from
a “lumbosacral strain/sprain with radiculopathy” and scheduled the Employee for a follow up
visit the next day (May 31), an appointment the employee kept.21 Tr.187; Gov’t Exh. P-25 at 2.
The visit to the chiropractor on May 30 might have constituted medical treatment had the
Secretary established such treatment was administered, but he did not. At most the record
establishes that on May 30 the doctor engaged in a physical examination that was diagnostic in
nature. The Secretary’s regulations explaining the differences between “medical treatment” and
“first aid” clearly place diagnostic examinations outside the parameters of “medical treatment.”
30 C.F.R. § 50.20-3(a). The court recognizes that the Employee testified he felt “a little bit”
better after his May 30 visit, but the record does not indicate why he felt that way. Tr. 232. Was
21

Radiculopathy is most commonly exhibited as lower back pain, at times radiating
down the leg. Its cause is nerve damage. See Spine Universe,
http://www.spineuniverse.com/conditions/back-pain/low-back-pain/lumbar-radiculopathy-lowback-leg-pain. (last visited October 20, 2015).

37 FMSHRC Page 2376

it the result of treatment he received? The employee was not asked, and the doctor’s records do
not indicate what, if any, treatment was given. See Gov’t Exh. P-25 at 1-2. For these reasons the
court concludes the Secretary did not establish that the injury resulted in medical treatment. The
question then is whether he proved the injury resulted in the inability of the Employee to perform
all of his job duties on any day after May 29 due to a condition resulting from the May 29
incident, and the court finds he did not.
May 29, 2013, was a Wednesday. The Employee’s next scheduled work day was May
30. On that day the Employee sought and was given time off to visit the chiropractor. The
problem for the Secretary is that the record does not support finding that the “lost workday is the
direct consequence of the injured miner’s inability to work as a result of the injury.”
Consolidation Coal Co., 11 FMSHRC at 972. The Employee’s testimony that he could and
would have worked if the day’s workload required it was credible. Tr. 230, 232, 234. Being well
acquainted with the joys of commuting, the court finds the Employee’s statement that he would
not have driven 60 miles to his job site if he knew he could not work to be inherently reasonable
and supportive of the Employee’s credibility. Tr. 230. Unlike the Employee discussed with
regard to Citations No. 6556660 and 6556661, the court concludes the subject Employee’s postincident condition was not one of discomfort or pain keeping him from working and causing him
to seek prompt medical relief. Rather, his condition was, as he testified, one wherein he knew he
“did something,” something that “was nothing major.” Tr. 229. For the Employee, securing
medical treatment was secondary to fulfilling his obligations to his employer and visiting the
chiropractor on May 30 was not the direct consequence of the Employee’s inability to work as a
result of the May 29 incident. Rather, the court concludes it was the direct consequence of
Northshore not having a heavy work schedule on May 30. For these reasons, the court finds that
the May 29 incident was not reportable and that the Secretary did not prove the alleged
violations. 22
Citation No.

Date

30 C.F.R. §

6556666

11/22/13

50.20(a)

The citation states:
The operator failed to submit the Mine Accident,
Injury and Illness Report (Form 7000-1) for an
occupational injury sustained on 12/24/2012
to employee number (612047), a miner working at
the Northshore Mining Company, within ten working
days after the occurrence of the injury. The
employee sustained a laceration injury that required
medical treatment. As of today’s date, a report of
this injury has not been received by MSHA,
22

The court focuses on May 30 because it agrees with Northshore that the Employee’s
visit to the chiropractor on Friday, May 31 is not relevant. Resp. Br. 35 n.27. As Bickel noted,
the Employee was not scheduled to work on Fridays and there is no evidence that Friday, May
31, was an exception. Tr. 226.

37 FMSHRC Page 2377

approximately 600 days past the submittal date of
the 7000-1 form. Mine management is aware of
the reporting requirements regarding occupational
injuries. This is the sixth citation for this standard
during this audit.
Gov’t Exh. P-30.
Bickel found that the alleged violation had no likelihood of causing an injury or illness
and that the failure to report the injury was due to the company’s moderate negligence. Gov’t
Exh. P-30.
Citation No.

Date

30 C.F.R. §

6556667

11/22/13

50.11(b)

The citation states:
The operator’s occupational injury investigation
report for a miner at the Northshore Mining
Company for the occupational injury occurring
on 12/24/2012 to employee number (612047)
did not include all required information as
identified under 50.11(b). The investigation
report did not include (2) the date the
investigation began, (3) investigators
names, (8) steps taken to prevent a
similar reoccurrence, and (9) identification
of any report under 50.20. This is the
sixth citation for this standard during this
audit.
Gov’t Exh. P-34.
Bickel found that the alleged violation had no likelihood of causing an injury or illness
and that the failure to report the injury was due to the company’s low negligence. Gov’t Exh.
P-34.
THE TESTIMONY
Bickel testified he cited the company because a subject Employee sustained a laceration
to his face that required medical treatment. Tr. 247. Before issuing the citations Bickel reviewed
the company’s Incident Reporting Form. Tr. 247-248; Gov’t Exh. 31. He testified the form
didn’t “contain a lot of information” aside from the fact that it stated the Employee injured both
of his lips. Tr. 248. While this was “not enough information . . . to base a citation on . . . it
indicated [to Bickel that he] should look into [the incident] some more.” Id. So, Bickel reviewed
a record of the Employee’s visit to the Emergency Room (the “ER”) of the Lake View Medical

37 FMSHRC Page 2378

Clinic on December 24, the same day as the incident.23 Gov’t Exh. 32. Bickel testified that the
record:
gives what happened to the patient where
he was struck by a piece of metal . . . in the
lips while he was working, resulting in a
lacerated upper and lower lip . . . . The
assessment for his injury is that there is [sic.]
lip lacerations and then a discussion of
what the plan should be where the doctor
or the person seeing him suggested closing
the wounds using sutures and they ended
up using butterfly stitching to close the
wound.[24 ]
Tr. 248-249.
Bickel also noted that on page 2 of the record, ER doctor, Jonathan Edel, states:
I tried to discuss with the patient the fact that
I would recommend suturing with dissolvable
sutures for treatment of the lower lip laceration.
I also explained that the upper lip laceration
was superficial and would not require sutures.
I further explained . . . that suturing for the lower
lip laceration would provide a more reliable
closure. However the patient stated that he did
not want sutures. I did explain to the patient that
this is certainly a closure option, although [it] is
not an optimal closure option. However, because
the lower lip laceration was non-gaping in its . . .
23

Located in Two Harbors, Minnesota, the Lake View Medical Clinic is part of St.
Luke’s Health Care System, Duluth, Minnesota. The Clinic offers, primary care, specialty care
and urgent care. St. Luke’s, http://www.slhduluth.com/Find-a-Location/Lake-View-MedicalClinic.aspx (last visited October 20, 2015).
24

Although Bickel used the term “butterfly stitching,” the emergency room record uses
the term, “steri-strips.” Tr. 249; See Gov’t Exh. 32 at 2. “Steri-Strips” is a brand name for a type
of adhesive bandage that is also referred to as a “butterfly closure.” Wikipedia – The Free
Encyclopedia, https://en.wikipedia.org/wiki/Butterfly_closure (last visited October 20, 2015).
An internet entry for “Butterfly closures” explains, “Butterfly closures are adhesive bandage
strips which can be used to close small wounds. They are applied across the laceration in a
manner which pulls the skin on either side of the wound together. Butterfly closures may be
used instead of sutures . . . in some injuries, because they lessen scarring and are easier to care
for.” Id.

37 FMSHRC Page 2379

configuration, I [thought] it would be possible to
[S]teri-[S]trip the lower lip laceration given the
patient’s strong preferences for no suturing . . . .
The patient again stated that he would strongly
prefer closure by [S]teri-]S]trips. The patient’s lip
lacerations [were] cleansed . . . and then irrigated . . .
The wounds were then re-approximated and closed with
[S]teri-[S]trips. The patient was provided with wound
care instructions. The patient was instructed to return
to the ER should he note any signs . . . of wound
infection . . . . [The] patient was discharged from
the ER in stable condition.
Gov’t Exh. 32 at 2.
Bickel further noted that the ER record describes the lower lip laceration as 1 cm long
and the upper lip laceration as 0.5cm long. Gov’t Exh. 32 at 1. According to Bickel, the use of
Steri-Strips to close the wound means that the injury was reportable, and he based the citations
on the fact that the strips were used.25 Tr. 252, 257. He maintained the strips were the same as
butterfly closures. Tr. 257.
The Employee testified that he is a crusher operator at the plant and that one of his duties
is to maintain equipment. In December 2012, he worked “swing shifts.” Tr. 259. On a “swing
shift” he works some days and some nights. Id. He worked the night shift on Christmas
Eve/Christmas Day 2012 (6:00 p.m. to 6:00 a.m.). Tr. 260. Around 10:30 p.m. on Christmas Eve
he was using an impact wrench to take a bolt out of part of an ore crusher when a piece of the
wrench socket broke off.26 The metal flew into the Employee’s face where it struck and cut the
Employee’s lips. Tr. 261.
The Employee described the cuts as “just . . . little slit[s]” Id. The cut on the upper lip,
which did not bleed, was, “almost like a scratch.” Tr. 262. The cut on the lower lip, which also
did not bleed, was “a little deeper” than the cut on the upper lip. Id. The Employee explained
that eight years before he had been in an automobile accident and had badly cut his lower lip and
chin. The cuts were repaired with what the employee described as “cosmetic surgery.” Tr. 263.
The surgery resulted in a scar on his lower lip. The lower lip cut he received on December 24
was “right on the scar.” Tr. 263. It “followed the same line.” Id. The Employee testified that he
had been hit other times in the area of the scar, and the hits usually caused the area to reopen. Id.
25

Counsel for the Secretary: And was the basis of these citations, that Steri-Strips were

used?
Witness Bickel: Yes.
Tr. 257.
26

The Employee described the wrench as the “[s]ame thing you’d see on NASCAR that
take a tire off.” Tr. 261.

37 FMSHRC Page 2380

As a result, whenever he received a cut on his lower lip, he always had the area cleaned and
taped with Steri-Strips, which are less intrusive than sutures. Id. According to the Employee a
Steri-Strip is not the same thing as a butterfly bandage.27 Tr. 264.
After the incident and before he went to the ER, the Employee testified that he contacted
his acting supervisor, Ryan Christianson. Tr. 264-265. Upon learning what happened,
Christianson called Scott Blood and described the situation to Blood. Blood told Christianson to
send the Employee to the clinic ER (Tr. 276), which Christianson did. Tr. 265. In addition to
speaking with Christianson, the Employee told Scott Blood about the incident. Id. Blood asked
the Employee to let him know what happened at the ER. Id.
The Employee described his ER visit as follows:
[T]he nurse cleaned up [the cuts] and the doctor
[(Dr. Edel)] came in, looked at it, and asked me
about my chin and what the scar was and stuff,
and we talked a little bit and I told him I was
taped in the past and he said you could tape it.
Tr. 266.
The Employee remembered the doctor telling him taping the cuts “would work, as long
as you keep it clean.” Tr. 267. The Employee stated that the doctor taped his lower lip with two
Steri-Strips and his upper lip with one Steri-Strip. Id. When asked about the doctor’s statement
in the emergency room record (Gov’t Exh. 32 at 2) that “suturing for the lower lip laceration
would provide a more reliable closure” (Id.), the Employee maintained that the statement was not
accurate, that the doctor “did not push for stitches or sutures or nothing.” Tr. 268. The Employee
was adamant that the doctor did not tell him it was necessary to have the cut sutured and did not
try to convince him to have the procedure done. Tr. 269. Rather, the doctor agreed to use SteriStrips.28 Id.
After the ER visit, the Employee returned to work. Id. Upon arriving at the plant, the
Employee told Scott Blood that his lips had been taped and that he could resume his job. Tr. 276.
The Employee completed the rest of his shift. Tr. 270. He also worked the following day, which
27

Scott Blood, in addition to being the mine’s safety director, is an EMT on the Silver
Bay Fire and Rescue Squad. Tr. 274. He testified that as an EMT he used both butterfly
bandages and Steri-Strips numerous times. Tr. 274-275. He described a butterfly bandage as “a
closure that is designed to pull a wound together and maintain access to that wound so you can
see that it’s . . . healing properly.” Tr. 274. He described a Steri-Strip as “a piece of bandage or
tape, sticky tape that’s designed to cover a wound to keep it clean.” Tr. 275. Like the Employee,
he maintained that a butterfly bandage is not the same as a Steri-Strip. Id.
28

As the Employee recalled, the doctor said sutures or stitches “as far as cosmetic . . .
would be better but a strip would work as long as I followed the guidelines of keeping it clean.”
Tr. 271.

37 FMSHRC Page 2381

was his next regularly scheduled shift. Tr. 269. The employee wore the Steri-Strips for
approximately five days. Tr. 271. The Employee believed the strips were effective. He stated
that after they came off, his lips looked the same as they did before the incident. Tr. 272.
Scott Blood was asked why he decided the incident was not reportable. Blood stated that
he made his decision based on three things: (1) the treatment the Employee received; (2) page 3
of the ER record (Gov’t Exh. P-32 at 3[29]); and; (3) speaking with the Employee. Tr. 277.
Kathy Cattles identified her “handwritten notes on [the] possible injury.” Tr. 217; Gov’t
Exh. P-33. Prior to writing her notes, Cattles testified that she reviewed Northshore’s Incident
Reporting Form. Tr. 217; Gov’t Exh. P-31. She also reviewed the ER record. Tr. 218; Gov’t
Exh. P-32. According to Cattles, the thing that caught her attention was that the Employee was
injured on December 24 and visited a doctor the same day. Tr. 223.
THE VIOLATION
As with all of the other violations, the question of whether the subject citations are valid
hinges on whether the Employee suffered an “occupational injury” as defined in section 50.2(e).
It is beyond dispute that the Christmas Eve incident meets parts of the definition. “Injury” is
defined in part as, “Damage or harm done to or suffered by a person or thing.” The American
Heritage Dictionary of the English Language,” Fourth Edition (2009) at 902. The incident
resulted in an “injury” in that a metal piece of the wrench hit the Employee in the face cutting his
lips and thus causing “[d]amage or harm to” the Employee. Id. There is really no dispute about
this. There is also no dispute that the Employee was a miner and that the incident occurred at a
mine. The incident did not result in death, loss of consciousness, or the inability of the
Employee to perform his job duties or in his transfer to another job. Therefore, the only question
is whether the treatment the Employee received at the ER was “medical treatment” as the term is
defined in the regulations.
As previously noted, the Secretary has differentiated between “medical treatment” and
“first aid.” 30 C.F.R. § 50.20-3(a). For “cuts and lacerations” (the type of injuries the Employee
experienced) “first aid” is in part limited to “cleaning a wound, soaking, applying antiseptic and
nonprescription medication and bandages on the first visit.” 30 C.F.R. § 50.20-3(a)(4)(i)
(referencing 30 C.F.R. §50.20-3(a)(1)(i)). The criteria also state that “butterfly [bandages]” used
for “cosmetic purposes only can be considered first aid,” but that “butterfly [bandage] closures
for non-cosmetic purposes, [and] sutures (stitches)” are among the things included in “medical
treatment.” 30 C.F.R. § 50.20-3(a)(4)(;) 50.20-3(a)(4)(ii).
The question must be resolved within the context of the Employee’s Christmas Eve visit
to the ER, and in the court’s opinion, the issue is not a close call. First, the court finds Dr. Edel’s
29

Page 3 constitutes the employee’s discharge instructions. The instructions note that
the Employee was examined for facial lacerations and that rather than stitches, Steri-Strips were
used to close the wounds. The instructions also admonish the patient to keep the wound and/or
dressing clean and dry and to watch for signs of infection. Gov’t Exh. P-32 at 3. Blood testified
that he did not see pages 1 and 2 of the ER record until he participated in the Part 50 audit. Tr.
277.

37 FMSHRC Page 2382

assessment to be highly persuasive. Gov’t Exh. P-32. The doctor examined the Employee and
then diagnosed the Employee as having two lacerations, one superficial on his mid-upper lip and
a more serious “non-through and through laceration on [his] mid-lower lip.” Id. at 1. Dr. Edel
recommended “suturing with dissolvable sutures for the lower lip laceration” as a treatment that
would provide “a more reliable closure.” Id. at 2. The upper lip, in Dr. Edel’s opinion “was
superficial and would not require sutures.” Id. In the event, because the Employee insisted, Steri
Strips were applied to both lacerations.30 Id., Tr. 267. Had the laceration to the Employee’s
lower lip been sutured, the suturing would have been reportable “medical treatment.” 30 C.F.R. §
50.20-3(a)(4)(ii). The court deems the Steri Strip that was applied to his lower lip as equivalent
to the sutures. Sutures were the preferred medical course, and it would undermine the purpose of
the reporting requirements to allow a layman’s choice of a medically less desirable procedure to
render the treatment non-reportable.
Second, the court finds the use of the Steri Strip on the Employee’s lower lip was in fact
“medical treatment” because it was not applied solely for “cosmetic purposes” but primarily to
close the laceration on his lower lip. It was for all intents and purposes equivalent to, though less
effective than, the use of sutures.
GRAVITY AND NEGLIGENCE
The parties agree that the gravity of the violations and the negligence of the company
were as found by Bickel. Tr. 15-16. Accordingly, the court finds that the violations were not
serious and that the violation of section 50.20(a) (Citation No. 6556666) was due to the
company’s moderate negligence and the violation of section 50.11(b) (Citation No. 6556667)
was due to the company’s low negligence. Gov’t Exh. P-30, Gov’t Exh. P-34.
Citation No.

Date

30 C.F.R. §

6556658

11/22/13

50.20(a)

The citation states:
The operator failed to submit the Mine Accident,
Injury and Illness Report (MSHA Form 7000-1) for an
occupational injury sustained on 5/23/2013 to
employee number (612889), a miner working at the
Northshsore Mining Company, within ten working
days after the occurrence of the injury. The
employee sustained an eye injury that required
medical treatment. As of today’s date, a
30

The court does not credit the Employee’s testimony that Dr. Edel did not try to
convince the Employee to have his lower lip sutured. The doctor’s assessment, dictated at 6
minutes before midnight on December 24, when the just past ER events were fresh in the
doctor’s mind, convinces the court otherwise. Gov’t Exh. P-32 at 2. Moreover, although Dr.
Edel may not have told the Employee it was “necessary to have a stitch,” (Tr. 269), sutures were
in his informed opinion the best medical option, and the court believes this opinion was clearly
conveyed to the Employee. Gov’t Exh. P-32 at 2.

37 FMSHRC Page 2383

report of this injury has not yet been received by
MSHA, approximately 180 days past the submittal
date of the 7000-1 form. Mine management is
aware of the reporting requirements regarding
occupational injuries. This is the third citation for
this standard during this audit.
Gov’t Exh. P-15.
Bickel found that the alleged violation had no likelihood of causing an injury or illness
and that the failure to report the injury was due to the company’s moderate negligence. Gov’t
Exh. P-15.
Citation No.

Date

30 C.F.R. §

6556659

11/22/13

50.11(b)

The citation states:
The operator’s occupational injury investigation report
for the occupational injury occurring on 5/23/2013 to
employee number (612889) did not include all required
information as identified under 50.11(b). The investigation
report did not include (2) the date the investigation
began, (8) steps taken to prevent a similar reoccurrence,
and (9) identification of any report under 50.20. This is
the third citation for this standard during this audit.
Gov’t Exh. P-22.
Bickel found that the alleged violation had no likelihood of causing an injury or illness
and that the failure to report the injury was due to the company’s low negligence. Gov’t Exh. P22.
THE TESTIMONY
The incident triggering the citations was “an eye injury that required medical
treatment.” Tr. 284; Gov’t Exh. P-15. Bickel noted that prior to issuing the citations he
reviewed an Incident Reporting Form dated May 23, 2013. Tr. 285; Gov’t Exh. P-16. The form
indicates on May 23, 2013, the subject Employee was working at the oiling station on the west
side of Furnace 12 when a small piece of dirt lodged in his right eye.31 Tr. 285; Gov’t Exh. P16 at 1, 2. The form also states that the Employee’s right eye was “[i]mmediately flushed . . .
with [a] saline solution [and] then [with] tap water.” Gov’t Exh. P-16 at 4.

31

The Form describes the object as a “small fragment of dirt or something.” Gov’t Exh.
P-16 at 2. Bickel described the foreign body as, “apparently taconite dust.” Tr. 285

37 FMSHRC Page 2384

Bickel also reviewed a discharge instruction form from the Lake View Clinic ER. The
form is dated May 23, 2013. Tr. 287; Gov’t Exh. P-17. The document indicates that the
Employee visited the clinic on May 23 and that “he was given instructions to use artificial tears
every three to four hours and . . . wear dark glasses and return for further treatment if it’s
needed.” Tr. 286-287; see Gov’t Exh. P-17 at 1. Bickel considered the instruction to be “part
of the evidence [he] looked at to see what type of treatment [the Employee] received.” Tr. 287.
Bickel also looked at a follow up report from the clinic. Tr. 287, Gov’t Exh. P-17 at 3.
The report is dated May 29, 2013, six days after the initial incident. Tr. 287. In the report the
attending physician diagnoses the employee as having a “corneal FB [(‘foreign body’)]” in his
right eye and states that the foreign body was removed. Tr. 287; Gov’t Exh. P-17 at 2. The
Employee was prescribed Ibuprofen and Tylenol every six hours if needed, was advised to keep
his right eye closed, and was restricted from work for the rest of the day. Gov’t Exh. P-17 at 2.
An additional document from the clinic entitled “Urgent Care Note” further describes the
employee’s May 29 visit to the facility. In the document Dr. Joel Thompson, who saw the
Employee on May 29, states:
This patient was seen by Dr. Cohen last week for a
foreign body that dropped into his right eye on
05/23/2013. . . . Dr. Cohen found a small round
peripheral corneal body in the interior portion of
the cornea and removed that with tetracaine
anesthesia. [The Employee] was sent home and
told to return if he did not get complete clearance
of it. The patient is doing so now after six days of
continued discomfort. It has not affected his
vision.
Gov’t Exh. P-17 at 3.
Bickel believed Dr. Thompson’s findings upon examining the Employee to be relevant.
The doctor wrote, “The right eye is irritated. [The Employee] has a brown, rust type lesion just
at the edge of his visual axis at 6 o’clock. There is no other foreign body on the cornea. After
tetracaine anesthetic was applied his symptoms were alleviated.” Gov’t Exh. P-17 at 3; Tr. 288.
In addition, Bickel found the procedure Dr. Thompson performed on the Employee to be
significant. Dr. Thompson stated, “With control, a slit lamp and eye foreign body spud, we
were able to remove the rust foreign body near completely below the right eye visual axis. In
so doing it did cause some blurring of his vision.” Gov’t Exh. P-17 at 3; Tr. 288. Bickel
described a “foreign body spud” as “an instrument that has . . . different shaped ends,
depending on what they want to do with it.” Tr. 289. Bickel understood that it was used to
scrape foreign bodies off the eye. Id.
In Bickel’s opinion, Dr. Thompson’s description of the procedures he used to remove
the foreign body (Gov’t Exh. P-17 at 3) was a basis for determining the Employee suffered an
occupational injury. Bickel stated that the doctor’s comments documented the Employee,
had something in his eye for six days, it was bothering
him for six days, and that to remove it they couldn’t just

37 FMSHRC Page 2385

flush it out or . . . use a cotton swab or something. They had
to use . . . an instrument to remove it because it was lodged in
the eye enough that they had to use that foreign body
spud to do it. Tr. 289.
Bickel further found the company’s “Report on Workability” to be relevant. Gov’t Exh.
P-18; Tr. 290. The report states that the Employee was unable to work on May 29, 2013, and
that he returned to work with no limitations on May 30. Id. Bickel stated that the document
provided evidence that the Employee was unable to work on May 29 because he underwent a
corneal scraping. Tr. 292.
Prior to issuing the citations Bickel reviewed Kathy Cattles’ notes dated November 14,
2013. Tr. 293; Gov’t Exh. P-20. It was significant to him that Cattles questioned if the incident
of May 23 resulted in a one day work restriction. Tr. 293; Gov’t Exh. P-20. Bickel also found
it significant that the Employee’s time card, which was provided to him by the audit team,
indicated that the Employee was allowed six hours of “PT” on Wednesday, May 29.32
According to Bickel, the six hours “appeared to be a doctor appointment.” Tr. 294; see also Tr.
296-297; Gov’t Exh. P-21.
Bickel was asked by the court to sum up why he thought the Employee experienced an
“occupational injury.” He responded:
[O]ne, he required medical treatment because he had
material in his eye that could not be removed just by
flushing it. They actually had to use an instrument to -it was embedded in the eye enough that they had to
scrape it out, and I felt that met the definition of a
medical injury. And the second reason is on the 29th,
it appeared that he was on restricted work duty . . . .
[A]n injury that results in restricted work duty meets
the definition of an occupational injury.
Tr. 301.
On cross examination, Bickel admitted that he never had seen a foreign body spud.
Tr. 302. (“I’ve seen pictures of them, but no, I haven’t seen them.” Id.) He further agreed that
for there to be a reportable eye injury, a foreign body has to be “embedded” in the eye because,
“That’s the language used in the standard.” Id. If the foreign body is not embedded, the
treatment to remove the foreign body qualifies as non-reportable “first aid,” not as reportable
“medical treatment.” Tr. 302-303. Finally, he agreed that if an employee misses time at work
for “first aid,” the incident causing the time off is not reportable. Tr. 303.
Kathy Cattles identified her notes that related to the eye injury. Tr. 219; Gov’t Exh. P 20.
The notes state the injury occurred on May 23, 2013, at 7:30 a.m. Gov’t Exh. P-20. They also
state that the injury resulted in two doctor’s visits. Id. Cattles asked the auditors to confirm the
32

Bickel was not sure but thought “PT” stood for “part time.” Tr. 294.

37 FMSHRC Page 2386

Employee visited a doctor on May 23, and on May 29, and to look into whether the doctor gave
the Employee one day of restricted work. She also suggested the auditors ask the Employee
about his work schedule. Id.
Cattles testified that prior to writing the notes she reviewed the company’s Incident
Reporting Form. Tr. 219; Gov’t Exh. P-16. She also looked at the ER Adult Discharge
Instruction form that pertains to the Employee’s May 23 visit. Tr. 220; Gov’t Exh. P-17.
Further, she reviewed a company document entitled, “Report of Workability. ” Tr. 220; Gov’t
Exh. P-18. Finally, she reviewed the discharge instruction form that is dated May 29, 2013, and
which states in part that the Employee suffered an eye injury, that he is unable to work on May
29, 2013, but that he can return to work with no limitations on May 30. Tr. 220; Gov’t Exh. 18.
Cattles turned the documents over to the leader of MSHA’s audit team who in turn gave them to
the MSHA district manager. Tr. 220. Subsequently, the citations were issued.
Scott Blood testified that the Employee was terminated approximately 10 months before
the hearing and that he (Blood) did not know where the Employee lives. Tr. 305. According to
Blood, when the Employee worked for Northshore, he was a lube technician in the pellet plant,
a job that required him to keep equipment greased. Id. On the morning of May 23, 2013, Blood
was in his office when he received a telephone call from the Employee. The Employee told
Blood he had something in his eye and that he had tried unsuccessfully to flush it. The
Employee came to Blood’s office and Blood looked at his eye. Blood could not see anything
but told the Employee that he, Blood, would take the Employee to the Lake View Clinic ER.
Tr. 305-306. After they arrived at the ER, the Employee was seen by a doctor while Blood
waited in an outer room. Blood testified that subsequently he asked the Employee what
happened. The Employee told Blood the doctor looked in his eye, flushed it a little, could not
see anything, and was discharging the Employee. Tr. 306. According to Blood, after leaving
the ER, the men drove back to the plant where the Employee resumed his regular job. Tr. 307.
Northshore’s counsel asked Blood to look at the ER Adult Discharge Instruction
relating to the employee’s May 23 visit. Tr. 307; Gov’t Exh. P-17. One of the instructions was
for the Employee to use 3 drops of “artificial tears” every three to four hours. Gov’t Exh. P-17
at 1. Blood was asked if “artificial tears” is a prescription medication. Blood responded that it
is an “over the counter” product. Tr. 307.
The company’s counsel also showed Blood the Employee’s time card. Tr. 307-308.
Gov’t Exh. P-21. Blood testified that after Thursday, May 23, the next scheduled work day for
the employee was Monday, May 27, but because the 27th was Memorial Day, the Employee
was next scheduled to work on Tuesday, May 28. Tr. 308. However, the Employee did not
report for work on May 28 because, according to Blood, the Employee had “flexed his
schedule” to work 10 hour days Wednesday (May 29), Thursday (May 30) and Friday (May
31). Tr 309. The three days, plus Memorial Day, gave the Employee a 40 hour week. Thus,
the Employee was only expected to work Wednesday through Friday after Memorial Day, not
Tuesday through Friday. Tr. 309.
On Wednesday, May 29, the Employee worked four hours and then was given six hours
of personal time. Tr. 309-310, Gov’t Exh. P-21. The Employee left the facility after four hours
of work and did not tell Blood or anyone else at the facility that he was going to see a doctor.

37 FMSHRC Page 2387

Tr. 317. Blood was asked about the notation on the Employee’s time sheet for Wednesday,
May 29, that reads, “Allowed Time PT – Dr Occ 520 6.0.” He explained that “PT” stands for
“personal time” and that, “Each employee gets 24 hours of . . . personal time allotted to them in
a given year that they can use at their discretion. It’s not something they need to schedule in
advance.” Tr. 310. According to Blood, the timecard shows the Employee used six hours of
personal time on May 29, time that he happened to use to see a doctor. Id. The Employee came
back to work on May 30 with no restrictions. Tr. 310-11.
Blood testified that on the morning of May 30 the Employee came to his office, dropped
off his doctor’s note from the day before, and told Blood he went to the doctor on May 29
because his eye still felt irritated. Tr. 311. The Employee stated that the doctor identified a
“particle” in his eye. Tr. 311. Blood stated that the Employee referred to the implement used to
remove the “particle” as a “Q-tip,” but Blood maintained the correct term for the tool is a
“foreign body spud.”33 Tr. 312. Because of his EMT training Blood was familiar with foreign
body spuds. He stated that they “used to take objects out of an eye.” Tr. 312. Blood described
such a spud as “noninvasive” in that the spud “just takes a superficial piece off the eye.” Tr.
313. Blood distinguished the “noninvasive” procedure experienced by the Employee from the
procedure required when a particle is embedded in the eye. The latter experience was
described by Blood as a “surgical procedure.” Tr. 314. Blood understood that when the
employee first went to the ER on May 23, the attending doctor could not find anything to
remove. It was on May 29 that the doctor used “a magnifying glass and was able to find
something and swept it out.” Tr. 315. Blood stated that he determined the incident was not
reportable because the Employee, “missed no work, . . . was not restricted in any way, and
there was no embedded object in [the Employee’s] right eye.” Id.
THE VIOLATION
The court finds that the Secretary did not prove the alleged violations. The record
establishes that the Employee missed work on May 29 to seek treatment for the presence of a
corneal foreign body injury that he received on May 23. In the court’s view it is immaterial
that the six hours of work the Employee missed to see the doctor was charged to him as
personal time. It is the reason for taking the time off that is important. On May 29 the
Employee took time off to seek and to receive treatment for his injury and in so doing he was
unable to perform his job duties. However, the court agrees with Northshore that taking time
off from work to visit a doctor does not necessarily make an injury reportable. Resp. Br. 31; Tr.
139. Even though by so doing the Employee literally exhibited an “inability to perform all of
his job duties on any day after the injury” [(i.e., on May 29)] (30 C.F.R. § 50.2(e)), in the case
of an eye injury, the Secretary still must prove the visit resulted in medical treatment [34]. The
33

A “spud” is defined as, “A blunt triangular knife used for removing foreign bodies
from the cornea.” The American Heritage® Medical Dictionary (2007, 2004 ) Houghton Mifflin
Company. http://medical-dictionary.thefreedictionary.com/spuds (last visited September 11,
2015).
34

To hold otherwise would make meaningless the Secretary’s distinction between
medical treatment and first aid (30 C.F.R. §50.20-3) since the purpose of the distinction is to
render “nonreportable” injuries resulting in first aid.

37 FMSHRC Page 2388

Secretary failed because he did not prove the Employee received “medical treatment” on May
29.
In distinguishing between “medical treatment” and “first aid” for eye injuries, the
Secretary specified that the removal of foreign material that is embedded in the eye is “medical
treatment” and the removal of foreign material that is not embedded is “first aid.” 30 C.F.R. §
50.20-3(a)(5). The court recognizes that at first blush there is something bizarre about holding
a corneal foreign body that is impervious to flushing and artificial tears and that remains on the
cornea for six days and is removed with a “blunt triangular knife” (see n. 36) is not
“reportable.” However, it is a fact that there are two types of corneal foreign bodies, those that
lie on the surface of the eye’s cornea and those that are embedded in the cornea,35 and the
Secretary has legally recognized the distinction. 30 C.F.R. § 50-20-3(a)(5). There is no way to
definitively conclude from the record whether the foreign body that afflicted the Employee’s
right eye was lodged on the surface of his cornea or was imbedded in it. The medical records
do not say and treating physicans were not called as witnesses and apparently were not
deposed. See Gov. Exh. P-17. Thus, there is no way to determine whether the treatment he
received on May 29 was “medical treatment” and his absence from work was reportable.
OTHER CIVIL PENALTY CRITERIA
The company’s undisputed history of previous violations shows that in the 15 months
before the subject citations were issued, the company paid a total of 229 violations. Gov’t Exh.
P-1. While this is a large history, its impact is somewhat moderated by the fact that the vast
majority of the previous violations were not significant and substantial contributions to mine
safety hazards. The parties did not stipulate as to the size of the operator, but the court takes
note of the fact that in proposing penalties for the subject violations the Secretary found the
operator to be large, something Northshore does not dispute. See Petition for Assessment of
Civil Penalty, Exhibit A (March 4, 2014); 30 C.F.R. § 100.3(b). The parties stipulated that any
penalties assessed will not impair the company’s ability to remain in business and that the
company demonstrated good faith in abating the cited conditions. Tr. 15 (referencing
Stipulations 7, 6).

35

“A corneal foreign body is a piece of material on or embedded in the transparent
structure at the front of the eye (cornea). Corneal foreign bodies are usually minor ocular
trauma. A corneal foreign body often occurs when some force (e.g., wind or back draft from a
power tool) blows a small particle into the eye that becomes lodged in the surface layer of the
cornea (corneal epithelium). Often the particle is made of metal, glass, or organic material.
Superficial corneal foreign bodies are much more common than deeply embedded corneal
foreign bodies. Corneal foreign bodies are a common occupational hazard, causing ocular
morbidity and loss of time from work.” Reed Group, MD Guidelines,
http://www.mdguidelines.com/foreign-body-cornea/definition (last visited October 20, 2015).

37 FMSHRC Page 2389

ASSESSMENTS
Citation No. Date

30 CFR §

Proposed Assessment

Assessment

6556654

50.20(a)

$117

$0

11/22/13

The court has found that the Secretary did not prove the violation. A penalty cannot be
assessed.
Citation No. Date

30 CFR §

Proposed Assessment

Assessment

6556655

50.11(b)

$100

$0

11/22/13

The court has found that the Secretary did not prove the violation. A penalty cannot be
assessed.
Citation No. Date

30 CFR §

Proposed Assessment

Assessment

6556656

50.20(a)

$117

$117

11/22/13

The court has found that the violation occurred. Based on the agreement of the parties
the court also has concluded the violation was not serious and was due to the company’s
moderate negligence. Given these findings and the other civil penalty criteria the court finds
the Secretary’s proposed assessment is appropriate and it assessed Northshore $117 for the
violation.
Citation No. Date

30 CFR §

Proposed Assessment

Assessment

6556657

50.11(b)

$100

$100

11/22/13

The court has found that the violation occurred. Based on the agreement of the parties
the court also has concluded the violation was not serious and was due to the company’s low
negligence. Given these findings and the other civil penalty criteria the court finds the
Secretary’s proposed assessment is appropriate and it assessed Northshore $100 for the
violation.
Citation No.

Date

30 CFR §

Proposed Assessment

Assessment

6556660

11/22/13

50.20(a)

$117

$0

The court has found that the Secretary did not prove the violation. A penalty cannot be
assessed.
Citation No.

Date

30 CFR §

Proposed Assessment

Assessment

6556661

11/22/13

50.11(b)

$100

$0

The court has found that the Secretary did not prove the violation. A penalty cannot be
assessed.

37 FMSHRC Page 2390

Citation No.

Date

30 CFR §

Proposed Assessment

Assessment

6556666

11/22/13

50.20(a)

$117

$117

The court has found that the violation occurred. Based on the agreement of the parties
the court also has concluded the violation was not serious and was due to the company’s
moderate negligence. Given these findings and the other civil penalty criteria the court finds
the Secretary’s proposed assessment is appropriate and it assessed Northshore $117 for the
violation.
Citation No.

Date

30 CFR §

Proposed Assessment

Assessment

6556667

11/22/13

50.11(b)

$100

$100

The court has found that the violation occurred. Based on the agreement of the parties
the court also has concluded the violation was not serious and was due to the company’s low
negligence. Given these findings and the other civil penalty criteria the court finds the
Secretary’s proposed assessment is appropriate and it assessed Northshore $100 for the
violation.
Citation No.

Date

30 CFR §

Proposed Assessment

Assessment

6556658

11/22/13

50.20(a)

$117

$0

The court has found that the Secretary did not prove the violation. A penalty cannot be
assessed.
Citation No. Date

30 CFR §

Proposed Assessment

Assessment

6556659

50.11(b)

$100

$0

11/22/13

The court has found that the Secretary did not prove the violation. A penalty cannot be
assessed.
ADMITTED VIOLATION
Citation No.

Date

30 CFR §

Proposed Assessment

Assessment

6556663

11/22/13

50.11(b)

$100

$100

At the beginning of the hearing, Counsel for the Secretary stated his understanding that
the company had withdrawn its contest of the citation. Tr. 11. Counsel for the company did not
disagree, and the court concludes the violation existed as charged. The court also affirms
Bickel’s gravity and negligence findings. The Secretary’s proposed penalty is assessed.

37 FMSHRC Page 2391

ORDER
Citations No. 6556654, 6556655, 6556660, 6556661, 6556658 and 6556659 ARE
VACATED. Within 30 days of the date of this decision, Northshore is ORDERED TO PAY
the Secretary a civil penalty of $534, and upon payment of the penalty this case is
DISMISSED.36

/s/ David F. Barbour
David F. Barbour
Administrative Law Judge

Distribution: (Certified Mail)
Sean J. Allen, Esq., U.S. Department of Labor, Office of the Solicitor, 1244 Speer Boulevard,
Suite 216, Denver, Colorado 80204
Arthur M. Wolfson, Esq., Jackson Kelly, PLLC, Three Gateway Center, Suite 1500, 401
Liberty Ave., Pittsburgh, Pennsylvania 15222
/db

36

Payment shall be sent to the: MINE SAFETY AND HEALTH ADMINISTRATION
U.S. DEPARTMENT OF LABOR, PAYMENT OFFICE, P.O. BOX 790390, ST. Louis, Mo
63179-0390.

37 FMSHRC Page 2392

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVENUE NW, SUITE 520N
WASHINGTON, D.C. 20004

October 22, 2015

ALPHA HIGHWALL MINING, LLC,
and REVELATION ENERGY, LLC,
successor in interest,
Contestant,
v.

CONTEST PROCEEDINGS
Docket No. KENT 2012-1207-R
Citation No. 8270168; 05/29/2012
Docket No. KENT 2012-1208-R
Citation No. 8270169; 05/29/2012

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. KENT 2013-142
A.C. No. 15-19621-301671
Mine: Bucyrus Highwall Miner #76

ALPHA HIGHWALL MINING, LLC,
and REVELATION ENERGY, LLC,
successor in interest,
Respondent

DECISION APPROVING SETTLEMENT
AND
ORDER TO PAY
Before:

Judge Feldman

These consolidated civil penalty and contest proceedings are before me based on a
petition for assessment of civil penalty filed by the Secretary of Labor (“Secretary”) under
section 105(d) of the Federal Mine Safety and Health Act of 1977, as amended (“the Act”), 30
U.S.C. § 815(d), against the Respondent, Alpha Highwall Mining, LLC (“Alpha Highwall”).

37 FMSHRC Page 2393

On March 11, 2015, the parties filed a joint motion to approve settlement naming
Revelation Energy, LLC (“Revelation Energy”) as the successor in interest to Alpha Highwall.
The parties’ settlement terms included a substantial reduction to the initial proposed civil penalty
from $90,000.00 to $5,000.00. The substantial reduction in civil penalty is based, in large part,
on the modification of 104(d)(1) Citation No. 8270168 and 104(d)(1) Order No. 8270169 to
104(a) citations, to reflect that the cited conditions were not attributable to unwarrantable
failures. In further support of the substantial reduction in civil penalty, Revelation Energy, as the
successor in interest to Alpha Highwall, has agreed to implement improved safety measures at
the mine site:
In addition to the payment of [the agreed-upon $5,000.00 civil penalty],
[Revelation Energy] by virtue of its acquisition [of Alpha Highwall’s liability],
[has] agreed to spend at least $55,000 to purchase handheld two-way radios,
cameras for the highwall miners, and shelters for the miners at [surface] mines
operated by Revelation Energy [some of which were previously-operated by
Alpha Highwall]. The handheld radios will be provided to the miners who work at
the [surface] mines and the cameras and shelters will be installed on the highwall
miners operated by Revelation Energy. [Revelation Energy] has agreed to
purchase this equipment, and to install the equipment, at the mines by July 15,
2015. By this date, [Revelation Energy] has also agreed to provide the Secretary
with receipts showing that the equipment was purchased. [Revelation Energy] has
also agreed to update its ground control plan to specify that the equipment will be
purchased and installed by July 15, 2015, and that the equipment will be
maintained in good working order thereafter.
Jt. Mot. to Approve Settlement, at 2 (Mar. 11, 2015).
On April 9, 2015, I issued an Order Holding the Joint Motion to Approve Settlement in
Abeyance, 37 FMSHRC 970 (Apr. 2015) (ALJ), contingent upon documented compliance by
Revelation Energy of the acquisition and installation of the subject equipment specified in the
parties’ settlement terms, as well as the required modification of Revelation Energy’s ground
control plan.
On September 30, 2015, the Secretary filed a Motion for Final Order Approving
Settlement asserting that:
Respondent has provided the Secretary with documentation and evidence
demonstrating its implementation of the required cameras, shelters, and two-way
radios, and has supplied the necessary revisions to its ground control plan. The
Secretary is satisfied with Respondent’s compliance and requests that the
administrative law judge approve the joint settlement filed on March 11, 2015.
Mot. for Final Order Approving Settlement, at 2 (Sep. 30, 2015).

37 FMSHRC Page 2394

I have considered the representations and documentation submitted in this matter and I
conclude that the proffered settlement is appropriate under the criteria set forth in Section 110(i)
of the Act. WHEREFORE, the motion to approve settlement IS GRANTED, and pursuant to
the parties’ agreement, Alpha Highwall Mining, LLC, and Revelation Energy, LLC, ARE
ORDERED to pay the $5,000.00 civil penalty within 30 days of this Order in satisfaction of the
two citations at issue.1 Upon receipt of timely payment, the captioned matter IS DISMISSED.

/s/ Jerold Feldman
Jerold Feldman
Administrative Law Judge

Distribution:
Anthony M. Berry, Esq., U.S. Department of Labor, Office of the Solicitor, 618 Church Street,
Suite 230, Nashville, TN 37219
Charles Bellomy, Esq., Christopher Pence, Esq., Hardy Pence PLLC, 500 Lee Street East, Suite
701, P.O. Box 2548, Charleston, WV 25329
/acp

1

Payment should be sent to the Mine Safety and Health Administration, U.S.
Department of Labor, Payment Office, P.O. Box 790390, St. Louis, MO 63179-0390. Please
include the Docket No. and A.C. No. noted in the above caption on the check.

37 FMSHRC Page 2395

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9950 / FAX: 202-434-9949

October 22, 2015
CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. VA 2012-42
A.C. No. 44-04856-269664

v.

Docket No. VA 2013-192
A.C. No. 44-04856-311828

CONSOLIDATION COAL COMPANY,
Respondent

Mine: Buchanan Mine #1

DECISION AND ORDER
Appearances:

Eric Johnson, Esq., Office of the Solicitor, U.S. Department of Labor,
Nashville, Tennessee, for the Petitioner
Billy R. Shelton, Esq., Jones, Walters, Turner & Shelton PLLC,
Lexington, Kentucky, for the Respondent

Before:
I.

Judge Rae

STATEMENT OF THE CASE

These cases are before me upon two petitions for assessment of civil penalties filed by
the Secretary of Labor (“the Secretary”) pursuant to section 105(d) of the Federal Mine Safety
and Health Act of 1977, as amended, (“the Mine Act”), 30 U.S.C. § 815(d). At issue are three
citations issued to mine operator Consolidation Coal Company (“Consol”) under section 104(a)
of the Mine Act: Citation 8189820 in Docket Number VA 2012-42 and Citations 8202408 and
8197859 in Docket Number VA 2013-192.
A hearing was held in Kingsport, Tennessee on November 18, 2014, at which time
testimony was taken and documentary evidence was submitted. The parties also filed posthearing briefs. I have reviewed all of the evidence at length and have cited to the testimony,
exhibits and arguments I found critical to my analysis and ruling herein without including a
detailed summary of the testimony given by each witness. Based upon the entire record and my
observations of the demeanor of the witnesses, I uphold or uphold and modify each of the
citations as set forth below.
II. BACKGROUND
The three citations at issue in this docket were issued at different times by different
MSHA inspectors at the Buchanan Mine #1, which is a large underground coal mine located in
Buchanan County, Virginia. The factual circumstances surrounding each of the alleged

37 FMSHRC Page 2396

violations are set forth in the body of my decision below. The parties have stipulated to the
following facts:
1. During all times relevant to this matter, Consolidation Coal Company (Respondent) was
the operator, as defined in Section 3(d) of the Mine Act, 30 U.S.C. § 802(d), of the
Buchanan No. 1 mine, Mine ID No. 44-04856.
2. The Buchanan No. 1 mine is a “mine” as that term is defined in Section 3(h) of the Mine
Act, 30 U.S.C. § 802(h).
3. At all material times involved in this case, the products of the Buchanan No. 1 mine
entered commerce or the operations or products thereof affected commerce within the
meaning and scope of Section 4 of the Mine Act, 30 U.S.C. § 803.
4. Respondent is large in size, having produced 5,654,353 tons of coal at its Buchanan No. 1
mine in 2011 and 3,506,216 tons in 2012.
5. The proceeding is subject to the jurisdiction of the Federal Mine Safety and Health
Review Commission and its designated Administrative Law Judges pursuant to Sections
105 and 113 of the Mine Act, 30 U.S.C. §§ 815 and 823.
6. MSHA Inspectors Jason D. Hess, William G. Ratliff, and Paul E. Smith, whose
signatures appear in Block 22 of Citation Numbers 8202408, 8189820, and 8197859,
respectively, were acting in their official capacity and as authorized representatives of the
Secretary of Labor when they issued the citations.
7. The citations at issue in this proceeding were properly served by duly authorized
representatives of the Secretary of Labor, Mine Safety and Health Administration, upon
an agent of Respondent.
8. The total proposed penalties for the citations will not affect Respondent’s ability to
continue in business.
Joint Exhibit 1; Tr. 6.1
III. LEGAL PRINCIPLES
A. Gravity/Significant & Substantial (S&S) Designation
An S&S violation is a violation “of such nature as could significantly and substantially
contribute to the cause and effect of a … mine safety or health hazard.” 30 U.S.C. § 814(d). A
violation is properly designated S&S “if, based upon the particular facts surrounding the
violation, there exists a reasonable likelihood that the hazard contributed to will result in an
injury or illness of a reasonably serious nature.” Cement Div., Nat’l Gypsum Co., 3 FMSHRC
822, 825 (Apr. 1981).
In Mathies Coal Company, the Commission set forth the following four-part test to
determine whether a violation is properly designated S&S:

1

In this decision, the abbreviation “Tr.” refers to the transcript of the hearing. The
Secretary’s exhibits are numbered S-1 to S-11 and the Respondent’s exhibits are numbered R-3
and R-4.

37 FMSHRC Page 2397

In order to establish that a violation of a mandatory safety standard is significant
and substantial under National Gypsum, the Secretary of Labor must prove: (1)
the underlying violation of a mandatory safety standard; (2) a discrete safety
hazard – that is, a measure of danger to safety – contributed to by the violation;
(3) a reasonable likelihood that the hazard contributed to will result in an injury;
and (4) a reasonable likelihood that the injury in question will be of a reasonably
serious nature.
6 FMSHRC 1, 3-4 (Jan. 1984); accord Buck Creek Coal, Inc. v. FMSHRC, 52 F.3d 133, 135 (7th
Cir. 1995); Austin Power, Inc. v. Sec’y of Labor, 861 F.2d 99, 103 (5th Cir. 1988); Consolidation
Coal Co. v. FMSHRC, 824 F.2d 1071, 1075 (D.C. Cir. 1987). The inspector’s judgment is also
an important element of an S&S determination. Wolf Run Mining Co., 36 FMSHRC 1951, 1959
(Aug. 2014); Mathies, 6 FMSHRC at 5. The S&S determination must be based on the particular
facts surrounding the violation at issue. Peabody Coal Co., 17 FMSHRC 508, 511-12 (Apr.
1995); see, e.g., Wolf Run, 36 FMSHRC at 1957-59.
It is the third element of the S&S criteria that is the source of most controversies
regarding S&S findings. This element is established only if the Secretary proves “a reasonable
likelihood the hazard contributed to will result in an event in which there is an injury.” U.S. Steel
Mining Co., 6 FMSHRC 1834, 1836 (Aug. 1984). Evaluation of the reasonable likelihood of
injury should be made assuming “continued normal mining operations,” U.S. Steel Mining Co., 6
FMSHRC 1573, 1574 (July 1984), i.e., the evaluation should be made “in consideration of the
length of time that the violative condition existed prior to the citation and the time it would have
existed if normal mining operations had continued.” Black Beauty Coal Co., 34 FMSHRC 1733,
1740 (Aug. 2012); Rushton Mining Co., 11 FMSHRC 1432, 1435 (Aug. 1989).
The S&S nature of a violation and the gravity of the violation are not synonymous.
Gravity is generally expressed as the degree of seriousness of the violation. The gravity
assessment and a finding of S&S are frequently based upon the same or similar factual
circumstances, Quinland Coals, Inc., 9 FMSHRC 1614, 1622 n.11 (Sept. 1987), but the focus of
the inquiries differs. The Commission has pointed out that the focus of the gravity inquiry “is not
necessarily on the reasonable likelihood of serious injury, which is the focus of the S&S inquiry,
but rather on the effect of the hazard if it occurs.” Consolidation Coal Co., 18 FMSHRC 1541,
1550 (Sept. 1996).
B. Negligence
Negligence is conduct that falls below the standard of care established under the Mine
Act. Under the Mine Act, an operator is held to a high standard of care and is required to be on
the alert for conditions and practices that may cause injuries and to take necessary precautions to
prevent or correct them. 30 C.F.R. § 10.0(d). Moderate negligence is defined by the Secretary as
having occurred in connection with a violation when “[t]he operator knew or should have known
of the violative condition or practice, but there are mitigating circumstances.” Id. § 100.3, Table
X. If the mitigating circumstances are “considerable,” the Secretary considers the level of
negligence to be low. Id.

37 FMSHRC Page 2398

IV. FINDINGS OF FACT AND ANALYSIS
A. Citation Number 82024082 (Ventilation Plan Violation)
1. The Violation
This citation was issued by MSHA Inspector Jason D. Hess3 on November 9, 2012 and
alleges the operator violated the mandatory health and safety standard at § 75.370(a)(1) by
failing to maintain the required number of operable water sprays on a continuous mining
machine, in contravention of the mine’s approved ventilation plan. Ex. S-1. The Secretary has
proposed a penalty of $1,203.00 for the alleged violation.
The cited safety standard provides that each operator of an underground coal mine shall
develop and follow a ventilation plan that is designed to control methane and respirable dust in
the mine and is approved by the MSHA district manager. 30 C.F.R. § 75.370(a)(1). Once a
ventilation plan has been approved and adopted, its provisions are enforceable at the mine as
mandatory safety standards. Martin County Coal Corp., 28 FMSHRC 247, 254 (May 2006).
The ventilation plan for the Buchanan Mine #1 requires continuous mining machines to
utilize a specified configuration of 38 dust control sprays that are strategically placed around the
machine in blocks in order to wet the machine’s ripper drums, tamp down dust, and facilitate air
movement. Tr. 36-40, 45, 91; Ex. S-3. A certain number of sprays must remain operable during
each cut. Part 1.R of the ventilation plan provides in pertinent part:
Prior to starting every cut on all CM [continuous miner] sections, the water sprays
on the miner will be visually examined to insure that all 38 sprays are operating.
Once the cut has started, a minimum of 80% of the sprays which are supposed to
be operating for that cut must be maintained (no less than 50% of the sprays in
each spray block must be operating).
Ex. S-3 at 3. These requirements are reiterated in Part 3.A.5.a and in Part 10, Sketch 9 of the
ventilation plan. Ex. S-3 at 6, 19.
Inspector Hess discovered a violation of the ventilation plan while he was investigating a
methane ignition that had occurred on the 20 Right development panel during the evening
2

The citations were not presented at trial in numerical or chronological order. They are
addressed herein in the order in which they were presented at trial.
3

Hess worked in the mining industry as an equipment operator, electrician, and foreman
for eleven or twelve years before he was hired by MSHA to serve as a coal mine inspector in
April 2007. He underwent about 22 weeks of training at MSHA’s Mine Academy in Beckley,
West Virginia to receive his Authorized Representative card. Since early 2012 he has served as a
ventilation specialist, in which capacity he reviews mine ventilation plans, assists operators in
developing such plans, and advises the district manager on ventilation issues. He also holds
collateral training and certification as an accident investigator. Tr. 16-20.

37 FMSHRC Page 2399

production shift on November 8, 2012. Tr. 20, 93. Continuous miner operator Will Reedy had
been performing a cleanup run in the No. 1 entry (i.e., clearing the slag and spilled cuttings from
the working place after taking a cut of coal) when a large piece of sandstone had fallen from the
mine roof. Tr. 27. As Reedy was using his continuous miner to cut the sandstone slug, an orange
flame had flared up at the continuous miner and traveled across the floor and up the coal rib
before Reedy was able to extinguish it with the wash-down hose. Tr. 28, 67, 100.
Inspector Hess arrived at the mine several hours later to investigate the cause of the
ignition. Although the Buchanan Mine #1 is an extremely gassy mine, Reedy denied obtaining
any abnormal methane readings or noticing anything else out of the ordinary before the ignition.
Tr. 21-22, 26, 65-66. Air readings taken after the ignition had revealed methane concentrations
of 0.3 to 04.%, which are normal levels for this mine, and Hess confirmed that the ventilation
system in the working place was functioning as intended. Tr. 32-35, 115. The sole exception was
that when a baffle curtain that had been hung after the ignition was taken down, methane
accumulated in the roof cavity left behind by the sandstone slug. Tr. 32-35, 68-71. Hess
speculated that when the slug fell, methane had been released from the roof and pulled down into
the working place, where it had accumulated to a concentration of greater than 5% and combined
with oxygen to produce a combustible mixture that was ignited when the continuous miner’s drill
bits sparked on the sandstone while cutting it. Tr. 78, 80.
When Hess examined the continuous miner for conditions that could have contributed to
the ignition, he observed that 8 of the machine’s 38 water sprays were clogged and inoperable.
Ex. S-1. Each spray is set into a recess on the surface of the machine. Tr. 48. Hess discovered
that coal was packed into some of the recesses such that a screwdriver was needed to remove the
clogged spray assemblies, and they still would not spray even after they had been cleaned and
reattached, indicating internal clogging. Tr. 48-49. Based on these observations, Hess issued the
citation, which was terminated about forty minutes later when the inoperable sprays had been
cleaned. Ex. S-1.
The fact that eight of the sprays were clogged means that only thirty sprays were operable
during the last cut unless one or more of the inoperable sprays somehow became clogged while
the machine was sitting idle after the cut, as suggested by Consol. Resp.’s Post-Hr’g Br. 18. Hess
indicated this was highly unlikely. He saw no way the sprays could have become completely
packed with coal during the brief amount of time the machine was cutting the sandstone slug or
while it was idled afterward. Tr. 49, 62, 87, 90. I agree with his assessment. It is much more
likely that the sprays became clogged with coal dust while the machine was cutting coal earlier
in the shift. Consol presented testimony from Donald Sparkman, manager of safety for the
company’s Central Appalachian operations, that the mine and the continuous miner had been out
of service for about two months until five days before the ignition, which could have allowed
particles to accumulate in the water lines due to the corrosive, acidic nature of the water at the
mine. Tr. 151-54. However, even accepting Sparkman’s suggestion that the sprays became
clogged when the bumping of the machine as it was cutting the sandstone dislodged accumulated
sediment in the water lines, this would have occurred while the machine was operating, not after
it had been shut off. Tr. 90. I find that while the continuous miner was cutting the sandstone slug,
only 30 of its 38 sprays (78.9%) were operable. This was a violation of the ventilation plan’s
requirement that 80% of the sprays be maintained during every cut.

37 FMSHRC Page 2400

In addition, the operator violated the requirement that 50% of the sprays in each spray
block remain operable during every cut. All four of the sprays in the two ripper side spray
blocks, which are located on either side of the ripper head, were completely clogged. Ex. S-1; Tr.
40, 44. Furthermore, only one of the three sprays in the right pan side spray block was
functioning. Ex. S-1; Tr. 44-45. Counsel for the Respondent has called attention to the fact that
Inspector Hess said the pan side sprays were on left side of the machine during a deposition but
later said they were on the right. However, Hess credibly explained that he simply made a
mistake during the deposition because he was referring to a mirror-image sketch of the
continuous mining machine at the time. Tr. 39, 55-59, 81; see Ex. S-3, Part 10, Sketch 9 (bearing
legend “Right side miner shown, left side miner is mirror image”). Regardless, the ventilation
plan’s 50% requirement was violated by the fact that neither of the ripper side spray blocks
contained a single operable spray.
Because two of the ventilation plan’s requirements were violated, a violation of §
75.370(a)(1) occurred.
2. Gravity and S&S Findings
Parties’ Positions
Inspector Hess marked this violation as S&S and reasonably likely to cause an injury that
would result in lost workdays or restricted duty for two miners. Ex. S-1. Hess believed that the
inoperable sprays, and particularly the complete failure of all the sprays in both of the ripper side
spray blocks, had caused the November 8 ignition. Tr. 37-38, 46, 51, 89. Although the ignition
did not result in any injuries, Hess believed that a greater quantity of fuel could have easily
allowed a fire to propagate back to burn the miner operator and the nearby hauler operator, or the
ignition could have even led to a fatal explosion. Tr. 50-53.
Consol argues that the S&S designation is inappropriate because the Secretary has failed
to establish that an injury-causing event was reasonably likely and therefore has failed to satisfy
the third Mathies element. Resp.’s Post-Hr’g Br. 17-18.
S&S Analysis
A violation of a mandatory safety standard occurred, satisfying the first element required
to sustain an S&S finding under the Mathies test.
The second Mathies element, the existence of a discrete safety hazard contributed to by
the violation, is also satisfied because this violation contributed to the discrete hazard that an
ignition, fire, or explosion would occur. As explained by Inspector Hess, who was a ventilation
specialist with more than fifteen years of experience in underground mining at the time he issued
this citation, the violative condition contributed to the likelihood of an ignition both by impairing
the system by which the continuous miner’s drill bits are wetted down and by inhibiting the air
movement that is needed to sweep dust and gases away from the face area and to prevent
methane from accumulating to ignitable levels around the continuous miner while it is working.
Tr. 36-38, 45-47, 91. Hess was especially concerned about the complete inoperability of all the
sprays in both ripper side spray blocks. One of the functions of these particular sprays is to create

37 FMSHRC Page 2401

a Venturi effect that aids the mine’s ventilation system by pulling air across the continuous
mining machine. Tr. 37-38, 91. In addition, these sprays keep the outside ring of bits cool on the
ripper head. Tr. 37, 46. The loss of these two functions contributed to the discrete hazard that
methane would accumulate around the machine while it was in service and would be ignited by a
spark from the hot drill bits, leading to an ignition, fire, or explosion.
For violations that contribute to the hazard of an ignition, fire, or explosion, the third
Mathies element is satisfied when a “confluence of factors” existed that could have triggered an
ignition, fire, or explosion with continued normal mining operations. Paramont Coal Co.
Virginia, LLC, 37 FMSHRC 981, 984 (May 2015); Texasgulf, Inc., 10 FMSHRC 498, 501 (Apr.
1988). Such factors include the presence of potential ignition sources, such as nearby equipment
that might spark or create frictional heat, and the presence of any substances that are ignitable or
that could provide a fuel source to propagate a fire or explosion, such as methane or
accumulations of coal dust. See, e.g., Consolidation Coal Co., 35 FMSHRC 2326, 2338-41 (Aug.
2013) (upholding S&S finding for ventilation violation when ignition sources and methane were
present).
An ignition actually occurred in this case. Hess attributed the ignition to the loss of
function of the continuous miner’s side sprays, for the reasons discussed above. Given Hess’s
convincing testimony and his training and experience as a ventilation specialist, I credit his
opinion in this regard and find that the hazard contributed to by this violation resulted in an
actual ignition.
Even if an ignition had not actually occurred, a confluence of factors existed at the time
of the violation that was reasonably likely to trigger an ignition or fire. The Buchanan Mine #1
liberates twelve million cubic feet of methane per day, making it the gassiest mine in its MSHA
district and placing it on a five-day methane spot inspection cycle under section 103(i)4 of the
Mine Act. Tr. 21-22, 155, 207. The mine also has a history of methane ignitions and two
explosions have occurred there in the past ten years. Tr. 52, 64, 155, 176, 207. The violation
occurred at the working face, where methane is known to liberated, and a large rock had
separated from the roof just before the violation, which likely released methane. Methane was
present and available to mix with oxygen in the ambient air and serve as a fuel source for a fire.
Ignition sources were also present. Although Hess did not identify any permissibility violations,
the face equipment in use at this location could have generated heat and sparks with continued
normal mining operations. In particular, the continuous miner’s drill bits were likely to generate
sparks as they were cutting sandstone, which sparks easily and was present in the mine roof in
the area where the violation occurred. Tr. 117, 143-44, 150, 154-55. The violation increased the
likelihood that a spark produced by the miner’s drill bits would lead to an ignition or fire because
the clogged sprays would not have been able to properly cool the outer ring of drill bits,
extinguish sparks, and move air across the machine to prevent methane from accumulating.
Because a confluence of factors existed which were reasonably likely to trigger an ignition or
fire with continued normal mining operations, the third Mathies element is satisfied.
4

Section 103(a) mandates that whenever a mine “liberates excessive quantities of
methane or other explosive gases,” the Secretary shall perform a spot inspection of the mine at
least once every five days. “Excessive quantities” of gases are defined as more than one million
cubic feet of gases liberated during a 24-hour period. 30 U.S.C. § 813(i).

37 FMSHRC Page 2402

Turning to the fourth Mathies element, a fire at the working face would be reasonably
likely to cause serious or fatal injuries, such as burns or injuries from smoke inhalation, to any
miners working there. See McCoy Elkhorn Coal Corp., 36 FMSHRC 1987, 1992-93 (Aug. 2014)
(noting “common sense” proposition that an ignition or fire in an underground coal mine
presents a risk of serious injury).
Because the four Mathies criteria are met, this violation is S&S.
Gravity Analysis
This was a serious violation because it exposed at least two miners, the continuous miner
operator and the nearby hauler operator, to potentially fatal injuries from a fire.
3. Negligence
Inspector Hess charged Consol with moderate negligence because he believed that mine
management was not taking the initiative to ensure the continuous miner’s sprays were being
properly cleaned throughout the shift. Tr. 53-54. Consol does not directly dispute the moderate
negligence designation, but has presented testimony that continuous miner operators are trained
to follow a sandstone cutting plan and to always check the machine’s sprays before beginning a
cut and that miner operator Reedy was a competent employee who would have followed these
requirements. Tr. 92, 110, 116-18, 132-33, 144.
I agree with Hess. Under the ventilation plan, Consol is responsible for checking the
condition of the continuous miner’s sprays before each cut is made. Mine management should
have been particularly alert to the need to keep the sprays clean because they were aware that the
water at the mine carried particulate matter that could clog the water lines and that the
continuous miner had been idled for two months before being placed back in service recently. Tr.
111, 131-32, 151-54. Based on the amount of material clogging the exterior of the sprays and the
level of compaction described by Hess, it is evident that the sprays were not checked before the
sandstone slug was cut and had been clogged since at least the previous cut, leading to a methane
ignition. Miner operator Reedy and section foreman Tommy Proffitt are to be commended for
reacting quickly and appropriately to contain the fire, reflecting proper training, and fortunately
no one was injured. Tr. 113-14. However, the miners’ after-the-fact actions were not appropriate
measures on management’s part to guard against the violation occurring in the first place. I find
that moderate negligence is appropriate under the circumstances.
B. Citation Number 8197859 (Accumulation Violation)
1. The Violation
This citation was issued by MSHA Inspector Paul E. Smith5 just before noon on
December 5, 2012 and alleges that there was an accumulation of combustible materials in the
5

Inspector Smith worked in the mining industry for more than twenty years as an
(continued…)

37 FMSHRC Page 2403

form of float coal dust along the No. 3 belt flight on the 21 Right section, in violation of the
mandatory health and safety standard at § 75.400. Ex. S-4. The Secretary has proposed a penalty
of $19,793.00 for the alleged violation.
The cited standard states: “Coal dust, including float coal dust deposited on rock-dusted
surfaces, loose coal, and other combustible materials, shall be cleaned up and not be permitted to
accumulate in active workings, or on diesel-powered and electric equipment therein.” 30 C.F.R.
§ 75.400. Recent, minor coal spillages may be exempted from the regulation, but if “the quantity
of combustible materials is such that … it could cause a fire or explosion if an ignition source
were present,” the regulation has been violated. Old Ben Coal Co., 2 FMSHRC 2806, 2808 (Oct.
1980); see Black Beauty Coal Co. v. FMSHRC, 703 F.3d 553, 558-59 (D.C. Cir. 2012).
Inspector Smith issued this citation after traveling the mine on the morning of December
5 to inspect the mine’s water system and carbon monoxide (CO) monitoring system. Tr. 160-61.
Accompanied by assistant general maintenance foreman Elmer Deel and one other miner, Smith
traveled underground and visited each of the working sections. Tr. 161, 197-200. The last section
the inspection party visited was the 21 Right section, which was actively producing coal at the
time. Tr. 200, 219. The men entered the section through the belt/track intake entry, rode to the
end of the track in a mantrip, and walked to the dumping point so that Smith could check the CO
sensor and water pressure at the belt tailpiece. Tr. 200; Ex. S-5 at 12-15.
Inspector Smith testified that as he was walking back out of the entry, he noticed that the
area underneath the belt flight was “pretty dark.” Tr. 162. This can be a sign of inadequate rock
dusting, since properly rock-dusted surfaces should be white (the color of rock dust) or gray (the
color of rock dust mixed with coal) rather than black. Tr. 164, 192, 206, 222. Looking more
closely, Smith observed an eight-foot-wide layer of float coal dust resting along the belt structure
and the mine water line for a distance of eleven crosscuts, or approximately 1,650 feet, with a
few short gaps. Tr. 162-64. By measuring the accumulated material with a tape measure and a
pocket screwdriver serving as a dipstick, Smith determined the accumulation ranged in depth
from paper-thin to an eighth of an inch thick. Tr. 163. The National Institute of Occupational
Safety and Health determined in a 2006 study6 that a paper-thin layer of float coal dust is
substantial enough to propagate a fire or explosion if it is not mixed thoroughly with rock dust.
Tr. 162. Accordingly, Smith issued a citation identifying a hazardous condition.
Consol argues that the citation should be dismissed because its three witnesses testified
they saw no evidence of a 1,650-foot-long coal dust accumulation. Resp.’s Post-Hr’g Br. 18-19.
However, two of Consol’s witnesses, section foreman Terry Hamilton and ventilation foreman
Ricky Rose, did not actually observe the cited area during the operative timeframe. Hamilton
was working inby at the face at the time the citation was issued and expressly denied observing
5

(…continued)
equipment operator, foreman, and electrician before he was hired by MSHA in 2008. He trained
at the Mine Academy and received his Authorized Representative card in March 2009. He
inspects underground and surface coal mines. Tr. 157-59.
6

“Float Coal Dust Explosion Hazards,” DHHS (NIOSH) Pub. No. 2006-125 (Apr. 2006),
available at www.cdc.gov/niosh/mining/UserFiles/works/pdfs/2006-125.pdf.

37 FMSHRC Page 2404

the cited accumulation. Tr. 219-20. Rose testified he saw no float coal dust during the pre-shift
examination for the cited area, but he had performed the exam six hours before the citation was
issued. Tr. 188, 191. Foreman Deel was the only witness who was present when Inspector Smith
issued the citation and who saw the material that Smith deemed to be an accumulation.
Deel, who has more than forty years of coal mining experience, opined that the citation
was unwarranted because the area under the belt flight “was real lightly gray and there [weren’t]
any real deposits that I could see.” Tr. 196, 203. His testimony raises factual disputes as to the
composition and extensiveness of the cited material. However, there was testimony from both
Smith and Consol’s witnesses that the cited area had not been rock dusted in accordance with the
mine’s normal rock dusting schedule because the track duster that was ordinarily used in that
area had broken down. Tr. 168, 202, 210. Deel conceded he did not know when the area had last
been dusted. Tr. 210. These facts lend credence to Smith’s assertion that float coal dust had been
allowed to accumulate on previously rock dusted surfaces, which can occur quickly along belt
lines. Tr. 169. The accumulated material may have contained some rock dust, but only a small
amount of float coal dust is needed for an ignition, as conceded by foreman Deel. Tr. 206. I
credit Smith’s testimony that the accumulation was dark enough to indicate it was mostly coal
dust and that the amount of coal dust present was substantial enough to cause or propagate a fire
or explosion if an ignition source were present.
I find that a violation of § 75.400 occurred.
2. Gravity and S&S Findings
Parties’ Positions
Inspector Smith marked this violation as S&S and reasonably likely to cause fatal injuries
to twelve miners. Ex. S-4. His concern was that if a “methane event” were to occur in the face
area and travel to the belt entry, the accumulated float coal dust could cause a powerful dust
explosion that would endanger the entire twelve-man crew working on the section. Tr. 166-68.
Consol argues that the third Mathies factor is not met, and therefore the violation is not
S&S, because there were no ignition sources or methane in the cited area and the area was
properly rock dusted, making the likelihood of an ignition or explosion minimal or nonexistent.
Resp.’s Post-Hr’g Br. 19-20.
S&S Analysis
A violation of a mandatory safety standard occurred, satisfying the first Mathies element.
The violation contributed to the discrete hazard that an ignition, fire, or explosion would
occur and would be propagated along the belt entry. As the Commission has long recognized,
float coal dust serves as a fuel source for fires and explosions because it is combustible and is
easily placed into suspension in the air, allowing it to propagate explosions in enclosed spaces.
See, e.g., Utah Power & Light, Mining Div., 12 FMSHRC 965, 970 (May 1990), aff’d, 951 F.2d
292 (D.C. Cir. 1991). Thus, float coal dust that has not been adequately mixed with rock dust so
as to render it inert increases both the risk of and the dangers posed by an ignition, fire, or

37 FMSHRC Page 2405

explosion. The accumulated float coal dust observed by Inspector Smith clearly had not been
adequately mixed with rock dust because it was dark in color and it was located in an area that
had not been rock dusted according to schedule. The accumulation was approximately 1,650 feet
long, eight feet wide, and ranged from paper-thin to an eighth of an inch deep, which was
substantial enough to cause or propagate a fire or explosion. Although the coal dust was not
heavily deposited in some spots and was slightly damp in others, Inspector Smith explained that
an explosion could jump over any gaps and a fire could easily dry out the damp patches. Tr. 164,
167. Considering all of the facts, I find that the accumulation of float coal dust contributed to the
hazard of a mine fire or explosion, satisfying the second Mathies element.
However, the third Mathies element is not satisfied. As noted above in my discussion of
Citation Number 8202408, the pertinent inquiry is whether consideration of all the facts
surrounding the violation reveals that a confluence of factors existed that could have triggered an
ignition, fire, or explosion with continued normal mining operations. In arguing that the
“confluence of factors” test is met, the Secretary points to factors such as the mine’s history of
methane liberation and ignitions, the sandstone strata in the mine’s roof, and the 1,650-foot
distance spanned by the cited accumulation. Sec’y’s Post-Hr’g Br. 16-19. Yet the Secretary has
failed to identify any likely ignition sources. Consol’s witnesses testified and Inspector Smith
conceded that there were no ignition sources in the cited area or at the dumping point, which was
450 feet away. Tr. 174-75, 178, 190, 203, 221. The Secretary has echoed Inspector Smith’s
concern that a methane ignition at the working face would travel into the belt entry, and from
there a fire or explosion could be propagated by the accumulated float coal dust. Sec’y’s PostHr’g Br. 16. But Smith was “not really sure” how far the accumulations were from the face and
could not say whether ignition sources were present there because he had not traveled inby the
dumping point. Tr. 164-65, 173, 181. Consol’s witnesses testified there were no permissibility
problems or excess methane at the face that day and sandstone was not being mined. Tr. 207-08,
219. The absence of these conditions decreases the likelihood of an ignition occurring at the face.
Even if an ignition were to occur at the face, Deel testified that the accumulations were more
than 900 feet away, and Inspector Smith offered no facts or explanation as to how an ignition
could have blown outby more than 900 feet to the cited area to ignite the accumulated coal dust.
Tr. 206. In short, although the accumulated coal dust contributed to the hazard of a mine fire or
explosion by supplying a potential fuel source, there is no evidence of any ignition sources that
could have caused the coal dust to combust. Furthermore, there was likely rock dust from the
mine’s routine rock dusting regimen mixed in with the coal dust. After considering all the
evidence, I find that the Secretary has failed to establish a confluence of factors existed that were
reasonably likely to trigger an ignition, fire, or explosion.
Because the third Mathies element is not satisfied, this violation is not S&S.
Gravity Analysis
The gravity of this violation is serious in that the float coal dust could have propagated a
mine fire or explosion, which could have caused serious or fatal injuries to all twelve miners on
the section, if an ignition source had been present.

37 FMSHRC Page 2406

3. Negligence
Inspector Smith charged the operator with moderate negligence in connection with this
violation because the cited area had not been rock-dusted on schedule even though there were
four rock dusting machines at the mine. Tr. 168; Ex. S-4. However, the Secretary concedes that
mitigating factors existed in that the area had been examined six hours earlier and float coal dust
can accumulate quickly. Sec’y’s Post-Hr’g Br. 20; Tr. 169.
I find that the negligence associated with this violation is more properly described as low.
The cited layer of coal dust was paper-thin at some points and only an eighth of an inch deep at
its thickest, indicating it had existed for a short period of time. In addition, Deel indicated that
the belt was not being run while the rock duster was down. Tr. 202, 211-12. Under these
circumstances, the mine operator’s negligence was low.
C. Citation Number 8189820 (Roof Control Violation)
1. The Violation
This citation was issued by MSHA Inspector W. Gregory Ratliff7 on July 14, 2011 and
alleges that the inspector observed a cut of coal that exceeded the maximum depth allowed under
the mine’s roof control plan, in violation of § 75.220(a)(1). Ex. S-6. The Secretary has proposed
a penalty of $3,405.00 for the alleged violation.
The cited safety standard provides in pertinent part: “Each mine operator shall develop
and follow a roof control plan, approved by the District Manager, that is suitable to the
prevailing geological conditions, and the mining system to be used at the mine.” 30 C.F.R. §
75.220(a)(1). As is the case for ventilation plan provisions, the provisions of a mine’s approved
roof control plan are enforceable as mandatory safety standards at the mine. Martin County Coal
Corp., 28 FMSHRC at 254.
The provision at issue in this case is Part 1, Section K of the mine’s approved roof control
plan, which provides that the standard cut depth at the mine is 20 feet. Ex. S-8 at 3. Although
cuts up to 25 feet deep may be taken under some circumstances when a prescribed set of
procedures is followed, Subsection K.7 limits cut depth to 20 feet in certain situations, including
in the presence of “[a]ny detectable condition which is known to indicate the presence of adverse
roof conditions.” Id. at 4.
Ratliff issued this citation after traveling to the mine around 5:00 AM on the morning of
July 14 to investigate an unrelated complaint. Tr. 227-28. Company safety inspector Robert
Baugh accompanied him into the mine. Tr. 286. While Ratliff was conducting an imminent
danger run on the 17 Right development panel, he observed adverse roof conditions and a cut
7

Inspector Ratliff has worked for MSHA as a coal mine inspector since February 2008.
He worked in the mining industry as an equipment operator, shop foreman, and fireboss for
approximately 24 years before being hired by MSHA in 2007 and subsequently completed about
a year of field training and coursework at the Mine Academy to become certified as an inspector.
Tr. 225-26.

37 FMSHRC Page 2407

that appeared to exceed 20 feet in depth in a crosscut that was being developed between the No.
3 and No. 2 entries. Tr. 229. The crosscut had punched through to the No. 2 entry and the roof
had partly collapsed. Tr. 267-69, 291. Miners were in the process of bolting the unsupported roof
using 6-foot resin bolts. Tr. 241, 259-60. Ratliff said he waited until the cut was bolted then
measured it with a tape measure, which revealed a depth of 23.5 feet measured from the last row
of roof bolts (which contained several damaged bolts) and 26 feet measured from the next-to-last
row. Tr. 229-30, 244; Ex. S-11. He cited the condition at 11:38 AM and the citation was
terminated at 2:00 AM the next day with notation that the roof had been supported. Ex. S-6.
The citation states that the cut depth was limited to 20 feet due to adverse roof conditions
in the previous cut. Both Ratliff and Baugh observed adverse conditions in the cited area in the
form of cracks in the mine roof, cracks in test holes from the prior cut, and areas where the roof
had fallen. Tr. 232-33, 287, 306. Baugh speculated that the adverse conditions may not have
been detectable until after the cut had been taken and the roof had fallen. Tr. 309. However,
section foreman Hamilton, who was in charge on the section when the cut was taken, testified
that he would not have knowingly taken a 22 or 23 foot cut in that area. Tr. 271-72. The area was
being bolted on a “tiger pattern” and extra bolts were being added between rows, which are
measures taken to increase roof support under adverse conditions. Tr. 312-13. I find that the cut
depth was limited to 20 feet under the mine’s approved roof control plan due to adverse roof
conditions in the area.
Because the cut depth was limited to 20 feet, Inspector Ratliff’s 26-foot and 23.5-foot
measurements could each support a finding that the roof control plan was violated. Consol’s
witnesses have disputed these measurements on several grounds.
First, Consol’s witnesses testified that Ratliff had measured from the wrong row of roof
bolts in obtaining the 26-foot figure. Tr. 303. The depth of a cut is measured starting from the
last full row of undamaged roof bolts installed on the previous cut. Tr. 230, 278, 308. Ratliff took
the prudent course of measuring from the next-to-last row of bolts because at least two of the
bolts in the last row were damaged. Tr. 234. However, Hamilton said he had checked the area
before the cut was initiated and all the roof bolts were intact at that time, meaning that the last
row should have been used as the starting point for measuring the cut. Tr. 269-70. I find
Hamilton’s testimony to be credible. The bolts were likely dislodged or otherwise damaged by
the roof fall or by the continuous miner as it was trimming the roof afterward, as Hamilton and
Baugh stated. Tr. 269-70, 292-93. The cut depth should be measured from the last row of bolts
because it was fully intact when the cut was taken.
Consol’s witnesses also disputed Inspector Ratliff’s finding that the cut was 23.5 feet
deep when measured from the last row of bolts. Foreman Hamilton had initially projected the cut
would be 19 feet deep but later learned that his calculation was off by one foot due to a
misplaced spad. Tr. 270-78; see Ex. R-4. He testified that the cut had not been fully bolted until
the day after the citation was issued, at which time he had measured it and found it to be just a
few feet deeper than projected. Tr. 280. Similarly, Baugh testified that he had returned to the
cited area the day after the citation was issued when the roof was fully supported, which allowed
him to walk into the cut and take measurements along each wall and along the centerline. He
found that the cut was 22 feet deep along each wall and 22 feet 4 inches deep down the middle

37 FMSHRC Page 2408

and memorialized these findings in a detailed six-page report that contains four demonstrative
drawings. Tr. 294-95; Ex. R-3. Baugh conceded that a 22-foot cut violates the roof control plan
but opined that this cut may have been compliant until the roof fell and caused the face to
collapse with it, thereby extending the depth of the cut. Tr. 308. This scenario is possible, but
there is no clear evidence that it occurred. Based on the available evidence, I find that the cut was
between 22 and 23.5 feet deep, in violation of the mine’s approved roof control plan.
Because the roof control plan was violated, a violation of § 75.220(a)(1) occurred.
2. Gravity and S&S Findings
Parties’ Positions
Inspector Ratliff assessed this violation as S&S and reasonably likely to fatally injure two
miners. Ex. S-6. He explained that the violation contributed to the hazard of the roof “breaking
back in through the adverse conditions” to the bolted areas where miners were working, which
could allow miners to be struck by falling rock weighing approximately 150 pounds per square
foot. Tr. 239-40.
Consol contends that it was unlikely a roof fall would travel far enough outby the cited
area to cause injury because no miners would come close to the cited area before the roof was
bolted except the roof bolters, who are protected by the ATRS (automated temporary roof
support) systems on their machines. Resp.’s Post-Hr’g Br. 20-21.
S&S Analysis
A violation of a mandatory safety standard occurred, satisfying the first Mathies element.
This violation contributed to the discrete safety hazard of a roof fall occurring due to the
extended span of unsupported roof at an intersection. Thus, the second Mathies element is
satisfied.
However, the third Mathies element is not satisfied. The Secretary has not established
that a roof fall was likely to result in injury in this case. It is unlikely that miners would have
accessed the area affected by the hazardous condition because they work a substantial distance
back from the unsupported roof and are not permitted to enter the “red zone” beyond the next-tolast row of bolts. Tr. 307. The continuous miner operator normally stands at least 20 feet back
from the last row of bolts and is not permitted to go beyond the next-to-last row of bolts even
when performing gas checks. Tr. 297-98, 314. Miners generally are not allowed underneath the
last row of bolts except to extend ventilation, in which case the continuous miner’s ripper head
must be placed against the roof to exert upward pressure, or to operate the roof bolting machine,
in which case the ATRS provides supplemental roof support. Tr. 298. Moreover, the mine was
employing a tiger bolting pattern in the cited area at the time of the violation, meaning that
additional resin bolts had been installed to support the top and to combat any existing adverse
roof conditions. Tr. 312-13. This supplemental roof support decreased the likelihood that a roof
fall originating in the extended cut would be able to spread into or significantly affect the bolted
roof areas behind it. Inspector Ratliff provided no explanation as to how a crack or roof fall

37 FMSHRC Page 2409

would work its way back to where miners were located given the supplemental roof support and
tiger bolting pattern that was being used. Furthermore, assuming that normal mining operations
had continued without being interrupted by the issuance of the citation, the hazardous condition
would not have exposed miners to danger for a lengthy period of time because the unsupported
roof was already being bolted by the time Inspector Ratliff arrived. Based on all the foregoing
facts, I find that the hazard contributed to by this violation was not likely to result in an injurycausing event with continued normal mining operations.
Because the third Mathies element is not met, this violation is not S&S.
Gravity Analysis
The gravity of this violation is serious in that the cited condition contributed to the risk of
a potentially life-threatening roof fall which could affect miners working at the face such as the
roof bolters or the miner operator.
3. Negligence
Inspector Ratliff charged the operator with moderate negligence because he believed an
on-shift examiner should have noticed the condition. Tr. 241; Ex. S-6. I agree with his
assessment. Members of mine management were aware of adverse roof conditions and that when
a crosscut breaks through into an entry, there is an increased risk that coal will fall away from the
ribs and face, extending the depth of the unsupported roof. Tr. 272, 281, 296, 308. It is not
unusual at the mine to reduce cut depth in order to avoid leaving a lengthy stretch of unsupported
top next to a small column of coal that is likely to collapse. Tr. 272, 283. Here, the circumstances
known to mine management should have spurred them to reduce the cut depth to less than 20
feet, but they failed to take this measure. Moderate negligence is appropriate under these
circumstances.
V. PENALTIES
The Commission has reiterated in Mize Granite Quarries, Inc., 34 FMSHRC 1760, 176364 (Aug. 2012):
Section 110(i) of the Mine Act grants the Commission the authority to assess all
civil penalties provided under the Act. 30 U.S.C. § 820(i). It further directs that
the Commission, in determining penalty amounts, shall consider:
The operator’s history of previous violations, the appropriateness of such penalty
to the size of the business of the operator charged, whether the operator was
negligent, the effect on the operator’s ability to continue in business, the gravity
of the violation, and the demonstrated good faith of the person charged in
attempting to achieve rapid compliance after notification of a violation.
30 U.S.C. § 820(i).

37 FMSHRC Page 2410

The Commission and its ALJs are not bound by the penalties proposed by the Secretary,
nor are they governed by MSHA’s Part 100 regulations, although substantial deviations from the
proposed penalties must be explained using the section 110(i) criteria. See Sellersburg Stone Co.,
5 FMSHRC 287, 293 (Mar. 1983). In addition to considering the 110(i) criteria, the judge must
provide a sufficient factual basis upon which the Commission can perform its review function.
See Martin County Coal Corp., 28 FMSHRC at 247.
Size of Operator; Ability to Continue in Business; Violation History
The parties have stipulated that Consol is large in size, having produced more than five
million tons of coal in 2011 and more than three million tons of coal in 2012, and that the
penalties proposed by the Secretary will not impair Consol’s ability to remain in business. Joint
Exhibit 1. Consol has an average, moderate number of prior violations that is proportionate to its
size. See Exs. S-9, S-10.
Good Faith
The Secretary credited Consol with good faith in abating all three violations at issue in
this case. Good faith is also reflected in the portion of each citation that describes the actions
taken to abate the condition and in the testimony regarding the operator’s abatement efforts.
Negligence and Gravity
The gravity of each violation and Consol’s negligence with respect to the violations are
discussed at length within the body of my decision above.

37 FMSHRC Page 2411

Conclusion
After considering the six statutory penalty criteria, I assess the following penalties for the
three violations at issue in this case:
Citation Number 8202408 (ventilation violation) - $1,203.00
Citation Number 8197859 (accumulation violation) - $1,700.00
Citation Number 8189820 (roof control violation) - $1,500.00
ORDER
Consol is hereby ORDERED to pay the sum of $4,403.00 within thirty (30) days of the
date of this Decision and Order.8

/s/ Priscilla M. Rae
Priscilla M. Rae
Administrative Law Judge

Distribution:
Eric Johnson, Esq., U.S. Department of Labor, Office of the Solicitor, 211 Seventh Avenue
North, Suite 420, Nashville, TN 37219
Billy R. Shelton, Esq., Jones, Walters, Turner & Shelton PLLC, 151 N. Eagle Creek Drive, Suite
310, Lexington, KY 40509

8

Payment should be sent to: Mine Safety and Health Administration, U.S. Department of
Labor, Payment Office, P.O. Box 790390, St. Louis, MO 63179-0390.

37 FMSHRC Page 2412

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9958 / FAX: 202-434-9949

October 22, 2015
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. VA 2014-0198
A.C. No. 44-04856-344491

v.
Mine: Buchanan Mine #1

CONSOL BUCHANAN MINING
COMPANY, LLC,
Respondent

DECISION AND ORDER
Appearances:

Robert S. Wilson, Esq., Office of the Solicitor, Department of Labor,
Arlington, Virginia and David A. Steffey, Conference and Litigation
Representative, Mine Safety and Health Administration, District 5,
Norton, Virginia for Petitioner
Billy R. Shelton, Esq., Jones, Walters, Turner & Shelton PLLC,
Lexington, Kentucky for Respondent

Before:

Judge McCarthy
I. Statement of the Case

This case is before me upon a petition for assessment of a civil penalty under section
105(d) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 815(d). Docket No. VA
2014-0198 involves five citations, Nos. 8208302, 8208448, 8208450, 8208451, and 8196366. At
the outset of trial, the parties filed a Joint Motion to Approve Partial Settlement of Citation Nos.
8208302 and 8208448.1 Tr. I, 20-23. Citation Nos. 8208450, 8208451, and 8196366 remain in
dispute.
1

I have reviewed the parties’ Joint Motion for Partial Settlement as placed on the record
at the hearing. The parties request that Citation No. 8208448 be modified to reduce the level of
negligence from “moderate” to “low” and that the proposed penalty of $108 be found
appropriate. The parties also request that Citation No. 8208302 be modified to delete the
“significant and substantial” designation, reduce the level of negligence from “moderate” to
“low,” and reduce the civil penalty from $807 to $500. Tr. 20-22. I have considered the
representations and documentation submitted. I conclude that the proffered settlement is
appropriate under the criteria set forth in section 110(i) of the Act.

37 FMSHRC Page 2413

The primary issues presented are whether MSHA had jurisdiction to inspect the guard
house and bulldozer respectively cited in Citation Nos. 8208450 and 8208451, whether the
auxiliary fan violation alleged in Citation No. 8196366, as amended at trial, significantly and
substantially contributed to the cause and effect of a respirable-dust health hazard and/or
methane-ignition safety hazard, and whether that alleged violation was reasonably likely to result
in a fatal injury.
A hearing was held on January 26 and 27, 2015 in Abingdon, Virginia. The parties
introduced testimony and documentary evidence.2 Witnesses were sequestered.
For the reasons set forth below, I find that MSHA properly exercised jurisdiction when
inspecting the guard house and bulldozer cited in Citation Nos. 8208450 and 8208451,
respectively. I find that the penalties proposed by the Secretary of $108 for Citation No. 8208450
and $108 for Citation No. 8208451 are consistent with the statutory criteria in section 110(i) of
the Mine Act. 30 U.S.C. 820(i).
I also find that the auxiliary fan violation alleged in Citation No. 8196366, as amended at
trial to allege a fatal as opposed to permanently disabling injury, significantly and substantially
contributed to the cause and effect of a methane ignition hazard, which was reasonably likely to
result in a fatal injury in this gassy mine. Accordingly, I find it unnecessary to decide whether
that same violation also significantly and substantially contributed to the cause and effect of a
respirable-dust health hazard that was reasonably likely to result in a fatal injury. Based upon my
independent assessment of the record evidence, I find that the penalty proposed by the Secretary
of $1203 for Citation No. 8196366 should be increased to $2,678 consistent with the statutory
criteria in section 110(i) of the Mine Act and my finding that the severity of gravity increased
from permanently disabling to fatal. 30 U.S.C. 820(i). Accordingly, I assess a total civil penalty
of $2,894 for the three remaining violations found herein.

2

P. Exs. A-C and P. Exs. 1-30 were received into evidence. Tr. 15-18, 226, 431. R. Exs.
1-7 were also received into evidence.

37 FMSHRC Page 2414

Based on a careful review of the entire record, including the parties’ post-hearing briefs
and my observation of the demeanor of the witnesses,3 I make the following:
II. Findings of Fact Concerning Citation Nos. 8208450 and 8208451
A.

Stipulations
The parties stipulated to the following:
1. The Administrative Law Judge and the Federal Mine Safety and Health Review
Commission have jurisdiction to hear and decide these civil penalty proceedings pursuant
to Section 105 of the Federal Mine Safety and Health Act of 1977.
2. Consol Buchanan Mining Company, LLC [Consol Buchanan] is the owner and operator
of the Buchanan Mine #1.
3. Operations of the Buchanan Mine #1 are subject to the jurisdiction of the Act.
4. The proposed penalty amounts that have been assessed for the violations at issue pursuant
to 30 U.S.C. § 820(a) will not affect the ability of Consol Buchanan to remain in
business.
5. Consol Buchanan does not dispute that the MSHA Inspectors listed in Item 22 of the
citations at issue were acting in their official capacity and as authorized representatives of
the Secretary of Labor when each of the citations involved in this proceeding were
issued.
6. True copies of each of the citations that are at issue in this proceeding along with all
continuation forms and modifications, were served on Consol or its agents as required by
the Act.
7. Each of the violations involved in this matter were abated in good faith.
8. Government Exhibit 1 is an authentic copy of Citation No. 8208450, with all
modifications and abatements, and may be admitted into evidence for the purpose of
establishing its issuance and not for the purpose of establishing the accuracy of any
statements asserted therein.
9. Government Exhibit 2 is an authentic copy of Citation No. 8208451, with all
modifications and abatements, and may be admitted into evidence for the purpose of
establishing its issuance and not for the purpose of establishing the accuracy of any
statements asserted therein.
3

In resolving conflicts in testimony, I have taken into consideration the demeanor of the
witnesses, their interests in this matter, the inherent probability of their testimony in light of
other events, corroboration or lack of corroboration for testimony given, experience and
credentials, and consistency, or lack thereof, within the testimony of witnesses and between the
testimony of witnesses.

37 FMSHRC Page 2415

10. Government Exhibit 3 is an authentic copy of Citation No. 8196366, with all
modifications and abatements, and may be admitted into evidence for the purpose of
establishing its issuance and not for the purpose of establishing the accuracy of any
statements asserted therein.
11. With respect to Citation No. 8196366, Consol Buchanan does not contest the fact of
violation, but does contest the gravity determinations, whether the violation was
significant and substantial, the level of negligence, and the appropriateness of the
proposed penalty amount.
12. For purposes of Section 110(i) of the Act, the proposed penalty amounts are appropriate
given the operator’s history of violations and the size of the operator.
P. Ex. C. See also Tr. 9-10, 15.4
B.

Background Facts Concerning Citation Nos. 8208450 and 8208451

Citation Nos. 8208450 and 8208451 are the first citations ever issued at Consol
Buchanan’s VP-8 stockpile site (VP-8). Tr. 201-02. VP-8 was an abandoned mine that originally
consisted of two separate mines, VP-5 and VP-6. Tr. 453. These mines were owned and operated
by Island Creek Coal Co., a subsidiary of Consol Energy, Inc., until Consol Buchanan, another
subsidiary, purchased them sometime before 2006 and combined them under the Mine ID of VP5. Tr. 204-05, 453-54. The combined property, renamed VP-8, was placed in abandoned status in
2006. Tr. 203-04, 453-55. The VP-8 site purportedly remained abandoned until the time of the
citations at issue. Tr. 438-39, 455-57, R-5.
The record establishes that Consol Buchanan began using VP-8 to stockpile clean coal
about a year or two after purchasing the site from Island Creek. Tr. 371, 401. When the
Buchanan Mine #1 produced more coal than was needed to ship immediately, clean coal was
taken from the Buchanan Prep Plant to the Permac facility, a site two miles down the road, which
could hold about 120,000-130,000 tons of coal. Tr. 69, 399. Once the Permac facility was full,
excess coal was taken to VP-8, which could hold up to 150,000 tons of coal. Tr. 50-51, 69.
VP-8 is situated on the other side of a hill from the Buchanan Prep plant, less than two
miles away as the crow flies, and a four or five mile drive around the hill. Tr. 200, 240-41. The
site has two access points. A lower gate is located closest to the coal stockpile and was most
often used by coal trucks and other stockpile equipment. An upper gate primarily serviced
vehicles traveling to gas and oil operations up the hill, although the coal stockpile was also
accessible through this gate. Tr. 65-67, 95-96.
4

It should be noted that the parties agreed to two additional stipulations in this matter. P.
Ex. C. However, those stipulations deal with Citation No. 8208302, which was included in the
Joint Motion for Partial Settlement. Therefore, it is not necessary to include them here. Further,
Respondent’s stipulations regarding the appropriateness of the civil penalty dealt with the
proposed penalties as they were before subsequent modification of Citation No. 8196366 at
hearing, as will be discussed infra.

37 FMSHRC Page 2416

Consol Energy, Consol Buchanan’s parent corporation, contracted with G4S Security to
provide security for all equipment kept at the site. Tr. 322-23. G4S manned a guard house just
inside the upper gate, about 500-600 feet from the coal stockpile. Tr. 214. The original guard
house was replaced with a newer building sometime between October 2013 and January 2014.
Tr. 260-61, 290-93. MSHA inspector Mark Tuggle was the first to inspect the new guard house
in January 2014. Tr. 257.
Coal trucks from the preparation plant typically accessed VP-8 by the lower gate, but
they would use the upper gate when the stockpile became too large. Tr. 133-34, 138. Although
the G4S security guards stationed at the upper gate did not stop coal trucks, they stopped all
other vehicles going to the coal stockpile, including equipment operators, mine foremen,
contractors, and state and federal inspectors, who were required to sign in and out of the
property. Tr. 100, 104, 108-09, 297-98, 340-41, R-3. Besides monitoring traffic at the upper gate,
the guards occasionally made rounds at the stockpile area, and they were required to check the
lower gate after hours to make sure it was locked. Tr. 100-01, 316-17. The guards were
responsible for the security of the stockpile equipment. Tr. 218-19, 323. The guards also
provided annual MSHA hazard training for workers at the site. Tr. 98-99, 103-04, 320-21, 40506, 434-45. The guard house itself provided power to a nearby fuel tank used to fuel the
stockpile equipment. Tr. 214, 262-64, 296, 431-32.
At least by 2012, MSHA began inspecting the VP-8 stockpile. MSHA inspector Wes
Clevinger added the VP-8 stockpile site to MSHA’s Information Tracking System (ITS) during
an inspection in 2012, although it may have been in the system before that time. Tr. 129-33, 228,
257, 302-04. Clevinger inspected VP-8 several times beginning in 2006. Tr. 122-23. He and
other MSHA inspectors inspected the site regularly between 2012 and 2014. Tr. 122-23, 176-77,
192-93, 239-40. Clevinger examined the old guard house in 2012. Inspector Robbie Bowers
examined the old guard house on March 19 and September 5, 2013. Inspector Tuggle examined
it on October 17, 2013. Tr. 134-37, 206-07, 244, 249, P. Ex. 18, 19. Clevinger and Tuggle also
inspected the fuel tank, whenever it was present. Tr. 157-58, 243-44, 249-52, 262; P. Ex. 19.
Throughout all of these inspections, VP-8 was treated as an adjunct facility of the
Buchanan Mine #1 ID, although it remained in “abandoned” status. Tr. 453; R. Ex. 5. No
representative of Consol Buchanan ever raised any objection to the inspections, or suggested that
action should be taken to officially attach VP-8 to the Buchanan Mine #1 ID. Tr. 127, 180-81,
358, 471-72. No evidence was presented at hearing to show that any loading or unloading took
place at the VP-8 site between August 2, 2013 and September of 2014, but at the time Tuggle
issued the instant citations in January 2014, coal was stockpiled at the site. Tr. 391-92, 435-36.
Tuggle wrote Citation Nos. 8208450 and 8208451 during his inspections on January 16
and 17, 2014, respectively. Tr. 261; P. Exs. 1 & 2. Citation No. 8208450 alleges a violation of 30
C.F.R. § 77.904, which states:
Circuit breakers shall be labeled to show which circuits they
control unless identification can be made readily by location.

37 FMSHRC Page 2417

The Citation narrative states:
The circuit breakers installed in the breaker box of the new guard
house at the VP#8 location [are] not labeled to show which circuits
they control. The circuits [cannot] be readily identified without use
of a meter or similar device.
P. Ex. 1.
Tuggle testified that all the wiring was in good shape and the breaker box was covered,
but the electricians who wired the guard house should have known that the circuit breaker was
not labeled. Tr. 267, 268-69. Since the power cords leading from the circuit breaker were in the
guard house wall, there was no way to identify where they went. Tr. 265. This created the
possibility that someone performing electrical work would fail to de-energize the correct circuit
and would receive an electrical shock. Tr. 267-68.
Tuggle designated Citation No. 8208450 as non-S&S because he determined that the
violation was not reasonably likely to result in injury or illness. P. Ex. 1. Tuggle designated
gravity as lost work days because most workers wear rubber boots or other insulation, and were
likely to receive only a non-fatal shock. Id.; Tr. 268. Tuggle designated Respondent’s negligence
as moderate. P. Ex. 1. A Buchanan Prep Plant electrician abated the violation. Tr. 268-69.
MSHA proposed a civil penalty of $108.
During the same inspection, Tuggle issued a separate citation, not at issue here, for an
undated fire extinguisher in the guard house. Tr. 253. Respondent did not contest that citation,
and paid the penalty proposed by the Secretary.5 Tr. 252-53.
Also on January 16, 2014, Tuggle noticed a bulldozer before leaving the VP-8 site. Tr.
269. Although the bulldozer was not locked and tagged out, Tuggle was unable to fully inspect
it because there was no operator available to operate it for him. Tr. 269-70.
The next day, January 17, 2014, Tuggle returned to the VP-8 site to inspect equipment
remaining on the site, including the bulldozer. Tr. 269-70. Upon examination of the bulldozer,
Tuggle wrote Citation No. 8208451 alleging a violation of 30 C.F.R. § 1110, which states:
Firefighting equipment shall be continuously maintained in a
usable and operative condition. Fire extinguishers shall be
examined at least once every 6 months and the date of such
examination shall be recorded on a permanent tag attached to the
extinguisher.

5

This fact is especially significant, as will be discussed infra, because of Respondent’s
adamant objection to jurisdiction in this case.

37 FMSHRC Page 2418

The condition or practice section of Citation No. 8208451 states:
The fire extinguisher provided on the Caterpillar D8N dozer (S/N
9TC1395) has not been examined since June 2013 or 7 months.
Additionally, the on-board fire suppression system has not been
examined since July 2012 or 18 months ago. Both tags were
checked and have same dates of July 2012. Proper examination of
fire fighting equipment is necessary to ensure fire fighting
equipment is being maintained in a usable condition for use when
necessary. The operators normal cycle for the contract fire
suppression company is due in February 2014. This is a spare
dozer and not regularly used. The fire extinguisher and fire
fighting system is charged and could be used if necessary.
P. Ex. 2.
Tuggle designated the citation non-S&S because he determined that the violation was
unlikely to result in injury or illness. P. Ex. 2. Tuggle designated the gravity as unlikely to result
in a lost-work-days injury because the fire extinguisher was charged and could be used, despite
the stale inspection date. Tr. 276. Tuggle designated Respondent’s negligence as moderate. P.
Ex. 2. MSHA proposed a civil penalty of $108. P. Ex. A.
Tuggle testified that normal use of a bulldozer causes it to heat up, and that substances
such as antifreeze oil and hydraulic fluid may provide fuel for a fire. Tr. 276-77. He further
testified that regular inspections of the fire extinguisher helped to ensure the safety of equipment
operators in the event of a fire. Tr. 277.
The dozer had recently undergone repairs, and had been returned to the VP-8 site about a
week before Tuggle inspected it. The dozer had not been locked and tagged out. Tr. 269, 271-73,
276, 278-79. After it was returned to the VP-8 site from the repair shop, the dozer’s blade and
hoses had been reattached, and superintendent Paul Danko instructed equipment operator Mike
Bradshaw to run the dozer to try it out. Tr. 62-63, 275, 278-79, 380, 421-22 P. Exs. 21, 22; but
see Tr. 433.6 However, the Secretary failed to establish that the dozer had actually been operated
after its repair and prior to issuance of the citation. Tr. 59, 349, 424.
On the day the citation was issued, the dozer was situated near the guard house, facing
the stockpile. Tr. 274, 288, 418-19. At that time, there was no work being done on the stockpile,
although there was coal stockpiled there. Tr. 288, 435-36.

6

Danko denied that he gave this instruction. Tr. 433. However, Bradshaw’s testimony to
the contrary was corroborated by testimony from Tuggle, as well as by Tuggle’s notes. Tr. 275;
P. Ex. 21. I credit Bradshaw’s clear recollection that Danko instructed him to run the dozer to try
it out, as corroborated by Tuggle’s notes. Moreover, irrespective of this credibility resolution, I
find that the dozer was capable of being operated, which finding is bolstered by other evidence
in the record. See 10-11, infra.

37 FMSHRC Page 2419

III. Legal Analysis Concerning Citation Nos. 8208450 and 8208451
A.

MSHA Jurisdiction Was Proper Over the VP-8 Site

Consol Buchanan does not dispute that the conditions alleged in Citation Nos. 8208450
and 8208451 constituted violations of the cited standards. Respondent put on no evidence to
undermine the citations at trial, and made no arguments on the issue in its post-hearing brief. R.
Br. 9. I credit inspector Tuggle’s uncontested testimony regarding the fact and gravity of the
violations, and I find that the Secretary has met its burden of proof on these issues. Specifically, I
find that the breaker box in the guard house was unlabeled and that the fire extinguisher on the
dozer had an expired inspection date. Tr. 267-69, 276. Further, I find that each citation was nonS&S, and unlikely to result in lost workday/restricted duty injuries. Tr. Tr. 268, 276, P. Ex. 1&2.
Despite conceding the facts of the violations, Consol Buchanan argues that MSHA lacked
jurisdiction to inspect and issue citations for the guard house and the bulldozer. R. Br. 9.
Specifically, Respondent argued that while the definition of a “mine” under the Mine Act should
be “very broad,” jurisdiction should not be asserted in a way that is “contrary to common sense.”
R. Br. 9-10 citing Southern Nevada Paving, 2008 WL 4287781, *8 (Aug. 2008). In short, it
argues that assertion of jurisdiction over VP-8 is patently irrational.
MSHA derives its jurisdiction over the nation’s mines and miners from the Mine Act,
which states, in pertinent part:
Each coal or other mine, the products of which enter commerce, or
the operations or products of which affect commerce, and each
operator of such mine, and every miner in such mine shall be
subject to the provisions of this Act.
30 U.S.C. § 803. The Mine Act defines the reach of the term “mine” broadly to
include:
C) . . . structures, facilities, equipment, machines, tools, or other
property . . . used in, or to be used in . . . the work of preparing
coal. . . .
30 U.S.C. § 802(h)(1). The Mine Act also defines what constitutes the “work of
preparing coal”:
“work of preparing the coal” means the breaking, crushing, sizing,
cleaning, washing, drying, mixing, storing, and loading of
bituminous coal, lignite, or anthracite, and such other work of
preparing such coal as is usually done by the operator of the coal
mine.
30 U.S.C. § 802(i) (emphasis added).

37 FMSHRC Page 2420

The Secretary cites Commission and Circuit Court precedent for the proposition that
MSHA’s jurisdiction must be broadly interpreted. For instance, the Third Circuit has emphasized
Congressional intent that “‘what is considered to be a mine and to be regulated under this Act’
was to be given the broadest possible interpretation and that doubts were to be resolved in favor
of inclusion of a facility within the coverage of the Act.” Marshall v. Stoudt’s Ferry Preparation
Co., 602 F.2d 589, 892 (3d Cir. 1979) (quoting S.Rep.No.181, 95th Cong., 1st Sess. 1, 14,
reprinted in 1977 U.S.C.C.A.N. 3401, 3414). The D.C. Circuit echoed this observation in
Donovan v. Carolina Stalite Co., 734 F.2d 1547, 1553-54 (D.C. Cir. 1984) (“Because the Act
was intended to establish a ‘single mine safety and health law, applicable to all mining activity,’
its jurisdictional bases were expanded accordingly to reach . . . ‘structures . . . which are used or
are to be used in the . . . preparation of the extracted minerals.’” S.Rep. No. 461, 95th Cong., 1st
Sess. 37 (1977); S.Rep. No. 181, 95th Cong., 1st Sess. 14 (1977), U.S. Code Cong. & Admin.
News 1977, 3401, 3414.); see also RNS Services Inc. v. Secretary of Labor, 115 F.3d 182, 185
(3d Cir. 1997) (“The storage and loading of coal is a critical step in the processing of minerals
extracted from the earth in preparation for their receipt by an end-user, and the Mine Act was
intended to reach all such activities.”); United Energy Servs., Inc. v. Fed. Mine Safety & Health
Admin., 35 F.3d 971, 975 (4th Cir. 1994) (“[T]he proper focus of our analysis is on the safety of
mining operations and . . . we should construe broadly the Act’s coverage to achieve this
goal.”)(citing S.Rep. No. 181, 95th Cong., 1st Sess. 1, 14, reprinted in 1977 U.S.C.C.A.N. 3401,
3414.).
The Commission has also consistently given broad and inclusive interpretation to the
jurisdictional limits of the Act. See Secretary of Labor (MSHA) v. Pyramid Mining, Inc., 16
FMSHRC 2037, 39 (1994) (“The legislative history of the Mine Act and the Federal Coal Mine
Health and Safety Act of 1969 recognize the hazards presented by abandoned mining areas and
address the health and safety of non-miners as well as miners.”); Secretary of Labor (MSHA) v.
Jim Walter Resources, 22 FMSHRC 21, 22 (2000) (holding that a common supply shop, which
was not located at any mine site and lacked a Mine ID, was subject to Mine Act jurisdiction).
The Secretary argues that the VP-8 coal stockpile fits within this broad interpretation of
Mine Act jurisdiction. I agree. Even the most creative legal mind would be hard pressed to find
that a coal stockpile does not fall within “lands, . . . structures, facilities, . . . or other property . . .
used in” the “storing, and loading” of coal. 30 U.S.C. § 802(h)(1), (i). The site’s abandoned
status and the confusion over the Mine ID do not suffice to defeat jurisdiction. Pyramid Mining,
16 FMSHRC at 39; Jim Walter Resources, 22 FMSHRC at 22. Indeed, jurisdiction is even more
soundly established here than in those cases because the VP-8 site has not been abandoned, and
the stockpiling of clean coal plays a more direct, integral and essential part of the mining process
than the role played by a supply shop.
Nevertheless, even assuming MSHA jurisdiction over the VP-8 site generally, Consol
Buchanan argues that MSHA lacked jurisdiction over the guard house and the bulldozer cited in
Citation Nos. 8208450 and 8208451, respectively. For the reasons set forth below, I find that
MSHA properly exercised jurisdiction to inspect the guard house and the bulldozer, and that
Citation Nos. 8208450 and 8208451 were properly issued, as written.

37 FMSHRC Page 2421

1. Jurisdiction Was Proper Over the Guard House
With regard to the guard house, Consol Buchanan argues that jurisdiction over the VP-8
site should be restricted to “areas where the coal was being stockpiled and the areas associated
with the stockpiling of coal.” R. Br. 9. But Consol Buchanan effectively admitted MSHA’s
jurisdiction over the guard house by paying the penalty on the fire extinguisher citation issued
there by Inspector Tuggle during the same inspection.7 Tr. 252-53. Even apart from this
settlement admission, I find that Citation No. 8208450 was properly issued, as written, since the
guard house was used in, and its presence in part resulted from, the work of storing and loading
coal at the VP-8 stockpile, and because the guards working in the guard house provided MSHA
hazard training.
In its brief, Respondent argues that the guard house was located on a separate and distinct
area of the VP-8 site, and that the guard house and the work of the guards who manned it, were
not “integral” or “necessary” to the work of stockpiling coal. R. Br. 9-10. These arguments lack
merit. The guard house itself and the guards who manned it were located on the VP-8 site and
directly involved in the work done at the stockpile.
Specifically, the circuit breaker in the guard house cited by inspector Tuggle was used to
provide power to the tank that fueled stockpile equipment. Tr. 263-64. Similarly, employees and
equipment engaged in loading, unloading, and storing coal occasionally used the upper gate to
access the stockpile, especially when it was full. Independent contractors, like Cleco, signed in at
the guard house and assisted in coal operations. Tr. 394-95; R. Ex. 3 (1/7/14, 1/8/14, 1/10/14).
Also, the G4S guards stationed at the upper gate had important roles in the stockpiling process.
Specifically, these guards would patrol the stockpile and provided security for the equipment at
the stockpile. Tr. 218-19, 323. They also provided annual MSHA-required, site-specific hazard
training to workers at the site. Tr. 321. Accordingly, I find that these guards were agents of
Respondent, lodged with apparent authority to hold themselves out to third parties as responsible
for MSHA training and security at the site. Tr. 218-19, 321-23; Restatement (Second) of Agency
§§ 8, 27 (1958); see also Martin Marietta Aggregates, 22 FMSHRC 633, 637-638 (May 2000)
7

Furthermore, Consol Buchanan has been on notice of MSHA’s claim of jurisdiction
over the VP-8 site since at least 2011, when the first inspection occurred. Tr. 177-78; P. Ex. 14.
As noted above, at no point since then did Respondent object to or question MSHA’s jurisdiction
to inspect VP-8. The testimony of Donald Sparkman, a previous MSHA field office supervisor
and current Consol Buchanan safety manager, does not help Respondent’s position. Tr. 449, 45152. Sparkman testified that he thought that MSHA lacked jurisdiction over the VP-8 site, but
suggested that jurisdiction might be appropriate if a Mine ID were properly and officially
attached to the site. Tr. 463, 471-72. Despite testifying that he was aware that this process would
need to be initiated by the operator, Sparkman failed to initiate this process when he left MSHA
to go to work for Consol Buchanan. Tr. 470-71, 472; see also 30 C.F.R. §§ 41.10-41.13
(regulations dealing with operators requirement to provide notifications regarding legal identity
of a mine). If Sparkman thought that MSHA was improperly exercising jurisdiction after he
began working for Consol Buchanan, the fact that he neither raised any objection nor tried to
correct the situation by seeking a VP-8 Mine ID looks like an effort to preserve a technical
jurisdictional argument in case of litigation. It was Sparkman, after all, who first raised the
jurisdictional issue in this case. Tr. 464-65, 467-68.

37 FMSHRC Page 2422

(reading the statutory definition of “agent” under 30 U.S.C. § 802(e) “agent” to include someone
with responsibilities normally delegated to management personnel, with responsibilities that are
crucial to the mine’s operations, and who exercises managerial responsibilities at the time of the
negligent conduct). Therefore, I conclude that jurisdiction was proper over the guard house as an
integral part of the VP-8 stockpile site.
Having determined that the guard house was an integral and necessary part of the mine
stockpile, it is also evident that miners in the guard house, including electricians, could be
exposed to safety hazards within the purview of the Mine Act. Those hazards would include
electrocution or shock hazards posed by de-energizing an unlabeled circuit breaker in the guard
house. Tr. 263-64, 267-68. See W.J. Bokus Indus., Inc., 16 FMSHRC 704, 708 (Apr. 1994)
(MSHA properly cited equipment (gas cylinders) in a storage garage shared by a sand and gravel
operation and an asphalt plant because cited equipment was “used or [was] to be used in mining
and … could affect miners in the garage.”); Jim Walters Resources, 22 FMSHRC 21 (Jan. 2000)
(central supply shop located between one and six miles from closest coal extraction site is a mine
under section 3(h)(1) because a mine includes “facilities and “equipment” used or to be used in
mining operations or coal preparation facilities).
Accordingly, I find that Citation No. 8208450 was properly issued, as written, and that
the proposed penalty of $108 is appropriate under the criteria set forth in section 110(i) of the
Act.
2. Jurisdiction Was Proper Over the Bulldozer
With regard to Citation No. 8208451, Consol Buchanan contends that the cited bulldozer
was not in service at the time of the citation. I find that that the bulldozer was available for use
and was not locked and tagged out.8 Commission case law has consistently held that if
equipment in violation of MSHA regulations “has not been rendered inoperable [and] is located
in a normal work area, fully capable of being operated, that constitutes ‘use.’” Wake Stone Corp.
36 FMSHRC 825, 828 (2014) (quoting Ideal Basic Indus., Cement Div., 3 FMSHRC 843, 845
(1981)) (internal quotations omitted); see also Alan Lee Good, 23 FMSHRC 995, 997 (2001)
(finding that even equipment not to be used on a particular shift must be maintained in functional
condition if not tagged out of operation); Mountain Parkway Stone, Inc., 12 FMSHRC 960, 963
(1990) (finding that “use of the equipment” existed where truck was not tagged out and was in
turn-key condition). The Commission has found that allowing equipment to stay “parked in a
primary working area could allow operators easily to use unsafe equipment yet escape citation
merely by shutting it down when an inspector arrives.” Ideal Basic 3 FMSHRC at 845.
In Wake Stone, the Commission held that vehicles “located in a normal work area, . . .
capable of being used, and [not] locked and tagged out . . . were in ‘use’ at the time of
8

The dozer was available for operation. The blade and hoses had been reattached, it was
on the lot where it had previously been operated, and it had not been locked and tagged out of
service. Tr. 59, 269-70, 274. Operator Bradshaw, prep plant foreman Case, and superintendent
Danko all considered the dozer to be available for use once the blade and hoses had been
reattached. Tr. 62-63, 275, 421-22.

37 FMSHRC Page 2423

inspection.” Id. at 4. Here, the dozer was located on the VP-8 site, where it had previously been
used to move coal on the stockpile.9 Tr. 59. In fact, it had been sitting at VP-8 for about a week
after its return from the repair shop. Tr. 271-73, 278-79. Superintendent Danko’s testimony
established that, like the equipment in Mountain Parkway, the dozer was fully capable of being
used. It was “ready to go” after the blade and hoses had been reattached. Tr. 421-22. Further,
inspector Tuggle testified that in order to use the dozer, someone would only have to “open the
door and start it.” Tr. 274. Finally, irrespective of whether the dozer was not ‘logged back in,’ as
the operator sought to establish,10 the dozer was not locked and tagged out of service, as
Commission precedent in Wake Stone requires. Tr. 381-83, 274.
The record establishes that no pre-operational inspection of the dozer was performed
during the week that it sat at VP-8 without being locked and tagged out after it was returned from
the repair shop.11 Tr. 283-84. The fact that Respondent may have performed a pre-operational
check before running the dozer, however, is no basis for vacating the violation. The Commission
specifically rejected that argument in Wake Stone Co., 36 FMSHRC at 828-29, and reinforced
the rule that equipment that is not locked and tagged out of operation and parked for repairs must
be maintained in functional condition. The Commission reasoned that “requiring that operators
continuously keep machinery in operational condition encourages more vigilance with regard to
instituting and enforcing effective maintenance procedures.” Wake Stone, 36 FMSHRC at 829.
For all of the above reasons, I find that the bulldozer was “used in, or [was] to be used in”
the work of “storing, and loading” coal under the Act. Therefore, I find that MSHA had
jurisdiction over the bulldozer at the VP-8 site. I conclude that Citation No. 8208451 was
properly issued, as written, and that the proposed penalty of $108 is appropriate under the criteria
set forth in section 110(i) of the Act.
IV. Findings of Fact and Legal Conclusions Concerning Citation No. 8196366
A.

Background Facts

Consol Buchanan Mine #1 is a large mine that employs about 600 miners, who work on
three shifts. Tr. 481, 482-83. In 2013 and 2014, the mine had eleven mechanized mining units
(MMUs) and used continuous miners and a longwall in super sections for production operations.
Tr. 482. The mine is on a five-day spot inspection schedule under section 103(i) of the Mine Act
because it emits high methane levels exceeding one million cubic feet of methane every 24
9

The dozer was left near the upper gate, 50-60 feet from the fuel tank that was powered
by the guard shack. Tr. 274.
10

Foreman Case testified that he did not think the bulldozer had been put back on the
active inventory log, or “back into service.” Tr. 381. However, he admitted that he wasn’t “100
percent sure” if this was true. Tr. 383.
11

Superintendent Danko did look over the dozer shortly after it was delivered, but only to
make sure that it was delivered back on site and had the blade back on it. Tr. 446; see also Tr.
418-19.

37 FMSHRC Page 2424

hours. Tr. 483; 30 U.S.C. § 103(i). The Consol Buchanan Mine #1 liberates between ten and
eleven million cubic feet of methane every 24 hours. Tr. 483. The mine has had face ignitions
while cutting sandstone on some of the older panels. Tr. 601.
On the morning of January 27, 2014, MSHA health inspector Mark Deel arrived at the
Mine to conduct an E01 inspection for respirable dust at mechanized mining unit (MMU) 015.
Tr. 481, 485-86. Deel and the 015 MMU crew entered the Mine about 7:30 a.m. Tr. 485-86.
After attending a safety briefing with section foreman David Remines, Deel began an imminent
danger run on 015 MMU at about 8:30 a.m. Tr. 486-88, 585-86. Deel measured between 0% to
0.4% methane throughout the section. Tr. 498-99, 509.
During his imminent danger run, Deel traveled down the #2 entry to inspect the #2 and
#1 face, and to check the dust parameters on the continuous miner in the #2 entry. Tr. 508. The
#2 entry is an intake air passage, used to ventilate the face with clean air. Tr. 494. Once air
passes down the #2 entry to the face, it is routed back up the #1 entry, away from working
miners. Tr. 494-95. At this point, it is designated as return air, since it carries coal dust and
methane away from the face. Tr. 496, 563.12
At the time of Deel’s inspection, there were two auxiliary fans in the #1 entry, just outby
the last open cross cut. Tr. 508, 519-20; P. Ex. 26. The dog box, a curtain extending across the #1
entry to adjust return air pressure, was situated just inby between the auxiliary fans and the last
open crosscut. Tr. 495, 526; P. Ex. 26. Ventilation tubing ran all the way from the #1 face, past
the dog box, and up to the fans. Tr. 568-69; P. Ex. 26.
It took Deel approximately 45 minutes to inspect the #2 and #1 face, after which he
traveled back up the #2 entry. Tr. 509, 539. While doing so, Deel observed a cloud of rock dust
in the crosscut between the #1 and #2 entries. Tr. 489, 540, 546, 548. The Secretary stipulated
that the dust observed was rock dust, not coal dust, but Deel testified and the Secretary alleges
that coal dust would have been generated during continued normal mining operations and mixed
with the rock dust creating a respirable dust hazard that would contribute to pneumoconiosis, a
permanently disabling disease that eventually causes death. Tr. 541, 619. Upon inspection, Deel
discovered that positive pressure in the #1 return air passage had allowed the check curtain in the
crosscut to fall slack, opening a gap approximately one foot by five feet, through which return air
was entering the #2 intake passage. Tr. 526.

12

Foreman James Belcher pithily summarized the critical distinction between intake air
and return air:
Q:
Okay, so if I understand you correctly, you cannot use return air to
ventilate a working face?
A:

No, that is bad air.

Tr. 563.

37 FMSHRC Page 2425

At approximately 10 a.m., Deel wrote Citation No. 8196366 for a violation of 30 C.F.R. §
75.331(a)(4), which states:
(a) When auxiliary fans and tubing are used for face ventilation,
each auxiliary fan shall be— (4) Located and operated to avoid
recirculation of air.
The Citation’s condition or practice narrative states:
The auxiliary fans being used to ventilate the faces of 015 MMU
are not being located and operated to avoid recirculation of air.
When examined return air was being allowed to recirculate into the
intake air ventilating the 015 MMU through a check curtain
located 1 crosscut outby the last open crosscut. This condition is
allowing methane and rock dust to be emitted into the intake
atmosphere. 0.3% ch4 was detected coming through the curtain
from the return entry. Four miners are currently working inby this
condition on the 015 MMU. This condition creates the hazards of a
methane ignition and exposure to respirable dust that would result
in permanently disabling injures (sic) or disease. Upon continued
normal mining coal dust would be ventilated from the working
faces and allowed to recirculate into the intake air.
P. Ex. 3.
Deel designated the citation S&S because he determined that the violation contributed to
a health hazard that was reasonably likely to result in a permanently disabling injury, and he
determined that four workers were affected, as a result of Respondent’s moderate negligence. Tr.
499, 515, 538, P. Ex. 3. At trial, the Secretary moved to amend the gravity designation to
reasonably likely to result in a fatal injury and to allege both a health and safety violation. That
motion was granted.13 Tr. 25-29. MSHA initially proposed a civil penalty of $1203, prior to the
amendment.
At the time of the citation, mining had not yet begun on the section. The four miners,
whom Deel observed working inby the cited condition, were preparing for the shift and cleaning
their equipment. Tr. 487, 496, 515. These miners included two roofbolt operators, a continuous
miner operator, and a section foreman. Tr. 501.
Deel testified that under continued normal mining conditions, the recurrent recirculation
of return air into the intake air passage would increase the level of methane and coal dust at the
13

Deel marked the citation as a health violation, but not a safety violation. Tr. 485, 54142; P. Ex. 3. The Secretary moved to amend the citation to allege a safety violation as well. That
motion was also granted. Tr. 28-30. Deel testified that he should have marked the citation as both
a safety and health violation, but as a health specialist, he only marked the health violation box
out of habit and oversight. Tr. 485, 541-42. I credit Deel’s reasonable explanation as Respondent
did not undermine this testimony on cross. Tr. 516.

37 FMSHRC Page 2426

face over time. Tr. 494-96, 500, 524-25, 541-42. Therefore, without abatement of the cited
condition, the hazards of exposure to respirable dust and methane ignition would worsen over
time. Tr. 499-500, 503-04, 529-30, 538. High levels of respirable coal dust increase the
likelihood that miners will develop pneumoconiosis or black lung disease. Tr. 503, 541, 565.
Float coal dust also contributes to the likelihood that a methane ignition will result in fatal injury,
since coal dust can propagate an explosion. Tr. 503-04, 567.
Inspector Deel determined that Respondent’s negligence was moderate. He testified that
“The Mine Act requires the mine operator to have a high standard of care. They’ve got to be on
the lookout for hazards and to correct those hazards.” Tr. 502. Deel determined that the level of
dust that was “caked” near the back side of the check curtain indicated that the condition had
existed for some time, and should have been noted during the pre-shift examination. Tr. 502-03.
Deel’s notes indicate that the condition existed for at least 4 hours and should have been noted
on the previous shift. P. Ex. 25, p. 11.
On cross examination, Respondent established that 45 minutes earlier, Deel and the
section foreman had walked by this area and did not see any problem with dust emanating
around the curtain. Tr. 509. Further, Respondent established that any coal dust recirculating
would have been “peppered with” and mixed with rock dust and fallen to the ground prior to
exiting through the curtain. Tr. 520-21.
Remines testified that he met Deel at the crosscut when Deel was taking his methane
reading. Tr. 588. Remines testified that he did not see any dust at the check curtain in the
crosscut where Deel testified that he had observed a cloud of dust; however Remines did
acknowledge the negative pressure situation and the gap in the check curtain.14 Tr. 589, 608-09.
Remines further testified that after meeting back up with Deel, he immediately walked to
the dog box in Entry #1, observed that it had been knocked out of place, and readjusted it. Tr.
589-91, 609. As soon as the dog box was adjusted by Remines, the pressure differential created
by the auxiliary fans was rectified, and the hole in the check curtain closed. Tr. 526, 589-90.
Meanwhile, after taking the methane reading, Deel measured the gap in the curtain. Deel
was unable to collect any other data before Remines adjusted the dog box, after which the curtain
closed. Tr. 528.
Section foreman James Belcher worked the night-owl shift before Deel arrived on the
015 MMU. Tr. 555-56. Belcher testified that after the end of his shift, between 4:30 a.m. and

14

In resolving this conflict, I credit Deel’s clear recollection of the rock dust, as
corroborated by his notes, which state “dust was observed coming around check curtain between
1 and 2 entries … a hole is present between the curtain and the outby rib measuring 1.5 feet x 5
feet with dust coming through the hole ... [d]ust is present on the back side of the stopping that is
½ built indicating the condition existed on the previous shift.” See P. Ex. 25.

37 FMSHRC Page 2427

6:00 a.m., Belcher performed a pre-shift examination of the section.15 Tr. 556, 560; R Ex. 6.
Belcher testified that he inspected the check curtain and crosscut cited in Citation No. 8196366,
as well as the dog box and the auxiliary fans, but he observed no recirculating dust or other
hazards. Tr. 556, 557, 575.
Respondent presented evidence that the Buchanan Mine #1 engages in certain practices to
mitigate the risks posed by respirable dust and methane ignition. While mining is ongoing, the #1
entry is constantly rock dusted by dusters attached to the auxiliary fans. Tr. 520, 521, 559-60,
573. Rock dust eliminates float coal dust by mixing with it and then dropping out of the air. Tr.
573-73, 593-94. Further, the air pressure in entry #2 is kept at a high volume to dilute methane.
Tr. 518-19, 596-97.
In addition, each continuous miner is equipped with methane detectors located five feet
outby the ripper head. Tr. 511-12, 529. When the methane monitors detect one percent methane,
they give a visual warning. Tr. 511, 525. At one and a half percent, the continuous miner shuts
down. Tr. 511-12. However, it is possible for methane monitors to become clogged or lose
calibration. Tr. 530-31, 616. Furthermore, even when the methane monitors are functioning
properly, ignition remains possible because methane at the face can rise to ignition levels before
detection by the monitors. Tr. 534.
The Buchanan Mine also uses a technique known as “core holing” to map the type of
rock present in the roof in front of the continuous miner. Tr. 605-07. Core holing indicates when
the roof is sandstone, which tends to spark, as opposed to slate, which does not tend to spark. Tr.
513, 601-03. The roof was slate at the time of Deel’s inspection. Tr. 602. Although Remines
personally has never experienced any problems with the core holing technique, he acknowledged
on cross examination that sandstone roof tends to come and go, that core holing is not always an
accurate predictor of when sandstone is present, that float dust suspended in the air is explosive,
and that trailing cables become damaged during continuous mining. Tr. 604-05, 607-08.
Deel observed potential ignition sources inby the cited condition, such as trailing cables
and continuous miner bits, but he did not examine the cables for damaged jackets or exposed
leads. Further, Deel conceded that cables that are properly maintained are not ignition sources
and that the cited area had adequate air volume and was properly rock dusted. Tr. 501, 512, 53536.

15

While I acknowledge Belcher’s testimony here, I credit Deel’s testimony that the
condition had existed for about four hours. Although Belcher testified that there were no hazards
between 4:30 and 6:00 a.m, Deel did not issue the citation until four hours later at 10 a.m.
Further, Deel pointed to specific and compelling evidence that rock dust had accumulated and
caked near the back of the curtain. I find that the condition existed for about four hours after
section foreman Belcher completed his pre-shift at 6 a.m.

37 FMSHRC Page 2428

B.

Citation No. 8196366 Was a Significant and Substantial Violation and Would Affect
Four Miners

Consol Buchanan does not specifically dispute the existence of a violation or the
designation of moderate negligence.16 Rather, Respondent focuses its challenges on the S&S
designation and the appropriateness of the proposed penalty. R. Br. 12.
The Mine Act describes an S&S violation as one “of such nature as could significantly
and substantially contribute to the cause and effect of a coal or other mine safety or health
hazard.” 30 U.S.C. § 814(d)(1). The Commission has held that a violation is S&S “if, based on
the particular facts surrounding the violation, there exists a reasonable likelihood that the hazard
contributed to will result in an injury or illness of a reasonably serious nature.” Cement Div.,
Nat’l Gypsum Co., 3 FMSHRC 822, 825 (Apr. 1981). Consistent with the language of section
104(d)(1), it is the contribution of a violation to the cause and effect of a hazard that must be
significant and substantial. U.S. Steel Mining Co., 6 FMSHRC at 1575. “The fact that injury [or a
condition likely to cause injury] has been avoided in the past or in connection with a particular
violation may be ‘fortunate, but not determinative.’” U.S. Steel IV, supra, 18 FMSHRC at 867,
quoting Ozark-Mahoning Co., 8 FMSHRC 190, 192 (Feb. 1986). See also Elk Run Coal Co., 27
FMSHRC 899, 906-07 (Dec. 2005); Blue Bayou Sand & Gravel, Inc., 18 FMSHRC 853, 857
(June 1996).
To establish an S&S violation under National Gypsum, the Secretary must prove the four
elements of the Commission’s subsequent Mathies test: (1) the underlying violation of a
mandatory safety standard; (2) a discrete safety hazard – that is, a measure of danger to safety –
contributed to by the violation; (3) a reasonable likelihood that the hazard contributed to will
result in an injury; and (4) a reasonable likelihood that the injury in question will be of a
reasonably serious nature. See Mathies Coal Co., 6 FMSHRC 1, 3-4 (Jan. 1984) (footnote
omitted); accord Buck Creek Coal, supra, 52 F.3d 133, 135 (7th Cir. 1995) (recognizing wide
acceptance of Mathies criteria); Austin Power, Inc. v. Sec’y of Labor, 861 F.2d 99, 103 (5th Cir.
1988) (approving use of Mathies criteria). An S&S determination must be based on the particular
facts surrounding the violation and in the context of continued normal mining operations.
Texasgulf, Inc., 10 FMSHRC 498, 500 (Apr. 1988) (quoting U.S. Steel Mining Co., 6 FMSHRC
1573, 1574 (July 1984)).
The first Mathies element is satisfied here. As noted, Consol Buchanan did not
specifically contest the existence of the violation alleged in Citation No. 8196366 at trial or in its
post-hearing brief. In any event, the record evidence establishes a violation of 30 C.F.R. §
75.331(a)(4) because auxiliary fans used for face ventilation were not operated to avoid
recirculation of air. Rather, probative record evidence establishes that during continued normal
mining operations, the auxiliary fans located outby the last open crosscut in the Number 1 return
air entry would allow return air from the working faces to recirculate methane and respirable
16

Although Respondent initially contested the negligence determination and number of
people affected in its answer and pre-hearing report, it did not mention these issues in its opening
statement at trial, nor did it make argument on these issues in its post-hearing brief. Tr. 36-41; R.
Br. 12. In any event, I affirm the moderate negligence determination and the fact that four
miners were affected by violation, as set forth below.

37 FMSHRC Page 2429

coal dust (mixing with rock dust) back through a “damaged” check curtain located one crosscut
outby the last open crosscut into the Number 2 entry intake air course that ventilated 015 MMU.
Tr. 494-96, 500, 503, 541-42; see also P. Ex. 3. As Deel credibly testified, “… the check curtain
in the crosscut between Number 1 and Number 2 had an opening because the pressure from the
auxiliary fans which were inby in the Number 1 Entry caused a positive pressure in the Number
1 Entry and just caused the curtain to fall slack and away from the rib.” Tr. 526. This created an
opening in the check curtain allowing methane and rock dust to be emitted back into the intake
atmosphere. Tr. 525-26; P. Ex. 3. Accordingly, I find that the Secretary has established the fact
of the violation by a preponderance of the evidence.
With regard to the second Mathies element, the Secretary need only identify a discrete
safety or health hazard associated with the putative S&S violation. Highland Mining Co., 34
FMSHRC 3434, n. 5 (Dec. 2012). The instant increase in respirable coal dust or methane
recirculating to the face contributed to both a health and a safety hazard. Based on the evidence
presented at hearing, I find that under continued normal mining conditions and without any
presumption of abatement, the violative condition contributed to the discrete safety hazard of a
methane ignition and to the discrete health hazard of respirable dust exposure. Tr. 500.
Continued normal mining operations would release coal dust and methane into return air at the
face. Tr. 503-04, 530, 541. Without abatement of the positive pressure caused by the auxiliary
fans at the “damaged” check curtain, respirable dust and methane would have continued to
“circle the block” and been recirculated to the face, where miners worked. Tr. 500, 524-25, 526,
530, 541. I credit Deel’s testimony that there was a cloud of rock dust near the crosscut between
the Number 1 and Number 2 entries and that the dust was “caked” near the back side of the
check curtain. 17 Tr. 502-03, 539-40, 546. Further, float coal dust combined with increased
methane levels and the presence of potential ignition sources creates the safety hazard of a
methane ignition and propagation. Tr. 503-04.
Respondent contends that the violation did not contribute to any discrete safety or health
hazard. R. Br. 13. Specifically, Respondent argues that its safety measures, including rock
dusting, ventilation practices, methane monitors, and core holing, would have prevented the
hazards from ever materializing. Respondent characterizes these safety measures as part of
continued normal mining operations. R. Br. 13. For the following reasons, I reject Respondent’s
argument.18
17

Whether coal dust was reasonably likely to have made it through the curtain and
actually been recirculated given its likely mixture with rock dust before that point reaches the
third Mathies factor and not the instant inquiry into whether a discrete health hazard was created
by the violation.
18

On March 23, 2015, after the close of the hearing, the Secretary filed a Notice of
Supplemental Authority. In that notice, the Secretary provided a copy of Judge Paez’s decision in
Mach Mining, LLC, 37 FMSHRC 614 (Mar. 2015). According to the Secretary, that case was
substantially similar to the instant matter. The Secretary noted that Judge Paez rejected the
operator’s argument in that case that it took additional remedial safety measures and found that
an S&S designation was appropriate despite low measured levels of methane. Respondent filed a
Response to the Secretary’s Notice of Supplemental Authority. In it, Respondent argued that
(continued…)

37 FMSHRC Page 2430

The Commission has consistently held that the adoption of redundant safety measures to
mitigate or extinguish a hazard does not change the fact that a hazard may pose a serious risk to
miners. Buck Creek Coal Co. v. FMSHRC, 52 F.3d 133, 136 (7th Cir. 1995); Consolidation Coal
Co., 35 FMSHRC 2326, 2330 (Aug. 2013); Cumberland Coal Resources, LP., 33 FMSHRC
2357, 2369 (Oct. 2011) (redundant, mandatory safety protections to not constitute a defense to an
S&S determination). Respondent’s redundant safety measures such as ventilation practices,
methane monitors, rock dusting and core holing do not change the fact that methane ignition and
overexposure to respirable coal dust pose serious risks to miners in this gassy mine.
Respondent’s redundant safety measures aim to mitigate or detect these hazards. They do not
eliminate them. Accordingly, I find that the second Mathies element is satisfied.
With regard to the third Mathies element, the Secretary demonstrated that the cited
condition or violation contributed to the hazard of methane ignition which was reasonably likely
to result in an injury. The Commission has held that where the violation contributes to the hazard
of methane explosion or ignition, “the likelihood of an injury resulting from the hazard depends
on whether a ‘confluence of factors’ exists that could trigger an explosion or ignition.” McCoy
Elkhorn Coal Corp., 36 FMSHRC 1987, 1992 (Aug. 2014)(quoting Texasgulf, Inc., 10
FMSHRC 498, 501 (Apr. 1988)). Such factors may include potential ignition sources, the
presence of methane, the presence of float coal dust or loose coal, and the type of equipment
operating in the area. Paramont Coal Company Virginia LLC, 2015 WL 3526151, at *3 (May
2015); Utah Power & Light Co., Mining Div., 12 FMSHRC 965, 970-71 (May 1990); Texasgulf,
10 FMSHRC 498, 501-03 (Apr. 1988).
Here, the mine has had face ignitions while cutting sandstone on some of the older
panels. Tr. 601. Although the roof was slate at the time of Deel’s inspection (Tr. 602), foreman
Remines acknowledged that sandstone roof tends to come and go and that core holing is not
always an accurate predictor of when sandstone is present. Tr. 604-05, 607. A methane content
of 0 to .4 percent was already present at the faces and .3 percent methane was present at the
check curtain prior to the start of mining operations. Tr. 524. Deel credibly testified on cross
examination that when the .4 methane at the face mixed with the .3 methane at the curtain to
create .7 methane and then recirculated through intake air and around the block, the buildup of
methane would increase. Tr. 500, 524-25. As noted, under normal continued mining operations,
more methane would be released from the face, along with coal dust. Given the gassy nature of
the mine, a sudden buildup of methane could reasonably be expected to occur. In fact, Congress
has recognized that methane can accumulate rapidly. S. Rep. No. 91-411 at 59, reprinted in
Legis. Hist. 1969 Act at 185. Deel credibly testified that “… inby the methane monitor, when
you start cutting coal, emitting methane, and it gets above the end of the or into the explosive
range before the methane monitor can pick it up.” Tr. 534. If methane was continually
recirculated during continuous normal mining operations from return air through the check
18

(…continued)
Judge Paez’s decision was not binding, that other ALJ decision had made different findings, and
that Judge Paez was dealing with a violation of a ventilation plan rather than an auxiliary fan
violation. As will be discussed infra, in the instant matter Respondent’s remedial efforts and the
low level of methane were immaterial to the ultimate determination. While Judge Paez’s decision
was well-reasoned and persuasive, my findings here largely rest on the credible facts presented
and the cases cited herein.

37 FMSHRC Page 2431

curtain to intake air because of the auxiliary fan violation, a rapid methane buildup to a 5 percent
explosive level was even more likely.
Furthermore, Deel observed several potential ignition sources inby the cited condition,
specifically trailing cables and continuous miner bits. Tr. 501. Respondent argues that there was
no evidence that actual ignition sources were present, such as exposed leads or pieces of
sandstone roof that had fallen to the mine floor. Tr. 535-36, 600-01. However, the Commission
has long held that the Secretary need not establish the presence of an imminent danger or actual
ignition source in order to uphold an S&S designation. Elk Run Coal Co., 27 FMSHRC 899, 906
(Dec. 2005); Cement Division, National Gypsum Co., 3 FMSHRC 822, 828 (Apr. 1981). The
presence of potential ignition sources is sufficient under the confluence of factors test. Cf., Buck
Creek Coal, Inc. v. FMSHRC, 52 F.3d 133, 135 -136 (7th Cir. 1995)(affirming judge’s S&S
determination at 16 FMSHRC at 542, that a tail roller that was completely covered and turning in
combustible coal fines could easily become an ignition source that could cause a fire if the roller
became heated, despite the apparent absence of evidence that the tail roller was hot or that any
defects in the roller were present); Knox Creek Coal Corp., 36 FMSHRC 1128, 1133-34 (May
2014)(permissibility violations led to deteriorating conditions that were reasonably likely to
create an ignition hazard in a gassy mine). Accordingly, considering the specific facts and
circumstances of this case, I conclude that there was a sufficient confluence of factors to
establish that the auxiliary fan violation contributed to a hazard of a methane ignition that was
reasonably likely to result in an injury. 19
Concerning the fourth Mathies factor, I find a reasonable likelihood that any injury
resulting from the reasonable likelihood of a methane explosion would be of a reasonably serious
nature and result in a fatality. As the 2010 Upper Big Branch tragedy reminds us, during
continued normal mining operations, the ignition of methane and any subsequent propagation
can lead to a fire or explosion, potentially crushing workers under heavy rocks, or burning them
to death. See Pinnacle Mining Co., 36 FMSHRC 1918, 1923 (July 2014); Knox Creek Coal
Corp., 36 FMSRHC 1128, 1134, 1137 (May 2014); Black Diamond Coal Mining Co., 7
FMSHRC 1117, 1120 (Aug. 1985) (recognizing that “ignitions and explosions are major causes
of death and injury to miners”). Therefore, I find that the fourth Mathies element is satisfied.
For all of the above reasons, I find that the violation alleged in Citation No. 8196366
significantly and substantially contributed to the cause and effect of a discrete safety hazard of
methane ignition that was reasonably likely to result in a fatality. Therefore, I affirm the S&S
Citation, as amended at trial.
As noted, Deel observed four miners working inby the cited condition, preparing for the
shift and cleaning their equipment. Tr. 487, 496, 515. They were the two roofbolt operators, a
19

I am persuaded by the testimony elicited by Respondent that coal dust particles in the
air would mix with heavier rock dust and fall to the ground prior to recirculation of the air. (Tr.
520-21, 573). However, having determined that the violation was reasonably likely to contribute
to an injury as a result of a methane ignition, I find it unnecessary to decide whether the auxiliary
fan violation also contributed to a health hazard of inhalation of respirable dust that was
reasonably likely to result in an injury by contributing to the development of black lung disease.

37 FMSHRC Page 2432

continuous miner operator, and a section foreman. Tr. 501. Accordingly, I conclude that Deel
reasonably determined that four miners were affected by the violation.
C.

The Violation was the Result of Respondent’s Moderate Negligence

Further, I conclude that Deel reasonably determined that Respondent’s negligence was
moderate. As Deel testified, “The Mine Act requires the mine operator to have a high standard of
care. They’ve got to be on the lookout for hazards and to correct those hazards.” Tr. 502.
Indeed, the Mine Act imposes a high standard of care on foremen and supervisors. Midwest
Material Co., 19 FMSHRC 30, 35 (Jan. 1997) (holding that “a foreman … is held to a high
standard of care”)); see also Capitol Cement Corp., 21 FMSHRC 883, 892-93 (Aug. 1999)
(“Managers and supervisors in high positions must set an example for all supervisory and
nonsupervisory miners working under their direction, ” quoting Wilmot Mining Co., 9 FMSHRC
684, 688 (Apr. 1987); S&H Mining, Inc., 17 FMSHRC 1918, 1923 (Nov. 1995) (heightened
standard of care required of section foreman and mine superintendent).
Although the Secretary’s definitions of terms in Part 100 are not binding on the
Commission, they nonetheless provide guidance. See Wade Sand & Gravel Co., ____ FMSHRC
___, slip op. at 4 (Sept. 16, 2015). Relevant to the discussion here, MSHA defines negligence by
regulation in the civil penalty context as “conduct, either by commission or omission, which falls
below a standard of care established under the Mine Act to protect miners against the risks of
harm.” Negligence is further defined as “the failure to exercise a high standard of care.” 30
C.F.R. § 100.3. The level of negligence is properly designated as moderate when “[t]he operator
knew or should have known of the violative condition or practice, but there are mitigating
circumstances.” 30 C.F.R. § 100.3, Table X. The level of negligence is properly designated as
low when there are considerable mitigating circumstances surrounding the violation. 30 C.F.R. §
100.3, Table X (emphasis added).
For the reasons previously stated in my final Big Ridge decision, I find MSHA’s penalty
regulations and the manner in which the Secretary applies them in proposing a penalty to provide
useful guidance. See Big Ridge Inc., 36 FMSHRC , slip op. at 4-6 (July 19, 2014) (ALJ); see
also Wade Sand & Gravel, supra, slip op. at 7, n. 1 (Chairman Jordan and Commissioner
Nakamura concurring). Based on the testimony and briefs, I do not find considerable mitigating
circumstances that would justify reducing the negligence designation from moderate to low.
Respondent highlights none. In these circumstances, I find that the Secretary properly
designated the level of negligence as moderate.
In this regard, I have credited Deel’s testimony that the condition had existed for about
four hours. Although section foreman Belcher testified that there were no hazards between 4:30
and 6:00 a.m. when he concluded his pre-shift examination, Deel did not issue the citation until
four hours later at 10 a.m. Further, Deel pointed to specific and compelling evidence that rock
dust had accumulated and caked near the back of the curtain. I find that the condition existed for
about four hours after section foreman Belcher completed his pre-shift at 6 a.m. Accordingly, I
conclude that Respondent should have known of the condition at least prior to Deel’s discovery,
particularly since a section foreman was working inby the cited condition. The moderate
negligence designation was appropriate.

37 FMSHRC Page 2433

D.

Civil Penalty

I independently assess the civil penalty pursuant to the criteria in section 110(i) of the
Mine Act. The Buchanon Mine is a large underground coal mine that produces over 2,000,000
annual tons of coal. P. Ex. A. It has a low history of previous violations during the prior 15month period. P. Ex. A and 28. The parties stipulated that the proposed penalty amounts that
have been assessed for the violations at issue pursuant to 30 U.S.C. § 820(a) will not affect the
ability of Consol Buchanan to remain in business. MSHA determined that Respondent
demonstrated good-faith in attempting to achieve rapid compliance after notification of the
violations. P. Ex. A. I have found that the operator was moderately negligent for each violation
found. I have affirmed the gravity determinations for Citation Nos. 8208450 and 8208451, and
increased the severity of gravity with respect to the severity of injury expected in Citation No.
8196366 from permanently disabling to fatal. Accordingly, I find that the penalties proposed by
the Secretary of $108 for Citation No. 8208450 and $108 for Citation No. 8208451 are consistent
with the statutory criteria in section 110(i) of the Mine Act. 30 U.S.C. 820(i). Based upon my
independent assessment of the record evidence, I find that the penalty proposed by the Secretary
of $1203 for Citation No. 8196366 should be increased to $2,678 consistent with the statutory
criteria in section 110(i) of the Mine Act and my finding that the severity of gravity increased
from permanently disabling to fatal. 30 U.S.C. 820(i). Accordingly, I assess a total civil penalty
of $2,894 for the three violations found herein.
V. ORDER
WHEREFORE, the parties’ Joint Motion for Approval of Partial Settlement made on
the record is GRANTED.
For the reasons set forth above, I AFFIRM Citation Nos. 8208450 and 8208451, as
written. I further AFFIRM Citation No. 8196366, as amended at trial to allege that the auxiliary
fan safety violation under section 75.331(a)(4) was reasonably likely to result in a fatal injury to
four miners working inby as a result of Respondent’s moderate negligence.
It is ORDERED that the operator pay a total civil penalty of $3,502 for the violations
found herein within 30 days of this decision.

/s/ Thomas P. McCarthy
Thomas P. McCarthy
Administrative Law Judge

37 FMSHRC Page 2434

Distribution:
Robert S. Wilson, Esq., U.S. Department of Labor, Office of the Solicitor, 1100 Wilson Blvd.,
Arlington, VA 22209 and David A. Steffey, Conference and Litigation Representative, Mine
Safety and Health Administration, Norton District Office, Wise County Plaza, 2nd Floor
P.O. Box 560, Norton, Virginia 24273
Billy R. Shelton, Esq., Jones, Walters, Turner & Shelton PLLC, 151 N. Eagle Creek Dr., Suite
310, Lexington, KY 40509

37 FMSHRC Page 2435

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
7 PARKWAY CENTER, SUITE 290
875 GREENTREE ROAD
PITTSBURGH, PA 15220
TELEPHONE: 412-920-7240 / FAX: 412-928-8689

October 27, 2015
DISCRIMINATION PROCEEDING

LAWRENCE PENDLEY,

Docket No. KENT 2013-606-D
MSHA Case No.: MADI-CD 2010-07 & 11

Complainant,
v.
HIGHLAND MINING CO. AND JAMES
CREIGHTON,
Respondent.

Mine: Highland No.9
Mine ID: 15-02709

DECISION ASSESSING CIVIL PENALTIES
AGAINST HIGHLAND MINING CO. AND JAMES CREIGHTON
AND ORDER TO PAY
This case is before me upon a complaint of discrimination brought by Lawrence Pendley
(“Complainant”), a miner, against Highland Mining Co. and James Creighton, (“Respondents”),
pursuant to § 105(c)(3) of the Federal Mine Safety and Health Act of 1977 (“Mine Act”), 30
U.S.C. § 815(c)(3).
On February 12, 2015, I issued a decision finding that Pendley had been discriminated
against by the Respondents. Pursuant to Commission Rule 44(b), 29 C.F.R. §2700.44(b), a copy
of the decision was sent to the office of the Regional Solicitor for assessment of civil penalty.1
On May 27, 2015, the Secretary Petitioned for assessment of civil penalties in the amount of
$20,000.00. The Respondent timely answered on June 26, 2015.
On August 1, 2015, James Creighton filed an Answer to the Petition for Assessment of
Civil Penalty. In his Answer, Creighton stated that he retired on September 21, 2013 after having
been found disabled by the Social Security Administration. He further stated that he has not
worked any job since that time, and that due to his retirement and disability, “a monetary penalty
would have an extreme hardship on my family and myself.” He moved this Court to reconsider
the monetary penalty assessed by the Secretary.
The Secretary submitted a Brief in Support of Civil Penalty Assessment and Opposition
to Joint and Several Liability and Motion to Amend the Pleadings on August 27, 2015. In this
pleading, the Secretary moved to amend the pleadings to clarify that it was assessing a penalty of
$19,500.00 against Highland Mining Co. and $500.00 against James Creighton. It argued that the
penalty assessed against Highland was appropriate under the criteria set forth in Section 110(i)
1

The decision was sent to the wrong office of the Solicitor in error, which led to a delay
in the Secretary’s assessment of civil penalty.

37 FMSHRC Page 2436

and Commission precedent. However, since there was no case law concerning the application of
Section 110(i) criteria to individuals, it suggested applying the criteria set forth under Section
110(c) and Commission case law interpreting that Section. Applying the 110(c) analysis, the
Secretary argued that the penalty assessed against Creighton was appropriate.
On September 01, 2015, Highland submitted its brief opposing the penalty assessment. It
argued that the penalty assessed against Highland should be substantially reduced because (1) the
theory of liability was based upon the conduct of an hourly employee, (2) the Complainant was
not an employee, (3) the Complainant placed himself in the area where Creighton was working,
and (4) the mine is no longer in operation.
For the following reasons, I find that a civil penalty of $19,500.00 against Highland is
appropriate, but reduce the penalty assessed against Creighton to $250.00.
The Civil Penalty of $19,500.00 Against Highland is Appropriate
The principles governing the authority of the Commission’s administrative law judges to
assess civil penalties de novo for violations of the Mine Act are well established. Section 110(i)
of the Mine Act delegates to the Commission and its judges the authority to assess all civil
penalties provided in the Act. 30 U.S.C. 820(i). The Act delegates the duty of proposing
penalties to the Secretary. 30 U.S.C. §§ 815(a), 820(a). The Act requires that in assessing civil
monetary penalties, the Commission and its judges shall consider the six statutory penalty
criteria listed in §110(i) of the Act:
[1] the operator’s history of previous violations, [2] the appropriateness of such penalty to
the size of the business of the operator charged, [3] whether the operator was negligent,
[4] the effect on the operator’s ability to continue in business, [5] the gravity of the
violation, and [6] the demonstrated good faith of the person charged in attempting to
achieve rapid compliance after notification of a violation.
30 U.S.C. § 820(i). MSHA obo Perry Poddey v. Tanglewood Energy, Inc., 18 FMSHRC 1315
(Aug. 1996) (Applying 110(i) criteria to Respondent in discrimination case.)
In the instant case, the Secretary seeks civil penalties from Highland in the amount of
$19,500.00. Given all of the evidence, as well as my findings contained in the underlying
Decision, I find that this penalty is appropriate.
In assessing a $19,500.00 penalty, I have given full consideration to the Section 110(i)
criteria. With regards to Highland’s history of previous violations, according to MSHA’s Mine
Data Retrieval System, in the 15 months prior to the violation date of March 30, 2009, Highland
had 618 violations over 977 inspection days. Furthermore, in addition to the instant case,
Pendley filed two separate discrimination complaints with the Commission, on February 25,
2010 and March 25, 2010, which resulted in a finding of discriminatory acts by Highland.
In 2009, when the acts relevant to this matter took place, the size of the operator’s
business can be considered large. The 2009 production totals for the mine were 3,676,615 tons of

37 FMSHRC Page 2437

coal, and the controller produced 28,356,573 tons of coal. These figures place both the mine and
the operator in the largest category of the tables provided in 30 C.F.R. §100.3(b).
In the instant case, Highland exhibited negligence in its failure to act or cease
interference with Pendley’s rights. As detailed in the underlying Decision, Superintendent
Millburg knew of the contentious history between Pendley and Creighton, and was informed of
Creighton’s conduct, and he chose to do nothing to stop it. While it is true that he watched
security footage of the interaction, he did not take the next step of instructing Creighton not to
interfere with Pendley’s rights.
With regards to the operator’s ability to continue in business, there is nothing in the
record that indicates that such a fine would adversely affect its ability to stay in business.
I further find that the gravity of the conduct by Highland was serious and supports the
Secretary’s proposed penalty. As described in more detail in the underlying Decision, miners’
representatives serve an important function in ensuring a safe and healthy environment for
miners. I found significant interference with Pendley’s rights by management—when
Creighton’s conduct was ignored, as well as withholding of materials from Pendley. I find that
such conduct demonstrated a disregard for miners’ representative rights, and were sufficiently
serious to support the Secretary’s proposed penalties. Furthermore, there was no evidence of
good faith abatement in the record.
Based on these reasons and the underlying Decision, I find that a penalty of $19,500.00
against Highland is appropriate.
The Civil Penalty of $500.00 Against Creighton is Reduced to $250.00
Though there is no Commission caselaw concerning the criteria to use when assessing a
penalty against an individual in a discrimination case, the Commission has provided guidance for
assessing individual penalties in the 110(c) context:
The Supreme Court has held that, in interpreting a single enactment, courts should give
the statute “the most harmonious, comprehensive meaning possible.” Weinberger v.
Hynson, Westcott and Dunning, Inc., 412 U.S. 609, 631-32 (1973). Interpreting sections
110(c) and 110(i) harmoniously, we hold that, in keeping with our prior holding that
“findings of fact on the statutory penalty criteria must be made,” Sellersburg, 5 FMSHRC
at 292 (emphasis added), Commission judges must make findings on each of the criteria
as they apply to individuals. The criteria regarding the effect and appropriateness of a
penalty can be applied to individuals by analogy, and we find that such an approach is in
keeping with the deterrent purposes of penalties assessed under the Mine Act. In making
such findings, judges should thus consider such facts as an individual's income and
family support obligations, the appropriateness of a penalty in light of the individual's job
responsibilities, and an individual's ability to pay. Similarly, judges should make findings
on an individual's history of violations and negligence, based on evidence in the record
on these criteria. Findings on the gravity of a violation and whether it was abated in good

37 FMSHRC Page 2438

faith can be made on the same record evidence that is used in assessing an operator's
penalty for the violation underlying the section 110(c) liability.
Sec’y v. Sunny Ridge Mining Company, Inc. & Mitch Potter & Tracy Damron, employed by
Sunny Ridge Mining Company, Inc., 19 FMSHRC 254, 272, (Feb. 1997). The goal of statutory
harmony, deterrent purposes of penalties, and general reasoning employed by the Commission in
Sunny Ridge Mining, applies equally to penalties assessed against individuals in the
discrimination context. Based on an application of the 110(i) criteria by analogy, I find that the
appropriate penalty assessed against Creighton is $250.00.
As detailed in the underlying decision, as well as Judge Barbour’s decision in Sec’y obo
Pendley v. Highland Mining, 34 FMSHRC 3406 (Dec. 27, 2012) (ALJ), Creighton had a long
history of issues with Pendley that go back as far as 2005. These allegations of discrimination
included threats, destruction of property, and physical violence. For one individual, this conduct
represents a long history of previous violations.
In the underlying decision, I found that Creighton purposefully interfered with Pendley’s
rights as a miners’ representative. Therefore, he exhibited a total absence of any standard of care.
Furthermore, Creighton’s actions were intended to interfere with Pendley’s walkaround rights,
which are essential for ensuring health and safety in the mine. Therefore, the level of gravity was
high. And there was no good faith abatement of the conduct by Creighton. Up until the date of
the hearing, Creighton continued to construct elaborate excuses for how his conduct was
appropriate.
However, in spite of Creighton’s egregious conduct, there is one factor that counsels a
reduction in penalty. Creighton retired from mining on September 21, 2013, and has not worked
any job since that time. He has been found disabled by the Social Security Administration.
Creighton has stated that due to his limited income, “a monetary penalty would have an extreme
hardship on my family and myself.” Based upon this information, I find that a $250.00 penalty
would reasonably serve as a deterrent.
Therefore, it is hereby ORDERED that Respondent Highland Mining pay a civil penalty
in the amount of $19,500.00 for its violation of Section 105(c) of the Act, within thirty (30) days
of the date of this decision.2

2

Payment should be sent to: MINE SAFETY AND HEALTH ADMINISTRATION,
U.S. DEPARTMENT OF LABOR, PAYMENT OFFICE, P. O. BOX 790390, ST. LOUIS, MO
63179-0390

37 FMSHRC Page 2439

It is further ORDERED that Respondent James Creighton pay a civil penalty in the
amount of $250.00 for his violation of Section 105(c) of the Act, within thirty (30) days of the
date of this decision.3
Upon receipt of these payments, this case is hereby DISMISSED.4

/s/ Kenneth R. Andrews
Kenneth R. Andrews
Administrative Law Judge

Distribution:
Dana L. Ferguson, Esq., U.S. Dept. of Labor, Office of the Solicitor, 201 12th St. South, Suite
500, Arlington, VA 22202
Tony Oppegard, Esq., P.O. Box 22446, Lexington, KY 40522
Wes Addington, Esq., Appalachian Citizens’ Law Center, 317 Main St., Whitesburg, KY 41858
Melanie J. Kilpatrick, Esq., Rajkovich, Williams, Kilpatrick & True, PLLC, 3151 Beaumont
Centre Circle, Suite 375, Lexington, KY 40513
Jack Creighton, 324 Bell Hite Drive, Morganfield, KY 42437
/mzm

3

Payment should be sent to: MINE SAFETY AND HEALTH ADMINISTRATION,
U.S. DEPARTMENT OF LABOR, PAYMENT OFFICE, P. O. BOX 790390, ST. LOUIS, MO
63179-0390
4

Following the two prior Decisions on February 12, 2015 and September 21, 2015, this
constitutes the final Decision of the ALJ in this matter.

37 FMSHRC Page 2440

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
7 PARKWAY CENTER, SUITE 290
875 GREENTREE ROAD
PITTSBURGH, PA 15220
TELEPHONE: 412-920-7240 / FAX: 412-928-8689

October 28, 2015
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,

CIVIL PENALTY PROCEEDING
Docket No. SE 2013-449-M
A.C. No. 54-00316-323193

v.
PRODUCTOS DE AGREGADOS DE
GURABO,
Respondent.

Mine: Productos de Agregados de Gurabo

DECISION AND ORDER
Appearances:

Terrence Duncan, Esq., U.S. Department of Labor, Office of the Solicitor,
New York City, New York, for the Secretary
Damaris Delgado-Vega, Esq., Ortiz & Ortiz, San Juan, Puerto Rico, for
the Respondent

Before:

Judge Lewis

STATEMENT OF THE CASE
This case is before the undersigned ALJ based upon a petition for assessment of civil
penalty filed by the Secretary of Labor against Respondent, Productos de Agregados de Gurabo
pursuant to 104(a) and 105(d) of the Federal Mine Safety Act of 1977, 30 U.S.C. §815(d).
Following inspection of Respondent’s mine, an MSHA inspector issued Citation No.
8723601 for lack of safe access to a conveyor’s greasepoint in violation of 30 C.F.R. §56.11001.
The inspector alleged a miner had stated that miners accessed the greasepoint by climbing the
plant’s conveyor belt. At hearing, the miner denied making the assertion. This decision turns on
the uncorroborated, out-of-court statement alleged by the inspector and whether such testimony
can constitute substantial evidence in the face of testimonial denial of the out-of-court statement
by the alleged declarant. For the following reasons, I find that the out-of-court statement lacked
sufficient indicia of reliability to support the citation as written.

37 FMSHRC Page 2441

PROCEDURAL HISTORY
This case has a rather thorny procedural history.
On April 12, 2013, MSHA Inspector Isaac Villahermosa conducted an inspection of the
Productos de Agregados de Gurabo (“P.A.G.”) surface mine, wherein he issued Citation No.
8723601 under Section 104(a) of the Federal Mine Safety and Health Act of 1977 (“the Mine
Act”). MSHA assessed a civil penalty of $873.00 on May 29, 2013. P.A.G. timely contested the
assessment on June 7, 2013 and the case was designated for simplified proceedings on July 17,
2013.
In a December 30, 2013 filing, the Respondent challenged the citation on jurisdictional
grounds, alleging that, inter alia, P.A.G.’s business did not affect interstate commerce within the
meaning of §3(b) of the Mine Act and, as a result, MSHA lacked the jurisdiction to cite
Respondent’s mine.1 On March 18, 2014 the Secretary moved to discontinue simplified
proceedings. The Solicitor argued the Respondent’s jurisdictional arguments necessitated
discovery more complex than simplified proceedings would allow. On April 9, 2014, this Court
ordered simplified proceedings discontinued.
The Solicitor submitted a request to the Court for two subpoenas to depose P.A.G. staff
on June 26, 2014. These subpoenas were served on July 7, 2014. The Respondent’s counsel
moved on August 6, 2014 for a protective order from the Secretary’s subpoena requests and
further moved for sanctions against the Secretary’s counsel. Respondent argued that the
Secretary’s counsel’s responses to interrogatories were deliberately obfuscatory and, as such, the
Respondent was unprepared for depositions. On August 8, 2014 the Secretary’s counsel
responded, arguing that the motions were both untimely and they mischaracterized the Solicitor’s
response to discovery requests. Given Respondent’s jurisdictional assertions and the parties’
discovery disputes, this Court conducted a pre-hearing conference on August 8, 2014. During
this conference, this Court, inter alia, agreed to bifurcate the proceedings so that the threshold
issue of jurisdiction could be addressed initially. This Court further agreed to certify any
interlocutory ruling regarding jurisdiction for review by the Federal Mine Safety and Health
Review Commission (FMSHRC) as involving a controlling question of law, the immediate
review of such which would materially advance the final disposition of the proceedings.
On August 11, 2014, this Court issued the following orders: ORDER BIFURCATING
HEARING; ORDER TO CONFER REGARDING MATERIAL FACTS; ORDER GRANTING
REQUEST FOR LIMITED DISCOVERY; ORDER DENYING REQUEST FOR
PROTECTIVE ORDER; ORDER DENYING REQUEST FOR SANCTIONS. In said order(s)
this Court specifically directed that the parties confer as to whether they could agree to all
material facts regarding operation of P.A.G. as to the issue of jurisdiction. If no genuine issue of
material fact existed, the parties were directed to file cross motions for summary decision on the
question of jurisdiction. If the parties could not agree to all material facts, an initial hearing
would be held limited solely to the question of jurisdiction.

1

Though not captioned as such, the filing was essentially a Motion to Dismiss.

37 FMSHRC Page 2442

As to Respondent’s extensive discovery requests regarding the bases of MSHA’s asserted
jurisdiction over the subject mine, this Court found that the Productos de Agregados de Gurabo
operation met the definition of “coal or other mine” as set forth in §3(h)(1) of the Mine Act and
that the Commonwealth of Puerto Rico was clearly included as a “state” under §3(c) of the Mine
Act. Discovery regarding jurisdiction was therefore limited to whether the mine was engaging in
“commerce” as that term was defined in §3(b) of the Mine Act.2
2015.

3

The Respondent ultimately abandoned its jurisdictional challenge in a filing on March 12,

In an effort to resolve the underlying citation without the necessity of a hearing in Puerto
Rico, this Court appointed a mediator to assist the parties to reach a possible settlement. A
telephonic mediation was held on March 30, 2015. Despite the parties’ best efforts, a settlement
could not be reached.
On April 6, 2015 the Respondent petitioned the Court to conduct a personal “ocular”
inspection of the P.A.G. mine site, and on April 23, 2015 the Secretary’s counsel filed a
memorandum opposing the Respondent’s request. On April 24, 2015, the Court denied
Respondent’s petition for an “ocular” inspection of the P.A.G. mine site.
A hearing was held on April 29 and 30, 2015 in Carolina, Puerto Rico. At the conclusion
of the hearing the Court ordered counsel to submit post-hearing briefs. On July 6, 2015 the
Secretary’s counsel requested and was granted an extension to file a post-hearing brief.
Similarly, on July 29, 2015, the Respondent requested and was granted an extension to file a
post-hearing brief. The Secretary’s counsel filed a post-hearing brief with the Court on August 5,
2015. The Respondent filed a memorandum of law petitioning the court to vacate Citation No.
8723601 on August 10, 2015. The Secretary’s counsel’s reply brief to the Respondent’s August
10 memorandum was filed with the Court on August 13, 2015. The Respondent filed a reply to
the Secretary’s post-trial brief on August 17, 2015.
STIPULATIONS
At hearing the parties entered the following joint stipulations into the record:
1. The Federal Mine Safety and Health Review Commission has jurisdiction over these
proceedings and over Respondent, P.A.G.
2

See also Respondent’s extensive pleadings, including interrogatories, regarding the
issue of jurisdiction at Resp’t’s Doc., Dec. 30, 2013, Sec’y’s Resp. to Resp’t’s Interrogs., sets one
and two, Jul. 14, 2014, Resp’t’s Notice of Appearance and Mot. for the Limited Purpose of
Requesting a Protective Order from the Subpoena for the Dep. Scheduled for Aug. 14, 2014, and
Sanctions Against Sec’y’s Att’y, Aug. 6, 2014, et. al.
3

During various prehearing conferences this Court expressed its opinion that,
notwithstanding various Puerto Rican statutes prohibiting the export of alluvium materials from
the Rio Grande de Loiza, P.A.G.’s overall mining operations clearly involved interstate
“commerce” as broadly defined in §3(b) of the Act.

37 FMSHRC Page 2443

2. Isaac Villahermosa conducted an inspection of P.A.G.’s mine on April 12, 2013.
3. Isaac Villahermosa issued Citation No. 8723601 at the end of his inspection of
P.A.G.’s mine on April 12, 2013.
4. The citation issued by Inspector Villahermosa on April 12, 2013 was modified by
Inspector Villahermosa that same day in response to an observation or comment by
Mr. Calixto Frias.
5. Productos de Agregados de Gurabo timely contested the citation and its related
penalty.
6. Inspector Villahermosa took the photos that accompanied Citation No. 8723601.
7. P.A.G. has never been cited for the condition alleged in Citation No. 8723601 as a
violation of safe access.
8. Inspector Villahermosa, during his inspection of P.A.G.’s mine on April 12, 2013, did
not witness the act of a miner climbing over the guardrails of the ladder platform to
reach the conveyor, then bend over to grease the conveyor roll.
9. Respondent Productos de Agregados de Gurabo was/is the owner-operator of the
Productos de Agregados de Gurabo mine.
10. Respondent P.A.G. was or is a mine within the meaning of Section 4 of the Federal
Mine Safety and Health Review Act, 30 U.S.C. §804, and has/had products which
entered into state commerce and/or operations or products which affected interstate
commerce within the meaning of Section 4 at the time of the violation alleged in the
citation.
11. Respondent P.A.G.’s mine was/is subject to the jurisdiction of the Federal Mine
Safety and Health Act of 1977, as amended, 30 U.S.C. §801, et seq. at the time of the
violation alleged in the citation.
12. At the conclusion of the inspection, Inspector Villahermosa issued Citation No.
8723601. The citation alleged that Respondent violated the Mine Act regulation 30
C.F.R. §56.1100.
Tr. 124-6.
SUMMARY OF THE TESTIMONY AND RECORD
Productos de Agregados de Gurabo is a Puerto Rico-based surface mining concern,
refining alluvium materials, mostly sand and gravel, from a nearby flood plain and river channel.

37 FMSHRC Page 2444

GX-4.4 P.A.G. began operations on October 1, 1989, and Calixto Frias is its Chief Executive
Officer. GX-6, GX-4. Located about twenty miles south of San Juan, P.A.G.’s operation is a
small one, consisting of two plants, Plant No.1 and Plant No. 2, each with a loader, feeder,
conveyor, and sifting apparatus overseen from one administrative office; trucks are also used on
site for transporting raw and processed materials. Tr. 53-5, 207-9. In total, P.A.G. employed
three miners in April of 2013. Tr. 202-3.
On the morning of April 12, 2013, Inspector Isaac Villahermosa conducted a general
inspection of the P.A.G. mine.5 Following his inspection, Villahermosa issued to Calixto Frias,
C.E.O. of P.A.G., Citation No. 8723601 for lack of safe access for maintenance of the main
conveyor head of Plant No. 1, in violation of 30 C.F.R. §56.11001. Tr. 40. Frias, acting in his
capacity as C.E.O. of P.A.G., timely contested the citation on June 7, 2013. GX-3.
Villahermosa arrived on-site at P.A.G. at approximately 7:00 am on April 12, 2013. Tr.
97-8. Villahermosa was accompanied by Isaias Delgado, an equipment operator employed by
P.A.G. 6 Tr. 24-5.
During the inspection of Plant No. 1, Inspector Villahermosa noticed what he believed to
be an unsafe distance between the greasepoint of the conveyor and the elevated platform that
provided access to the conveyor.7 Tr. 27. Inspector Villahermosa testified that upon mounting the
platform, he visually observed that the greasepoint was three to four feet distant horizontally
4

Exhibits submitted by the Secretary are designated “GX.” Those exhibits submitted by
the Respondent are designated “RX.” These correspond to the exhibits submitted into the record
prior to and during hearing. This Court’s attachments are designated “CX.”
5

Isaac Villahermosa has over eight years of experience as an MSHA inspector, with
roughly 250 inspections conducted as of April 29, 2015. Tr. 23. Prior to beginning work with
MSHA, Villahermosa served with the United States Navy as a safety inspector and competent
person for 22 years before receiving an honorable discharge. Tr. 51. Villahermosa is one of two
MSHA inspectors for the entire territory of Puerto Rico, supported by one supervisor, Luis
Valentín. Tr. 52, 285.
6

Isaias Delgado has been employed by P.A.G. as an equipment operator since 2001. Tr.
321, GX-4. He completed his formal education at the 10th grade level. Tr. 248.
7

The conveyor of Plant No. 1 is a Powerscreen Model Chieftain 5 x 10. This machine is
loaded with unprocessed alluvium, either collected from a flood plain or a dredged from a river
bed, and then used to filter the alluvium into fine grain and oversized materials, both of which
are then deposited by the filter into separate piles. GX-4. Model Chieftains are equipped with a
conveying arm that extends at least ten feet into the air diagonally; this arm uses a running
conveyor belt to transport the alluvium. GX-5. The conveying arm has two bearings at its
uppermost point that facilitate the rolling of the conveyor belt’s pulley. GX-5. These bearings
require periodic maintenance, including manual greasing, which at P.A.G. occurred roughly
every two weeks during periods of regular activity. Tr. 46. This greasing is performed with a
hand-operated grease gun.

37 FMSHRC Page 2445

from the platform’s railing. Tr. 33. Inspector Villahermosa testified that he asked Mr. Delgado
just how greasing was performed, given the distance from the platform to the greasepoint on the
bearing. Tr. 28. According to Villahermosa’s testimony, Delgado replied, “In order to get to the
pulley I climb up to the conveyor.” Tr. 28-9. After further questioning on just where one would
mount the conveyor in order to climb up its incline, Delgado allegedly took Inspector
Villahermosa down to ground level and pointed out the span of a metal support beam, running
just beneath the beginning of the conveyor belt, which he used as a foothold when climbing onto
the belt itself. Tr. 28-9, GX-2.
Mr. Delgado denied under oath that any conversation of this sort ever took place. Tr. 213.
He testified that in order to reach the greasepoint, he had to reach outward from the platform
with his arms out, but said he had no difficulties doing so from the platform. Tr. 222-3, 246. Mr.
Delgado testified that while he and Inspector Villahermosa had spoken during the inspection, the
first he heard of the allegation that he told Villahermosa he climbed the conveyor was after the
citation was issued. 8 Tr. 206, 246-7.
While at Plant No. 1, Villahermosa took three photographs of the conveyor. The first
depicted the metal support beam that Delgado allegedly identified as the beginning step for the
climb up the conveyor. Tr. 29, GX-2. The second, taken from ground level, depicts the conveyor
belt as it rises upward. Tr. 29, GX-2. The third depicts the bearing in question and was
apparently taken from the platform itself. Tr. 29, GX-2. Inspector Villahermosa testified he took
these photographs “to show the areas where the greasepoint was unreachable.” Tr. 29. He made
no measurements to determine how far the bearing was from the platform. Tr. 73. He did not ask
Mr. Delgado to sign a document memorializing the statements the equipment operator had
allegedly made to the inspector. Tr. 120. Inspector Villahermosa did not attempt to reach out
from the platform to access the bearing, but visually estimated the distance between the platform
and bearing.9 Tr. 60. Inspector Villahermosa never witnessed Delgado, or any other employee of
P.A.G., actually climb the conveyor itself. Tr. 101.
After photographing the conveyor, Inspector Villahermosa notified Mr. Delgado that the
bearings needed to be reached with extension hoses to allow easier greasing from the conveyor
platform and that this abatement needed to take place within ten minutes. Tr. 143. Once Mr.
Delgado made clear his intent to comply with all instructions, including halting production at
Plant No. 1 until abatement took place, Villahermosa granted P.A.G. an extension to complete
abatement. Tr. 143-4.
Calixto Frias arrived on-site toward the end of Villahermosa’s inspection. Tr. 38. At this
time, Inspector Villahermosa issued Citation No. 8723601 to Frias personally. Tr. 39. The
8

At one point under questioning about his reaction to Villahermosa’s description of their
conversation during inspection of Plant No. 1, Delgado offered, “The thing is, I didn’t go up the
conveyor.” Tr. 235. Mr. Delgado’s somewhat confused testimony might be the result of a
difficulty navigating the murky shoals of courtroom examination instead of a deliberate effort at
confusing the issue.
9

Inspector Villahermosa testified at hearing he was 5’6” in height (but appeared to be
somewhat shorter to this Court). Tr. 68.

37 FMSHRC Page 2446

citation alleged that safe access was not provided for maintenance of the bearings on the
conveyor of Plant No. 1, that miners accessed the greasepoint by climbing the conveyor belt
itself, and that a fall while climbing the conveyor could lead to serious injury or death if a miner
struck the concrete beneath the conveyor. GX-2, Tr. 45. The potential for an accident if a miner
were to fall from the conveyor, as well as the frequency of the greasing (every two weeks during
peak periods), led Inspector Villahermosa to conclude the violation was significant and
substantial (S&S). GX-2, Tr.46. Upon receipt of the citation, Frias contested the issuance’s
language alleging the operator had been cited twice previously for the same condition but made
no other argument as to the citation’s validity. GX-2, Tr. 39. Villahermosa modified the citation
to read “standard,” rather than “condition.” Tr. 39-40,152. Inspector Villahermosa told Mr. Frias
that extension hoses would have to be affixed to the bearings of the conveyor of Plant No. 1 to
abate the violation alleged in the citation. Tr. 167.
Frias did not take Villahermosa to Plant No. 1 to dispute the citation in detail or point out
existing safe access areas. Tr. 41. Frias testified that he received the citation, informed Inspector
Villahermosa of his intent to challenge the citation’s validity, but did not have time to fully
process the entire text of the citation itself. Tr. 322. Mr. Frias testified that it was only after
Inspector Villahermosa had left the office that he had time to “analyze and understand what the
allegation was,” by which point Villahermosa was no longer available to discuss the citation. Tr.
322-3. Mr. Frias expressed fear of retaliation as a further reason for his failure to contend with
Inspector Villahermosa on the morning of April 12. Tr. 202.
Following the receipt of the citation Frias went out later the same day and purchased
extension hoses and had the hoses installed on the bearings of the conveyor of Plant No. 1. Tr.
157-8. At hearing, Frias testified that the hoses purchased to abate the violation were threaded
into the greasepoints of the conveyor by standing on the same platform Villahermosa cited for
unsafe access. Tr.188-9. Frias did not disclose any difficulties that his employees had in greasing
the head pulley with grease guns alone.10 Tr. 188-9.
Sometime after April 12 Mr. Frias and Mr. Delgado spoke about the citation. Mr. Frias
testified that he waited at least a day before approaching Mr. Delgado to discuss just what
happened that led to the citation. Tr. 170. In testimony Frias remarked upon Inspector
Villahermosa’s “perturbing” effects on his staff during and after inspections and said that “I
didn’t want Isaias [Delgado] to feel at that time that I was questioning him or blaming him or
saying anything that might perturb him.” Tr. 204. For his part, Mr. Delgado asserted that he was
told about the violation the next day, April 13, 2013, and that the conversation touched only
upon the installation of the greasehoses. Tr. 218-9.
Within two weeks, Inspector Villahermosa returned and noted the proper installation of
the extension hoses. He concluded the violation had been abated. Tr. 41-2.
Approximately one year after the events of April 12, 2013, Inspector Villahermosa issued
another, unrelated citation to P.A.G., prompting Mr. Frias to call on the local MSHA field office.
Tr. 196. There Mr. Frias spoke to Luis Valentín, Inspector Villahermosa’s supervisor. Tr. 196,
10

There was some question during testimony as to whether Mr. Delgado and Mr. Diaz,
another employee of P.A.G., installed the greasehoses, or if Mr. Diaz alone installed the hoses.

37 FMSHRC Page 2447

285-6. Mr. Frias complained of Villahermosa’s most recent citation and Citation No. 8723601,
believing they were “becoming a pattern of irregularities.” Tr. 196. At hearing Mr. Valentín
testified that Inspector Villahermosa had something of a reputation for his problematic
“delivery” of citations and that his style of inspection had garnered comment from operators
before, but Valentín had never personally seen Villahermosa behave improperly while on the
job. Tr. 299, 307.
At hearing, Inspector Villahermosa was presented with photographs taken by the
Respondent that appeared to depict safe access to the backside of the conveyor from the
platform. Tr. 340, RX 1-8. Inspector Villahermosa was uncertain as to whether the photographs
accurately depicted Plant No. 1’s setup when he issued Citation No. 8723601. Tr. 340-1.
At hearing, Inspector Villahermosa described how his third photograph, depicting the
bearing of the conveyor, was taken. GX-2. At first he asserted it was taken while in front of the
conveyor as if the platform lacked access to the backside.11 Tr. 77-8. Later Villahermosa stated
that the platform in question did “come out some,” and he was standing in that space when he
took his third photograph. Tr. 82-3.
At hearing, the Secretary introduced into evidence enhanced copies of Inspector
Villahermosa’s original notebook entries concerning the inspection. Tr. 139. Inspector
Villahermosa testified that the duplicates accurately reflected the notes he took during the
inspection on April 12, 2013. Tr. 145-6. One page of the notebook possessed certain
irregularities that led the Respondent to question the authenticity of the exhibit. Tr. 145-6. The
Court, after experiencing difficulty aligning the enhanced version with the unenhanced version
already in the record, requested Inspector Villahermosa’s original notebook for examination. Tr.
141, 148.12 Ultimately, the Secretary supported his case by Villahermosa’s testimony alone and
without the benefit of the inspector’s field notes. CX-3.
11

At no point in the record does Inspector Villahermosa assert directly that the platform
had no access to the backside, but his language throughout his testimony is suggestive of this. Tr.
56, 69, 80. That Villerhermosa implied there was a lack of access to the backside of the conveyor
is confirmed by his own statement that “I said it didn’t go down the side. I didn’t say it didn’t
come out some.” Tr. 83, emphasis added. This relatively minor detail assumes greater
importance when one considers that the citation at issue alleged unsafe access to the greasepoint.
Villahermosa later testified that he could not be sure if safe access to the backside did exist. Tr.
83. Villahermosa testified further that if he had seen safe access to the backside, he would have
instead cited Respondent for improper guarding. Tr. 342. Villahermosa’s testimony suggests the
inspector himself was unsure at hearing if safe access existed, but chose to rely on Delgado’s
alleged out-of-court statement to support his citation.
12

As discussed infra, the Solicitor agreed to have the original notebook, located in an
MSHA district office in Birmingham, Alabama, mailed to the Court within approximately twenty
days. Tr. 148. Twenty one days later, the Solicitor authored a letter to the Court averring that
UPS records showed the notebook, sent by overnight mail, had been delivered to the New York
Solicitor’s Office. Somehow the package, and the original notebook with it, had disappeared
(continued…)

37 FMSHRC Page 2448

CONTENTIONS OF THE PARTIES
The Respondent contends that the Secretary has failed to meet its burden of proof,
asserting that the citation’s factual basis has not been proven by a preponderance of the evidence.
P.A.G. further contends that Isaias Delgado’s alleged remark is an uncorroborated hearsay
statement that cannot alone sustain the violation. P.A.G. also contends that insufficient notice
was provided by the citation itself because it did not include Delgado’s alleged statement.
Additionally, P.A.G. argues that the Secretary’s additional corroborative evidence is not, in fact,
corroborative. P.A.G. argues, in the alternative, that if the citation is found valid, it does not
satisfy the Mathies standard as a significant and substantial violation.
The Secretary contends that a preponderance of the evidence establishes that P.A.G.
failed to provide and maintain a safe access for the conveyor of Plant No. 1 and that the violation
should be affirmed as S&S and one of high negligence. He argues that Isaias Delgado told
MSHA Inspector Isaac Villahermosa that routine maintenance was performed by climbing the
conveyor belt of Plant No. 1. The Secretary also contends that Isaias Delgado and Calixto Frias’s
testimony is not credible. He further argues that, even if the Court chooses to disregard Mr.
Delgado’s alleged statement to MSHA Inspector Villahermosa, there is sufficient additional
corroborative evidence to support the citation as issued. He maintains that the citation itself
provided adequate notice of the alleged violation to P.A.G.
FINDINGS OF FACT AND CONCLUSIONS OF LAW
On April 12, 2013, MSHA Inspector Isaac Villahermosa issued Citation No. 8723601 to
Respondent. The inspector alleged that:
A safe access was not provided for maintenance of the main conveyor head pulley
in plant # 1. Miners access area by climbing on the conveyor belt when required
for maintenance. Miners can sustain serious or fatal injuries if they fell from
approximately 5 to 10 feet to the floor. The mine operator had been cited 2 times
previously for this condition.13
GX-2 §8.
30 C.F.R. §56.11001, “Safe access,” provides that:
Safe means of access shall be provided and maintained to all working places.

12

(….continued)
after delivery -- certainly, in the Solicitor’s words, “the unlikeliest of occurrences.” Letter from
Terence Duncan, Senior Trial Attorney, Secretary of Labor, to the undersigned (May 20, 2015)
see CX-3.
13

The citation was later modified to read “standard” in place of “condition” at Calixto
Frias’s objection. See supra.

37 FMSHRC Page 2449

Burden of Proof and Standard of Proof
The Secretary must prove the basis of a violation by a preponderance of the evidence. Jim
Walter Resources, Inc., 28 FMSHRC 983, 992 (Dec. 2006), RAG Cumberland Resources, Corp.,
22 FMSHRC 1066, 1070 (Sept. 2000), Jim Walter Res., Inc., 9 FMSHRC 903, 907 (May 1987).
This includes every element of the citation. In re: Contests of Respirable Dust Sample Alteration
Citations: Keystone Mining Corp., 17 FMSHRC 872, 878 (Aug. 2008).
Commission precedents have held that “[t]he burden of showing something by a
‘preponderance of the evidence’ the most common standard in the civil law, simply requires the
trier of fact ‘to believe that the existence of a fact is more probable than its nonexistence.’” RAG
Cumberland Resources Corp., 22 FMSHRC 1066, 1070 (Sept. 2000), quoting Concrete Pipe &
Products of California, Inc. v. Constr. Laborers Pension Trust for S. California, 508 U.S. 602,
622 (1993).
The United States Supreme Court has held that “[b]efore any such burden can be satisfied
in the first instance, the factfinder must evaluate the raw evidence, finding it to be sufficiently
reliable and sufficiently probative to demonstrate the truth of the asserted proposition with the
requisite degree of certainty.” Concrete Pipe & Products of California, Inc. v. Constr. Laborers
Pension Trust for S. California, 508 U.S. 602, 622 (1993). The assessment of evidence is a
process of weighing, rather than mere counting: “[T]here is a distinction between civil and
criminal cases in respect to the degree or quantum of evidence necessary to justify the [trier of
fact] in finding their verdict. In civil cases their duty is to weigh the evidence carefully, and to
find for the party in whose favor it preponderates.” Lilienthal's Tobacco v. United States, 97 U.S.
237, 266 (1877).14

14

“What is the most acceptable meaning of the phrase, proof by a preponderance, or
greater weight, of the evidence? Certainly the phrase does not mean simple volume of evidence
or number of witnesses. One definition is that evidence preponderates when it is more
convincing to the trier than the opposing evidence. This is a simple commonsense explanation
which will be understood by jurors and could hardly be misleading in the ordinary case.” 2
McCormick On Evid. § 339 (7th ed.), emphasis mine. Indeed the notion of justice being an
assessment by weighing has ancient roots, extending at least as far back as the Iliad’s Book
XXII: “Then, at last, as they were nearing the fountains for the fourth time, the father of all
balanced his golden scales and placed a doom in each of them, one for Achilles and the other for
Hektor.” HOMER, THE ILIAD, BOOK XXII, trans. Samuel Butler, 1898.

37 FMSHRC Page 2450

While the Secretary must prove the elements of a citation by a preponderance of the
evidence, this Court’s factual determinations must be supported by substantial evidence.15 The
Commission has recognized out-of-court statements may constitute substantial evidence. MidContinent Res., Inc., 6 FMSHRC 1132, 1135-37 (May 1984).
The Hearsay Evidence Presented By the Secretary was Not Sufficiently Probative
or Trustworthy so as to Support a Finding of a §56.11001 Violation
It is undisputed that Inspector Villahermosa did not personally witness any miner or
miners improperly climbing upon the conveyor to gain access to the main conveyor belt
assembly and/or being unable to safely access the greasepoint at issue. Tr. 101. Rather, in issuing
his citation, Villahermosa primarily relied upon the alleged hearsay statements of P.A.G. miner,
Isaias Delgado. Tr. 28-9. Thus, this Court is confronted with the critical question as to whether
the Secretary has been able to carry his burden of proof by relying upon the alleged out-of-court
statements of Isaias Delgado.
The alleged oral statements of Delgado appear to meet the classic definition of hearsay:
an out-of-court declaration that a party offers to prove the truth of the matter asserted. FED. R.
EVID. 801(c).
Although Commission procedural rules explicitly allow for the admission of hearsay
evidence, this Court does harbor reservations regarding the use of such to serve as the primary
basis to support a finding of a mandatory safety standard violation. Nonetheless, as noted supra,
the Commission has held properly admitted hearsay evidence, deemed to be sufficiently relevant
and material in nature, and the reasonable inferences drawn from such, may constitute substantial
evidence so as to uphold an ALJ’s finding of violation. See Mid-Continent Res., Inc., 6
FMSHRC 1132. See also Sec. of Labor v. R.E.B., 20 FMSHRC 203, 206 (Mar. 1998) (regarding
the Court’s obligation to determine whether hearsay evidence is reliable and entitled to any
probative weight.)
This Court has carefully considered the Commission’s directives in Mid-Continent in
evaluating the hearsay evidence presented by the Secretary in the case sub judice and is
constrained to find that such evidence was not “surrounded by adequate indicia of probativeness
and trustworthiness” so as to be able to sufficiently support a finding of violation. See MidContinent, at 1136.

15

When reviewing the finding of fact by a lower court, the Commission will decline to
disturb the determination if is supported by substantial evidence. Wolf Run Mining Co., 32
FMSHRC 1669, 1687 (Dec. 2010), U.S. Steel Mining Co., 8 FMSHRC 314, 319 (Mar. 1986).
This test of factual sufficiency has been a part of Commission jurisprudence since its inception,
required by the plain text of the Mine Act itself. 30 U.S.C. § 823(d)(2)(A)(ii)(I). Substantial
evidence has been described by the Commission as “such relevant evidence as a reasonable mind
might accept as adequate to support [the judge's] conclusion.”Rochester & Pittsburgh Coal Co.,
11 FMSHRC 2159, 2163 (Nov. 1989) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197,
229 (1938)).

37 FMSHRC Page 2451

The Commission in Mid-Continent rejected a per se rule that evidence may not be
considered to be substantial for purposes of review merely because it bears a hearsay label.
Rather, the Commission held that the underlying probative value of the hearsay evidence had to
be carefully evaluated against various case specific factors:
Although no single test can be established to evaluate the role of hearsay in determining
whether substantial evidence supports a judge's finding, we measure the probative value
of such evidence by weighing it against various factors, which, when added together, may
tip the scale for or against a determination that substantial evidence is present. For
example, we look to whether the out-of-court declarant, whose statement is reported at
the hearing by another, had an interest in the outcome of the case and thus a reason to
dissemble. Richardson v. Perales, 402 U.S. at 402–03. We also examine whether the outof-court statement rests on personal knowledge gained from firsthand experience. 402
U.S. at 403. If there is more than one reported statement, we inquire whether the
statements are consistent. 402 U.S. at 404. We also find significant whether the party
against whom the statement was used exercised the right of subpoena so as to crossexamine the out-of-court declarant. 402 U.S. at 404. We likewise determine whether the
making of the statement was denied or whether its contents were declared untrue. And we
examine the content of any contradictory or corroborating evidence. School Board of
Broward County, Florida v. H .E.W., 525 F.2d 900, 907 (5th Cir.1976). Our aim is to
determine if, given all of these factors, there is “such relevant evidence as a reasonable
mind might accept as adequate to support [the judge's] conclusion.” Consolidated Edison
Co. v. NLRB, 305 U.S. 197, 229 (1938).
Mid-Continent Res., Inc., 6 FMSHRC 1132, 1136-37, 1984.
In Mid-Continent, the ALJ permitted testimony regarding out-of-court declarations made
by a mine foreman to two MSHA Inspectors concerning the improper installation by an
unqualified individual of a cover plate which was part of a causative chain leading to an
explosion and the Court primarily relied upon such hearsay evidence in concluding that there had
been a violation of a mandatory safety standard. No contrary evidence was presented by the mine
operator.
The hearsay evidence presented sub judice was far more problematic.
The out-of-court declarant in Mid-Continent was a foreman, presumed to know what he
and his miners were doing. See Mid-Continent, at 1137. As discussed intra Delgado was a rank
and file miner with a limited education and no supervisory role.
In Mid-Continent the out of court declarant had not been subpoenaed by the operator to
rebut at hearing what he was reported to have said by the inspectors. Mid-Continent, at 1137. As
discussed infra, Delgado appeared and testified on behalf of the Respondent, not endorsing
Villahermosa’s version of their conversation.
In Mid-Continent, there were two inspectors who gave consistent testimonial accounts as
to what the out-of-court declarant purportedly said. Here, Villahermosa had no such fellow

37 FMSHRC Page 2452

corroborating inspector nor any other witness supporting what he had allegedly heard Delgado
say.
In Mid-Continent, the Respondent essentially did not defend against the Secretary’s
evidence that an unqualified person had installed the coverplate. In the case sub judice the
operator mounted a vigorous defense of the citation that there was unsafe access, offering both
testimony and photographic evidence that miners could safely access the conveyor pulley by
means of guarded stair-wells and safely grease the pulley by standing on an adjoining platform.
Tr. 182-5, 188-9.
In Mid-Continent, the fact that an explosion had taken place not only raised an inference
of a possible safety violation but, given that the explosion was fatal in nature, understandably
raised questions regarding the Respondent’s witnesses’ willingness to be altogether forthcoming.
See Mid-Continent at 1138. There were no such compelling circumstances impacting upon
Respondent’s witnesses’ willingness to tell the truth.
Delgado’s Out of Court Statements
In his brief, the Secretary suggests that Delgado’s statements were not hearsay but were
admissible non-hearsay pursuant to sections 801(d)(2)(A) and (D) of the Federal Rules of
Evidence.16 Given the above cited Commission case law allowing for the admission of hearsay
evidence, such evidentiary distinction may be of little import. However, this Court observes that
the commentary to Rule 801 states that “the hearsay problem arises when the witness on the
stand denies having made the statement or admits having made it but denies its truth.” See
subdivision D, FED. R. EVID. 801(d)(2).
This is, of course, precisely what took place at hearing. Delgado denied ever having made
the incriminating statements or denied the veracity of such. Tr. 102-3. Thus, the question of
whether Delgado had in fact admitted to Villahermosa that he had accessed the head pulley by
climbing onto and walking on the main conveyor belt becomes a critical factual issue for this
Court to decide.
At hearing, Villahermosa, under questioning by this Court, acknowledged that he had not
secured an affidavit from Delgado attesting to such unsafe access nor did he have Delgado sign
or initial any written statement confirming such. Tr. 120. This Court notes that such written
evidence would have substantially supported Villahermosa’s version of events and the lack of
such evidence further weakened the Secretary’s case.
Moreover, Villahermosa also contended that he had memorialized Delgado’s admissions
in his general field notes. GX-2, at 8. At hearing the Secretary proffered an “enhanced
photocopy” of page 3 of Villahermosa’s field notes wherein it was indicated that Delgado had
reportedly “stated that he climbed up the main conveyor to reach the head pulley for
maint[enance].” Tr. 140. Respondent’s counsel objected to the admission of the enhanced field
16

In Mid-Continent, the Commission drew no distinctions in its analysis of
“trustworthiness” of the out-of-court declaration between hearsay and a non-hearsay exception.

37 FMSHRC Page 2453

note because the photocopy of Exhibit P-2 supplied to her in discovery did not legibly reveal this
alleged statement. This Court attempted to align both the enhanced photocopy presented at
hearing and the unenhanced photocopy supplied to Respondent in discovery without success. See
CX-1 and CX-2, which are photocopies, enhanced and non.17 Tr. 140-8. To ensure that the
enhanced photocopy was an accurate depiction of the inspector’s original field notes, and, was in
no way the result of tampering or alteration, this Court requested that the Secretary secure the
original field note from MSHA. Tr. 148. Subsequent to the hearing, however, Secretary’s
counsel advised this Court that an exhaustive search had failed to uncover the original field note
which possibly had been mislaid or discarded in error. CX-3. Accordingly, the Secretary would
only be referring to the inspector’s testimony regarding his conversation with Delgado. CX-3.
That such a critical piece of corroborative evidence went missing is troubling. However,
this Court declines to speculate whether this absent evidence was due to incompetence, mischief,
or just plain bad luck. Whatever the reason, the lack of a corroborative original field note further
damaged the Secretary’s case.
At hearing, Delgado took abnormal lengths of time to respond to questions. He had
limited formal schooling, and appeared susceptible to suggestion or intimidation. His answers
were halting and simple, suggesting he had some difficulty understanding much of the
proceedings.18 Despite the lengthy direct and cross-examinations of Delgado, this Court remains
uncertain as to what this witness actually said or meant to say on the date in question.
Considering Villahermosa’s failure to memorialize Delgado’s statements via written attestation,
the disappearance of Villahermosa’s original field notes, Delgado’s repudiation of the alleged
statements, Villahermosa’s lack of observation of any cited unsafe activity -- this Court declines
to give much probative weight to Delgado’s alleged out-of-court statement.19
Moreover, the Secretary’s reliance upon such evidence raises, in this Court’s mind,
troubling questions regarding the Respondent’s rights to due process.

17

Court attachments 1, 2, and 3 are, respectively: Villahermosa’s field notes as given to
Respondent in discovery, the Secretary’s enhanced photocopy of Villahermosa’s field notes, and
a letter from the Secretary described in detail infra. These attachments are part of the record.
18

Regardless of Delgado’s limitations, answering some of the questions offered at
hearing by Respondent’s counsel would have proved challenging even for an experienced
litigant. See, for example, the exchange at Tr. 240-1.
19

For a comparable case, consider Hoska v. U.S. Dep’t of the Army, 677 F. 2d 131, D.C.
Cir., 1981. In Hoska a civilian employee of the Department of the Army was terminated when
accused of on-the-job improprieties. The Department of the Army supported its decision by
relying “almost entirely on unsubstantiated hearsay evidence.” Hoska, at 282. Conversely,
Hoska, the terminated employee, bitterly maintained his innocence of all charges. The D.C.
Circuit found Hoska’s resistance, along with the failure of the Department of the Army to
produce any substantial evidence beyond out-of-court statements, persuasive, and decided in
Hoska’s favor. Hoska, at 292-4.

37 FMSHRC Page 2454

There is a vast and growing body of law dealing with rights of the criminally accused visa-vis alleged confessions and admissions. Such criminal jurisprudence may not be directly
applicable to cases arising out of the Mine Act. However, many of the constitutional, due
process, and evidentiary considerations articulated in such jurisprudence would appear relevant
to the present controversy. For over a century, federal courts have recognized that “[t]he
fundamental requisite of due process of law is the opportunity to be heard.” Grannis v. Ordean,
234 U.S. 385, 394 (1914). Recent history has seen a growing body of due process jurisprudence,
born out of the recognition that the power of the state- in all its forms, civil or criminal- must be
balanced against the individual’s right to defend against deprivation. See, e.g., Goldberg v. Kelly,
397 U.S. 254 (1970), Wheeler v. Montgomery, 397 U.S. 280 (1970), Ortwein v. Schwab, 410
U.S. 656 (1973), Mathews v. Eldridge, 424 U.S. 319 (1976), et. al. Since Goldberg, federal
courts have viewed due process considerations as not solely the province of the criminal sphere,
reasoning that deprivations of property also triggered such protections in the civil context. These
considerations have their roots in the jurisprudence of criminal law.
For example, the “corpus delicti” (Latin for “body of the crime”) is an evidentiary rule
that requires the prosecution, in a criminal case, to produce evidence that a crime has been
actually committed before the statements of the accused can be admitted as evidence of guilt.
This rule is traced back to the infamous Perry’s Case in England. 14 How. St. Tr. 1311 (1660).
A John Perry had reportedly implicated himself, his brother, and his mother in the murder of an
individual who had mysteriously disappeared, leaving behind only a “hacked and bloody hat.”
Sometime after the three family members were hanged, the purported victim turned up, alive and
well, claiming he had been kidnapped by Turkish pirates and enslaved before eventually
escaping. This case is better known in the United Kingdom as “the Campden Wonder.”
In response to this and other similar miscarriages of justice, both English and American
courts developed the corpus delicti rule to guard against “the hasty and unguarded character
which is often attached to confessions and admissions and the consequent danger of a conviction
where no crime has in fact been committed.” Com. v. Turza, 340 Pa. 128, 134 (1940). See also In
re Flodstrom 134 Cal. App. 2d 871 (1954).
While many courts have now abandoned strict application of the corpus delicti rule in
favor of a “trustworthiness” approach, courts still require that the government must introduce
substantial evidence which would tend to establish the trustworthiness of the defendant’s
statement. Opper v. United States, 348 U.S. 84 (1954).
The corpus delicti rule is reflected in the above cited Commission case law that likewise
directs this Court to employ a “trustworthiness” test in evaluating the Secretary’s offered hearsay
evidence as to Delgado’s alleged incriminatory statements.
Given the total circumstances, this Court can only speculate as to whether Delgado had
actually made the inculpatory statements or not.20 Such hearsay evidence is too thin of ice upon
which to base a finding of a violation.
20

“Where there is room for question, something is wrong.” – Jewish folk saying. JOSEPH
L. BARON, A TREASURY OF JEWISH QUOTATIONS.

37 FMSHRC Page 2455

Disregarding Delgado’s Out-of-Court Declarations, There Was Insufficient
Evidence Presented to Uphold the Citation
In his brief, the Secretary argues that a reasonable operator in Frias’s position would have
immediately disputed the validity of the violation with Villahermosa at the time of the citation’s
issuance and that Frias’s failure to do so would constitute additional evidence to uphold the
citation. Sec’y’s Br., at 5-6, 8. The Secretary essentially advanced a similar argument as to
Frias’s continued silence about the accuracy of the allegations in the citation at issue when he
met with Villahermosa’s supervisor, Luis Valentín, months later to discuss an unrelated citation.
In asserting such, the Secretary is advancing the old “silence is affirmation” argument.21
Of course, if this mine operator stood accused of criminal wrongdoing, such an argument would
fly in the face of a vast body of law protecting an individual’s Fifth Amendment rights against
self-incrimination, including the right to remain silent. The Secretary cited no statutory or
Commission case law for the proposition that under the Mine Act a miner operator’s silence at
the time of citation issuance or thereafter should be considered to be evidence of violation or
create an adverse inference regarding such.
At hearing, the Respondent essentially argued that it would have been an adventure in
futility to have attempted to dissuade Villahermosa. Tr. 167. This Court has repeatedly heard
similar explanations from various mine operators for their silence in other cases: they did not
actively dispute the issuance of citations at the scene because either they already knew the
futility of such or they feared that any argument would merely inflame the inspector. While there
might be a set of particular case circumstances where silence could arguably suggest affirmation
of violation, this Court does not believe such exists here.22
21

See the Latin proverb, “Qui tacet consentire videtur,”: he who is silent is considered to

agree.
22

In Robert Bolt’s classic 1966 film “A Man for All Seasons,” Cromwell’s exchanges
with Sir Thomas More illustrate the problematic nature of construing silence as consent:
Cromwell: Now, Sir Thomas, you stand on your silence.
Sir Thomas More: I do.
Cromwell: But, gentlemen of the jury, there are many kinds of silence. Consider first the
silence of a man who is dead. Let us suppose we go into the room where he is laid out, and we
listen: what do we hear? Silence. What does it betoken, this silence? Nothing; this is silence pure
and simple. But let us take another case. Suppose I were to take a dagger from my sleeve and
make to kill the prisoner with it; and my lordships there, instead of crying out for me to stop,
maintained their silence. That would betoken! It would betoken a willingness that I should do it,
and under the law, they will be guilty with me. So silence can, according to the circumstances,
speak! Let us consider now the circumstances of the prisoner's silence. The oath was put to loyal
subjects up and down the country, and they all declared His Grace's title to be just and good. But
when it came to the prisoner, he refused! He calls this silence. Yet is there a man in this court - is
there a man in this country! - who does not know Sir Thomas More's opinion of this title?
(continued…)

37 FMSHRC Page 2456

In his brief the Secretary further suggests that Respondent’s abatement of the violation on
the same date it was cited constituted corroborative evidence to uphold the violation. Sec’y’s
Post Trial Reply Br., at 6.
It is clear that an operator’s demonstrated good faith in attempting to achieve rapid
compliance after notification of violation should be considered in determining the penalty
amount to be assessed. See, inter alia, §100.3(a)(1)(V). This Court, however, does not find that
Respondent’s speedy cooperation in abating the cited unsafe access condition(s) to be further
evidence that a violation, in fact, existed. Some acts of abatement- dependent upon the particular
circumstances of a case- may well be indicative of the existence of a violation. But not every act
of abatement necessarily constitutes evidence of a violation.
Frias essentially testified at hearing that the purchase and installment of the greaserextensions was a relatively minor affair that could be performed rapidly and inexpensively. Tr.
157. Rather than risk further citations and/or orders by further debating the matter with an
obviously adamant Villahermosa, Frias chose the prudent course of quickly installing extensions,
even if they were unneeded, to mollify the inspector.23 Tr. 157. At hearing, Frias credibly
testified that miners standing on the platform- as depicted in RX-4- were able to safely grease the
head pulley without the necessity of an extension. RX-4.
This Court found Frias to be quite sincere and credible in his explanations at hearing and
therefore finds that the abatement in this case’s context did not constitute proof of violation,
either inferentially or directly.
The Photographic Evidence Presented Appears to Support Either Party’s Position
Much of this controversy has turned on the arrangement of the conveyor’s walkway and
placement of platform at the time of the citation. Photographs have been moved into evidence by
22

(…continued)
Crowd in court gallery: No!
Cromwell: Yet how can this be? Because this silence betokened, nay, this silence was,
not silence at all, but most eloquent denial!
Sir Thomas More: Not so. Not so, Master Secretary. The maxim is "Qui tacet
consentire": the maxim of the law is "Silence gives consent". If therefore you wish to construe
what my silence betokened, you must construe that I consented, not that I denied.
Cromwell: Is that in fact what the world construes from it? Do you pretend that is what
you wish the world to construe from it?
Sir Thomas More: The world must construe according to its wits; this court must
construe according to the law.
A Mᴀɴ Fᴏʀ Aʟʟ Sᴇᴀsᴏɴs (Columbia Pictures 1966).
23

This Court has heard similar rationales advanced by operators in describing their
abatement efforts in numerous cases, some of which were credible and some not.

37 FMSHRC Page 2457

both parties, who each allege their photographs support their theory of the case. Given the
testimonial contradictions existent in the case, some description of the photographs is necessary.
The Respondent’s six photographs appear to depict safe access to the conveyor’s greasepoint.
RX-1-6. Three photographs depict P.A.G. employees engaged in greasing maintenance with
apparent safe access. RX-3-4, 6. Two depict P.A.G. employees mounting the platform in order to
access the greasepoint. RX-1-2. Finally, one photograph depicts a tape measurer, appearing to
show the greasepoint’s height, measured at 5 feet. The Respondent maintained at hearing that
these photographs accurately depicted the conveyor/platform on April 12, 2013 when the
Secretary issued its unsafe access citation. Tr. 182-5.
The Secretary’s photographic evidence is described in detail supra in the Summary of
Facts and Testimony. The photographs taken by Villahermosa are cropped or framed in such a
way as to make determination of the violation by examination of such – even in their enlarged
formats – extremely problematic. The first photograph shows only the bottom of the conveyor
itself, setting aside Villahermosa’s stated reasons for taking said photograph. GX-2, at 13. The
second photograph merely shows the incline of the conveyor from below, rendering the viewer
unable to discern a safe access or, for that matter, an unsafe access. GX-2, at 13. Finally, the
third photograph shows the greasepoint itself, at close range, with no view of the arrangement of
the platform or the platform’s actual distance from the conveyor’s greasepoint. GX-2, at 13.
MSHA inspectors are not expected to possess a professional’s proficiency in
photography, nor should citations fail solely because of inartful photographic framing. However,
in none of Villahermosa’s photographs can the Court discern evidence of a safe access violation.
The pictures fail to show the position of the platform, and whether that platform extended out
and around the conveyor to permit safe access to the backside greasepoint on the pulley head.
The pictures also fail to depict any P.A.G. employee climbing up the conveyor belt. Even
accepting that all three photographs accurately depict the conveyor on the date of the citation,
they do not fully support the Secretary’s assertion that there was unsafe access.
The photographic evidence arguably supports either party’s position. At hearing,
Villahermosa himself was unable to say with certainty whether the Respondent’s photographs
accurately depicted the conveyor as it stood on the date of citation. Tr. 340-1. This Court has
compared all photographic evidence and concludes that Villahermosa’s photographs and the
Respondent’s photographs could, together, depict the conveyor accurately. Because
Villahermosa’s photographs are so framed in their depiction of the conveyor’s setup, they appear
to differ from the Respondent’s in only one pertinent respect: the Respondents’ photographs
depict the greasehoses installed by way of abatement. In all other respects the two sets of
photographs can be reconciled together. Therefore the Secretary’s photographs, as proffered,
may or may not depict unsafe access and as such this Court finds they do not constitute
persuasive evidence to support an unsafe access violation.
The Secretary’s Alleged Corroborative Evidence Is Not Supportive of a Finding
of Violation
As discussed supra Villahermosa did not actually witness any miner placing himself at
risk in attempting to grease the pulley. In his Post-Trial Brief, the Secretary argues that the

37 FMSHRC Page 2458

citation is supported by additional corroborative evidence. The Secretary contends this evidence
can support the citation even without admitting Isaias Delgado’s out-of-court statement. Sec’y’s
Post-Trial Br., at 9-11.
The Court finds that none of the Secretary’s cited corroborative evidence, singly or in
toto, constitutes persuasive evidence of violation. This Court will address the Secretary’s
arguments regarding such seriatim.
The Secretary’s first piece of corroborative evidence is essentially a summary of
Villahermosa’s own testimony: Villahermosa opined that the walkway did not provide a
continuous, safe access to the greasepoint. Sec’y’s Post-Trial Br., at 9. This contention was, as
noted supra, contradicted by Frias who ridiculed the idea that someone would climb upon the
beltway and need to bend over in an awkward position to grease the pulley and who further
testified that his miners were able to easily access the greasepoint from a standing position on the
adjoining platform. Tr. 190, 182.
The second is another hearing assertion of Villahermosa’s. Sec’y’s Post-Trial Br., at 9.
Inspector Villahermosa estimated the distance between the greasepoint and the walkway’s
terminus was roughly three to four feet. Sec’y’s Post-Trial Br., at 9. However, he took no actual
measurement of the distance between where a miner would be standing up against the rail and
reaching with a greasegun toward the greasepoint. Tr. 60. Frias, as noted supra, testified that
miners were able to safely grease the pulley with grease guns without need of an extension. Tr.
182.
The third, fourth, and fifth pieces of corroborative evidence are again assertions of
Villahermosa’s. Sec’y’s Post-Trial Br., at 10. All three concern the alleged statements made and
actions taken of Isaias Delgado while in the presence of Inspector Villahermosa. Sec’y’s PostTrial Br., at 10. Delgado denied at hearing any actions or statements that would support a finding
of violation. Tr. 209, 213. This Court considered this evidence at length supra and finds it to be a
problematic basis for the citation at issue.24
The sixth piece of corroborative evidence is essentially the same “silence is affirmation”
argument already advanced by the Secretary and discounted by this Court. Sec’y’s Post-Trial Br.,
at 10.
The seventh piece of evidence is a fact summary that implies an operator’s efforts at
abatement constitutes proof of a violation. Sec’y’s Post-Trial Br., at 10. As noted supra, the fact
that Frias abated the violation pursuant to the instructions of Inspector Villahermosa could just as
easily have been an effort to mollify Villahermosa as it could have been an effort to abate a
24

This Court acknowledges that an inspector’s testimony, standing alone, may constitute
sufficient evidence to prove the existence of a safety violation – if such testimony is found to be
reliable – see, inter alia, Harlan Cumberland Coal Co., 20 FMSHRC 1275, 1278-9 (Dec. 1998)
(holding that the opinion of an investigator that a violation is S&S is entitled to substantial
weight). However, as discussed herein, Villahermosa’s testimony was based upon alleged out-ofcourt declarations that this Court finds to be unreliable and untrustworthy in nature, and based
upon observations by Villahermosa that were credibly and persuasively rebutted by Calixto
Frias.

37 FMSHRC Page 2459

violation. Moreover, Commission precedent has long held that the method of abatement cannot
prove, or disprove, the validity of a citation: “the method of abatement is not determinative of the
existence of a violation. See also Asarco Mining Co., 15 FMSHRC 1303, 1309 (July 1993)
(method of abatement not before Commission in a contest proceeding); U.S. Steel Mining Co., 6
FMSHRC 2305, 2308 n.6 (Oct. 1984) (judge's discussion of abatement method in resolving
merits of S&S finding was error). In short, the manner of abatement is not pertinent to the
existence of a violation.” Secretary of Labor v. Western Industrial Inc., 25 FMSHRC 449, 453,
(Aug. 2003).
The eighth, ninth, tenth, and eleventh pieces of evidence are a collection of what might be
termed “missed opportunities,” wherein Frias could have challenged the citation’s validity during
or after its issuance. This summary is surely meant to imply that Frias’s silence or inaction is
evidence of violation. Sec’y’s Post-Trial Br., at 10-11. This is again unpersuasive to the Court.
As noted by the Respondent, the Secretary’s additional corroborative evidence, taken together,
constitutes recapitulation and not corroboration.25 Resp’t’s Reply Brief, at 5. This Court declines
to draw adverse inferences against the Respondent from evidence presented by the Secretary
which is so problematic in nature. This Court finds the Secretary’s additional corroborative
evidence is not sufficiently probative or reliable so as to constitute substantial evidence.
The evidence and arguments presented by the Secretary are unpersuasive. As such, the
Secretary has not carried his burden by the preponderance of the evidence. Therefore, the Court
finds that the citation at issue should be vacated.26
ORDER
Accordingly, it is hereby ORDERED that Citation No. 8723601 is VACATED.

/s/ John K. Lewis
John Kent Lewis
Administrative Law Judge

25

Technically, this sort of reasoning would fall under the fallacy of “proof by assertion.”
MARCUS TULLIUS CICERO, DE NATURA DEORUM (H. Rackham, trans., Harvard University Press
1933) (45 BCE).
26

For this reason the Court makes no finding regarding the significant and substantial
(S&S) determination made by Inspector Villahermosa, nor the operator’s alleged degree of
negligence.

37 FMSHRC Page 2460

Distribution:
Terrence Duncan, Esq., U.S. Department of Labor, Office of the Solicitor, 201 Varick Street,
Room 983, New York City, New York, 10014
Damaris Delgado-Vega, Esq., Ortiz & Ortiz, 470 Avenida Cesar L. Gonzalez, Urbanizacion
Roosevelt, San Juan, Puerto Rico, 00918

37 FMSHRC Page 2461

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
721 19th STREET, SUITE 443
DENVER, CO 80202-2536
TELEPHONE: 303-844-5266 / FAX: 303-844-5268

October 28, 2015
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA),
Petitioner,
v.

CIVIL PENALTY PROCEEDINGS
Docket No. WEST 2014-998
A.C. No. 02-03107-359253 B0279
Docket No. WEST 2015-20
A.C. No. 02-03107-362302

KEMPTON TRANSPORT, INC.,
Respondent.

Mine: West Side Pit
DECISION

Appearances:

Daniel Brechbuhl, United States Department of Labor, Office of the
Solicitor, Denver, Colorado, for Petitioner;
Dell Kempton, Kempton Transport Inc. Phoenix, Arizona for Respondent.

Before:

Judge Miller

This case is before me upon a petition for assessment of a civil penalty under section
105(d) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 815(d). These dockets
involve nine citations with a total proposed penalty of $1,252.00. The Respondent has indicated
that his objection to the citations is that he is not subject to the jurisdiction of the Mine Act. The
parties presented testimony and evidence regarding the jurisdiction issue and the citations at a
hearing held in Phoenix, Arizona, on October 21, 2015.
I. FINDINGS OF FACT AND CONCLUSIONS OF LAW
Kempton Transport, Inc., is a closely held corporation with its principle place of business
in Mesa, Arizona. At the time these citations were issued, Kempton trucks were working at the
West Side Pit, a sand and gravel operation located in Mesa County, Arizona. Kempton routinely
provides trucking services at various locations for M.R. Tanner companies, including M.R.
Tanner mining, the owner of the West Side Pit. Mr. Kempton was approached by Tanner to load
gravel and other material at a new construction area near the end of the runway at the small
Glendale airport. There was no written contract, but the parties agreed to a price to have the
Kempton trucks load sand and gravel at the airport site and transport it across the road to a
crusher operation and unload the material at either a stock pile or at the crusher. Tanner
employees loaded the material, and Kempton drivers transported the material. Kempton
described the material as “native material” and agreed it was rock, sand and gravel, and dirt.

37 FMSHRC Page 2462

Kempton explained that the pit area near the end of the runway was not yet developed,
but that Kempton was hired for the construction project. The project was construction of a sand
and gravel pit at the end of and below the level of the runway. Each of the large Kempton trucks
was weighed after loading at this construction site, and then traveled the half mile to dump the
material at the Tanner crushing location.
Kempton owns and operates fourteen trucks, four of which were assigned to work on this
project for Tanner. Kempton often works for Tanner, and often hauls material between pits and
crushers, as well as from pit to pit for various sand and gravel operations. Kempton has not been
issued a citation in the past and the drivers at this pit received the required site-specific training.
They had not received new miner training.
Kempton began the job hauling from the pit construction area to the crusher in June 2014.
The Inspector issued the nine citations at issue here in July 2014. Kempton continued on the job
until September 2014, when his trucks were committed to work elsewhere. During the three
months that Kempton worked on this job, his trucks were at the pit and crusher five days a week,
for an average of eight hours per day. Each truck made about 30 roundtrips per day between
loading at the pit and dumping at the crusher.
Kempton argues that it was not an “operator” as defined by the Mine Act since it was
only on the property for this job, which was considered a part of the construction of the pit, and
not a part of any mining operation. The Secretary argues that Kempton worked as a
subcontractor at the sand and gravel operation and therefore was an operator subject to the
provisions of the Mine Act. For the reasons that follow, I find that Kempton is a subcontractor
working at the mine site and an operator, subject to the jurisdiction of the Mine Act.
The Mine Act’s definition of “operator” contemplates production-operators and
independent contractors “performing services or construction at such mine.” Berwind Nat’l
Resources Corp., 21 FMSHRC 1284, 1293 (Dec. 1999)). Kempton asserts that it is not an
independent contractor as contemplated by the Act because it had no written contract, it was
involved only in construction work as the mine was not yet developed, and it engaged in hauling
between the pit and crusher for only a short period of time. The Secretary argues that a written
contract is not necessary and that since Kempton was hauling sand and gravel from one area to
the crusher to be processed, it was an independent contractor subject to the provisions of the Act.
While the Act does not define “independent contractor,” the Secretary’s regulations
define an “independent contractor” as an entity “that contracts to perform services or
construction at a mine.” 30 C.F.R. § 45.2(c). In Joy Technologies Inc., the Commission decided
that, in determining whether an entity is an independent contractor, the “focus is on the actual
relationships between the parties, and is not confined to the terms of [the parties’] contracts. . . .
[T]he determination of whether a party is properly designated to be within the scope of section
3(d) of Act is not based upon the existence of a contract, nor the terms of such a contract.” 17
FMSHRC 1303, 1306 (Aug. 1995) (quoting Bulk Transportation Services, Inc., 13 FMSHRC
1354, 1358 n.2 (Sept. 1991)), aff’d, 99 F.3d 991 (10th Cir. 1996).

37 FMSHRC Page 2463

The undisputed facts establish that Kempton had an agreement with Tanner to provide
hauling services for Tanner, specifically from the new pit near the airport to the crushing
operation about half a mile away. Kempton provided the trucks and the drivers and in return was
paid a sum for the work. Clearly, and although not written, the parties had an agreement for work
and an unwritten, verbal contract.
In 1989, the Commission addressed the issue of “operator” liability pursuant to the
“independent contractor” clause of Section 3(d) in two Otis Elevator Company decisions, Otis
Elevator Co., 11 FMSHRC 1896 (Oct. 1989) (hereinafter “Otis I”) and Otis Elevator Co., 11
FMSHRC 1918 (Oct. 1989) (hereinafter “Otis II”). In Otis I, the Commission explained that
“Section 3(d) [of the 1977] Mine Act expanded the definition of ‘operator’ under . . .[the 1969
Coal Act] to include ‘any independent contractor performing services or construction at such
mine.’” 11 FMSHRC at 1900. “[T]he goal of Congress, in expanding the definition of ‘operator’
. . . to include ‘independent contractors,’ was to broaden the enforcement power of the Secretary
so as to reach not only owners and lessees but a wide range of independent contractors as well.”
Id. at 1900-1901. However, the Commission noted that, in analyzing an independent contractor’s
contacts with the mine, “not all independent contractors are operators under the Mine Act, and
that ‘there may be a point, at least, at which an independent contractor’s contact with a mine is so
infrequent or de minimis that it would be difficult to conclude that services were being
performed.’” Id. (quoting National Industrial Sand Ass’n, 601 F.2d 689, 701 (3d Cir. 1979)).
In its Otis decisions, the Commission outlined a two pronged test for determining
whether an entity is an “operator” pursuant to the “independent contractor” clause of Section
3(d) of the Mine Act. First, one must examine the subject entity’s “proximity to the extraction
process” and whether that entity’s work is “sufficiently related” to that process. Otis I, 11
FMSHRC at 1902. In Otis I, the Commission determined that the independent contractor, an
elevator service contractor, satisfied this prong of the test because its employees “were working
in the center of mining activities while servicing equipment essential to the mining process, were
exposed to mining hazards, and had a direct effect on the safety of others because of their
exclusive control over the safety of the mine elevators[.]” Id. Here, Kempton employees were
driving large haul trucks on the mine property to be loaded with material, then driving them to a
second, separate mine site to unload the material to be crushed and processed. I find the activity
to be sufficiently proximate to the extraction process, as, like in Otis I, the trucks are in the
center of the mining activity. Next, the Kempton employees’ work was sufficiently related to the
process of removing the sand and gravel and transporting it to a related site for processing. The
Kempton drivers were exposed to mining hazards and had a direct effect on the safety of others
because of their exclusive control over the operation of the haul trucks.
The second prong of the Otis test requires an examination of “the extent of [the entity’s]
presence at the mine.” Otis I, 11 FMSHRC 1896, 1902 (Oct. 1989). In Lang Bros., Inc., 14
FMSHRC 413, 420 (Sept. 1991), the Commission stated that “[a]n independent contractor's
presence at a mine may appropriately be measured by the significance of its presence, as well as
by the duration or frequency of its presence.” I find that Kempton and its employees had an
extensive presence at the mine. While Tanner employees extracted the sand and gravel and
loaded the mined material onto the trucks, Kempton trucks and drivers controlled the next phase
of moving the material to the crusher. They did this five days a week for eight hours a day over

37 FMSHRC Page 2464

the entire term of the contract. In Joy Technologies Inc., the Commission found that substantial
evidence supported the ALJ’s finding that an independent contractor spending six days at the
mine over a two and a half month period, along with an expectation that such contact would
continue, satisfied the second prong of the Otis test. 17 FMSHRC at 1308; see also Lang Bros.,
Inc., 14 FMSHRC an413 (Sept. 1991) (sufficient presence found when contractor was present
seven to ten days on a non-continuing basis) and Otis I, 11 FMSHRC 1896 (Oct. 1989)
(sufficient presence found when contractor was present six hours per month). I find that the
presence of Kempton drivers and trucks each day amounts to a sufficient and significant
presence at the mine. Accordingly, I find that the Secretary has satisfied the second prong of the
Otis test and that Kempton is an independent contractor.
The parties stipulated at hearing, that if it is found that MSHA has jurisdiction over the
Kempton trucks, then there is no further dispute and the citations are admitted as issued.
Therefore, I find that the nine citations contained in these two dockets demonstrate the violations
and conditions as described in each document. However, after listening to the testimony of Mr.
Kempton, I find that he had a good faith belief that the drivers operating the trucks were not
required to have new miner training. Therefore, I reduce the negligence in Citation Nos. 8829835
and 8829836 to low and reduce the penalty accordingly to $100.00 for each violation.
II. PENALTY
The principles governing the authority of Commission administrative law judges to
assess civil penalties de novo for violations of the Mine Act are well established. Section 110(i)
of the Mine act delegates to the Commission and its judges “authority to assess all civil penalties
provided in [the] Act.” 30 U.S.C. § 820(i). The Act delegates the duty of proposing penalties to
the Secretary. 30 U.S.C. §§ 815(a), 820(a). Thus, when an operator notifies the Secretary that it
intends to challenge a penalty, the Secretary petitions the Commission to assess the penalty. 29
C.F.R. § 2700.28. The Act requires that “in assessing civil monetary penalties, the Commission
[ALJ] shall consider” six statutory penalty criteria which include the history of violations, the
size of the operator, the negligence, gravity, the ability to continue in business and good faith
abatement. 30 U.S.C. § 820(i). In keeping with this statutory requirement, the Commission has
held that “findings of fact on the statutory penalty criteria must be made” by its judges.
Sellersburg Stone Co., 5 FMSHRC 287, 292 (Mar. 1983), aff'd, 736 F.2d 1147, 1152 (7th Cir.
1984). Once findings on the statutory criteria have been made, a judge’s penalty assessment for a
particular violation is an exercise of discretion, which is “bounded by proper consideration of the
statutory criteria and the deterrent purpose[ s] . . . [of] the Act’s penalty scheme.” Id. at 294; see
also Cantera Green, 22 FMSHRC 616, 620 (May 2000).
The history of assessed violations was not admitted into evidence because, as the
Secretary explained, Kempton did not have a mine ID and had not been cited in the past.
Kempton is considered a small operator and the penalties as proposed will not affect its ability to
continue in business. The Respondent demonstrated good faith in abating the citations. The
negligence is discussed above. I find that a penalty of $1,186.00 is appropriate.

37 FMSHRC Page 2465

III. ORDER
Based on the criteria in section 110(i) of the Mine Act, 30 U.S.C.§ 820(i), I reduce the
negligence from moderate to low and the penalty to $100.00 each for Citation Nos. 8829835 and
8829836 and assess a total penalty of $1,186.00. Kempton Transport, Inc., is ORDERED to pay
the Secretary of Labor the sum of $1,186.00 within 30 days of the date of this decision.

/s/ Margaret A. Miller
Margaret A. Miller
Administrative Law Judge

Distribution:
Daniel T. Brechbuhl, U.S. Department of Labor, Office of the Solicitor, 1244 Speer Boulevard,
Suite 216, Denver, CO 80204
Dell Kempton, Kempton Transport, P.O. Box 50667, Mesa, AZ 85208

37 FMSHRC Page 2466

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
721 19th STREET, SUITE 443
DENVER, CO 80202-2536
TELEPHONE: 303-844-5266 / FAX: 303-844-5268

October 29, 2015
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA),
Petitioner,

CIVIL PENALTY PROCEEDING
Docket No. SE 2014-403
A.C. No. 40-03365-352685

v.
KOPPER GLO MINING, LLC,
Respondent.

Mine: Double Mountain Mine
DECISION

Appearances:

Jennifer Booth Thomas, United States Department of Labor, Office of the
Solicitor, Nashville, Tennessee, for Petitioner;
Melanie J. Kilpatrick, Rajkovich, Williams, Kilpatrick & True, PLLC,
Lexington, Kentucky, for Respondent.

Before:

Judge Miller

This case is before me upon a petition for assessment of a civil penalty filed by the
Secretary of Labor in accordance with section 105(d) of the Federal Mine Safety and Health Act
of 1977, 30 U.S.C. § 815(d). This docket involves one citation issued pursuant to section
104(d)(2) of the Act with a proposed penalty of $35,500.00. The parties presented testimony and
evidence regarding the citation at a hearing held in Knoxville, Tennessee, on September 1, 2015.
I. FINDINGS OF FACT AND CONCLUSIONS OF LAW
Double Mountain Mine is an underground bituminous coal mine located in Claiborne
County, Tennessee. The parties have stipulated to the jurisdiction of the Federal Mine Safety
and Health Act of 1977 and to the jurisdiction of the Commission. The parties also entered a
number of stipulations related to the penalty criteria which are discussed below. Jt. Stip. ¶¶ 3-4.
Citation No. 8365728 was issued by Inspector Jim Lundy on May 2, 2013, pursuant to
section 104(d)(2) of the Act for an alleged violation of 30 C.F.R. § 75.220(a)(1), a failure to
follow the roof control plan. The citation alleges that the operator failed to implement the rib
control measures in its approved roof control plan, including either removing loose ribs or
supporting them with fencing and steel posts. The failure to follow the plan led to unaddressed
sloughing and unsupported brows. Lundy determined that the condition was highly likely to
result in a permanently disabling injury, was S&S, affected two people, and was a result of high
negligence and the mine’s unwarrantable failure to comply with the mandatory standard. The
Secretary proposed a civil penalty in the amount of $35,500.00 for this alleged violation. The

37 FMSHRC Page 2467

citation was terminated when MSHA determined that the loose ribs had been scaled and chain
link fencing with steel jacks had been installed around all pillars to within forty feet of the
working faces, and rib bolts had been installed as required by the roof control plan.
Based upon the parties’ stipulations, my review of the entire record, my observation of
the demeanor of the witnesses, and consideration of the post-hearing briefs, I find that the
violation and S&S designation are appropriate and that the negligence is high, as alleged.
However, I do not find the violation to be the result of an unwarrantable failure to comply.
A. The Violation
Roof, face, and rib falls have historically been one of the leading causes of injuries and
death in underground coal mines. Safety Standards for Roof, Face and Rib Support, 53 Fed.
Reg. 2354, 2354, 2369 (Jan. 27, 1998). To combat these hazards, Congress directed that mine
operators develop and follow roof control plans “suitable to the roof conditions and mining
system of each coal mine.” 30 U.S.C. § 862(a). The Commission has stated that the intent of the
roof control provision is “to afford comprehensive protection against roof collapse.” Elk Run
Coal Co., 27 FMSHRC 899, 904 (Dec. 2005) (quoting UMWA v. Dole, 870 F.2d 662, 669 (D.C.
Cir. 1989)).
In promulgating the current version of the roof control standard, the Secretary explained
that roof control plans are intended to offer flexibility in order to address each mine’s unique
conditions. Safety Standards for Roof, Face and Rib Support, 53 Fed. Reg. 2354, 2369 (Jan. 27,
1998). The rule requires that “[e]ach mine operator shall develop and follow a roof control plan,
approved by the District Manager, that is suitable to the prevailing geological conditions, and the
mining system to be used at the mine. Additional measures shall be taken to protect persons if
unusual hazards are encountered.” 30 C.F.R. § 75.220(a)(1).
In order for the Secretary to prove a violation of § 75.220(a)(1), he must establish, first,
that the provision allegedly violated is part of the approved and adopted plan, and, second, that
the condition cited actually did violate the plan provision. Harlan Cumberland Coal Co., 20
FMSHRC 1275, 1280 (Dec. 1998); JWR, 9 FMSHRC at 907. “When a plan provision is
ambiguous, the Secretary may establish the meaning intended by the parties by presenting
credible evidence as to the history and purpose of the provision, or evidence of consistent
enforcement.” Harlan, 20 FMSHRC at 1280.
In this case, the parties agree that pages 16 and 16a of the approved roof control plan for
this mine are the provisions at issue. Therefore, the focus must be on whether the conditions
observed by the MSHA inspector constituted a violation of those provisions.
The provisions of the roof control plan at issue relate to the support of ribs, specifically
ribs that are inby. Sec’y Ex. 2 at 16, 16a. The provisions on page 16 have been in effect since
the plan was adopted. When the mine received a citation involving rib control in August 2012, it
discovered that its interpretation of page 16 was different than MSHA’s and began the process to
amend the plan. The focus of the plan negotiations was on the provisions regarding control of
the brows and ribs near the face. At hearing, witnesses for the mine explained that their goal

37 FMSHRC Page 2468

during the negotiations was to clarify what conditions must be present to require extra rib control
measures. Shortly after the negotiations began, there was a roof fall at the mine that resulted in a
fatality, which caused MSHA to examine other provisions of the plan, as well. As a result of the
negotiations, page 16a was added to the plan. It included a clarification of the rib conditions
requiring additional control measures, a definition of the term “brow,” and several new rib
control requirements that would apply in certain situations. Sec’y Ex. 2 at 16a. The original
page 16 of the plan was not removed, but it was amended in some respects by the addition of
page 16a.
The central issue in this case is what conditions trigger the rib control requirements on
pages 16 and 16a. The Secretary asserts that wire fencing and metal support must be installed
when sloughing occurs and brows as defined in 16a are created. Bolting must be done if the
height of the area is above 6.5 feet. Timbers may be used for support only in outby areas. The
mine asserts that support measures are only required if the brows are cracked or there is some
other indication of instability, and that sloughing is not a sign of instability.
MSHA’s Inspection
Jim Lundy is a mine inspector who has been with MSHA since May 2006. He is a health
specialist and has worked in the coal mining industry since 1973, including as an assistant
manager of safety. He holds a number of mine certifications and degrees as well as a nursing
license. Lundy went with a team to Kopper Glo’s Double Mountain mine on May 2, 2013, to
conduct a health inspection. Prior to conducting the inspection, Lundy reviewed the mine’s roof
and ventilation plans as well as the weekly and shift examination books. The examination books
revealed that there had been problems with sloughing ribs in an area of the mine for nine shifts
over the three previous days, and that action had been taken to pull down some of the problem
ribs. During his underground inspection of the mine, Lundy observed the loose ribs. A photo
produced at hearing shows the roof, the ribs, and the support in place. Ex 6. An overhanging
brow can be seen in the top of the photos. There is also sloughage—loose material that has come
down from the sides—on the ground between two wooden roof support posts.
Lundy observed rib sloughage and overhanging brows in the five inby headings he
inspected, all of which were within 40 feet of the face. In three areas, Lundy measured that the
height of the brows was more than six and a half feet from the floor. In most areas, the brows
exceeded the minimum dimensions given in the definition of a brow on page 16a of the roof
control plan. While it is unclear whether Lundy observed cracks on the brows, he believed that
the sloughage and overhanging brows were indicative of instability and constituted adverse rib
conditions triggering additional support requirements under the roof control plan. No steel posts,
plates, fencing, bolts, or brackets had been installed in any of these areas, nor had the ribs been
pulled down. Instead, wooden timbers had been set between the brows and the mine floor or
bottom rock ledge. Additionally, Lundy observed that the mine did not have a supply of steel
pipes or fencing in the area, as was required by the roof control plan. See Sec’y Ex. 2 at 2. He
thus issued Order No. 8365728 for a violation of 30 C.F.R. § 75.220(a)(1) for failure to
implement the rib control measures in the mine’s approved roof control plan.

37 FMSHRC Page 2469

MSHA and Kopper Glo offered differing interpretations of the rib conditions at the mine,
particularly the sloughage. Inspector Lundy explained that sloughage occurs when pressure from
the overlying rock in a mine increases as coal is removed. Because the coal is a softer material
than the rock, it is compressed outward. Since the coal is not elastic enough to absorb the
pressure, the edges of the rib crumble under the pressure. The rock left above the sloughing coal
is known as a brow. Inspector Lundy testified that when a rib starts to slough, the area is
compromised, because the brow is left without support. Additionally, sloughing decreases the
size of the coal pillar leaving less to support the roof, which can cause the roof to sag. These
conditions could lead the rib to crack, which would be a sign of instability. In Lundy’s opinion,
though, instability could also exist where there was sloughing but no visible cracking. A witness
for the mine, Patrick Slone, who assisted the mine in developing its roof control plan, disagreed.
He testified that while sloughing results from excess pressure, it does not necessarily mean the
ribs are unstable. Slone also testified that brows are sometimes created not from sloughing but
rather through intentional mining activity when more height is needed in the mine. Slone
seemed to indicate that instability was unlikely to occur in the Double Mountain Mine because
the coal seam was only thirty-six inches high, and he testified that the sloughage observed by
Lundy at the mine was not a sign of instability.
The Roof Control Plan
The roof control plan for Double Mountain Mine creates requirements for rib control for
“all areas on the working section (MMU) where rib conditions warrant.” Ex. 2 at 16. The
supplement on page 16a expands on when the rib control methods are required: it explains that
an “adverse rib/brow … will be pulled down or adequately supported,” and explains that an
adverse rib or brow is one with “visible cracks or signs of instability.” Ex. 2 at 16a.
When adverse ribs or brows are present, the mine is given options for how to address
them. First, miners may pull or remove the loose rib. Ex. 2 at 16, 16a. But because sometimes
the rib cannot be pulled down or continues to slough after it is pulled down, the plan offers
alternatives. Page 16 provides that the mine may install steel pipe and wire fencing. Ex. 2 at 16
¶¶ 2, 3. In “short” areas, where only a portion of the pillar is affected by sloughing, the mine is
directed to install the pipe “after the normal roof bolting cycle.” Ex. 2 at 16 ¶ 2. In areas where
the entire pillar is sloughing, the mine is to install the pipe “as soon as practicable.” Ex. 2 at 16 ¶
3. The supplement creates additional requirements for rib support in certain areas. For adverse
ribs and brows in the face area, the mine is to install angle brackets and cable lashing. Ex. 2 at
16a. For outby areas, the mine is given the option to install timbers. Id. The supplement also
provides a definition of a brow: a brow is “an area that is created from sloughing of coal ribs.
This area is 12 inches wide, 24 inches long and 4 inches in height and thickness (minimum).” Id.
It goes on to require that brows “shall be supported.” Id. Finally, the supplement requires that if
there are adverse ribs or brows “above 6.5 feet in height, bolting will be done to secure the
affected ribs/brows.” Id. The requirement that sloughing pillars must have additional support
was not removed from page 16, and remained in effect even with the addition of page 16a. If the
brow is cracked or shows other signs of instability, then further support, beyond the pipe
required for sloughage, must be installed. The only additional support observed by Lundy was
timbers, most often used for roof support and not approved for additional rib and brow support
inby.

37 FMSHRC Page 2470

In his inspection, Lundy observed rib sloughage and overhanging brows in five inby
headings. The Secretary argues that these were “adverse ribs/brows” that required rib control
measures under the plan, including bolting in areas over 6.5 feet high and angle brackets and
steel posts and fencing in all of the areas. The mine had not implemented any of those measures,
but rather was using timbers as roof support. Kopper Glo argues that because there were no
visible cracks in the ribs and brows, there were no “adverse ribs/brows,” and that therefore no rib
control methods were required under the plan. The question, then, is whether sloughage and
overhanging brows with no visible cracking must be supported as stated on page 16, and whether
they constitute “adverse ribs/brows” requiring the support listed on page 16a of the plan.
The Commission has explained that plan provisions are enforceable as mandatory
standards. Martin Cty. Coal Corp., 28 FMSHRC 247, 254 (Mar. 2011) (ALJ); Energy W.
Mining Co., 17 FMSHRC 1313, 1317 (Aug. 1995); Jim Walter Res., Inc., 9 FMSHRC 903, 907
(May 1987) (“JWR”); see also UMWA v. Dole, 870 F.2d 662, 671 (D.C. Cir. 1989). When
interpreting a plan provision, a judge should thus apply the principles governing the
interpretation of regulatory standards. Martin Cty. Coal, 28 FMSHRC at 255 (citing Energy
West, 17 FMSHRC at 1317). Accordingly, when the language of the plan provision is clear, the
provision should be enforced as written “unless the regulator clearly intended the words to have
a different meaning or unless such a meaning would lead to absurd results.” Id. As a part of the
inquiry, “in ascertaining the plain meaning of the statute, the court must look at the particular
statutory language at issue, as well as the language and design of the statute as a whole.” K Mart
Corp. v. Cartier, Inc., 486 U.S. 281, 291 (1988) (citations omitted). Traditional tools of
construction, including examination of a provision’s text and legislative history, may be
employed to determine whether the drafters “had an intention on the precise question at issue.”
Coal Employment Project v. Dole, 889 F.2d 1127, 1131 (D.C. Cir. 1989) (citations omitted).
Here, I find that the plan was clear, and that sloughing of the ribs required fencing under
page 16 of the plan. I also hold that sloughing of the ribs constituted an “adverse” condition
requiring additional support under page 16a. “In the absence of a statutory or regulatory
definition of a term, the Commission applies the ordinary meaning of that term.” Twentymile
Coal Co., 30 FMSHRC 736, 750 (Aug. 2008). The plan indicates that ribs and brows are
“adverse” when there are “visible cracks or signs of instability.” Ex. 2 at 16a. “Instability” in
ordinary usage is “the state of being likely to change.” Merriam-Webster Dictionary (2015).
The Dictionary of Mining, Mineral, and Related Terms defines “slough” as “fragmentary rock
material that has crumbled and fallen away from the sides of a borehole or mine working.” Am.
Geological Inst., Dictionary of Mining, Mineral, and Related Terms 515 (2d ed. 1997). It
defines “sloughing” as “minor face and rib falls.” Id. These descriptions are suggestive of
changing conditions in the mine and thus instability. The descriptions of sloughing provided by
Lundy and Slone are also characteristic of instability: they explain that sloughing is caused by
the pressure of rock on the soft coal. Lundy describes sloughing as “the loose material coming
down from the coal rib from its natural state.” Tr. at 30. In other words, the coal is changing
from its natural state in reaction to the pressure created by mining.
This interpretation is consistent with language used elsewhere in the plan. Page 12,
which involves refuge chambers, lists sloughing as a possible defect in roof and rib conditions.
Ex. 2 at 12. Additionally, this interpretation is consistent with Judge Maurer’s decision in

37 FMSHRC Page 2471

Harlan Cumberland Coal, in which he held that “heavy rib sloughage” along with other
conditions created an “adverse roof condition” triggering a provision of a mine’s extended cut
plan. 17 FMSHRC 1342, 1351-52 (Aug. 1995) (ALJ).
Kopper Glo argues that the mine’s intent in negotiating the supplement to page 16 was
for the rib control measures to be required only where there were visible cracks in the ribs or
brows. Resp. Br. at 2-3. The operator argues that there was sloughage throughout the mine, and
it would not have agreed to the additional measures if they were required wherever there was
sloughage. However, I do not find that the testimony at hearing clearly established that intent,
nor do I find that it was expressed in the final language of the plan amendment. Thus I find this
argument unpersuasive.
Kopper Glo also asserts that because its interpretation differed from Lundy’s, it was not
provided fair notice of the standard to be applied under the plan. Resp. Br. at 9-10. However, I
find that the plan was clear and that there is not sufficient evidence to support an argument that
the mine did not have fair notice of the requirements of the plan. When evaluating a party’s fair
notice argument, the court should first look to see if the language of the standard “provides clear
and unambiguous notice of its coverage and requirements[.]” DQ Fire & Explosion Consultants,
Inc., 36 FMSHRC 3083, 3087 (Dec. 2014). If the language is clear and unambiguous, then “no
further notice is necessary.” Id. If the standard is ambiguous, the court generally will defer to
the Secretary’s reasonable interpretation of the standard. See e.g. Energy West Mining Co. v.
FMSHRC, 40 F.3d 457, 463 (D.C. Cir. 1994)). As discussed above, the roof control plan
provides clear notice to a reasonably prudent person familiar with the mining industry and the
protective purposes of the plan. After negotiating the plan, the mine should have recognized the
specific prohibitions and requirements of the plan. See Ideal Cement Co., 12 FMSHRC 2409,
2416 (Nov. 1990).
For these reasons, I find that the sloughing observed by Lundy was a “sign of instability”
in the ribs under page 16a of the plan. The plan is clear that adverse conditions exist when there
are “visible cracks or signs of instability.” Ex. 2 at 16a (emphasis added). I therefore find
Kopper Glo’s argument that the requirements were only triggered by cracking to be without
merit. I also find that sloughing is a rib condition “warrant[ing]” the rib control measures
required under page 16. Consequently, the mine was required to install the additional support
described in the plan. Ex. 2 at 16. Kopper Glo argues that it had not yet completed roof bolting
in some of the inspected areas and so was not required to have begun the rib control measures.
Resp. Br. at 7-8. However, the evidence shows that at least some of the areas had been roof
bolted. The mine was required to begin rib control measures in those areas. Because the
operator had not implemented the rib control measures required by the plan, it violated the plan.
The Secretary has established a violation of 30 C.F.R. § 75.220(a)(1).
B. Gravity and S&S
The Secretary asserts that Kopper Glo’s violation was highly likely to cause a
permanently disabling injury and that it was significant and substantial (“S&S”). A “significant
and substantial” violation is described in section 104(d)(1) of the Mine Act as a violation “of
such nature as could significantly and substantially contribute to the cause and effect of a coal or

37 FMSHRC Page 2472

other mine safety or health hazard.” 30 U.S.C. § 814(d)(l). A violation is properly designated
significant and substantial “if based upon the particular facts surrounding that violation, there
exists a reasonable likelihood that the hazard contributed to will result in an injury or illness of a
reasonably serious nature.” Cement Div., Nat’l Gypsum Co., 3 FMSHRC 822, 825 (Apr. 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (Jan. 1984), the Commission explained its
interpretation of the term “significant and substantial”:
In order to establish that a violation of a mandatory safety standard is significant
and substantial under National Gypsum, the Secretary of Labor must prove: (1)
the underlying violation of a mandatory safety standard; (2) a discrete safety
hazard--that is, a measure of danger to safety--contributed to by the violation; (3)
a reasonable likelihood that the hazard contributed to will result in an injury; and
(4) a reasonable likelihood that the injury in question will be of a reasonably
serious nature.
The difficulty with finding a violation S&S normally comes with the third element of the
Mathies formula, in which the Secretary must establish that there is a reasonable likelihood that
the hazard will result in an injury. The Commission has explained that the third element of the
formula “requires that the Secretary establish a reasonable likelihood that the hazard contributed
to will result in an event in which there is an injury.” U.S. Steel Mining Co., Inc., 6 FMSHRC
1834, 1836 (Aug. 1984). The Commission discussed the third element of the Mathies test in
Musser Engineering, Inc. and PBS Coals, Inc., 32 FMSHRC 1257 (Oct. 2010) (affirming an
S&S violation for using an inaccurate mine map). The Commission clarified that the “Secretary
need not prove a reasonable likelihood that the violation itself will cause injury,” but rather that
the hazard created would cause an injury. Id. at 1280-81. The Commission reaffirmed its
position in Cumberland River Coal, 33 FMSHRC 2357, 2365 (Oct. 2011).
The Commission has acknowledged the high degree of danger posed by roof control plan
violations. See Cyprus Plateau Mining Corp., 16 FMSHRC 1610, 1616 (Aug. 1994). In Harlan
Cumberland Coal, 17 FMSHRC 1342, 1352 (Aug. 1995) (ALJ), Judge Maurer upheld an S&S
designation for a roof control plan violation involving rib sloughing.
In designating the violation S&S, Inspector Lundy explained that given the sloughage
and unstable conditions he observed, it was likely that rock would fall from the brow or the ribs.
He noted that numerous miners worked on foot and operated mobile equipment in the areas he
observed, and thus a falling rock could hit a miner and cause a permanently disabling injury.
Kopper Glo argues that the violation was not S&S because there were timbers in place in
the areas cited to help support the roof and brows. Resp. Br. at 15. The Secretary argues that the
timbers would have been ineffective to prevent an injury because they did not provide lateral
support. Sec’y Br. at 5. Kopper Glo counters that the primary danger was not from a lateral rock
burst because of the narrow height of the coal seam. Resp. Br. at 15. Rather the primary danger
was of a falling rock from the roof, which the timbers would address adequately. Id. However,
Lundy observed that the operator had not fastened the timbers to the roof, so they could easily
come dislodged and would fail to protect against a rock falling from the roof. Additionally, the

37 FMSHRC Page 2473

falling timber itself would present a hazard. I find that the amount of sloughing indicates that a
lateral force dislodging a timber was likely to occur and therefore the timbers did not adequately
address the hazard.
Applying the elements of the Mathies test, I have found that there was a violation of the
roof control plan, and hence a violation of a mandatory standard. This violation contributed to
the hazard of inadequately supported brows and sloughing ribs, which could lead to a fall of the
ribs or an outburst of coal. The hazard of falling ribs or coal from the brow would be reasonably
likely to lead to a miner in the area being hit by the falling material, resulting in serious injury or
death. Therefore, I find the violation to be S&S.
C. Negligence
Each mandatory standard carries with it a duty of care to avoid violations of that standard
and, if a standard is violated, a finding of negligence is made. A. H. Smith Stone Co, 5 FMSHRC
13, 15 (Jan. 1983). In this case, MSHA determined that the negligence was high. The Secretary,
by regulation, defines negligence under the Act as “conduct, either by commission or omission,
which falls below a standard of care established under the Mine Act to protect miners against the
risks of harm. Under the Mine Act, an operator is held to a high standard of care.” 30 C.F.R. §
100.3(d). High negligence, according to the Secretary’s regulations, occurs when the operator
knew or should have known of the violative condition and there are no mitigating circumstances.
Id.
In Consolidation Coal Co., 36 FMSHRC 615, 637-38 (Feb. 2014) (ALJ), Judge Barbour
upheld a finding of reckless disregard of 30 C.F.R. § 75.202 involving sloughing ribs in a lunch
area. The judge relied on the facts that the sloughage was visibly obvious and ongoing, that the
area was heavily used, and that the mine had had recent fall-related accidents. Id.
Here, Inspector Lundy cited the operator for high negligence. He noted that the rib
sloughage had been listed in the mine books as a hazard to be corrected for nine shifts, and that
while some of the ribs had been pulled down and timbers had been set, the operator had taken
none of the measures required by the roof control plan to further support the ribs. In addition to
these factors, the sloughage was obvious, especially given that it was occurring in numerous
locations in the working areas where miners and management were continuously present.
Further, the mine had a responsibility to understand the requirements of the roof control plan and
to have the materials necessary to comply with the plan readily available. I thus do not find the
operator’s misunderstanding of the plan requirements to be a mitigating factor. Finally, in the
twenty-four months preceding the citation, the mine had five violations of the roof control plan
as well as a fatality involving a roof fall. For these reasons, I find that the high negligence
assessment was appropriate for this violation.

37 FMSHRC Page 2474

D. Unwarrantable Failure
The Secretary argues that the violation was the result of the operator’s unwarrantable
failure to comply with safety standards. The unwarrantable failure terminology is taken from
section 104(d) of the Act, 30 U.S.C. § 814(d). The Commission has explained that
unwarrantable failure is “aggravated conduct constituting more than ordinary negligence.
Unwarrantable failure is characterized by conduct described as ‘reckless disregard,’ ‘intentional
misconduct,’ ‘indifference,’ or a ‘serious lack of reasonable care.’” Consolidation Coal Co., 22
FMSHRC 340, 353 (Mar. 2007) (citing Emery Mining Corp., 9 FMSHRC 1997, 2001-04 (Dec.
1987)) (citations omitted). The Commission has held that in determining whether a violation is
an unwarrantable failure, the judge should consider all of the relevant facts and circumstances in
the case and determine whether there are any aggravating or mitigating factors. Id. Based upon
the following analysis of the factors enumerated by the Commission, I find that there is not
adequate evidence to support a finding of unwarrantable failure in this case.
Extent of the violative condition. In IO Coal Co., 31 FMSHRC 1346, 1352 (Dec. 2009),
the Commission explained that the “extent of the violative condition is an important element in
the unwarrantable failure analysis.” The purpose of considering this factor is to “account for the
magnitude or scope of the violation.” Dawes Rigging & Crane Rental, 36 FMSHRC 3075, 3079
(Dec. 2014) (citing E. Associated Coal Corp., 32 FMSHRC 1189, 1195 (Oct. 2010)). Relevant
facts the judge may consider include “the extent of the affected area as it existed at the time the
citation was issued[,]” the number of persons affected, and the time and resources required to
correct the condition. Dawes Rigging, 36 FMSHRC at 3079-80; Consolidation Coal Co., 35
FMSHRC 2326, 2331 (Aug. 2013). Here, the violative condition existed in all five of the inby
headings Lundy inspected, a significant portion of the mine. At hearing, the inspector
acknowledged that some of the crosscuts did not have brows of the dimension requiring support
under page 16a of the plan. However, the inspector observed brows and sloughing in many of
the areas he observed. However, he indicated that only two persons were affected by the
violation. I find that the violation was extensive in the amount of area affected.
Length of time that the violation has existed. In IO Coal, the Commission emphasized
that the duration of time that the violative condition exists is a “necessary element” of the
unwarrantable failure analysis. 31 FMSHRC at 1352. Here, the pre-shift examination books
indicated that the condition had existed for at least nine shifts prior to the citation being issued.
The operator had attempted to address the issue by setting timbers and pulling down some of the
ribs. I find that the length of time is significant in this case.
Whether the operator was placed on notice that greater efforts were necessary for
compliance. The Commission has explained that repeated, similar violations and past
discussions with MSHA about a problem may serve to heighten the awareness of the operator
that increased efforts to comply are necessary. IO Coal, 31 FMSHRC at 1353. Prior violations
may establish notice even though they did not involve precisely the same activity, cited standard,
or area of the mine and were not the result of unwarrantable failure. Id. at 1353-54; Black
Beauty Coal Co. v. FMSHRC, 703 F.3d 553, 561 (D.C. Cir. 2012). In this case, there were five
substantiated violations of the roof control plan at the mine in the two years preceding the
citation at issue. One of the five violations involved a fatality caused by an unsupported roof.

37 FMSHRC Page 2475

However, the mine’s citation record for roof control violations was below the national average.
While the operator should have been familiar with the requirements of its roof control plan, I
cannot find that the mine was placed on notice that greater efforts were needed.
Operator’s efforts in abating the violative condition. The Commission has explained that
the abatement efforts relevant to the unwarrantable failure analysis are those that were made
prior to the issuance of the citation or order. Consol. Coal, 35 FMSHRC at 2342. Here, the
examination books indicated that the mine had attempted to pull down the sloughing ribs. The
witnesses agree that the first step in controlling ribs is to take them down. The mine had also
installed timbers to support the brows, though they had not installed them in compliance with the
roof control plan. I find that the mine had taken efforts to abate the condition.
Whether the violation posed a high degree of danger. The Commission has found the
high degree of danger posed by a violation to be an aggravating factor supportive of an
unwarrantable failure finding. IO Coal, 31 FMSHRC at 1355-1356. In some cases, the degree
of danger may be “so severe that, by itself, it warrants a finding of unwarrantable failure.”
Manalapan Mining Co., 35 FMSHRC 289, 294 (Feb. 2013). A fatal accident occurring as a
result of the cited condition or practice is compelling evidence of a high degree of danger.
Midwest Material Co., 19 FMSHRC 30, 34 (Jan. 1997). Kopper Glo argues that the sloughing
ribs are not unusual in this mine and do not pose a high degree of danger. While the violation is
S&S and could lead to a rib fall and subsequent injury, the Secretary has not shown that the
degree of danger supports an unwarrantable failure finding.
Whether the violation was obvious. The obviousness of the violative condition is an
important factor in the unwarrantable failure analysis. IO Coal, 31 FMSHRC at 1356. This
factor is discussed in the negligence analysis above. I find that the condition was obvious.
Operator’s knowledge of the existence of the violation. The Commission has held that an
operator’s knowledge of the existence of a violation may be established where the operator
“reasonably should have known of the violative condition.” IO Coal, 31 FMSHRC at 1356-57.
In this case, the operator’s actual knowledge is difficult to discern. While the evidence shows
that the operator knew that the sloughing ribs and overhanging brows were a problem, it is not
clear that they knew they were violating the roof control plan. While I find that the plan was
clear and that the mine operator should have known what its plans required, I nevertheless credit
the testimony of the mine’s witnesses that they did not understand that they were violating the
plan. The safety personnel, the consultant, and certainly the general manager should have known
what the plan required and I do not find that their misunderstanding negates the violation.
However, I find it relevant that Inspector Lundy himself was not entirely confident about the
requirements of the plan at first. When the mine informed Lundy they were using timbers as
brow support, he suspected that was inadequate, but went to the surface to check the plan and
speak to a roof control specialist before making his final decision whether to issue a citation.
Given that there was some uncertainty regarding the plan, I do not find that the operator’s
knowledge was an aggravating factor here.
While the analysis is very close in this case, I am not persuaded that the violation was the
result of an unwarrantable failure to comply. A finding of unwarrantable failure does not require

37 FMSHRC Page 2476

that all of the factors be present. However, in light of the evidence presented here, I do not find
that there were sufficient aggravating factors to demonstrate an unwarrantable failure.
II. PENALTY
The principles governing the authority of Commission administrative law judges to
assess civil penalties de novo for violations of the Mine Act are well established. Section 110(i)
of the Mine Act delegates to the Commission and its judges “authority to assess all civil penalties
provided in [the] Act.” 30 U.S.C. § 820(i). The duty of proposing penalties is delegated to the
Secretary. 30 U.S.C. §§ 815(a), 820(a). Thus, when an operator notifies the Secretary that it
intends to challenge a penalty, the Secretary petitions the Commission to assess the penalty. 29
C.F.R. § 2700.28. The Act requires that in assessing civil monetary penalties, the ALJ must
consider six statutory penalty criteria: the operator’s history of violations, its size, whether the
operator was negligent, the effect on the operator’s ability to continue in business, the gravity of
the violation, and whether the violation was abated in good faith. 30 U.S.C. § 820(i). In keeping
with this statutory requirement, the Commission has held that judges must make findings of fact
on the statutory penalty criteria. Sellersburg Stone Co., 5 FMSHRC 287, 292 (Mar. 1983), aff'd,
736 F.2d 1147, 1152 (7th Cir. 1984). Once these findings have been made, a judge’s penalty
assessment for a particular violation is an exercise of discretion “bounded by proper
consideration of the statutory criteria and the deterrent purposes underlying the Act’s penalty
scheme.” Id. at 294; see also Cantera Green, 22 FMSHRC 616, 620 (May 2000).
The history of assessed violations was admitted into evidence and shows a reasonable
history for this mine. The mine is a medium-sized operator. The parties have stipulated that the
penalties as proposed will not affect the operator’s ability to continue in business, and that
Respondent demonstrated good faith in abating the citation. The gravity and negligence are
discussed above. Given all of the evidence in this case, and particularly the finding of high
negligence, I find that a penalty of $20,000.00 is appropriate.
III. ORDER
Based on the criteria in section 110(i) of the Mine Act, 30 U.S.C.§ 820(i), I assess a
penalty of $20,000.00 for Citation No. 8365728. Kopper Glo Mining, LLC, is ORDERED to
pay the Secretary of Labor the sum of $20,000.00 within 30 days of the date of this decision.

/s/ Margaret A. Miller
Margaret A. Miller
Administrative Law Judge

37 FMSHRC Page 2477

Distribution:
Jennifer Booth Thomas, U.S. Department of Labor, Office of the Solicitor, 618 Church Street,
Suite 230, Nashville, TN 37219
Melanie J. Kilpatrick, Rajkovich, Williams, Kipatrick & True, PLLC, 3151 Beaumont Centre
Circle, Suite 375, Lexington, KY 40513

37 FMSHRC Page 2478

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
721 19TH STREET, SUITE 443
DENVER, CO 80202-2536
303-844-3577 FAX 303-844-5268

October 29, 2015
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEST 2014-834-M
A.C. No. 04-02542-354386 1ZU
Mt. Pass Mine & Mill

v.
CR MEYER & SONS COMPANY, INC.,
Respondent

DECISION
Appearances:

Abigail Daquiz, Esq., Office of the Solicitor, U.S. Department of Labor,
Seattle, Washington, for Petitioner;
Eric E. Hobbs, Esq., Michael, Best & Friedrich LLP, Milwaukee,
Wisconsin, for Respondent.

Before:

Judge Manning

This case is before me upon a petition for assessment of civil penalty filed by the
Secretary of Labor, acting through the Mine Safety and Health Administration (“MSHA”),
against CR Meyer & Sons Company, Inc., (“Meyer”) pursuant to sections 105 and 110 of the
Federal Mine Safety and Health Act of 1977, 30 U.S.C. §§ 815 and 820 (the “Mine Act”). The
parties presented testimony and documentary evidence at a hearing and filed post-hearing briefs.
One section 104(d)(1) citation was adjudicated at the hearing. Meyer is an independent
contractor that was performing work at the Mountain Pass Mine & Mill operated by Molycorp
Minerals (“Molycorp”).
I. DISCUSSION WITH FINDINGS OF FACT
AND CONCLUSIONS OF LAW
On September 10, 2013, MSHA Inspector Miles D. Frandsen1 issued Citation No.
8700228 under section 104(d)(1) of the Mine Act, alleging a violation of section 56.14105 of the
Secretary’s safety standards. (Ex. G-8). The citation alleges that two miners who were charged
with reinstalling an out of place guard, which was designed to protect persons from moving parts
on an agitator, failed to lock out and tag out the equipment before reinstalling the guard. The
agitator was in operation when they reinstalled the guard. The citation further states that the
1

Inspector Frandsen has been an inspector with MSHA for about eleven years. (Tr. 14).
He is trained as an electrical inspector. Prior to his employment with MSHA he worked as a
mechanic at various mines; he acquired electrical papers; and he was a maintenance supervisor
and production supervisor. (Tr. 16).

37 FMSHRC Page 2479

violation was the result of Meyer’s aggravated conduct because the foreman was aware that the
agitator was not locked out or tagged out in violation of Meyer’s written policy.
Inspector Frandsen determined that an injury was reasonably likely to occur, that the
violation was of a significant and substantial (“S&S”) nature, and that any injury could
reasonably be expected to be permanently disabling. He determined that Meyer’s negligence was
high and that one person would be affected. Section 56.14105 mandates, in part, that “[r]epairs
or maintenance of machinery or equipment shall be performed only after the power is off, and
the machinery or equipment is blocked against hazardous motion.” 30 C.F.R. § 56.14105. The
Secretary proposed a penalty of $8,000.00 for this citation under the Secretary’s special
assessment procedure. 30 C.F.R. § 100.5.
My findings of fact in this decision are based on the record as a whole and my
observation of the witnesses. Although I have not included a summary of all the evidence
presented at the hearing in this decision, I fully considered all the evidence.
Discussion and Analysis
1. Evidence
On September 10, 2013, Inspector Frandsen traveled to Molycorp’s Mountain Pass Mine
& Mill to conduct an inspection. Frandsen entered a building, generally known as the separations
building, that contained a tank farm. (Tr. 21, 117). The tanks, which were large, vertical, and
made of fiberglass, had motors on top that turned a shaft that mixed the contents of the tanks
using paddles attached to the shaft. The shaft was about six to eight inches in diameter. (Tr. 52).
The top of tank at issue in this case was about eight to ten feet off the floor and was
approximately eight feet in diameter.2 (Tr. 23, 121). Miners accessed the top of the tanks via a
stairway onto scaffolding. (Tr. 120-121, 24). The mixing device in the tanks is often called an
agitator. The inspector went up on the scaffolding for the first tank and noticed that a guard had
been “flipped to the left” at the top of the tank. (Tr. 22). He issued a citation to Molycorp for this
condition because the turning shaft was exposed. (Tr. 16). The guard was about 18 inches wide
and 3 to 4 inches high. (Tr. 33, 55, 131). The guard was designed to be attached by two bolts to
the frame holding the motor. One bolt had been removed and the guard had been flipped up and
over to the left with the other bolt still attached. The guard came to rest on top of the tank in a
horizontal position to the left of the opening. (Ex. G-4). The spinning shaft was behind the
opening. Id.; (Tr. 52). The inspector believed that the condition created an obvious entanglement
hazard. (Tr. 24-25). He testified that miners go up onto the scaffolding from time to time to take
samples from the tank. (Tr. 23).
2

There is some question as to whether the top of the tank was eight feet in diameter or
eight feet in circumference. In response to the question, “How big aground was the agitator or
the tank[,]” Berube responded “probably eight feet[.]” (Tr. 121). Given that both parties agree
that the cited guard was approximately 18 inches wide, and relying on that measurement for
scale when examining Exhibit R-6, I find that the tank was approximately 8 feet in diameter. If
the circumference were eight feet, the diameter would be less than three feet. (Diameter =
Circumference ÷ π)

37 FMSHRC Page 2480

Following the inspector’s issuance of the citation, Molycorp called Meyer, an
independent contractor at the mine, and instructed it to address the problem. Meyer is a large
nationwide contractor that performs maintenance and other work for the mining industry, the
pulp and paper industry, and other industries. (Tr. 19, 79). Inspector Frandsen testified that he got
to know Meyer at the Mountain Pass Mine & Mill and developed respect for its safety
department and its employees. (Tr. 19).
Frandsen continued his inspection of the separations building but, before he left the area,
he wanted to see if the condition that prompted him to issue the citation to Molycorp had been
abated. Inspector Frandsen issued other citations to Molycorp for the same violation on other
tanks in the separations building. (Tr. 41-42). When he arrived back at the subject tank, he saw
two people standing on top of the scaffolding leaning out over the tank. (Tr. 24-27). He asked the
employees if the agitator was locked out and they replied “no.” Id. The inspector told the two
men to come down. The two men, both employees of Meyer, were foreman Robert Berube and
miner Robbie Heikinnen. (Tr. 27). Berube told the inspector that he had flipped the guard back
into position and that they were now going to ask Molycorp to shut down the agitator and lock it
out before they secured the guard with a bolt. (Tr. 28-30; Exs. G-5, 6, 7). Frandsen told the
Meyer employees that the agitator should have been shut down and locked out before the guard
was flipped back into position. (Tr. 31-32). He said that the Meyer employees should not have
reached out over the tank without first shutting down the equipment. (Tr. 32).
Inspector Frandsen considered this violation to be obvious. The “first step of any
mechanic” is to recognize what you need to do and then “get [the] machine off” so you “can go
out there safely and put the guard back in place.” Id. According to Frandsen, Meyer should have
contacted Molycorp personnel for instructions as to the proper procedure for shutting down the
tank. (Tr. 34-35). By reaching over to flip the guard back into place, an employee created a risk
of becoming entangled in the rotating shaft. (Tr. 32). One of the men could have slipped and
accidently pushed his arm through the opening. There was spilled liquid on top of the tank,
which increased the hazard. The inspector believed that the rotating shaft was very close to the
mouth of the opening so that a person’s arm would not have to go very far beyond the opening to
come into contact with the shaft. (Tr. 32-33). Inspector Frandsen testified that someone would
“probably get [his] fingers cut off if they get down in there[.]” (Tr. 41).
The inspector determined that the violation was a result of Meyer’s high negligence and
unwarrantable failure to comply with the safety standard. He reached this conclusion because
Berube, a foreman for Meyer, was present and directing the work. (Tr. 43). According to
Frandsen, a foreman is an agent of the operator and his failure to ensure that the job was
completed in a safe manner demonstrates high negligence. (Tr. 43-44)
Robert Berube was a journeyman pipefitter and a foreman with Meyer on September 10,
2013. (Tr. 110). He testified that he was in Meyer’s office at the mine when he was told to go
look at guards in the separations building. (Tr. 118). He immediately proceeded to the
separations building along with Robbie Heikinnen, another Meyer employee. Id. When Berube
entered the building, he met a “plant guy” who took them up on the scaffolding to show Berube
the subject guard. (Tr. 120). Berube testified that he “looked it over” and “flipped the guard.” (Tr.
120, 125). He could not see into the opening, but estimated that the shaft for the agitator was

37 FMSHRC Page 2481

about four feet in front of him. (Tr. 122-23). Heikinnen was not involved and was simply
standing on the scaffolding. Once the guard was in place, Heikinnen put the bolt through the hole
on the right side but did not attach the nut. (Tr. 128).
Berube did not consider his act of flipping the guard back in place to be hazardous. (Tr.
129). He was not near the unguarded opening when he flipped the guard. He just put a finger
under the far left side of the guard, flipped his finger up, and let gravity pull the guard down into
place. (Tr. 127). He estimated that he was about two feet to the left of the opening when he
flipped the guard back, and an additional 14 inches existed between the mouth of the opening
and the shaft. (Tr. 129-31). Berube testified that, even if he slipped, he would not have come into
contact with the shaft because he was standing on the scaffolding about two feet to the left of the
unguarded opening. (Tr. 131-32).
Berube also did not consider his act of flipping the guard back in place to be “repairs or
maintenance of machinery or equipment[.]” (Tr. 129). Brian Bork, Meyer’s safety manager,
testified that Berube’s actions were more akin to housekeeping than repair or maintenance. (Tr.
98-99, 106).
2. Violation
I find that a violation of the cited safety standard occurred as alleged. The pertinent
requirements under the cited standard are threefold. First, the standard applies only when repairs
or maintenance of machinery or equipment are being conducted. Second, the operator must
ensure that the machinery or equipment is powered off. Third, the operator must ensure that the
machinery or equipment is blocked against hazardous motion. 30 C.F.R. § 56.14105.
I find that the act of flipping the subject guard back into place amounted to “repairs or
maintenance.” In Walker Stone Co., 19 FMSHRC 48, 51-52 (Jan.1997) the Commission, relying
upon the dictionary definitions of the terms “repair” and “maintenance,” found that the
operator’s act of breaking up and removing rocks from a clogged crusher amounted to “repairs or
maintenance.” Repair was defined as “‘to restore by replacing a part or putting together what is
torn or broken: fix, mend . . . to restore to a sound or healthy state: renew, revivify . . . .’” Id.
(quoting Webster’s Third New International Dictionary, Unabridged 1923 (1986)).
“Maintenance” was defined as “‘the labor of keeping something (as buildings or equipment) in a
state of repair or efficiency: care, upkeep . . .’ and ‘[p]roper care, repair, and keeping in good
order.” Id. (quoting Webster’s Third New International Dictionary, Unabridged 1362 (1986), and
A Dictionary of Mining, Mineral, and Related Terms 675 (1968)).
Respondent argues that the work done by Meyer did not amount to either repairs or
maintenance but that it was housekeeping. (Meyer Br. 9-10). I disagree. When Molycorp was
cited for the lack of a guard to protect miners from the hazard of the exposed moving machine
parts of the agitator, it contacted Meyer to remedy the unsafe condition. Meyer, in an effort to
carry out its assigned duty, charged Berube with the task. When Berube traveled to the
separations building, climbed the stairs, stood on the scaffolding, and reached over the top of the
tank to flip the guard back into place, he was exposed to the same hazard that caused the
inspector to cite Molycorp. Berube’s actions were meant to bring the agitator back into a safe

37 FMSHRC Page 2482

state of repair by replacing the guard, an essential part to the safe operation of the agitator. See
Hibbing Taconite Co., 35 FMSHRC 3531, 3534 (Dec. 2013) (ALJ). Accordingly, I find that
Berube’s act of flipping the guard back into place amounted to “repairs or maintenance.”
The machinery or equipment was not powered off. The inspector credibly testified that
the agitator motor and shaft were “in operation.” (Tr. 52). Respondent did not offer testimony
disputing the Secretary’s assertion. Accordingly, the work was conducted while the power was
on the machinery or equipment.
The machinery or equipment was not blocked against hazardous motion. Respondent
argues that, contrary to the inspector’s assertion, the standard does not require the locking and
tagging out of machinery or equipment. (Meyer Br. 7). I agree with Respondent that the standard
does not require locking and tagging out. However, I credit the inspector’s testimony that, in this
instance, the most effective way to block against hazardous motion, which is required by the
standard, is to lock and tag out the motor. (Tr. 31, 34, 58-59). As Frandsen explained, “there is
really no other way to block the motor against motion other than [to] de-energize” and “the safest
way is to lock and tag out.” (Tr. 31) . The evidence demonstrates that the agitator was powered
on and the shaft was not blocked against motion. Accordingly, I find that the Secretary has
proven a violation of the cited standard.
Respondent, relying on the inspector’s testimony, argues that the cited standard applies
only if miners are exposed to a hazard and that, because no hazard was present, there was no
violation of the standard. (Meyer Br. 10-12). I disagree. The Mine Act imposes no general
requirement that a violation of one of the Secretary’s standards be found to create a hazard in
order for a citation to be validly issued. Allied Products, Inc., 666 F.2d 890, 892-93 (5th Cir.
1982). The Secretary need only establish that a hazard exists when the cited standard explicitly
requires such a showing. Here, the pertinent language of the cited standard makes no reference to
any requirement that a hazard exist. Rather, it only requires that operators, when conducting
repairs or maintenance to machinery or equipment, power off the equipment and block it against
hazardous motion. At the very least, the standard requires that the equipment or machinery be
powered off. Accordingly, I reject Meyer’s argument. As discussed below, I also find that miners
were exposed to a hazard in this instance.
3. Significant & Substantial
I find that the violation was S&S.3 I have already found that there was a violation of the
cited safety standard. I find that a discrete safety hazard existed. I credit the inspector’s testimony
3

An S&S violation is a violation “of such nature as could significantly and substantially
contribute to the cause and effect of a . . . mine safety or health hazard.” 30 U.S.C. § 814(d). In
order to establish the S&S nature of a violation, the Secretary must prove: “(1) the underlying
violation of a mandatory safety standard; (2) a discrete safety hazard - that is, a measure of
danger to safety - contributed to by the violation; (3) a reasonable likelihood that the hazard
contributed to will result in an injury; and (4) a reasonable likelihood that the injury will be of a
reasonably serious nature.” Mathies Coal Co., 6 FMSHRC 1, 3-4 (Jan. 1984); accord Buck Creek
(continued…)

37 FMSHRC Page 2483

that the failure to de-energize the agitator motor and block it against motion before replacing the
guard exposed miners to the hazard of entanglement or the severing of fingers. Moreover, I note
that the machinery itself was equipped with stickers in the area of the opening which warned of
“Danger” and the need to “Keep Hands Clear,” with an illustration showing severed fingers.
(Exs. G-5 and G-6; Sec’y Br. 11-12).
Meyer, relying Berube’s testimony, argues that the closest Berube got to the shaft was
three to four feet. (Meyer Br. 11). I do not credit Berube’s testimony regarding estimated
distances. Berube, when asked on direct examination how far the “agitator machine” was from
where he was standing, initially testified that it was a distance of two feet. (Tr. 122). When asked
to confirm the distance of two feet, he responded “roughly,” and then proceeded to ask his own
counsel to clarify the question before changing his estimate of the distance to four feet. Id.
Further, while Berube testified that the distance from the unguarded opening to the shaft was 14
inches, I find that the inspector’s estimation of the distance as being only a few inches and very
close to the edge of the opening to be far more accurate when examined in conjunction with
Exhibit G-5. (Tr. 32-33, 129-130). Finally, Meyer argues that the inspector’s failure to take
measurements, or even get onto the scaffolding to examine the opening, discredits his testimony
that the miners were “very close” to the hazard. (Meyer Br. 3). While Inspector Frandsen did not
take actual measurements, he did ascend the scaffold and observe the missing guard prior to
issuing the guarding violation to Molycorp. (Tr. 21). As a result, he was familiar with the space
and I credit his distance estimates as well as his determination that Meyer’s employees were in
close proximity to the hazard when they were on the scaffolding.
Whether it was reasonably likely that the hazard contributed to by this violation will
result in an injury is a close issue. The Commission has explained that the “reasonably likely”
requirement does not require the Secretary to prove that an injury was “more probable than not.”
U.S. Steel Mining Co., 18 FMSHRC 862, 865 (June 1996). In addition, the “Secretary need not
prove a reasonable likelihood that the violation itself will cause injury” but, rather, that the
hazard contributed to by the violation will cause an injury. Musser Engineering, Inc. and PBS
Coals, Inc., 32 FMSHRC 1257, 1280-81 (Oct. 2010); Cumberland Coal Res., 33 FMSHRC
2357, 2365 (Oct. 2011) (emphasis added). As discussed above, I find that Berube was in close
proximity to the unguarded opening which created the entanglement and severing hazards
discussed above. I find that the Secretary established that the hazards contributed to by the
violation were reasonably likely to cause an injury.
I also credit the inspector’s testimony that there was a reasonable likelihood that any
injury will be of a reasonably serious nature up to and including severed fingers. For these
reasons, I find that the violation was S&S.

3

(…continued)
Coal Co., Inc., 52 F.3d 133, 135 (7th Cir. 1995); Austin Power Co., Inc., 861 F. 2d 99, 103 (5th
Cir. 1988) (approving Mathies criteria). An experienced MSHA inspector’s opinion that a
violation is S&S is entitled to substantial weight. Harlan Cumberland Coal Co., 20 FMSHRC
1275, 1278-79 (Dec. 1998).

37 FMSHRC Page 2484

4. Negligence and Unwarrantable Failure
I find that Meyer was moderately negligent and that the violation was not a result of the
Meyer’s unwarrantable failure to comply with the mandatory standard. Much of the Secretary’s
argument in support of his high negligence and unwarrantable failure designations is premised on
his fact that Berube was an agent of the mine and was directly responsible for the violation.
While I agree that Berube was agent of Meyer, I find that the actions of Berube and Heikinnen,
were idiosyncratic and based upon a belief that they were not exposed to a hazard.
The Commission has held that “the negligence of an operator’s ‘agent’ is imputable to the
operator for penalty assessment and unwarrantable failure purposes.” Nelson Quarries, Inc., 31
FMSHRC 318, 328 (Mar. 2009). The Mine Act defines an “agent” as “any person charged with
responsibility for the operation of all or part of a coal or other mine or the supervision of miners
in a coal or other mine[.]” 30 U.S.C. § 802(e). In determining whether an employee is an agent
of the operator, the Commission has “‘relied, not upon the job title or the qualifications of the
miner, but upon his function, [and whether it] was crucial to the mine’s operation and involved a
level of responsibility normally delegated to management personnel.’” Ambrosia Coal & Constr.
Co., 18 FMSHRC 1552, 1560 (Sept. 1996) (quoting U.S. Coal, Inc., 17 FMSHRC 1684, 1688
(Oct. 1995)) (brackets in original); See also Martin Marietta Aggregates, 22 FMSHRC 633 (May
2000).
I find that Berube was an agent of Meyer and that his negligence may be properly
imputed to Meyer. Berube testified that he was a foreman for Meyer and was responsible for
ensuring that jobs were completed properly and on time. (Tr. 112). As a foreman he dealt with
scheduling and worked with both Meyer’s safety department, as well as the safety department of
Molycorp. (Tr. 112-113). Further, Berube agreed that he was responsible in part for safety on the
job. (Tr. 113, 133). I find that Berube’s function was crucial to Meyer’s operation at Molycorp’s
Mountain Pass Mine & Mill, involved a level of responsibility consistent with that of a person of
management, and that he was an agent of Meyer.
The Commission has recognized that “[e]ach mandatory standard . . . carries with it an
accompanying duty of care to avoid violations of the standard, and an operator’s failure to meet
the appropriate duty can lead to a finding of negligence if a violation of that standard occurs.”
A.H. Smith Stone Co., 5 FMSHRC 13, 15 (Jan. 1983). In determining whether an operator has
met its duty of care, the Commission considers “what actions would have been taken under the
same circumstances by a reasonably prudent person familiar with the mining industry, the
relevant facts, and the protective purpose of the regulation.” Jim Walter Res. Inc., 36 FMSHRC
1972, 1975 (Aug. 2014) (footnote omitted).
I find that Meyer was moderately negligent. I find that, while Berube’s act of flipping the
guard back in place was a violation, it was idiosyncratic in nature. Neither Berube nor Bork
viewed the work being done as a hazard. While I decline to credit Berube’s testimony that the
shaft was 14 inches away from the unguarded opening, I do credit his honest belief that he did
not expose himself to a hazard when he flipped the guard back into position from where he was
standing. Meyer’s training materials, specifically its Employee Construction Risk Management
Booklet, addresses similar situations and dictates that Meyer employees should lock and tag out

37 FMSHRC Page 2485

the machinery or equipment before beginning work. (Ex. R-1 p. 23). I note that Inspector
Frandsen testified that, during his time at the mine site, he developed a good respect for Meyer,
and felt that Meyer was a very good contractor with a good safety department. (Tr. 19). Further,
Berube testified that Meyer’s safety training was superb compared to training he had received at
other companies and that Meyer’s safety culture across its operations nationwide was good and
involved a commitment to safety on behalf of senior management. (Tr. 115). Because Berube’s
actions were based upon the mistaken belief that a violation did not exist and given Meyer’s
training materials and its safety culture, I find that moderate negligence is appropriate.
Accordingly, I MODIFY the citation to moderate negligence.
The unwarrantable failure terminology is taken from section 104(d) of the Act, 30 U.S.C.
§ 814(d), and refers to more serious conduct by an operator in connection with a violation. In
Emery Mining Corp., 9 FMSHRC 1997 (Dec. 1987), the Commission determined that
unwarrantable failure is aggravated conduct constituting more than ordinary negligence. Id. at
2001. Unwarrantable failure is characterized by conduct described as “reckless disregard,”
“intentional misconduct,” “indifference,” or a “serious lack of reasonable care.” Id. at 2002-04;
Rochester & Pittsburgh Coal Co., 13 FMSHRC 189, 194 (Feb. 1991); see also Buck Creek Coal,
Inc., 52 F.3d 133, 136 (7th Cir. 1995) (approving Commission’s unwarrantable failure test). The
Commission has explained that whether a citation is an “unwarrantable failure” is a question that
should be evaluated based on the facts and circumstances in each case, and in light of each of the
following factors: (1) the length of time that the violation has existed; (2) the extent of the
violative condition; (3) whether the operator has been placed on notice that greater efforts were
necessary for compliance; (4) the operator’s efforts in abating the violative condition; (5)
whether the violation was obvious; ( 6) whether the condition posed a high degree of danger; and
(7) the operator’s knowledge of the existence of the violation. See Consolidation Coal Co., 22
FMSHRC 340 (Mar. 2000); IO Coal Co., 31 FMSHRC 1346 (Dec. 2009). All of the relevant
facts and circumstances of each case must be examined to determine if an actor’s conduct is
aggravated, or whether mitigating circumstances exist. Consol, 22 FMSHRC at 353.
It is important to put this violation into context. The guards on about 93 of the tanks in
the separations building had been left in an open position like the guard on the subject tank. (Tr.
42). Berube was sent to the building to investigate the situation and to come up with a solution.
After investigating the situation at the tank closest to the door, Berube determined that the guards
on the tanks needed to be put back into place and secured. Inspector Frandsen testified that
Berube told him that he was going to get Molycorp to shut down the agitators as his next step in
the process. (Tr. 31, 64-65). Berube’s mistake was that he flipped the guard back into position on
the first tank before he asked that the tanks be shut down. There was no reason for him to take
this action. I find that this action did not rise to the level of aggravated conduct.
In IO Coal Co., 31 FMSHRC at 1352, the Commission emphasized that the length of
time that the violative condition existed is a “necessary element” of the unwarrantable failure
analysis. The Commission has found that a duration of a “matter of seconds” may weigh against
an unwarrantable failure finding. Dawes Rigging & Crane Rental, 36 FMSHRC 3075, 3080
(Dec. 2014). Here, the violative condition existed for at most a matter of seconds between the
time when Berube first touched the guard and when the guard fell into position after he flipped it
up and over.

37 FMSHRC Page 2486

In IO Coal Co., the Commission explained that the “extent of the violative condition is an
important element in the unwarrantable failure analysis.” 31 FMSHRC at 1351. The Commission
has explained that the purpose of this element is to “account for the magnitude or scope of the
violation[,]” and the judge may analyze it by looking at, among other things, the “extent of the
affected area as it existed at the time the citation was issued[,]” the number of persons affected,
and the time and resources required to correct the condition. Dawes Rigging & Crane Rental, 36
FMSHRC 3075, 3079-3080 (Dec. 2014) (citing E. Associated Coal Corp., 32 FMSHRC 1189,
1195 (Oct. 2010) and Watkins Eng'rs & Constructors, 24 FMSHRC 669, 681 (July 2002)0;
Consolidation Coal Co., 35 FMSHRC 2326, 2331 (Aug. 2013). In Dawes Rigging the
Commission found that, because only one miner endangered himself by walking under a
suspended boom, the violation was not extensive. Id. Here, only Berube was exposed to the
hazard when he flipped the guard into position. While Heikinnen engaged in repairs or
maintenance when he placed the bolt through the hole on the right hand side of the guard after it
was flipped into place, the inspector agreed that he was not exposed to a hazard because the
guard was in place. (Tr. 61-62). The violative condition was limited to conduct at this particular
tank and guard. I find that the violation was not extensive.
The Commission has explained that repeated similar violations, even if those prior
violations were not a result of an unwarrantable failure, and past discussions with MSHA about a
problem at the mine, may serve to put an operator on notice that increased efforts to comply are
necessary. IO Coal Co., 31 FMSHRC at 1353-1354. Here, the Secretary presented no evidence
regarding past discussions with MSHA. The body of the citation states that Meyer was not cited
for a violation of this standard in the two years prior to the issuance of this citation. (Ex. G-1).
In evaluating the operator’s efforts in abating the violative condition the judge should
examine those abatement efforts made prior to the issuance of the citation or order.
Consolidation Coal Co., 35 FMSHRC 2326, 2342 (Aug. 2013) (citing IO Coal Co., 31
FMSHRC at 1356 and Warwick Mining Co. 18 FMSHRC 1568, 1574 (Sept. 1996)). Here, there
was only a matter of seconds between when the violative condition arose and when it ended. As
a result, there was no time to abate this condition. I note that Meyer had taken steps to prevent
such conduct from occurring through the implementation of its Employee Construction Risk
Management Booklet, which specifically required Meyer employees to lock and tag out
machinery or equipment before beginning maintenance work. 4 (Ex. R-1 p. 23).
The obviousness of the violative condition is an important factor in the unwarrantable
failure analysis. IO Coal Co., 31 FMSHRC at 1356. In Eastern Associated Coal Corp., 32
FMSHRC 1189, 1200-1201 (Oct. 2010), the Commission cited evidence that the violative
conditions were not obscured from view in upholding a judge’s finding that a roof control
violation was obvious. Meyer argues that, because Berube credibly testified that he did not
believe that he was exposed to a hazard or that a violation existed, the violation was not obvious.
(Meyer Br. 15-17). I disagree. I have already determined that a hazard existed and that the
4

Meyer’s Employee Construction Risk Management Booklet states that “[e]mployees
shall place a lock and tag at the point of energy isolation on any equipment or machine before
performing any maintenance, adjustment, or construction to indicate that there shall not be any
operation until the individual has removed the lock and tag.” (Ex. R-1 p. 23).

37 FMSHRC Page 2487

presence of a hazard was not required for the finding of a violation. I find that the condition cited
by the inspector was obvious. The agitator was in operation and Respondent’s employee began
repairs or maintenance without powering off the equipment and blocking it against hazardous
motion.
The Commission has determined that a high degree of danger posed by a violation is an
aggravating factor that supports an unwarrantable failure finding. IO Coal Co., 31 FMSHRC at
1355-1356. As stated above, I find that this violation was S&S. Berube’s proximity to the
unguarded opening of the rotating shaft exposed him to a hazard which could have reasonably
been expected to result in an entanglement type injury or severed fingers. The degree of the
danger was only moderately high as opposed to extremely high.
In IO Coal, the Commission reiterated the well settled law that, in addition to actual
knowledge, an operator’s knowledge of the existence of a violation may be established where the
operator “reasonably should have known of the violative condition.” 31 FMSHRC at 13561357. Meyer should have known of the violation. Although Berube did not believe that a
violation existed, Meyer’s own safety material suggests that Berube and Heikinnen should have
locked and tagged out the machinery or equipment before beginning work on the guard. (Ex. R-1
p. 23). Moreover, just as the cited standard did not require the presence of a hazard before
powering off the agitator and blocking it against hazardous motion, the Meyer’s safety policy
also does not explicitly require the presence of a hazard before locking and tagging out any
equipment or machinery before conducting maintenance. Id.
After careful consideration of each of the above factors, I find that Meyer did not
unwarrantably fail to comply with the mandatory standard. While the violative condition was
obvious, potentially involved a high degree of danger, and was known to the operator through its
agent, it was not extensive, did not exist for significant period of time, the operator did not have
notice that greater efforts were necessary for compliance, and it had taken steps towards
preventing the cited conduct. In reaching this conclusion I have taken into account the
Secretary’s argument that “the important factor is the role that CR Meyer’s foreman played in
this blatant disregard for a basic safety measure.” (Sec’y Br. 14). However, given the above
analysis and my finding that Berube’s action was idiosyncratic and without any real purpose, I
find that Meyer’s conduct was not aggravated or a result of its unwarrantable failure to comply
with the mandatory standard. Accordingly, I VACATE the unwarrantable failure finding and
modify the citation to a 104(a) citation.
II. APPROPRIATE CIVIL PENALTY
Section 110(i) of the Mine Act sets forth the criteria to be considered in determining an
appropriate civil penalty. Meyer had a history of eight violations during the 15 months preceding
the issuance of the subject citation, including one imminent danger order.5 None of these
enforcement actions were taken at the Mountain Pass Mine & Mill. Respondent is a large
nationwide contractor that worked over 200,000 hours. (Exhibit A to Petition for Assessment of
5

The parties did not submit a history of violations. The court obtained the history data
from MSHA’s Mine Data Retrieval System, available at http://www.msha.gov/drs/drshome.htm.

37 FMSHRC Page 2488

Civil Penalty). The violation was abated in good faith. The penalty assessed in this decision will
not have an adverse effect upon its ability to continue in business. (Jt. Stip. ¶ 9). The violation
was serious and Meyer’s negligence was moderate.
The Secretary proposed the penalty under his special assessment regulation. I have
modified the citation to a 104(a) citation with moderate negligence. I find that the Secretary did
not establish that this violation was “particularly serious or egregious” so as to justify the
proposed special assessment of $8,000.00. Coal Employment Project v. Dole, 889 F2d. 1127,
1129-30 (D.C. Cir. 1989). More importantly, I am not bound by the Secretary’s penalty proposal.
The Special Assessment Narrative Form attached to the Petition for Assessment of Civil Penalty
shows that, had this citation been regularly assessed, the penalty would have been $2,000.00.
(Special Assessment Narrative Form attached to Petition for Assessment of Civil Penalty).
Moreover, if Inspector Frandsen had determined that the violation was the result of Meyer’s
moderate negligence, the Secretary’s proposed penalty would have been about $555.00, before
any reduction for good faith abatement. 30 C.F.R. § 100.3. In light of my findings set forth
above, I find that a penalty of $800.00 is appropriate for this violation.
III. ORDER
For the reasons set forth above, Citation No. 8700228 is MODIFIED to a citation issued
under section 104(a) of the Mine Act and the degree of negligence is reduced to moderate. In all
other respects the citation is AFFIRMED. CR Meyer & Sons Company, Inc., is ORDERED TO
PAY the Secretary of Labor the sum of $800.00 within 30 days of the date of this decision.6

/s/ Richard W. Manning
Richard W. Manning
Administrative Law Judge

Distribution:
Abigail Daquiz, Esq., Office of the Solicitor, U.S. Department of Labor, 300 Fifth Avenue, Suite
1120, Seattle, WA 98104-2397 (Certified Mail)
Eric E. Hobbs, Esq., Michael Best & Friedrich LLP, 100 E. Wisconsin Avenue, Suite 3300,
Milwaukee, WI 53202-4108 (Certified Mail)

6

Payment should be sent to the Mine Safety and Health Administration, U.S. Department
of Labor, Payment Office, P.O. Box 790390, St. Louis, MO 63179-0390

37 FMSHRC Page 2489

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVENUE NW, SUITE 520N
WASHINGTON, D.C. 20004

October 30, 2015
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,

CIVIL PENALTY PROCEEDING
Docket No. WEST 2015-101-M
AC No. 24-020270-361812

v.
JOHN RICHARDS CONSTRUCTION,
Respondent.

Mine: Richards Pit

SUMMARY DECISION
ORDER DENYING MOTION FOR RECUSAL
ORDER DENYING MOTIONS FOR RECONSIDERATION
Before:

Judge Bulluck

This case is before me upon a Petition for Assessment of Civil Penalty filed by the
Secretary of Labor (“Secretary”) on behalf of the Mine Safety and Health Administration
(“MSHA”) against John Richards Construction (“JRC”), pursuant to section 105(d) of the
Federal Mine Safety and Health Act of 1977 (“Act”), 30 U.S.C. § 815(d). The Secretary seeks a
total penalty of $200.00 for two alleged violations of his mandatory safety standards regarding
yearly inspection of fire extinguishers and maintenance of a handrail on an elevated walkway.
The Secretary filed a Motion for Summary Decision (“Sec’y Mot.”) with attached
exhibits (“Exs. P-1 through P-8”), including the Declaration of MSHA Inspector David J. Small
and his inspection notes for both citations. JRC responded with a Brief in Opposition to
Secretary’s Motion for Summary Decision (“Resp’t Br.”), with attached Affidavit of Mark C.
Smith and Fire Extinguisher Records covering years 2013 and 2014 (“Exs. R-1 and R-2”), that
also moves for my recusal, for reconsideration of the Order Granting Secretary’s Motion for
Simplified Proceedings, and the Order Denying Transcript Request.
I.

Procedural Rulings

Commission Rule 81(b) permits a party to request that a Judge withdraw from a
proceeding on grounds of personal bias or other disqualification by setting forth in detail the
matters alleged to constitute personal bias or other disqualification in an affidavit. 29 C.F.R. §
2700.81(b). JRC alleges that I colluded with counsel for the Secretary to circumvent JRC’s
rights, as evidenced by my decision to continue the originally scheduled September 9, 2015
hearing. Resp’t Br. at 2. This argument fails in that unfavorable “judicial rulings alone almost
never constitute a valid basis for a bias or partiality motion” absent evidence of “deep-seated

37 FMSHRC Page 2490

favoritism or antagonism as would make fair judgment impossible.” Medusa Cement Co., 20
FMSHRC 144, 148-49 (Feb. 1998) (quoting Liteky v. United States, 510 U.S. 540, 555 (1994));
Rock of Ages Corp., 20 FMSHRC 106, 125 (Feb. 1998) (citing Liteky for the proposition that
judicial rulings are inadequate grounds for disqualification). As stated during conference calls
with the parties and in an email from my law clerk, I rescheduled the hearing to allow the parties
an opportunity to continue negotiation over the citations at issue, to permit additional time for
issuance of my summary decision in the companion docket, WEST 2014- 440-M, and to
consider any motions filed by the parties in the instant matter, including a motion for summary
decision by either or both parties. Since my decision to continue the hearing was grounded in the
undisputed facts of this case, as stated by John Richards, himself, and agreed to by the
Secretary’s counsel, Lauren Polk, and was consistent with my fundamental duties to preside over
this proceeding, JRC’s motion for my recusal is, hereby, DENIED.
JRC’s motions for reconsideration of the Order Granting Secretary’s Motion for
Simplified Proceedings, and the Order Denying Transcript Request have been considered. See
Resp’t Br. at 1-2. JRC does not, however, present any new information or sufficient basis to
reverse either decision. Therefore, JRC’s motion for reconsideration of the Order Granting
Secretary’s Motion for Simplified Proceedings is, hereby, DENIED; and JRC’s motion for
reconsideration of the Order Denying Transcript Request is, hereby, DENIED.
II.

Summary Decision

Pursuant to Commission Rule 67(b), “[a] motion for summary decision shall be granted
only if the entire record, including the pleadings, depositions, answers to interrogatories,
admissions, and affidavits, shows: (1) [t]hat there is no genuine issue as to any material fact; and
(2) [t]hat the moving party is entitled to summary decision as a matter of law.” 29 C.F.R.
§
2700.67(b). When considering a motion for summary decision, the court looks at the record “‘in
the light most favorable to . . . the party opposing the motion,’ and . . . ‘the inferences to be
drawn from the underlying facts contained in [the] materials [supporting the motion] must be
viewed in the light most favorable to the party opposing the motion.’” Hanson Aggregates New
York, Inc. 29 FMSHRC 4, 9 (Jan. 2007) (quoting Poller v. Columbia Broadcasting Sys., Inc., 368
U.S. 464, 473 (1962) and United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)).
Based on the facts represented by the parties, I find that there is no genuine issue as to
any material fact. For the reasons set forth below, I conclude that the Secretary is entitled to
summary decision as a matter of law on the issue of whether JRC violated both mandatory safety
standards. Accordingly, I AFFIRM the citations, as issued, and assess penalties against JRC.
A. Factual Background
The Richards Pit is an intermittent sand and gravel mine in Seeley Lake, Montana, owned
and operated by JRC, which employs two to three employees. Exs. P-1 at 1, P-7 at 1-2. John
Richards is the owner of JRC. Answer to Pen. Pet. at 1. On July 29, 2014, MSHA Inspector
David Small conducted a regular inspection of the Richards Pit while the portable crushing plant
was not operating, and subsequently issued two citations to JRC. Sec’y Br. at 2; Ex. P-1 at 1-2.

37 FMSHRC Page 2491

The Secretary contends that no material facts are at issue, and that he is entitled to
summary decision as a matter of law. Sec’y Br. at 2. On the contrary, JRC argues that material
facts are in dispute. Resp’t Br. at 2. Looking at the record in the light most favorable to JRC,
however, I conclude that there are no material facts in dispute.
B. Material Facts
1. Citation No. 8762878
It is uncontested that during Small’s July 29, 2014 inspection of the fire extinguishers at
the Richards Pit, Richards was unable to produce records that the cited fire extinguishers had
received an annual inspection. Ex. P-1 at 2. According to Small, Richards stated that he was
unaware that he needed to conduct yearly inspections of the fire extinguishers, and asked Small
for additional time to conduct the inspections. Exs. P-1 at 2, P-4 at 1. In order to have the citation
terminated, JRC produced an invoice indicating that Missoula Fire Equipment had performed the
inspections of the cited fire extinguishers on August 6, 2014. Exs. P-3, P-5. The Secretary infers
from these facts that annual inspections had not been performed. Sec’y Br. at 5.
Through conference calls and subsequent submissions, Richards has represented that fire
extinguisher inspections had been performed and were current at the time of Small’s inspection.
Resp’t Br. at 2; Exs. R-1, R-2. This dispute is immaterial, however, because its resolution does
not affect “the outcome of the suit under governing law.” Anderson v. Liberty Lobby, 477 U.S.
242, 248 (1986). The issue before me is not whether the annual inspections had been performed,
but whether, at the time of inspection, the operator was able to demonstrate to the inspector
compliance with the standard by producing adequate documentation of timely inspections.
2. Citation No. 8762879
While inspecting the portable crusher plant at the Richards Pit, Small observed a missing
23-inch section of handrail associated with an elevated walkway that was nine feet above ground
level. Exs. P-1 at 2, P-6. According to Small, Richards stated that one of his employees had
removed the handrail a week prior to the inspection. Ex. P-1 at 2. It is undisputed that the cited
section of handrail was missing at the time of inspection, that the missing section was readily
observable, that the crusher plant had not operated in 2014, and that there was no barricade or
signage warning of the alleged hazard. Exs. P-1 at 2, P-7 at 14. JRC argues, however, that the
section was in the midst of repairs. Resp’t Br. at 1. The Secretary disagrees, contesting that JRC
was “actively performing maintenance” on the handrail section. Sec’y Br. at 6.
Resolution of whether the handrail on the portable crusher was in a maintenance mode is
not material to the fact of violation, given that JRC had not reported to MSHA that the plant had
been shut down, and even though the plant was not operating, the elevated walkway was openly
accessible, without benefit of any safety precautions addressing the unprotected area.

37 FMSHRC Page 2492

C. Discussion and Analysis
In order to establish a violation of one of his mandatory standards, the Secretary must
prove that the violation occurred “by a preponderance of the credible evidence.” Keystone Coal
Mining Corp., 17 FMSHRC 1819, 1838 (Nov. 1995) (citing Garden Creek Pocahontas Co., 11
FMSHRC 2148, 2152 (Nov. 1989).
1. Citation No. 8762878
a. Fact of Violation
Small issued 104(a) Citation No. 8762878, alleging a violation of section 56.4201(a)(2)
that was “unlikely” to cause an injury resulting in “lost workdays or restricted duty,” affecting
“one person,” and was caused by JRC’s “low” negligence.1 The “Condition or Practice” is
described as follows:
The yearly inspection of the fire extinguishers were not conducted at the mine
site. At least once every 12 months checks shall be conducted to determine the
condition of the extinguishing agent, mechanical parts, hose, nozzle, and vessel to
determine that the extinguisher will function properly. Based on continued mining
operations a person could be injured if a fire were to occur and a fire extinguisher
did not function properly.
Ex. P-2. The citation was terminated on August 13, 2014, based upon production of an invoice
documenting that Missoula Fire Equipment had checked the fire extinguishers on August 6,
2014. Exs. P-3, P-5.
The Secretary contends that JRC’s failure to provide Small with current annual inspection
records of the fire extinguishers during the inspection violated section 56.4201(a)(2). Sec’y Br.
at 5. Regarding this contention, Small asserts that he was presented with no documentation that
the inspections had been performed, although the fire extinguishers appeared to be in good
condition. Exs. P-1 at 2, P-4. On the other hand, JRC argues that the annual fire extinguisher
inspections had, indeed, been performed by employee Mark Smith. Resp’t Br. at 1; Exs. R-1, R2; Ex. P-7 at 14.
Section 56.4201(a)(2) requires, at least, annual maintenance checks of fire extinguishers
to ensure that they are operational. As noted earlier, this standard is only enforceable if the
operator demonstrates to the inspector, through records or tags, that the fire extinguishers have
been properly inspected. Constr. Materials Corp., 23 FMSHRC 321, 323 (Mar. 2001) (ALJ); see
North Idaho Drilling, Inc., 35 FMSHRC 2472, 2489-90 (Aug. 2013) (ALJ) (outdated tags
1

30 C.F.R. § 56.4201(a)(2) provides that “[f]irefighting equipment shall be inspected
according to the following schedules: [a]t least once every twelve months, maintenance checks
shall be made of mechanical parts, the amount and condition of extinguishing agent and
expellant, and the condition of the hose, nozzle, and vessel to determine that the fire
extinguishers will operate effectively.”

37 FMSHRC Page 2493

affixed to extinguisher established violation); Carder, Inc., 27 FMSHRC 839, 853-54 (Nov.
2005) (ALJ) (“last proof” of an inspection established violation); Hollow Contracting, Inc., 18
FMSHRC 2044, 2059 (Nov. 1996) (ALJ) (finding a section 56.4201(b) violation where the fire
extinguishers lacked inspection documentation).
In this case, even when viewing the evidence in the light most favorable to JRC, i.e,
drawing an inference that JRC had timely inspected the fire extinguishers prior to Small’s
inspection, it is undisputed that JRC failed to provide Small with documentation that the
inspections had been performed. Therefore, I find that the Secretary has established a violation of
section 56.4201(a)(2).
b. Gravity and Negligence
The record establishes that the Richards Pit operated only intermittently, employing two
to three miners, that the portable crusher had not been operated in 2014, and that the fire
extinguishers appeared to be in good condition. Therefore, I find that the violation was unlikely
to result in injuries causing lost work days or restricted duty and, viewing the evidence in the
light most favorable to the operator - - that the inspections actually had been timely performed,
but that the documentation was unavailable for whatever reason - - that JRC’s negligence was
low in committing the violation, as alleged by the Secretary.
2. Citation No. 8762879
a. Fact of Violation
Small issued 104(a) Citation No. 8762879, alleging a violation of section 56.11002 that
was “unlikely” to cause an injury resulting in “lost workdays or restricted duty,” affecting “one
person,” and was caused by JRC’s “moderate” negligence.2 The “Condition or Practice” is
described as follows:
A section of the top handrail was missing located on the elevated walkway on the
impact crusher for the crusher plant for road rock material. The section missing is
approximately 23 inches long, 42 inches above the walkway floor and nine feet
above ground level. Based on continuing mining operations a person could be
injured if they were to fall from that height.
Ex. P-6. The citation was terminated on July 29, 2014 when a handrail was welded in place.
The Secretary contends that section 56.11002 requires JRC to maintain the elevated
walkway in good condition, with handrails, since the walkway is accessible to miners. Sec’y Br.
at 6. JRC argues that the handrail was removed because it was loose, that the section was in the

2

30 C.F.R. § 56.11002 provides that “[c]rossovers, elevated walkways, elevated ramps,
and stairways shall be of substantial construction provided with handrails, and maintained in
good condition. Where necessary, toeboards shall be provided.”

37 FMSHRC Page 2494

midst of repairs, and that the crusher would not have been operated without a pre-shift inspection
that would have noted, and required repair of, the missing section. Resp’t Br. at 1.
It is uncontested that the portable crusher had not been operated in 2014 and that, viewing
the evidence in the light most favorable to JRC, the handrail was being repaired. Considering the
evidence that the walkway was elevated nine feet above ground level, and was missing a 23inch section of handrail, without barricade or warning signage to prevent access, it is clear that
any miner accessing the walkway would be exposed to a fall hazard, even from something as
simple as a distraction, a misstep, or a momentary loss of balance.
I find JRC’s arguments unpersuasive. Section 56.11002 does not condition a finding of
violation upon any consideration of “pending repairs,” or an operator’s speculation that it would
have cured a defect prior to operating machinery sometime in the future. See Cactus Canyon
Quarries of Texas, Inc., 23 FMSHRC 280, 290 (Mar. 2001) (ALJ) (finding an S&S violation of
section 56.11002 where a fall of three to four feet was likely); Alsea Quarries, 33 FMSHRC
1840, 1843 n.3, 1845 (Aug. 2011) (ALJ) (finding a section 56.11002 violation in spite of
evidence that the crusher was under repair); Asphalt, Inc., 15 FMSHRC 2206, 2208 (Oct. 1993)
(ALJ) (upholding a section 56.11002 violation even though the mine was in the midst of repairs
during inspection). Therefore, I find that the Secretary has established a violation of section
56.11002.
b. Gravity and Negligence
It is uncontested that a miner would be exposed to injuries such as broken bones as a
result of a nine-foot fall, and that the risk of injury was unlikely because only the handrail was
being repaired, rather than the plant being operated. It is also clear from the record that the
violation had existed for one week, and that Richards had knowledge of the condition because
the missing railing was readily observable. Therefore, I find, as alleged by the Secretary, that
JRC was moderately negligent in the violating the standard.
D. Penalty
The judge must independently determine the appropriate assessment by proper
consideration of the six penalty criteria set forth in section 110(i) of the Act, 30 U.S.C. § 820(i).
See Sellersburg Co., 5 FMSHRC 287, 291-92 (Mar. 1983), aff’d 736 F.2d 1147 (7th Cir. 1984).
Applying the penalty criteria, and based upon a review of MSHA’s online records, I find
that JRC is a small, intermittent operator, with no prior violations of section 56.11002 or section
56.4201(a)(2) during the relevant time period, and an overall violation history that is not an
aggravating factor in assessing appropriate penalties. I also find that JRC demonstrated good
faith in achieving rapid compliance after notice of the violations. Since JRC has not put forth any
evidence that imposition of the proposed penalties would adversely affect its ability to remain in
business, “it is presumed that no such adverse [e]ffect would occur.” Sellersburg, 5 FMSHRC
at 294 (citing Buffalo Mining Co., 2 IBMA 226, 247-48 (Sept. 1973)).
The remaining criteria involve consideration of the gravity of the violations and JRC’s
negligence in committing them. These factors have been discussed fully, respecting each

37 FMSHRC Page 2495

violation. Therefore, considering my findings as to the six penalty criteria, the penalties are set
forth below.
1. Citation No. 8762878
It has been established that this violation of section 56.4201(a)(2) was unlikely to cause
an injury that could reasonably be expected to result in lost workdays or restricted duty, that
JRC’s negligence was low, and that it was timely abated. Therefore, I find that a penalty of
$100.00, as proposed by the Secretary, is appropriate.
2. Citation No. 8762879
It has been established that this violation of section 56.11002 was unlikely to cause an
injury that could reasonably be expected to result in lost workdays or restricted duty, that JRC’s
negligence was moderate, and that it was timely abated. Therefore, I find that a penalty of
$100.00, as proposed by the Secretary, is appropriate.
ORDER
WHEREFORE, the Secretary’s Motion for Summary Decision is GRANTED;
Respondent’s Motions for Recusal and Reconsideration of Order Granting Secretary’s Motion
for Simplified Proceedings and Order Denying Transcript Request are DENIED; and John
Richards Construction is ORDERED TO PAY a total civil penalty of $200.00 within 30 days of
this Decision.3

/s/ Jacqueline R. Bulluck
Jacqueline R. Bulluck
Administrative Law Judge
202-434-9987

Payment should be sent to: Mine Safety and Health Administration, U.S. Department of
Labor, Payment Office, P.O. Box 790390, St. Louis, MO 63179-0390. Please include Docket
number and A.C. number.
3

37 FMSHRC Page 2496

Distribution:
Timothy J. Turner, Esq., U.S. Department of Labor, Office of the Solicitor, 1244 Speer
Boulevard, Suite 515, Denver, CO 80204
John Richards, John Richards Construction, 2824 Highway 83 North, P.O. Box 316, Seeley
Lake, MT 59868
/tcp

37 FMSHRC Page 2497

ADMINISTRATIVE LAW JUDGE ORDERS

37 FMSHRC Page 2498

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
721 19TH ST. SUITE 443
DENVER, CO 80202-2500
TELEPHONE: 303-844-5266 / FAX: 303-844-5268

October 6, 2015
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,
v.

CIVIL PENALTY PROCEEDINGS
Docket No. WEST 2015-346-M
A.C. No. 50-01544-370187
Docket No. WEST 2015-401-M
A.C. No. 50-01544-373015

COEUR ALASKA, INC.,
Respondent.

Docket No. WEST 2015-422-M
A.C. No. 50-01544-373488
Docket No. WEST 2015-470-M
A.C. No. 50-01544-375449
Mine: Kensington

ORDER GRANTING RESPONDENT’S
MOTION TO COMPEL MSHA SPECIAL ASSESSMENT REVIEW FORMS
Before: Judge Simonton
These cases are before me upon a petition for assessment of a civil penalty under section
105(d) of the Federal Mine Safety and Health Act of 1977. The Chief Judge assigned these
matters to me on June 22, 2015 and distributed the court’s standard prehearing order to both
parties. Within, the parties were instructed that,
… they shall provide a copy of all relevant, discoverable
documents that relate to each citation/order including, but not
limited to, copies of inspection notes, citation documentation,
narratives, photos … Notes taken during or shortly after the
inspection that contain factual information are not privileged and
must be disclosed as a part of the exchange of information.
Prehearing Order, 1.
On September 17, 2015, the Respondent moved to compel the production of MSHA’s
special assessment review forms (“SAR forms”) for the six specially assessed citations contained
in the above dockets. Resp. Mot., 1. The Secretary opposed the motion, stating that the SAR
forms contain the “pre-decisional” thoughts, opinions, and recommendations of MSHA
personnel and are protected by deliberative process privilege. Sec’y Ans., 4-5 (citing Jordan v.
U.S. Dept. of Justice, 591 f.2d 753, 772 (D.C. Cir. 1978); In re Contests of Respirable Dust

37 FMSHRC Page 2499

Sample Alteration Cases 14 FMSHRC 987, 990-93 (June 1992)(“Dust Cases”); Consolidated
Coal, 19 FMSHRC 1239, 1246 (July 1997).
On September 28, 2015, I ordered the Secretary to submit the SAR forms for my en
camera review to determine whether the SAR forms contained information protected by the
deliberative process privilege. Order for En Camera Review.1 Within that order, I acknowledged
the current split in ALJ ruling on this issue. Id at 2. However, I also highlighted several of my
colleagues’ findings upon actual review of SAR forms that,
The forms contain no meaningful discussion of the pros and cons
of specially assessing the cited standards and no exegesis of the
policy reasons behind the Secretary's choices.
Consol, 2012 WL 4753924, *2 (July 2012)(ALJ Barbour)(finding that SAR forms were not
protected by deliberative process); see also Traylor Mining, 37 FMSHRC 1373, 1373 (June
2015)(ALJ Manning)(stating that disclosure of SAR forms would not expose the Secretary’s
deliberations in any meaningful way).
After en camera review, I conclude that the SAR forms for Citation Nos. 8611879,
8786162, 8611872, 8611874, 8611875, and 8611880 do not contain any deliberative content.
On the first substantive section of the form, the inspector summarizes the facts of the citation at
the beginning of the SAR form and recommends the citation for special assessment. On the
second portion of the form, a series of supervisors either approve or disapprove the special
assessment designation with very brief one or two sentence statements.
All of the information contained on these forms is strictly factual in nature, comprised
primarily of concise descriptions of the alleged violation’s gravity and the operator’s negligence.
None of the information on the submitted forms reveal broad policy considerations or the
“deliberative” nature of the agency’s decision making process. Accordingly, the forms are not
protected by the deliberative process privilege and must be disclosed. Dust Cases, 14 FMSHRC
at 1993 (“purely factual information that does not expose an agency’s decision making process
does not come within the ambit of privilege”).
Although not critical to my ruling, I must note that for at least one citation, Citation No.
8611880, there is a unique fact listed in the inspector’s summary within the SAR form that is not
fully described in either the original citation or the Special Assessment Narrative form.
Regardless of whether or not this or other facts are available through other disclosures, the
Respondent is entitled to the full factual basis upon which the special assessment was issued so
that it may mount a complete defense to both the fact of violation and the assessed penalty. See
Traylor Mining 37 FMSHRC 1373 (stating that any significant deviation from the Secretary’s
penalty assessment must be explained by the ALJ); see also Sellersburg Stone, 5 FMSHRC 287,

1

I incorporate all observations, findings, and references of the September 28 Order
within this ruling. A copy of the September 28 Order has been attached for record purposes.

37 FMSHRC Page 2500

293 (Mar. 1983); Hubb Corp., 22 FMSHRC 606, 612 (May 2000); Mize Granite Quarries Inc.,
34 FMSHRC 1760, 1763 (Aug. 2012).
ORDER
The Secretary is ordered to provide complete copies of the SAR forms for Citation Nos.
8611879, 8786162, 8611872, 8611874, 8611875, and 8611880 to the Respondent without delay.

/s/ David Simonton
David Simonton
Administrative Law Judge

Distribution:
Sean Allen, Office of the Solicitor, MSHA Backlog Project, 1999 Broadway Suite 800
Denver, CO 80202-5708
Donna Vetrano Pryor, Jackson Lewis, LLP, 950 17th Street, Suite 2600 Denver, CO 80202

37 FMSHRC Page 2501

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9933 / FAX: 202-434-9949

October 16, 2015
MATTHEW A. VARADY,
Complainant,
v.
VERIS GOLD USA, INC.,
Respondent.

DISCRIMINATION PROCEEDING
Docket No. WEST 2014-307-DM
WE-MD 14-03
Mine: Jerritt Canyon Mill
Mine ID: 26-01621

ORDER REGARDING COMPLAINANT’S MOTION FOR DAMAGES1
Before: Judge William B. Moran
In this section 105(c)(3) action under the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 801 et seq. (2012) (“Mine Act” or “Act”), Complainant, Matthew A. Varady,
asserted that he was fired by Veris Gold USA, Inc., because of safety and health complaints he
voiced related to his job at Veris’ Jerritt Canyon Mill. The Court issued its decision on
September 2, 2015, finding that Complainant was so discriminated against. That decision
directed Complainant to provide his itemized and documented damages within 30 days of the
decision.
The Court will address each of the items of damages and remedies sought by
Complainant in his Motion. Initially, it is important to note that the Court cannot award any
damages until Complainant submits an affidavit which provides the date he resumed
gainful employment and which declares whether workmen’s unemployment compensation
was received or not, and, if it was received, the dates and all amounts received through
such compensation.
“1: The sum of $25.57 an hour, plus interest at a rate of 5%, for 76 hours a pay period, as
regular hourly pay, from the date of Nov 8, 2013 to the date of April 21, 2014 equaling 11 pay
periods. Totaling $22,438.24.” For the reasons identified in the paragraph below, the Court
cannot rule on this item at this time.
1

In Varady’s document seeking damages, Complainant also filed a motion to rule on
successorship. In that document, “Complainant motions the court to find the new ownership,
Jerritt Canyon Gold, jointly and severally liable for damages using the 9 factors set forth in the
successorship doctrine enunciated by the Commission in Glenn Munsey vs. Smitty Baker Coal
Co. 2 FMSHRC 3463 (December 1980).” Motion at 3. Jerritt Canyon Gold was not a party to
these proceedings and is not presently a party. The Court does not believe that it has jurisdiction
to rule on successorship. In a related case, Lowe v. Veris Gold, Inc., WEST 2014-614-DM, the
Court issued its decision on October 15, 2015, requesting direction from the Commission as to
the same successorship issue. Accordingly, the Court defers ruling on this motion at this time.

37 FMSHRC Page 2502

“2: The sum of $38.85 an hour, plus interest at a rate of 5%, for 56 hours a pay period, as
overtime hours, including mandatory overtime worked, From the date of Nov 8, 2103 to the date
of April 21,2014 equaling 11 pay periods. Totaling $25,126.64.” Complainant will need to
identify the number of days composing a “pay period.” In this connection, it would seem
doubtful that Complainant would be working an additional 56 hours per week or even every two
weeks. If Complainant contends otherwise, he will have to demonstrate, by submitting past pay
stubs, that he routinely worked an additional 56 hours per pay period.
“3: The sum $25.57 an hour, plus 5% interest, for 80 hours, for paid vacation leave.
Totaling $2,147.20.” Complainant will need to document that he received 80 hours of paid
vacation leave, as well as the days, during the 12 months preceding his employment termination,
in which he received paid vacation and the amounts paid. Further, Complainant will have to
demonstrate that he would have accrued such vacation pay during the period following his
termination and up to the time he resumed gainful employment.
“4: The sum of $25.57 an hour, plus 5% interest, for 54 and 1/2 hours, for personal time
off. Totaling $1,472.78.” The same problem as identified for item 3, above, exists for this
request. Complainant must demonstrate that during the 12 months preceding his termination he
was entitled to and received “personal time off” and the number of hours so received.
Complainant must submit documentation establishing entitled to this benefit as well as pay stubs
so identifying payments for such personal time in the amount of 54 and ½ hours.
“5: The sum of $38.85 an hour, plus 5% interest, for 48 hours, for paid holidays. Totaling
$1,957.92.” The Complainant should see, from the requirements listed for items 1 through 4
above, that he must demonstrate that during the 12 months preceding his termination he was
entitled to and received “paid holidays” including the number of hours so received and
demonstrate that such pay was in addition to his normal pay, so that there is no “double
counting” of his income. The best way for the Complainant to establish his fair and complete
income would be to provide copies of his paystubs during the 12 months preceding his
termination, minus any post-termination benefits he received from Veris, minus any workmen’s
compensation benefits received to date, together with a paystub and sworn statement as to when
he resumed gainful employment.
Regarding items 6 through 12, listed immediately below, the Court will not repeat
the evidentiary deficiencies for these, as the same problems exist. Accordingly, for these to
be considered, Complainant must supply the needed information for each of items 6
through 12.
“6: The sum of $.25 an hour, plus 5% interest, for 76 hours a period, as a shift
differential, from the date of Nov 8, 2013 to the date of April 21, 2014 equaling 11 pay periods.
Totaling $219.45.” See comment, in bold print, preceding item 6.
“7: The sum of $.25 an hour, plus 5% interest, for 8 hours per pay period, as a shift
differential for overtime, from the date of Nov 8, 2013 to the date of April 21, 2014 equaling 11
pay periods. Totaling $23.10.” See comment, in bold print, preceding item 6.

37 FMSHRC Page 2503

“8: The sum of $68.14, plus 5% interest, per pay period, for insurance premiums, from
the date of Nov 8 ,2013 to the date of April 21, 2014 equaling 11 pay periods. Totaling $787.01.”
See comment, in bold print, preceding item 6.
“9: The sum of $2,379.87 for a production bonus, plus 5% interest. Totaling $2,498.86.”
See comment, in bold print, preceding item 6.
“10: The sum of the previously mentioned, plus 3% of that sum ,and 5% interest on the
3% , for a 401k match, . Totaling 58,456.26.” See comment, in bold print, preceding item 6.
“11: The sum of $35 a day, for 13 subpoenaed witnesses, for two days time. Totaling
$910.” See comment, in bold print, preceding item 6.
“12: The sum of $150, for mileage and fuel costs, paid to Mr. Michael Pierce, for his
travel from Twin Falls, Idaho ,in the event he was needed to testify.” See comment, in bold
print, preceding item 6.
“13: The sum of $300,000.00 for punitive damages2 for intentional discrimination by the
Respondent, pursuant to Title V Section 102 of the Civil Rights Act of 1991. Exhibit 2.” As
previously explained by the Court, this category of damages is not cognizable relief in
discrimination matters under the Mine Act. Therefore this request is DENIED.

2

As the Court explained in its September 2, 2015, decision, the “concept of damages is to
‘make whole’ a person who has been unlawfully discharged. Because Mr. Varady is not an
attorney, the Court offers the following general guidance as to allowable damages. At the
hearing, Varady stated that he is no longer seeking reinstatement, but is seeking, among other
items, reimbursement for expenses in seeking reemployment. Tr. 19. Such expenses are
recoverable. Lost wages plus interest2 are also part of the recognizable damages and would
cover the period between the date of Complainant’s discharge and the time when he again
became employed. Because the “make whole” concept of relief does not contemplate a windfall
to such individuals, any unemployment benefits received for the period between the unlawful
discharge and the date of new employment are offsets to the damages that may be awarded.
Litigation-related expenses are awardable. As examples, these would include copying expenses;
any costs related to subpoenaing witnesses; medical expenses, including premiums, that would
have been covered by Complainant's medical insurance, if applicable; and lost vacation pay, if
applicable. Mileage, telephone calls, and postage are other examples of awardable damages.
These are examples only. The guiding principle is for a complainant to recover the financial
reimbursement for items he would have received had his employment continued and the
expenses in pursuing this litigation, minus benefits received such as workmen’s unemployment
compensation. Some damages are not recognized for relief under the Mine Act. For example,
there is no authority or precedent for awarding compensatory damages for damage to reputation
and/or pain and suffering. Bewak v. Alaska Mech., Inc., 33 FMSHRC 2337, 2338 (Sept. 2011)
(ALJ); Peterson v. Sunshine Precious Metals, Inc., 24 FMSHRC 810, 811-12 (Aug. 2002)
(ALJ); Casebolt v. Falcon Coal Co., 6 FMSHRC 485, 503 (Feb. 1984) (ALJ).” Varady v. Veris
Gold USA, LLC, WEST 2014-307-DM, 2015 WL 5307780, at *20 (FMSHRC Sept. 2, 2015).

37 FMSHRC Page 2504

“14: The sum of $300,000.00 for pecuniary damages to cover possible future medical
treatment due to the sustained injury, that led to the intentional discrimination by Respondent,
pursuant to Title V Section 102 of The Civil Rights Act of 1991. Exhibit 2.” As explained in the
September 2, 2015, decision, such damages are not awardable and therefore this request is also
DENIED.
“15: The sum of $175,368.78 for pain, suffering, and emotional distress caused by the
injury suffered by the Complainant due to the Respondent's undisputed negligence in providing a
safe working environment.” As explained in the September 2, 2015, decision, such damages are
not awardable and therefore this request is DENIED.
“16: The removal of all negative items or information within the Complainant's employee
file.” The final decision will include the standard language employed to address this issue.
“17: Repair the Complainant's employment status to rehire able.” The Court does not
understand the nature of Complainant’s request. Complainant is directed to explain the nature of
this request.
Complainant is further advised that the Court cannot have a continuing dialogue
over substantiation of his claimed damages. If Complainant does not provide the requested
information in response to this Order, the Court will have no choice but to simply deny
those items for which documentation is lacking. Once the Court issues a final order in this
matter, Complainant can always appeal that Order before the Commission, challenging the
Court’s decision regarding damages and any other matter with which he takes issue.
Complainant is directed to provide the requested documentation no later than 30 days after the
date of this Order.
SO ORDERED.

/s/ William B. Moran
William B. Moran
Administrative Law Judge

37 FMSHRC Page 2505

Distribution:
Matthew A. Varady, 701 S. 5th Street, #6, Elko, NV 89801
David M. Stanton, Esq., Goicoechea, Di Grazia, Coyle & Stanton, Ltd., 530 Idaho Street, Elko,
NV 89801
Veris Gold U.S.A., Inc., HC 31 Box 78, Elko, NV 89801
Heidi Strassler, U.S. Department of Labor, SOL-Regional Solicitor’s Office, 201 12th Street
South – Suite 500, Arlington, VA 22202
Susan Gillett Kumli, U.S. Department of Labor, Regional Solicitor’s Office, 90 7th Street Suite
3-700, San Francisco, CA 94103
Bill LeClair, 688 West Hastings Street, Suite 900, Vancouver, BC, V6B 1P1, Canada
Doug Johnson, Court-appointed Monitor, c/o Ernst & Young, Inc., 700 West Georgia Street,
Vancouver, BC, V7Y 1C7, Canada

37 FMSHRC Page 2506

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9958 / FAX: 202-434-9949

October 20, 2015
HUNTER SAND & GRAVEL, LLC,
Contestant,

CONTEST PROCEEDINGS
Docket No. KENT 2014-391-RM
Citation No. 8728537; 2/25/2014

v.
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. KENT 2014-392-RM
Order No. 8728538; 2/25/2014
Docket No. KENT 2014-393-RM
Order No. 8728539; 2/25/2014
Docket No. KENT 2014-394-RM
Order No. 8728540; 2/25/2014
Docket No. KENT 2014-395-RM
Citation No. 8728541; 2/25/2014
Mine: Dredge IV
Mine ID: 15-17687

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. KENT 2014-566-M
A.C. No. 15-17687-350333
Docket No. KENT 2015-75
A.C. No. 15-17687-362767

v.
HUNTER SAND & GRAVEL, LLC ,
Respondent

Mine: Dredge IV

ORDER GRANTING IN PART & DENYING IN PART MOTION FOR PARTIAL
SUMMARY DECISION
Before:

Judge Barbour

These cases are before me upon notices of contest filed by Hunter Sand & Gravel, LLC,
(“Hunter”) and civil penalty petitions filed by the Secretary of Labor (“Secretary”), acting on
behalf of his Mine Safety and Health Administration (“MSHA”), pursuant to sections 105 and
110 of the Federal Mine Safety and Health Act of 1977 (“Act”), 30 U.S.C. §§ 815, 820. In the
two Civil Penalty dockets, the Secretary seeks a civil penalty in the amount of $152,820.00 for
four alleged violations of the Secretary’s safety and health standards for the nation’s surface

37 FMSHRC Page 2507

metal and nonmetal mines and one alleged violation of the Secretary’s training and retraining
standards for miners engaged in shell dredging or employed at sand or gravel mines. All five
violations relate to a fatal accident on December 10, 2013, when the Secretary alleges a dredge
hand walked onto a snow and ice covered barge (“Barge MEM 611”) at the company’s Dredge
IV mine and slipped and fell into the water.
On a conference call dated July 28, 2015, the parties informed the court that a dispute
over MSHA’s jurisdiction in this matter was impeding settlement efforts, and the parties
requested that the court resolve the dispute through summary decision. The court agreed to the
request provided that the parties could present the court with no genuine dispute over material
facts, preferably by stipulating to all material facts. The court subsequently scheduled a
December 8, 2015, hearing on this matter. On October 5, 2015, the Secretary filed a Motion for
Partial Summary Decision with an accompanying Memorandum of Law in Support (“Sec’y Br.”)
and attached exhibits. In its motion, the Secretary asserted that MSHA had jurisdiction to issue
the five citations and orders in this proceeding, and requested that the court affirm that Hunter
violated 30 C.F.R. § 56.11016 in Citation No. 8728537 by failing to clear snow from the
walkway of Barge MEM 611 on December 10, 2013, as soon as practicable. Sec’y Br. 1-2.
On October 15, 2015, Hunter responded with a Statement in Opposition to the
Secretary’s Motion for Partial Summary Decision and Memorandum of Law in Support (“Resp’t
Br.”). In its Statement, the company withdrew its contest to what it deemed “the Secretary’s
relatively narrow exercise of jurisdiction over Dredge IV and Barge MEM 611 in this
proceeding.” Resp’t Br. 2. However, Hunter opposed granting partial summary decision on
Citation No. 8728537 on the basis that the record raises genuine issues of material fact. Resp’t
Br. 2. The Secretary subsequently filed a Reply Brief (“Sec’y Reply Br.”) in further support of
his position.
Commission Rule 67(b) provides that a “motion for summary decision shall be granted
only if the entire record, including the pleading, depositions, answers to interrogatories,
admissions, and affidavits shows: (1) That there is no genuine issue as to any material fact; and
(2) that the moving party is entitled to summary decision as a matter of law.” 29 C.F.R. §
2700.67(b). When considering a motion for summary decision, the court looks at the record “‘in
the light most favorable to . . . the party opposing the motion,’ and . . . ‘the inferences to be
drawn from the underlying facts contained in [the] materials [supporting the motion] must be
viewed in the light most favorable to the party opposing the motion.”’ Hanson Aggregates New
York, Inc., 29 FMSHRC 4, 9 (Jan. 2007) (quoting Poller v. Columbia Broadcasting Sys., Inc.,
368 U.S. 464, 473 (1962) and United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)).
Here, the burden is on the Secretary, as the moving party, to establish his right
to summary decision. On the issue of jurisdiction, I find no genuine dispute as to any material
fact as neither party now contests that MSHA had jurisdiction to issue the five citations and
orders in this proceeding. However, the Secretary has failed to meet his burden to establish his
right to summary decision on Citation No. 8728537.
30 C.F.R. § 56.11016 establishes that, “[r]egularly used walkways and travelways shall
be sanded, salted, or cleared of snow and ice as soon as practicable.” The Secretary cites the
Black’s Law Dictionary definition of “practicable” as “reasonably capable of being

37 FMSHRC Page 2508

accomplished; feasible in a particular situation” and argues that it would have been “feasible for
Hunter to clear the snow from the walkways before sending its miners out to walk on them.”
Sec’y Br. 12. Hunter, in turn, states that the record “calls into question the presence of and extent
of such alleged snow conditions on the Barge at the time of arrival, and suggests that such efforts
may have been unwarranted at the time,” as well as “simultaneously fruitless and treacherous”
due to darkness and unfavorable weather conditions. Resp’t Br. 8. The Secretary replies that
“Hunter sent at least one miner out onto the walkways of Barge MEM 611 to obtain a draft
reading before [the fatal accident occurred]” and thus the company’s claim that it was “unsafe to
clean the snow from the barge’s walkways, but that, at the same time, it was safe to send miners
out on to the barge MEM 611’s walkways in order to continue production evidences very little
care for the health and safety of its miners.” Sec’y Reply Br. 4. Whether or not this is true,
Hunter has raised genuine issues of material fact as to the practicability of clearing snow from
the barge before the fatal accident occurred.
Furthermore, the company disputes whether Barge MEM 611 was a “regularly used”
walkway or travelway, since moveable barges “arrive, are loaded and depart from Dredge IV
within the short period of three to six hours.” Resp’t Br. 10. The Secretary however believes that
the record is sufficient to establish regular use because the allegedly uncontroverted testimony of
three miners shows that “(1) miners regularly traveled [other] barge walkways [at the mine]
when they were covered with snow and (2) that miners traveled the walkways of Barge MEM
611 prior to the time that [a miner] fell overboard.” Sec’y Reply Br. 3. The court agrees with
Hunter that in addition to issues of practicability this dispute raises genuine issues of regularity
that also must be resolved through the hearing process.
ORDER
In accordance with the foregoing, the Secretary’s motion for partial summary decision is
GRANTED IN PART on the issue of whether MSHA had jurisdiction to issue the five citations
and orders in this proceeding. The Secretary’s motion is DENIED IN PART on the issue of
whether Hunter violated 30 C.F.R. § 56.11016 in Citation No. 8728537. The hearing on these
matters will proceed as scheduled on Tuesday, December 8, 2015, at 8:30 a.m. in Paducah,
Kentucky.

/s/ David F. Barbour
David F. Barbour
Administrative Law Judge

37 FMSHRC Page 2509

Distribution:
Willow E. Fort, Esq., U.S. Dept. of Labor, Office of the Solicitor, 618 Church Street, Ste. 230,
Nashville, TN 37219
Robert Nienhuis, Esq., Hunter Sand & Gravel, LLC, One Memorial Drive, Ste. 1000, St. Louis,
MO 63102
/rd

37 FMSHRC Page 2510

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVENUE NW, SUITE 520N
WASHINGTON, D.C. 20004

October 21, 2015
DISCRIMINATION PROCEEDING

SCOTT D. MCGLOTHLIN,
Complainant,

Docket No. VA 2014-233-D
NORT-CD-2013-04

v.
DOMINION COAL CORPORATION,
Respondent.

Mine: Dominion No. 7
Mine ID: 44-06499

ORDER DENYING PARTIES’ JOINT MOTION TO DISMISS
Before: Judge Feldman
This matter is before me based on a Complaint of Discrimination brought by
Scott D.
McGlothlin against Dominion Coal Corporation (“Dominion”), pursuant to section 105(c)(3) of
the Federal Mine Safety and Health Act of 1977, as amended, 30 U.S.C. § 815(c)(3) (2006)
(“Mine Act” or “the Act”). The parties filed cross-motions for summary decision as there were
no outstanding issues of relevant material facts.
A consolidated Decision Granting Complainant’s Motion for Summary Decision and
Decision on Liability, issued on June 11, 2015, resolved the liability at issue in this matter
without the need for an evidentiary hearing. McGlothlin v. Dominion Coal Corp., 37 FMSHRC
1256 (June 2015) (ALJ). That decision held that Dominion violated the anti-discrimination
provisions of section 105(c)1 by interfering with McGlothlin’s right to pay protection under 30
C.F.R. Part 90 as a miner with pneumoconiosis, when Dominion reduced McGlothlin’s pay after
McGlothlin sought a determination from the National Institute for Occupational Safety and
Health (“NIOSH”) concerning his eligibility for Part 90 protection. Id. at 1264-1266.

1

Section 105(c)(1) provides, in relevant part:

No person shall . . . in any manner discriminate . . . or cause
discrimination against or otherwise interfere with the exercise of the statutory
rights of any miner . . . [who] is the subject of medical evaluations and potential
transfer under a standard published pursuant to section 101 . . . .
30 U.S.C. § 815(c)(1); 37 FMSHRC at 1258.

37 FMSHRC Page 2511

The Decision on Liability noted that it was an interim decision that did not become final,
in that it was not ripe for appeal, until a Decision on Relief was issued. Id. at 1265-1266. The
June 11, 2015, Decision on Liability also noted that the liability decision would be referred to the
Secretary pursuant to Commission Rule 44(b), 29 C.F.R. § 2700.44(b), to provide the Secretary
with the opportunity to file a petition for assessment of civil penalty for Dominion’s violation of
105(c) of the Act. Following notification, on July 24, 2015, the Secretary filed a penalty petition,
docketed as Docket No. VA 2015-285, seeking to impose a $12,500.00 civil penalty as a
consequence of Dominion’s violation of the anti-discrimination provisions of the Act.2
The Decision on Liability ordered the parties to confer in an attempt to reach an
agreement on the specific relief to be awarded. The parties were advised that consideration
should be given to the difference in the compensation paid to McGlothlin and the compensation
that he is entitled to as a Part 90 miner, plus interest, reasonable attorney fees, and
reimbursement for any other relevant incidental expenditures. Id. The parties were given two
options: 1) to file individual petitions on relief if the parties could not agree on a relief proposal;
or 2) to file a joint petition on relief if Dominion could agree to the relief proposed by
McGlothlin. The parties did neither.
Rather, on September 2, 2015, the parties filed a Joint Motion to Dismiss McGlothlin’s
complaint in light of the parties’ proposed agreed-upon relief. The parties’ Joint Motion to
Dismiss is predicated upon McGlothlin’s agreement that “the parties jointly move the Court to
dismiss all claims in this action with prejudice,” in exchange for Dominion’s agreement to the
relief, including attorney fees, sought by McGlothlin. In this regard, the parties’ Motion to
Dismiss was accompanied by a Confidential Settlement Agreement and General Release of All
Claims that specified the agreed upon relief to be awarded to McGlothlin, including
reimbursement for attorney fees.3
Longstanding Commission case law has recognized the utility of bifurcated decisions on
liability and decisions on relief in section 105(c) proceedings.4 Bifurcation preserves
2

Civil penalty Docket No. VA 2015-285 was assigned to me on September 18, 2015.
As discussed infra, collateral estoppel applies in this matter. Thus, Docket No. VA 2015-285 will
be held in abeyance pending the ultimate resolution of the issue of Dominion’s liability for
violation of section 105(c) of the Act.
3

The parties have requested that the terms of their agreed-upon relief be kept
confidential. I will give effect to the parties’ request for confidentiality at this time.
4

See, e.g., Gawthrop v. Triplett Bros. Excavating, 17 FMSHRC 64 (Jan. 1995) (ALJ
Feldman) (decision on liability), and Gawthrop v. Triplett Bros. Excavating, 17 FMSHRC 359
(Mar. 1995) (ALJ Feldman) (decision on relief); Jeanlouis v. Morton Int’l, 25 FMSHRC 536
(Sept. 2003) (ALJ Feldman ) (decision on liability), and Jeanlouis v. Morton Int’l, 25 FMSHRC
673 (Nov. 2003) (ALJ Feldman) (decision on relief); Womack v. Gramont Western US, 25
FMSHRC 235 [n.4 cont’d] (May 2003) (ALJ Feldman) (decision on liability), and Womack v.
Gramont Western US, 25 FMSHRC 469 (Aug. 2003) (ALJ Feldman) (decision on relief);
(continued…)

37 FMSHRC Page 2512

Commission resources by avoiding the unnecessary development of a record regarding the
appropriate relief to be awarded in cases where the discrimination complaint is dismissed after an
evidentiary hearing on liability. See, e.g., Metz v. Carmeuse Lime, Inc., 34 FMSHRC 1820 (Aug.
2012), aff’d Metz v. FMSHRC, 532 F.App’x 309, 2013 WL 3870733 (3d Cir. 2013). Although
bifurcated decisions on liability are not final, in that they are not ripe for Commission appeal
until a decision on relief is rendered, the decision on liability is a final disposition on the merits
with respect to liability. Thus, absent a petition for discretionary review filed with the
Commission, a mine operator that is found liable in a decision on liability following a hearing is
collaterally estopped from denying liability in a related civil penalty proceeding.
As a threshold matter, the Commission has repeatedly acknowledged its authority to
review the propriety of settlement motions conferred in section 110(k) of the Act extends to
settlement agreements arising under section 105(c) of the Act. Sec’y of Labor o/b/o Maxey v.
Leeco, Inc., 20 FMSHRC 707, 707 (July 1998) (citations omitted). In this regard, the parties may
submit, subject to Commission approval, post-decision settlement terms with respect to their
proposals regarding the appropriate civil penalty and relief to be awarded in discrimination cases
brought pursuant to section 105(c).
However, the parties may not mutually agree to vitiate a post-adjudication decision on
liability nunc pro tunc through a mutual agreement that both insulates a mine operator from the
adverse history of a 105(c) violation, and releases the operator from the resultant civil penalty
liability that must be imposed as a consequence of that violation. 30 U.S.C. §§ 814(a), 815(a); 29
C.F.R. § 2700.44(b). To hold otherwise would render Commission decisions on liability in
bifurcated 105(c) proceedings as advisory opinions that are analogous to decisions by nonbinding alternative dispute resolution bodies that may be disregarded at the whim of the parties.
A case in point is the Commission’s order in Sec’y of Labor o/b/o Hopkins v. ASCARO,
Inc., 19 FMSHRC 1 (Jan. 1997). In Hopkins, Judge Manning, in his bifurcated decision on
liability, determined that ASARCO, Inc. (“ASARCO”) had violated section 105(c) of the Act.
18 FMSHRC 317 (Mar. 1996) (ALJ). The decision on liability was followed by Judge
Manning’s supplemental decision and final order on relief. 18 FMSHRC 1160 (July 1996)
(ALJ). Although the Secretary had proposed a civil penalty of $5,000.00, Judge Manning,
finding relevant mitigation, reduced the civil penalty to $800.00, and awarded Hopkins back pay,
interest, and miscellaneous expenses. ASARCO filed a petition for discretionary review
4

(…continued)
Descutner v. Newmont USA, 34 FMSHRC 2838 (Oct. 2012) (ALJ Barbour) (decision on
liability), and Descutner v. Newmont USA, 35 FMSHRC 504 (Feb. 2013) (ALJ Barbour)
(decision on relief); Meek v. Essroc Corp., 13 FMSHRC 1970 (Dec. 1991) (ALJ Fauver)
(decision on liability), and Meek v. Essroc Corp., 14 FMSHRC 518 (Mar. 1992) (ALJ Fauver)
(decision on relief), aff’d Meek v. Essroc Corp., 15 FMSHRC 606 (Apr. 1993); Adkins v. Ronnie
Long Trucking, 21 FMSHRC 171 (Feb. 1999) (ALJ Hodgdon) (decision on liability), and Adkins
v. Ronnie Long Trucking, 21 FMSHRC 377 (Mar. 1999) (ALJ Hodgdon) (decision on relief);
Sec’y of Labor o/b/o Lopez v. Sherwin Alumina, LLC, 36 FMSHRC 730 (Mar. 2014) (ALJ
Bulluck) (decision on liability requesting a follow up petition for relief from the parties).

37 FMSHRC Page 2513

challenging Judge Manning’s conclusions, which was granted by the Commission. Following
ASARCO’s petition for discretionary review, the parties filed with the Commission a joint
motion to approve settlement agreement, in which ASARCO agreed to pay the relief sought by
Hopkins. The settlement agreement also proposed that ASARCO pay a $500.00 civil penalty,
rather than the $800.00 civil penalty assessed by Judge Manning. The Commission, noting that
oversight of proposed settlements is committed to the Commission’s sound discretion, granted
the motion to approve settlement and vacated their direction for review. 19 FMSHRC at 2-3.
Significantly, the settlement terms approved by the Commission did not include
circumvention of Judge Manning’s finding of liability by virtue of ASARCO’s agreement to pay
the $500.00 civil penalty. However, in the present case, unlike Hopkins, the settlement terms
proffered on behalf of Dominion must be rejected as they seek to insulate Dominion from
liability that would preclude imposition of the $12,500.00 civil penalty sought by the Secretary.
Simply put, parties to a Commission proceeding do not have standing to vacate a judicial finding
of liability.
In reaching this conclusion, I am cognizant of the Commission’s decision in Shemwell. In
the bifurcated proceeding in Shemwell, the Commission concluded that a judge retains the
jurisdiction to consider approval of settlement terms before the issuance of a decision on relief
because the decision on liability, alone, does not constitute a final decision on the merits as
contemplated by Commission Rule 69.5 Sec’y of Labor o/b/o Shemwell v. Armstrong Coal Co.,
Inc., 36 FMSHRC 1097, 1100-01 (May 2014) (vacating the judge’s denial of a motion to
approve settlement in a discrimination proceeding). In the majority decision in Shemwell, the
Commission, on abuse of discretion grounds, vacated the judge’s decision denying a Joint
Motion to Approve Settlement, and approved sua sponte the parties’ settlement terms.
However, unlike this case, in Shemwell, the Commission expressly conditioned its
approval of the parties’ settlement terms on the fact that deterrence was achieved through
settlement terms that included an admission of liability by the mine operator with respect to any
subsequent proceedings brought against it under the Mine Act. See id. at 1102-03. In this regard,
in Shemwell, the mine operator did not deny liability, but rather agreed to pay a reduced civil
penalty of $35,000.00, as opposed to the $70,000.00 civil penalty initially proposed by the
Secretary and imposed by the judge.
ORDER
In view of the above, IT IS ORDERED that the parties’ Joint Motion to Dismiss IS
DENIED, because it is contingent on proposed settlement terms that seek to release Dominion
from an adjudicated finding of liability in a Commission proceeding.
If the parties agree on relief, it is immaterial whether the parties’ agreement on relief is
styled as a joint petition for relief or as a motion to approve settlement. However, any proposal
5

Commission Rule 69(b) provides: “[e]xcept to the extent otherwise provided herein, the
jurisdiction of the Judge terminates when his decision has been issued.” 29 C.F.R. § 2700.69(b).

37 FMSHRC Page 2514

for relief, filed jointly or individually, should include a calculation consisting of the difference
between McGlothlin’s approximate hourly compensation of $25.67 and the $35.00 per hour he
was entitled to during the period from June 16, 2013, to date, plus an adjustment for overtime, if
any, as well as any incidental expenses incurred.
With respect to the issue of the reasonable attorney fees to be awarded, relevant detailed
attorney fee petitions should be submitted for worked performed in this matter. This submission
should include separate detailed logs specifying the nature and extent of the legal services
rendered by each of McGlothlin’s attorneys with respect to all filings and depositions in this
proceeding, as well as any other legal services for which reimbursement is sought. Specifically,
the log should contain a daily accounting of the claimed legal services, the hours worked, and the
hourly rate of legal fees sought to be recovered for each service by each attorney.
IT IS FURTHER ORDERED that the parties file separate petitions for relief, or a joint
petition, within 21 days of the date of this Order.

/s/ Jerold Feldman
Jerold Feldman
Administrative Law Judge
Distribution:
Evan B. Smith, Esq., Wes Addington, Esq., Appalachian Citizens Law Center, Inc., 317 Main
Street, Whiteburg, KY 41858
Tony Oppegard, Esq., P.O. Box 22446, Lexington, KY 40522
David Hardy, Esq., Scott Wickline, Esq., Hardy Pence PLLC, 500 Lee Street East, Suite 701,
P.O. Box 2548, Charleston, WV 25329
/acp

37 FMSHRC Page 2515

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, DC 20004

October 29, 2015
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,

CIVIL PENALTY PROCEEDING
Docket No. VA 2015-285

v.
DOMINION COAL CORPORATION,
Respondent.

Mine: Dominion No. 7
Mine ID: 44-06499

STAY ORDER PENDING ULTIMATE DISPOSITION
OF UNDERLYING DISCRIMINATION PROCEEDING
Before: Judge Feldman
This proceeding is before me based upon a petition for assessment of civil penalty filed
by the Secretary on July 24, 2015, pursuant to section 105(d) of the Federal Mine Safety and
Health Act of 1977 (the Act). 30 U.S.C. § 815(d). The Secretary seeks to impose a civil penalty
of $12,500.00 as a consequence of a June 11, 2015, Decision on Liability in a 105(c)(3)
discrimination proceeding, docketed as VA 2014-233, which concluded that Dominion Coal
Corporation (“Dominion”) was liable for a violation of section 105(c) of the Act when it
interfered with Scott D. McGlothlin’s rights under Part 90 of the Act. McGlothlin v. Dominion
Coal Corp., 37 FMSHRC 1256 (June 2015) (ALJ).
On September 2, 2015, the parties in Docket No. VA 2014-233 filed a Joint Motion to
Dismiss McGlothlin’s complaint in light of the parties’ proposed agreed-upon relief.
The parties’ Joint Motion to Dismiss was predicated upon McGlothlin’s agreement that “the
parties jointly move the Court to dismiss all claims in this action with prejudice,” in exchange for
Dominion’s agreement to the relief, including attorney fees, sought by McGlothlin.
On October 21, 2015, the parties’ request to dismiss McGlothlin’s complaint was denied because
it was contingent on proposed settlement terms that seek to release Dominion from an
adjudicated finding of liability in a Commission proceeding. 1 Thus, while the appropriate relief
to be awarded to McGlothlin in Docket No. VA 2014-233 is yet to be determined, Dominion will
be precluded from denying liability in this civil penalty proceeding brought by the Secretary
1

Although the Decision on Liability is not final in that the judge retains jurisdiction
under Commission Rule 69(b), a decision on liability is an interlocutory decision that may be
appealed or reviewed, subject to the discretion of the Commission, pursuant to the provisions of
Commission Rule 76(a). 29 C.F.R. §§ 2700.69(b), 2700.76(a). However, the parties may not
mutually agree to “vacate” an interlocutory liability decision.
37 FMSHRC Page 2516

based on the doctrine of collateral estoppel, unless the Decision on Liability is ultimately vacated
by the Commission.
As such, in view of the above, IT IS ORDERED that the captioned docket IS STAYED
pending the ultimate resolution of the issue of Dominion’s liability for violation of section 105(c)
of the Act in Docket No. VA 2014-233.

/s/ Jerold Feldman
Jerold Feldman
Administrative Law Judge

Distribution:
Pollyanna Hampton, Esq., U.S. Department of Labor, Office of the Solicitor, 201 12th Street,
Fifth Floor, Arlington, VA 22202-5450
David Hardy, Esq., Scott Wickline, Esq., Hardy Pence PLLC, 500 Lee Street East, Suite 701,
P.O. Box 2548, Charleston, WV 25329
Evan B. Smith, Esq., Wes Addington, Esq., Appalachian Citizens Law Center, Inc.,
317 Main Street, Whiteburg, KY 41858
Tony Oppegard, Esq., P.O. Box 22446, Lexington, KY 40522
/acp

37 FMSHRC Page 2517

